Exhibit 10.1

 

EXECUTION COPY

 

THIRD AMENDED AND RESTATED CREDIT AND

REIMBURSEMENT AGREEMENT

 

dated as of

 

March 17, 2004

 

among

 

THE AES CORPORATION,
as Borrower,

 

AES OKLAHOMA HOLDINGS, L.L.C.,
AES HAWAII MANAGEMENT COMPANY, INC.,
AES WARRIOR RUN FUNDING, L.L.C.,
AND AES NEW YORK FUNDING, L.L.C.,
as Subsidiary Guarantors,

 

CITICORP USA, INC.,
as Administrative Agent,

 

CITIBANK, N.A.,
as Collateral Agent,

 

CITIGROUP GLOBAL MARKETS INC.,
as Lead Arranger and Book Runner,

 

BANC OF AMERICA SECURITIES LLC,
as Lead Arranger and Book Runner and as Co-Syndication Agent
(Initial Term Loan Facility),

 

DEUTSCHE BANK SECURITIES INC.,
as Lead Arranger and Book Runner (Initial Term Loan Facility),

 

UNION BANK OF CALIFORNIA, N.A.,
as Co-Syndication Agent (Initial Term Loan Facility) and as Lead Arranger and
Book Runner and as Syndication Agent
(Revolving Credit Facility),

 

LEHMAN COMMERCIAL PAPER INC.,

as Co-Documentation Agent (Initial Term Loan Facility),

 

UBS SECURITIES LLC,

as Co-Documentation Agent (Initial Term Loan Facility),

 

SOCIÉTÉ GÉNÉRALE,

as Co-Documentation Agent (Revolving Credit Facility),

 

CREDIT LYONNAIS NEW YORK BRANCH,

as Co-Documentation Agent (Revolving Credit Facility), and

 

THE BANKS LISTED HEREIN

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

ARTICLE I

 

 

 

DEFINITIONS

 

 

 

Section 1.01 Definitions

 

Section 1.02 Accounting Terms and Determinations

 

Section 1.03 Types of Borrowing

 

Section 1.04 Currency Equivalents Generally

 

 

 

ARTICLE II

 

 

 

THE CREDITS

 

 

 

Section 2.01 Commitment to Lend

 

Section 2.02 Notice of Borrowing

 

Section 2.03 Revolving Letters of Credit

 

Section 2.04 Evidence of Debt

 

Section 2.05 Maturity of Loans

 

Section 2.06 Interest Rates

 

Section 2.07 Method of Electing Interest Rates

 

Section 2.08 Commitment Fee

 

Section 2.09 Termination or Reduction of Revolving Credit Loan Commitments

 

Section 2.10 Prepayment of the Loans

 

Section 2.11 General Provisions as to Payments

 

Section 2.12 Funding Losses

 

Section 2.13 Computation of Interest and Fees

 

Section 2.14 Revolving L/C Cash Collateral Account

 

Section 2.15 Computations of Outstandings; Determination of Available Amount of
Alternative Currency Letters of Credit

 

Section 2.16 Alternative Currency Letter of Credit Issuances

 

Section 2.17 Increase in Term Loan Commitments

 

 

 

ARTICLE III

 

 

 

CONDITIONS

 

 

 

Section 3.01 Closing

 

Section 3.02 Extension of Credit

 

 

 

ARTICLE IV

 

 

 

REPRESENTATIONS AND WARRANTIES

 

 

 

Section 4.01 Corporate Existence and Power

 

 

i

--------------------------------------------------------------------------------


 

Section 4.02 Corporate and Governmental Authorization and Filings; No
Contravention

 

Section 4.03 Compliance with Laws

 

Section 4.04 Binding Effect

 

Section 4.05 Financial Information

 

Section 4.06 Litigation

 

Section 4.07 Compliance with ERISA

 

Section 4.08 Environmental Matters

 

Section 4.09 Taxes

 

Section 4.10 Material AES Entities

 

Section 4.11 Not an Investment Company

 

Section 4.12 Public Utility Holding Company Act

 

Section 4.13 Full Disclosure

 

Section 4.14 Collateral Documents and Collateral

 

Section 4.15 Existing Letters of Credit

 

Section 4.16 Solvency

 

Section 4.17 Pledged Subsidiaries

 

Section 4.18 Qualified Holding Companies Debt

 

 

 

ARTICLE V

 

 

 

COVENANTS

 

 

 

Section 5.01 Information

 

Section 5.02 Payment of Obligations

 

Section 5.03 Maintenance of Property; Insurance

 

Section 5.04 Conduct of Business and Maintenance of Existence

 

Section 5.05 Compliance with Laws

 

Section 5.06 Inspection of Property, Books and Records

 

Section 5.07 Limitation on Debt

 

Section 5.08 Use of Proceeds

 

Section 5.09 Restricted Payments

 

Section 5.10 Negative Pledge

 

Section 5.11 Consolidations and Mergers

 

Section 5.12 Collateral Coverage Ratio

 

Section 5.13 Cash Flow Coverage

 

Section 5.14 Recourse Debt to Cash Flow Ratio

 

Section 5.15 Transaction with Affiliates

 

Section 5.16 Investments in Other Persons

 

Section 5.17 Upstreaming of Net Cash Proceeds by Subsidiaries

 

Section 5.18 Sales, Etc., of Assets

 

Section 5.19 Off Balance Sheet Obligations; Derivative Obligations

 

Section 5.20 Covenant to Give Security

 

Section 5.21 Further Assurances

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VI

 

 

 

DEFAULTS

 

 

 

Section 6.01 Events of Default

 

Section 6.02 Notice of Default

 

Section 6.03 Cash Collateral

 

 

 

ARTICLE VII

 

 

 

THE AGENT

 

 

 

Section 7.01 Appointment and Authorization

 

Section 7.02 Agent and Affiliates

 

Section 7.03 Consultation with Experts

 

Section 7.04 Liability of Agent and Collateral Agent

 

Section 7.05 Indemnification

 

Section 7.06 Credit Decision

 

Section 7.07 Successor Agent or Collateral Agent

 

Section 7.08 Administrative Agent May File Proofs of Claim

 

Section 7.09 Agents’ Fee

 

Section 7.10 Amendment to the Collateral Trust Agreement

 

Section 7.11 Delivery of Information

 

 

 

ARTICLE VIII

 

 

 

CHANGE IN CIRCUMSTANCES

 

 

 

Section 8.01 Basis for Determining Interest Rate Inadequate or Unfair

 

Section 8.02 Illegality

 

Section 8.03 Increased Cost and Reduced Return

 

Section 8.04 Taxes

 

Section 8.05 Base Rate Loans Substituted for Affected Euro-Dollar Loans

 

 

 

ARTICLE IX

 

 

 

SUBSIDIARY GUARANTY

 

 

 

Section 9.01 The Subsidiary Guaranty

 

Section 9.02 Guaranty Absolute

 

Section 9.03 Discharge Only Upon Payment in Full, Reinstatement in Certain
Circumstances

 

Section 9.04 Revolving L/C Cash Collateral Account
[a04-4771_1ex10d1.htm#Section9_04Revolving]

 

Section 9.05 Waiver by the Subsidiary Guarantors

 

Section 9.06 Subrogation

 

Section 9.07 Stay of Acceleration

 

Section 9.08 Limitation of Liability

 

Section 9.09 Release of Subsidiary Guarantors

 

 

iii

--------------------------------------------------------------------------------


 

Section 9.10 Representations and Warranties

 

Section 9.11 Covenants

 

 

 

ARTICLE X

 

 

 

MISCELLANEOUS

 

 

 

Section 10.01 Notices

 

Section 10.02 No Waivers

 

Section 10.03 Expenses; Indemnification

 

Section 10.04 Sharing of Set-offs

 

Section 10.05 Amendments and Waivers

 

Section 10.06 Successors and Assigns

 

Section 10.07 No Margin Stock

 

Section 10.08 Governing Law; Submission to Jurisdiction

 

Section 10.09 Release of Collateral

 

Section 10.10 Counterparts; Integration; Effectiveness

 

Section 10.11 Confidentiality

 

Section 10.12 WAIVER OF JURY TRIAL

 

Section 10.13 Severability; Modification to Conform to Law

 

Section 10.14 Judgment Currency

 

Section 10.15 Revolving Fronting Banks

 

 

iv

--------------------------------------------------------------------------------


 

Appendix I

–

Revolving Credit Loan Facility

 

 

 

Appendix II

–

Initial Term Loan Facility

 

 

 

Appendix III

–

Existing Letters of Credit

 

 

 

Schedule I

–

Pledged Subsidiaries

 

 

 

Schedule II

–

Assigned Agreements

 

 

 

Schedule III

–

Non-Pledged Subsidiaries

 

 

 

Schedule IV

–

Excluded AES Entities

 

 

 

Schedule 5.15

–

Existing Agreements with Affiliates

 

 

 

Schedule V

–

Qualified Holding Companies

 

 

 

Schedule VI

–

Existing Debt

 

 

 

Schedule VII

–

Revolving Fronting Banks

 

 

 

Exhibit A-1

–

Form of Revolving Credit Loan Note

 

 

 

Exhibit A-2

–

Form of Term Loan Note

 

 

 

Exhibit B-1

–

Form of Opinion of the General Counsel of the Borrower

 

 

 

Exhibit B-2

–

Form of Opinion of Davis Polk & Wardwell, Special Counsel for the Borrower

 

 

 

Exhibit B-3

–

Form of Opinion of Special Counsel for certain Subsidiaries of the Borrower

 

 

 

Exhibit B-4

–

Form of Opinion of Morris, Nichols, Arsht & Tunnell, Delaware counsel for the
Borrower

 

 

 

Exhibit B-5

–

Form of Opinion of Maples and Calder, Cayman Islands counsel for the Borrower

 

 

 

Exhibit B-6

–

Form of Opinion of Conyers Dill & Pearman, British Virgin Islands counsel for
the Borrower

 

 

 

Exhibit B-7

–

Form of Opinion of Shearman & Sterling, Special Counsel for the Agent

 

 

 

Exhibit C-1

–

Form of Revolving Credit Loan Facility Assignment and Assumption Agreement

 

v

--------------------------------------------------------------------------------


 

Exhibit C-2

–

Form of Term Loan Facility Assignment and Assumption Agreement

 

 

 

Exhibit C-3

–

Form of Third Party Fronting Bank Assignment and Assumption Agreement

 

 

 

Exhibit D

–

Form of Revolving Fronting Bank Agreement

 

vi

--------------------------------------------------------------------------------


 

THIRD AMENDED AND RESTATED CREDIT AND
REIMBURSEMENT AGREEMENT

 

THIRD AMENDED AND RESTATED CREDIT AND REIMBURSEMENT AGREEMENT dated as of March
17, 2004 (this “Agreement”) among THE AES CORPORATION, a Delaware corporation
(the “Borrower”), the SUBSIDIARY GUARANTORS listed herein, the BANKS listed on
the signature pages hereof, CITIGROUP GLOBAL MARKETS INC., as Lead Arranger and
Book Runner, BANC OF AMERICA SECURITIES LLC, as Lead Arranger and Book Runner
and as Co-Syndication Agent (for the Initial Term Loan Facility (as hereinafter
defined)), DEUTSCHE BANK SECURITIES INC, as Lead Arranger and Book Runner (for
the Initial Term Loan Facility), UNION BANK OF CALIFORNIA, N.A., as
Co-Syndication Agent (for the Initial Term Loan Facility) and as Lead Arranger
and Book Runner and as Syndication Agent (for the Revolving Credit Facility (as
hereinafter defined)), LEHMAN COMMERCIAL PAPER INC., as Co-Documentation Agent
(Initial Term Loan Facility), UBS SECURITIES LLC, as Co-Documentation Agent
(Initial Term Loan Facility), SOCIÉTÉ GÉNÉRALE, as Co-Documentation Agent
(Revolving Credit Facility), CREDIT LYONNAIS NEW YORK BRANCH, as
Co-Documentation Agent (Revolving Credit Facility), CITICORP USA, INC., as
Administrative Agent for the Bank Parties (the “Agent”) and CITIBANK, N.A., as
Collateral Agent for the Bank Parties (the “Collateral Agent”).

 

PRELIMINARY STATEMENTS:

 

1.                                       The Borrower is party to a Second
Amended and Restated Credit and Reimbursement Agreement dated as of July 29,
2003 (as amended, amended and restated, supplemented or otherwise modified up to
the date hereof, the “Existing Bank Credit Agreement”) among the subsidiary
guarantors listed therein, the banks listed on the signatures pages thereof,
Citigroup Global Markets, Inc., as Lead Arranger and Book Runner, Banc of
America Securities LLC, as Lead Arranger and Book Runner and as Co-Syndication
Agent (term loan facility), Deutsche Bank Securities Inc., as Lead Arranger and
Book Runner (term loan facility), Union Bank of California, N.A., as
Co-Syndication Agent (term loan facility) and as Lead Arranger and Book Runner
and as Syndication Agent (revolving credit facility), Lehman Commercial Paper
Inc., as Co-Documentation Agent (term loan facility), UBS Securities LLC, as
Co-Documentation Agent (term loan facility), Société Générale, as
Co-Documentation Agent (revolving credit facility), Credit Lyonnaise New York
Branch, as Co-Documentation Agent (revolving credit facility), Citicorp USA,
Inc., as Administrative Agent for the Bank Parties and Citibank, N.A., as
Collateral Agent for the bank parties.

 

2.                                       The Borrower wishes to amend and
restate the Existing Bank Credit Agreement to, among other things, increase the
Revolving Credit Loan Commitments (as hereinafter defined) by up to
$200,000,000, provide for a future increase in the Term Loan Commitments (as
hereinafter defined) and restructure certain other provisions of the Existing
Bank Credit Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree to amend and
restate

 

--------------------------------------------------------------------------------


 

the Existing Bank Credit Agreement, and the Existing Bank Credit Agreement is
hereby amended and restated, in its entirety as follows:

 

ARTICLE I

 


DEFINITIONS


 

Section 1.01  Definitions.

 

The following terms, as used herein, have the following meanings:

 

“Actionable Default” means an Event of Default described in clauses (a), (g) and
(h) of Section 6.01.

 

“Acquired Debt” means Debt of a Person existing at the time the Person merges
with or into any Subsidiary or becomes a Subsidiary and not incurred in
connection with, or in contemplation of, such merger or such Person becoming a
Subsidiary.

 

“Additional Collateral Trust Agreement Collateral” means the “Additional
Collateral” referred to in the Collateral Trust Agreement.

 

“Additional Term Loan Bank” means any Eligible Assignee who agrees, in
accordance with the provisions of Section 2.17, to commit to one of the Term
Loan Facilities existing at the time of the request for a Commitment Increase.

 

“Adjusted Free Cash Flow” means, as of the end of any fiscal year, an amount
equal to (i) the Adjusted Parent Operating Cash Flow for such fiscal year plus
(ii) the aggregate amount of Net Cash Proceeds from Covered Asset Sales received
by the Borrower and permitted to be retained by the Borrower under the terms of
this Agreement during such fiscal year less (iii) the aggregate amount of any
Investments (other than Temporary Cash Investments) made in cash by the Borrower
during such fiscal year in accordance with the terms of this Agreement, less
(iv) the aggregate principal amount of Debt repaid or prepaid with cash by the
Borrower during such fiscal year in accordance with the terms of this Agreement,
excluding (x) Debt in respect of Revolving Credit Loans and Revolving Letters of
Credit (unless the Revolving Credit Commitments are permanently reduced in a
corresponding amount in connection with such repayment or prepayment), (y) Debt
required to be repaid or prepaid with the Net Cash Proceeds of Asset Sales in
accordance with the requirements of Section 2.10(b) and (z) repayments or
prepayments of Debt financed by incurring other Debt less (v) the aggregate
amount for such fiscal year of Corporate Charges.

 

“Adjusted London Interbank Offered Rate” means, for any Interest Period and
subject to Section 2.02(a)(iv), a rate per annum equal to the quotient obtained
(rounded upward, if necessary, to the next higher 1/100th of 1%) by dividing
(i) the applicable London Interbank Offered Rate by (ii) 1.00 minus the
Euro-Dollar Reserve Percentage.

 

“Adjusted Parent Operating Cash Flow” means, for any period, (i) Parent
Operating Cash Flow for such period less (ii) the sum of the following expenses
(determined

 

2

--------------------------------------------------------------------------------


 

without duplication), in each case to the extent paid by the Borrower during
such period and regardless of whether any such amount was accrued during such
period:

 

(A)                              income tax expenses of the Borrower and its
Subsidiaries; and

 

(B)                                corporate overhead expenses.

 

“Administrative Questionnaire” means, with respect to each Bank Party, an
administrative questionnaire in the form prepared by the Agent and submitted to
the Agent (with a copy to the Borrower) duly completed by such Bank.

 

“Adverse Alternative Currency Letters of Credit” has the meaning set forth in
Section 2.16.

 

“AES” means The AES Corporation, a Delaware corporation, and its successors.

 

“AES Business” shall have the meaning set forth in Section 5.07(b)(ii).

 

“AES BVI II” means AES International Holdings II, Ltd., a company organized
under the laws of the British Virgin Islands.

 

“AES Electric” means Applied Energy Services Electric Limited, an English
corporation, and its successors.

 

“AES Hawaii Management” means AES Hawaii Management Company, Inc., a Delaware
corporation and a Subsidiary of the Borrower, and its successors.

 

“AES Management Group” means (i) individuals who are members of the board of
directors or officers of the Borrower or the president of any Material AES
Entity; (ii) their respective spouses, children, grandchildren, siblings and
parents; (iii) trusts established for the sole or principal benefit of Persons
described in clauses (i) and (ii) above; (iv) heirs, executors, administrators
and personal or legal representatives of Persons described in clauses (i) and
(ii) above; and (v) any corporation or other Person that is controlled by, and a
majority of the equity interests in which are directly owned by, Persons
described in clauses (i) and (ii) above.

 

“AES New York” means AES New York Funding, L.L.C., a Delaware limited liability
company and a wholly-owned Subsidiary of the Borrower, and its successors.

 

“AES Oklahoma” means AES Oklahoma Holdings, L.L.C., a Delaware limited liability
company and a Subsidiary of the Borrower, and its successors.

 

“AES Warrior Run” means AES Warrior Run Funding, L.L.C., a Delaware limited
liability company and a Wholly-Owned Consolidated Subsidiary of the Borrower,
and its successors.

 

“Affiliate” means (i) any Person that directly, or indirectly through one or
more intermediaries, controls the Borrower (a “Controlling Person”), or (ii) any
Person (other than the Borrower or a Subsidiary) which is controlled by or is
under common control with a

 

3

--------------------------------------------------------------------------------


 

Controlling Person or (iii) as to any Person (other than the Borrower and its
Subsidiaries), any other Person that, directly or indirectly, controls, is
controlled by or is under common control with such Person or is a director or
officer of such Person.  As used herein, the term “control” means possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

“Agent” means Citicorp USA, Inc., in its capacity as administrative agent for
the Bank Parties hereunder, and its successors in such capacity.

 

“Agreement” has the meaning specified in the recital of the parties to this
Agreement.

 

“Alternative Currency” means (i) any lawful currency (other than Dollars) that
is freely transferable and convertible into Dollars or (ii) with respect to any
Revolving Letter of Credit issued by a Revolving Fronting Bank, any other lawful
currency (other than Dollars) that such Revolving Fronting Bank agrees may be
used as the designated currency of such Revolving Letter of Credit; provided
that such Revolving Fronting Bank is able to provide, and continues to provide,
to the Agent the information required pursuant to Section 2.15(b) with respect
to such Revolving Letter of Credit.

 

“Alternative Currency Letter of Credit” means any Revolving Letter of Credit
having a stated amount denominated in an Alternative Currency.

 

“Amendment No. 2 to the Collateral Trust Agreement” means Amendment No. 2 to the
Collateral Trust Agreement dated as of the date hereof, by and among each
grantor thereunder, the Representatives (as defined in the Collateral Trust
Agreement) and the Corporate Trustee.

 

“Applicable Lending Office” means, with respect to any Bank Party, (i) in the
case of its Base Rate Loans, its Domestic Lending Office and (ii) in the case of
its Euro-Dollar Loans, its Euro-Dollar Lending Office.

 

“Arranger Parties” means Citigroup Global Markets Inc., as Lead Arranger and
Book Runner, Banc of America Securities LLC, as Lead Arranger and Book Runner
and as Co-Syndication Agent (Initial Term Loan Facility), Deutsche Bank
Securities Inc., as Lead Arranger and Book Runner (Initial Term Loan Facility)
and Union Bank of California, N.A., as Co-Syndication Agent (Initial Term Loan
Facility) and as Lead Arranger and Book Runner and as Syndication Agent
(Revolving Credit Facility).

 

“Asset Sale” means any sale, lease, transfer or other disposition (including any
such transaction effected by way of merger or consolidation or by way of an
Equity Issuance by a Subsidiary) by the Borrower or any of its Subsidiaries, but
excluding any transactions permitted by the provisions of Section 5.18 (other
than subsection (iv) thereof); provided that a disposition of such assets not
excluded during any fiscal year shall not constitute an Asset Sale unless and
until (and only to the extent that) the aggregate Net Cash Proceeds from such
disposition, when combined with all other such dispositions previously made
during such fiscal year, exceeds $10,000,000.

 

4

--------------------------------------------------------------------------------


 

“Assigned Agreements” has the meaning set forth in Section 4.14(d).

 

“Assignee” has the meaning set forth in Section 10.06(c).

 

“Assignment and Assumption” means an assignment and assumption agreement
substantially in the form of Exhibit C-1, C-2 or C-3 hereto, as applicable.

 

“Assumption Agreement” has the meaning set forth in Section 2.17(d).

 

“Automatic Acceleration Event”means the occurrence, with respect to the
Borrower, of any of the Events of Default listed in clauses (g) and (h) of
Section 6.01.

 

“Available Amount” means, for any Revolving Letter of Credit on any date of
determination, the maximum aggregate amount (which, in the case of an
Alternative Currency Letter of Credit, shall be the Dollar Equivalent on such
date of determination of such amount) available to be drawn under such Revolving
Letter of Credit at any time on or after such date, the determination of such
maximum amount to assume the compliance with and satisfaction of all conditions
for drawing enumerated therein.

 

“Bank” means each lender listed on the signature pages hereof, each Assignee
which becomes a Bank pursuant to Section 10.06(c), each Incremental Term Loan
Bank and their respective successors.  Without limiting the generality of the
foregoing sentence, the term “Banks” shall include the Term Loan Banks.

 

“Bank Party” means any Bank.

 

“Banks’ Ratable Share” means (i) in respect of the Net Cash Proceeds received
after the Effective Date from Covered Asset Sales and the incurrence of any Debt
permitted by Section 5.07(a)(ix) or 5.07(b)(iv) relating to a bridge financing
of any Covered Asset Sale, a percentage of the Creditors’ Portion equal to a
fraction (x) the numerator of which is the Total Bank Exposure at such time and
(y) the denominator of which is the sum of the Total Bank Exposure at such time
plus the aggregate principal amount of the Senior Secured Exchange Notes issued
on or prior to the date hereof and outstanding at such time plus (without
duplication) the aggregate principal amount of First Priority Secured Debt, the
proceeds of which were used to permanently reduce Total Bank Exposure or the
Senior Secured Exchange Notes and (ii) in connection with the incurrence of any
Debt pursuant to Section 5.07(b)(ii) (but only to the extent applicable pursuant
to the proviso thereof) or 5.07(b)(vi), a percentage equal to a fraction (x) the
numerator of which is the Total Bank Exposure at such time and (y) the
denominator of which is the sum of the Total Bank Exposure at such time plus the
aggregate principal amount of First Priority Secured Debt, the proceeds of which
were used to permanently reduce Total Bank Exposure.

 

“Bankruptcy Law” means any law relating to bankruptcy, insolvency, winding up,
reorganization, suspension of payments, arrangement, liquidation, relief of
debtors, receivership, compromise, amalgamation, assignment for the benefit of
creditors or composition or readjustment of debts, or any equivalent or similar
proceeding or action.

 

5

--------------------------------------------------------------------------------


 

“Base Rate” means, for any day, a rate per annum equal to the higher of (i)  the
rate of interest publicly announced by Citicorp USA, Inc. from time to time as
its Base Rate for such day and (ii) the sum of 1/2 of 1% plus the Federal Funds
Rate for such day.

 

“Base Rate Borrowing” has the meaning set forth in the definition of “Borrowing”
herein.

 

“Base Rate Loan” means a Loan which bears interest at the Base Rate pursuant to
the applicable Notice of Borrowing or Notice of Interest Rate Election or the
provisions of Section 2.07(a) or Article 8 plus the Base Rate Margin.

 

“Base Rate Margin” means (i) in respect of the Revolving Credit Loans and the
Initial Term Loans, a rate per annum equal to 3.00% (subject to the provisions
of Section 2.06(f) hereof) and (ii) in respect of the Incremental Term Loan
Facility, a rate per annum to be agreed by the Borrower, the Agent and the
Incremental Term Loan Banks.

 

“Benefit Arrangement” means, at any time, an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” has the meaning specified in the recital of the parties to this
Agreement.

 

“Borrowing” means (i) a borrowing hereunder consisting of Revolving Credit Loans
made to the Borrower at the same time by the Revolving Credit Loan Banks
pursuant to Section 2.01(a) or (ii) a borrowing hereunder consisting of
Incremental Term Loans made to the Borrower at the same time by the Incremental
Term Loan Banks pursuant to Section 2.17.  A Borrowing is a “Base Rate
Borrowing” if such Loans are Base Rate Loans or a “Euro-Dollar Borrowing” if
such Loans are Euro-Dollar Loans.

 

“Bridge Debt” has the meaning specified in the definition of “Creditor’s
Portion”.

 

“BVI Cayman Pledge Agreement” means the Pledge Agreement dated as of December
12, 2002, made by AES BVI II in favor of the Collateral Trustees.

 

“BVI Collateral” means the “Collateral” referred to in the BVI Cayman Pledge
Agreement.

 

“Capital Commitment” means any contractual commitment or obligation under an
equity contribution or other agreement the primary purpose of which is for the
Borrower to provide to an AES Business a portion of the capital required to
finance construction projects, the acquisition of additional assets or capital
improvements being undertaken by such AES Business.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participants or other equivalents (however designated, whether voting
or non-voting) of, or interests in (however designated), the equity of such
Person, including, without limitation, all common stock and preferred stock and
partnership and joint venture interests of such Person.

 

6

--------------------------------------------------------------------------------


 

“Cash Flow Coverage Ratio” means, for any period, the ratio of (i) Adjusted
Parent Operating Cash Flow for such period to (ii) Corporate Charges for such
period.

 

“CFC” means any entity that is a controlled foreign corporation under Section
957 of the Internal Revenue Code (or any successor provision thereto).

 

“Closing Date” means the date on or after the Effective Date on which the Agent
shall have received the fees and documents specified in or pursuant to
Section 3.01.

 

“Collateral” means the Creditor Group Collateral.

 

“Collateral Account” has the meaning as set forth in the Collateral Trust
Agreement.

 

“Collateral Agent” means Citibank N.A., in its capacity as collateral agent for
the Lender Parties under the Financing Documents and its successors in such
capacity.

 

“Collateral Coverage Ratio” means, at any time, the ratio of (i) the Collateral
Value at such time to (ii) the sum of (in each case to the extent not
collateralized by cash or Temporary Cash Investments) (A) the aggregate
principal amount of Loans then outstanding, (B) the aggregate amount of the
Unused Revolving Credit Loan Commitments at such time, (C) the aggregate
Available Amount at such time, (D) the aggregate principal amount of Senior
Secured Exchange Notes then outstanding, (E) the “mark to market” value of all
outstanding Secured Hedge Agreements at such time in an amount up to $50,000,000
(provided that at such time as the Sul Guarantee shall have been paid in full or
terminated, such amount shall be increased to $100,000,000), (F) the amounts
payable by the Borrower pursuant to any Secured Treasury Management Service
Agreement, (G) the aggregate amount payable by the Borrower pursuant to the
terms of the Sul Guarantee at such time in an amount up to $50,000,000, and (H)
the aggregate principal amount of First Priority Secured Debt not described in
the preceding clauses (A) through (G) permitted by Section 5.10 (p) at such
time.

 

“Collateral Documents” means the Security Agreement, the Collateral Trust
Agreement, the BVI Cayman Pledge Agreement and any other agreement that creates
or purports to create a Lien in favor of the Collateral Trustees for the benefit
of the Secured Holders.

 

“Collateral Trust Agreement” means the Collateral Trust Agreement dated as of
December 12, 2002 made by the grantors thereunder in favor of the Collateral
Trustees, as amended by Amendment No. 1 dated as of July 29, 2003 and as further
amended from time to time.

 

“Collateral Trustees” has the meaning as set forth in the Collateral Trust
Agreement.

 

“Collateral Value” means, at any time, the aggregate book value at such time of
the percentage of Equity Interests pledged in favor of the Secured Holders
(other than the Equity Interests of the Excluded AES Entities); provided that
the book value of each Subsidiary whose Equity Interests are being pledged shall
be determined at such time (without giving effect to any accumulated other
comprehensive gain or loss) by the sum of (i) its contributed capital less

 

7

--------------------------------------------------------------------------------


 

(ii) its intercompany receivables, plus (iii) its pre-tax retained earnings,
plus (iv) its intercompany payables and less (v) dividends paid to the Borrower
by such Subsidiary; provided further that for purposes of determining IPALCO’s
book value, IPALCO’s contributed capital shall be calculated on a purchase
accounting basis.

 

“Commitment Increase” has the meaning set forth in Section 2.17(a).

 

“Conduit Lender” means any special purpose corporation organized and
administered by any Bank for the purpose of making Loans hereunder otherwise
required to be made by such Bank and designated by such Bank in a written
instrument, subject to the consent of the Agent and the Borrower (which, in each
case, shall not be unreasonably withheld or delayed); provided that the
designation by any Bank of a Conduit Lender shall not relieve the designating
Bank of any of its obligations to fund a Loan under the Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating Bank
(and not the Conduit Lender) shall have the sole right and responsibility to
deliver all consents and waivers required or requested under this Agreement with
respect to its Conduit Lender, and provided further that no Conduit Lender shall
(i) be entitled to receive any greater amount pursuant to Section 8.03, 8.04 or
10.03 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (ii) be deemed to
have any Revolving Credit Commitment hereunder.

 

“Consolidated Subsidiary” means, at any date with respect to any Person, any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date.

 

“Controlling Person” has the meaning set forth in the definition of “Affiliate”
herein.

 

“Corporate Charges” means, for any period, the sum of the following amounts
(determined without duplication), in each case to the extent paid by the
Borrower during such period and regardless of whether any such amount was
accrued during such period:

 

(i)                                     interest expense of the Borrower for
such period:

 

(A)                              including, without limitation, interest expense
attributable to (x) the accretion of original issue discount on Debt issued at
less than face value thereof and (y) any interest added to the principal amount
of Debt but;

 

(B)                                excluding any interest expense to the extent
that (x) the Borrower has the option or obligation to pay or satisfy such
interest expense by the issuance of Capital Stock of the Borrower or other
securities of the Borrower which would not constitute Recourse Debt and (y) the
Borrower has not paid or satisfied such interest expense during such period with
cash or by the issuance of Recourse Debt; and

 

(ii)                                  rental expense of the Borrower for such
period;

 

8

--------------------------------------------------------------------------------


 

(iii)                               dividends paid on the Borrower’s Redeemable
Stock during such period;

 

(iv)                              dividends paid on the Existing Trust Preferred
Securities; and

 

(v)                                 dividends paid on the Borrower’s preferred
stock during such period.

 

“Corporate Trustee” means Wilmington Trust Company, a Delaware banking
corporation, as Corporate Trustee under the Collateral Trust Agreement and any
successor in such capacity.

 

“Covered Asset Sale” means any Asset Sale.

 

“Credit Agreement Documents” has the meaning set forth in the Collateral Trust
Agreement.

 

“Credit Party” has the meaning set forth in Section 8.03.

 

“Creditor Group Collateral” means the Security Agreement Collateral, the
Additional Collateral Trust Agreement Collateral and the BVI Collateral.

 

“Creditors’ Portion” means, in respect of any Net Cash Proceeds from (i) Covered
Asset Sales or (ii) Debt permitted by Section 5.07(a)(viii) or Section
5.07(b)(iv), in each case referred to in clause (ii) relating to a bridge
financing of any Covered Asset Sale (the “Bridge Debt”), the following:

 

(A)                              60% OF SUCH NET CASH PROCEEDS FROM COVERED
ASSET SALES AND/OR BRIDGE DEBT, AT ANY TIME THAT THE RECOURSE DEBT TO CASH FLOW
RATIO IS GREATER TO OR EQUAL TO 5.0:1.0 OR

 

(B)                                50% OF SUCH NET CASH PROCEEDS FROM COVERED
ASSET SALES AND/OR BRIDGE DEBT, AT ANY TIME THAT THE RECOURSE DEBT TO CASH FLOW
RATIO IS LESS THAN 5.0:1.0.

 

“Debt” of any Person means at any date, without duplication, (i) all Obligations
of such Person for borrowed money; (ii) all Obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments; (iii) all Obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business;
(iv) all Obligations of such Person as lessee which are capitalized in
accordance with generally accepted accounting principles; (v) all Obligations
(whether contingent or non-contingent) of such Person to reimburse any bank or
other Person in respect of amounts paid under a letter of credit, surety or
performance bond or similar instrument; (vi) all Debt secured by a Lien on any
asset of such Person, whether or not such Debt is otherwise an obligation of
such Person; (vii) all Debt of others Guaranteed by such Person and (viii) all
Redeemable Stock of such Person valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends.  For
purposes hereof, contingent obligations of the type described in clause (v) of
this definition with respect to letters of credit not issued hereunder shall not
be treated as “Debt” hereunder to the extent that such obligations are cash
collateralized or to the extent that the issuer of any such letter of credit is
entitled to draw under a

 

9

--------------------------------------------------------------------------------


 

Revolving Letter of Credit issued hereunder which by its terms requires that
Revolving L/C Drawings under such letter of credit be applied only to reimburse
such issuer for amounts paid by such issuer under such letter of credit.  The
obligations of the Borrower under any Capital Commitment or under any agreement,
in the form of indemnity or contingent equity contribution agreement or
otherwise, pursuant to which the Borrower agrees to protect any Person, in whole
or in part, from tax liabilities, environmental liabilities, political risks,
including currency convertibility and transferability risk and changes in law,
or construction cost overruns shall not constitute Debt.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.  For purposes of
determining the aggregate amount of Derivative Obligations on any date or the
Recourse Debt to Cash Flow Ratio on any date, the Derivative Obligations of the
applicable Person in respect of any Hedge Agreement shall be the maximum
aggregate amount (after giving effect to any netting agreements to the extent
such netting agreements are with the same Person to whom any such Derivative
Obligations are owed or with Affiliates of such Person) that the applicable
Person would be required to pay if such Hedge Agreement were terminated at such
time.

 

“Direct Exposure” has the meaning set forth in Section 2.14(c).

 

“Disclosed Matters” means matters disclosed in any SEC Filings made prior to
March 15, 2004 or in written materials sent by or on behalf of the Borrower to
all of the Bank Parties prior to March 15, 2004.

 

“Dollar Equivalent” means, on any date of determination with respect to any
Alternative Currency Letter of Credit, (i) in calculating the maximum aggregate
amount available to be drawn under such Alternative Currency Letter of Credit at
any time on or after such date, the amount thereof in Dollars most recently
reported to the Agent pursuant to Section 2.15 in calculating the amount of any
Revolving L/C Drawing under such Alternative Currency Letter of Credit, the
aggregate amount of Dollars paid by the relevant Revolving Fronting Bank to
purchase the Alternative Currency paid by such Revolving Fronting Bank in
respect of such Revolving L/C Drawing.

 

“Dollars” has the meaning set forth in Section 2.16.

 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.

 

10

--------------------------------------------------------------------------------


 

“Domestic Lending Office” means, as to each Bank Party, its office located at
its address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Bank Party may hereafter designate as its Domestic Lending Office
by notice to the Borrower and the Agent.

 

“Effective Date” means the date this Agreement becomes effective in accordance
with Section 10.10.

 

“Eligible Assignee” means any commercial bank or financial institution
(including, without limitation, any fund that regularly invests in loans similar
to the Term Loans) as approved (which approval shall be required only so long as
no Event of Default has occurred and is continuing at the time of an assignment)
by the Borrower (such approval not to be unreasonably withheld or delayed);
provided, however, that neither any Loan Party nor any Subsidiary of a Loan
Party shall qualify as an Eligible Assignee under this definition.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
wastes into the environment, including, without limitation, ambient air, surface
water, ground water or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, Hazardous Substances or wastes or the
clean-up or other remediation thereof.

 

“Equity Credit Preferred Securities” means, at any date:

 

(I)                                     DEBT OF THE BORROWER (A) THAT IS OWED TO
A SPECIAL PURPOSE FINANCING SUBSIDIARY OF THE BORROWER; (B) THAT IS ISSUED IN
CONNECTION WITH THE ISSUANCE BY SUCH SPECIAL PURPOSE FINANCING SUBSIDIARY OF
TRUST PREFERRED SECURITIES; (C) THAT IS SUBORDINATED IN RIGHT OF PAYMENT TO
OTHER DEBT OF THE BORROWER OF AT LEAST THE TYPES AND TO AT LEAST THE EXTENT AS
WAS, ON THE DATE OF ISSUANCE THEREOF, THE JUNIOR SUBORDINATED DEBENTURES ISSUED
BY AES IN CONNECTION WITH THE ISSUANCE BY AES TRUST III OF ITS $3.375 TERM
CONVERTIBLE SECURITIES, SERIES C, ON OCTOBER 7, 1999 (OR OTHERWISE SATISFACTORY
TO THE AGENT); (D) AS TO WHICH, AT SUCH DATE, AES HAS THE RIGHT TO DEFER THE
PAYMENT OF ALL INTEREST FOR THE PERIOD OF AT LEAST 19 CONSECUTIVE QUARTERS
BEGINNING AT SUCH DATE AND (E) EXCEPT FOR THE DEBT ISSUED IN CONNECTION WITH THE
EXISTING TRUST PREFERRED SECURITIES, THAT DOES NOT MATURE, IN WHOLE OR IN PART,
AND IS NOT SUBJECT TO ANY REQUIRED REPAYMENT OR PREPAYMENT, ANY REQUIRED SINKING
FUND OR SIMILAR PAYMENT OR ANY REPAYMENT OR PREPAYMENT OR SINKING FUND OR
SIMILAR PAYMENT AT THE OPTION OF THE HOLDER THEREOF, PRIOR TO THE FIFTH
ANNIVERSARY OF THE TERMINATION DATE; AND

 

(II)                                  GUARANTEES BY THE BORROWER OF THE
OBLIGATIONS OF THE ISSUER OF ANY TRUST PREFERRED SECURITIES IN RESPECT OF SUCH
TRUST PREFERRED SECURITIES; AND

 

(III)                               MANDATORILY CONVERTIBLE SECURITIES (SUCH AS
THOSE KNOWN AS “DECS” (INCLUDING TAX DEDUCTIBLE DECS)) CONSISTING OF DEBT OF THE
BORROWER THAT IS SUBORDINATED IN RIGHT OF PAYMENT TO OTHER DEBT OF THE BORROWER
OF AT LEAST THE TYPES AND TO AT LEAST THE EXTENT AS WAS, ON

 

11

--------------------------------------------------------------------------------


 

THE DATE OF ISSUANCE THEREOF, THE JUNIOR SUBORDINATED DEBENTURES ISSUED BY THE
BORROWER IN CONNECTION WITH THE ISSUANCE BY AES TRUST III OF ITS $3.375 TERM
CONVERTIBLE SECURITIES, SERIES C, ON OCTOBER 7, 1999, (OR OTHERWISE SATISFACTORY
TO THE AGENT) AND WHICH IS MANDATORILY CONVERTIBLE INTO, OR REDEEMABLE WITH THE
PROCEEDS OF, CAPITAL STOCK OF THE BORROWER (OTHER THAN REDEEMABLE STOCK).

 

“Equity Interest” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 

“Equity Issuances” means, in respect of any Person, the issuance or sale of
Equity Interests of such Person other than any such issuance to directors,
officers or employees pursuant to employee benefit plans in the ordinary course
of business (including by way of exercise of stock options).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means the Borrower, its Subsidiaries and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Internal Revenue Code.

 

“Euro-Dollar Borrowing” has the meaning set forth in the definition of
“Borrowing” herein.

 

“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.

 

“Euro-Dollar Lending Office” means, as to each Bank Party, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Bank Party as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Agent.

 

“Euro-Dollar Loan” means a Loan which bears interest at the Adjusted London
Interbank Offered Rate pursuant to the applicable Notice of Borrowing or Notice
of Interest Rate Election plus the Euro-Dollar Margin.

 

12

--------------------------------------------------------------------------------


 

“Euro-Dollar Margin” means (i) in respect of the Revolving Credit Loans and the
Initial Term Loans, a rate per annum equal to 4.00% (subject to the provisions
of Section 2.06(f) hereof) and (ii) in respect of the Incremental Term Loan
Facility, a rate per annum to be agreed by the Borrower, the Agent and the
Incremental Term Loan Banks.

 

“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Bank to United States
residents).  The Adjusted London Interbank Offered Rate shall be adjusted
automatically on and as of the effective date of any change in the Euro-Dollar
Reserve Percentage.

 

“Event of Default” has the meaning set forth in Section 6.01.

 

“Excess Revolving L/C Collateral” has the meaning set forth in Section 2.14(d).

 

“Exchange Note Holders” means the holders of the Senior Secured Exchange Notes.

 

“Excluded AES Business” means any AES Business located in Brazil or Argentina;
provided that the Borrower may by written notice to the Agent make an election
not to treat one or more AES Businesses in Brazil or Argentina as an “Excluded
AES Business”.  Once the Borrower elects not to treat an AES Business as an
“Excluded AES Business” it may not thereafter change or revoke such election
with respect to such AES Business without the consent of the Required Lenders.

 

“Excluded AES Entity” means any Person set forth on Schedule IV, as such
Schedule IV may be updated pursuant to Section 5.01(l)(2) whose assets consist
only of any of the Excluded AES Businesses and direct or indirect Investments
therein.

 

“Existing Bank Credit Agreement” has the meaning set forth in the first
preliminary statement hereto.

 

“Existing Letter of Credit” means a “Letter of Credit” (as defined in the
Existing Bank Credit Agreement) issued under the Existing Revolving Credit
Facility that is outstanding on the Effective Date and listed on Appendix III
under the heading “Existing Revolving Letters of Credit”.

 

“Existing Trust Preferred Securities” means (i) the $3.375 Trust Preferred
Securities, Series C issued by AES Trust III on October 7, 1999 and (ii) the
$3.00 Trust Convertible Preferred Securities issued by AES Trust VII on May 17,
2000.

 

“Extension of Credit” means (i) a Borrowing pursuant to Section 2.01 or Section
2.17 or (ii) the issuance of a Revolving Letter of Credit pursuant to
Section 2.03.

 

13

--------------------------------------------------------------------------------


 

“Facilities” means the Revolving Credit Loan Facility, the Initial Term Loan
Facility and any Incremental Term Loan Facility made available to the Borrower
pursuant to Section 2.17.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day; provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to Citicorp USA, Inc. on such day on such
transactions as determined by the Agent.

 

“Financing Documents” means this Agreement, the Collateral Documents and the
Notes.

 

“Financing Parties” means (i) the Bank Parties hereunder and (ii) Exchange Note
Holders.

 

“First Priority Secured Debt” means Debt of the Borrower secured by a
first-priority lien on the Creditor Group Collateral (subject to the limitations
set forth in Section 5.10(p)), provided that Debt owed to an Affiliate of the
Borrower shall not be First-Priority Secured Debt.

 

“Foreign Subsidiary” means a Pledged Subsidiary or a Subsidiary of a Pledged
Subsidiary (other than an Excluded AES Entity) organized under the laws of a
jurisdiction other than the United States or any State thereof.

 

“Form 10-K” means the Borrower’s annual report on Form 10-K for the year ended
December 31, 2003, as filed with the Securities and Exchange Commission pursuant
to the Securities Exchange Act of 1934.

 

“Form 10-Q” means the Borrower’s quarterly report on Form 10-Q for the quarter
ended September 30, 2003, as filed with the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934.

 

“GAAP” has the meaning set forth in Section 1.02.

 

“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Loans which are Base Rate Loans at such time or (ii) all Euro-Dollar Loans
having the same Interest Period at such time; provided that if a Loan of any
particular Bank is converted to or made as a Base Rate Loan pursuant to
Article 8, such Loan shall be included in the same Group or Groups of Loans from
time to time as it would have been in if it had not been so converted or made.

 

14

--------------------------------------------------------------------------------


 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay or to maintain financial statement conditions or otherwise) or
(ii) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part); provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business or, for the avoidance of doubt, obligations of the
Borrower to provide capital to an AES Business under a Capital Commitment.  The
term “Guarantee” used as a verb has a corresponding meaning.

 

“Guaranteed Obligations” has the meaning set forth in Section 9.01.

 

“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.

 

“Hedge Agreement” means any contract, instrument or agreement in respect of
Derivative Obligations.

 

“Hedge Bank” means any Bank Party or an Affiliate of a Bank Party in its
capacity as a party to a Secured Hedge Agreement.

 

“Increase Commitment Date” has the meaning set forth in Section 2.17(b).

 

“Increase Date” has the meaning set forth in Section 2.17(a).

 

“Incremental Term Loan” means each term loan made by an Incremental Term Loan
Bank under the Incremental Term Loan Facility in accordance with the terms of
Section 2.17.

 

“Incremental Term Loan Bank” means each Bank (including any Additional Term Loan
Bank) having an Incremental Term Loan.

 

“Incremental Term Borrowings” means a borrowing consisting of simultaneous
Incremental Term Loans of the same type made by the Incremental Term Loan Banks.

 

“Incremental Term Loan Commitment” means, with respect to each Incremental Term
Loan Bank, the amount set forth for such Bank in respect of the Incremental Term
Loan Facility in the Register maintained by the Agent pursuant to Section
10.06(g).

 

“Incremental Term Loan Facility” has the meaning set forth in Section 2.17(a).

 

“Incremental Term Loan Note” means a promissory note of the Borrower to the
order of any Incremental Term Loan Bank, in substantially the form of Exhibit
A-2 hereto (with

 

15

--------------------------------------------------------------------------------


 

such modifications as the Borrower and the Agent may agree are necessary to
evidence the terms of the Incremental Term Loan Facility), evidencing the
indebtedness of the Borrower to such Bank resulting from the Incremental Term
Loan deemed to have been made by such Lender.

 

“Incremental Term Loan Termination Date” has the meaning set forth in the
definition of “Termination Date” herein.

 

“Indemnitee” has the meaning set forth in Section 10.03(b).

 

“Initial Term Loan” means each “Term Loan” under the Existing Credit Agreement
continued as an Initial Term Loan hereunder in accordance with the terms of
Section 2.01(b) and each Initial Term Loan made as a result of a Commitment
Increase in accordance with the terms of Section 2.17.

 

“Initial Term Loan Bank” means each Bank (including any Additional Term Loan
Bank) having an Initial Term Loan.

 

“Initial Term Loan Commitment” means, with respect to each Initial Term Loan
Bank, the amount set forth opposite its name on Appendix II hereto or, if such
Bank has entered into one or more Assignment and Assumptions or Assumption
Agreements or is an Additional Term Loan Bank, the amount set forth for such
Bank in respect of the Initial Term Loan Facility in the Register maintained by
the Agent pursuant to Section 10.06(g).

 

“Initial Term Loan Facility” means, at any time, the aggregate amount of the
Initial Term Loan Banks’ Initial Term Loans at such time.

 

“Initial Term Loan Note” means a promissory note of the Borrower to the order of
any Initial Term Loan Bank, in substantially the form of Exhibit A-2 hereto,
evidencing the indebtedness of the Borrower to such Bank resulting from the
Initial Term Loan deemed to have been made by such Lender.

 

“Initial Term Loan Termination Date” has the meaning set forth in the definition
of “Termination Date” herein.

 

“Interest Period” means, with respect to each Euro-Dollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in an applicable Notice of Interest Rate
Election and ending one, two, three, six or, with the consent of all affected
Banks, nine or twelve months thereafter, as the Borrower may elect in such
notice; provided that:

 

(i)                                     any Interest Period which would
otherwise end on a day which is not a Euro-Dollar Business Day shall be extended
to the next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Euro-Dollar Business Day;

 

(ii)                                  any Interest Period which begins on the
last Euro-Dollar Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the

 

16

--------------------------------------------------------------------------------


 

calendar month at the end of such Interest Period) shall, subject to clause
(iii) below, end on the last Euro-Dollar Business Day of a calendar month; and

 

(iii)                               any Interest Period that would otherwise end
after the Termination Date shall end on the Termination Date.

 

“Intermediate Holding Companies” has the meaning set forth in Section 5.16(b).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.

 

“Investment” means any investment in any Person, whether by means of share
purchase, capital contribution, loan, Guarantee, time deposit or otherwise (but
not including any demand deposit).

 

“IPALCO” means Ipalco Enterprises, Inc., an Indiana corporation.

 

“Lender Parties” has the meaning set forth in the Collateral Trust Agreement.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset.  For the purposes of this Agreement, the Borrower or any
of its Subsidiaries shall be deemed to own subject to a Lien any asset which it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

 

“Loan” means a Revolving Credit Loan or a Term Loan, each of which may be a Base
Rate Loan or a Euro-Dollar Loan and “Loans” means Revolving Credit Loans or Term
Loans, each of which may be Base Rate Loans or Euro-Dollar Loans or any
combination of the foregoing.

 

“Loan Party” means each Obligor and AES BVI II.

 

“London Interbank Offered Rate” means, for any Interest Period, the average
(rounded upward, if necessary, to the next higher 1/16th of 1%) of the
respective rates per annum at which deposits in dollars are offered to each of
the Reference Banks in the London interbank market at approximately 11:00 A.M.
(London time) two business days before the first day of such Interest Period in
an amount approximately equal to the principal amount of the Euro-Dollar Loan of
such Reference Bank to which such Interest Period is to apply and for a period
of time comparable to such Interest Period.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
consolidated results of operations, consolidated financial condition or
prospects of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Loan Parties to perform their material obligations under any
Financing Document or (iii) the rights of and remedies available to any Bank
Party under any Financing Document.

 

17

--------------------------------------------------------------------------------

“Material AES Entity” means (i) any Subsidiary Guarantor and (ii) any other
Person in which the Borrower has a direct or indirect equity Investment if such
Person’s contribution to Parent Operating Cash Flow for the four most recently
completed fiscal quarters of the Borrower constitutes 15% or more of Parent
Operating Cash Flow for such period.

 

“Material Debt” means, with respect to any Person, Debt (other than the Loans
and the Reimbursement Obligations) of such Person arising in one transaction, in
an aggregate principal amount exceeding $50,000,000.

 

“Material Hedge Agreement” means, with respect to any Person, a Hedge Agreement
entered into by such Person in respect of which the Derivative Obligations of
such Person exceed $50,000,000.

 

“Material Obligation” means any obligation or liability in an amount equal to or
in excess of $50,000,000.

 

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $50,000,000.

 

“Maximum Outstanding Exposure” has the meaning set forth in Section 2.15(a).

 

“Minimum CP Rating” means (i) A-1 for Standard & Poor’s Ratings Services;
(ii) P-1 for Moody’s Investors Service, Inc.; (iii) F-1 for Fitch IBCA, Inc. and
(iv) D-1 for Duff & Phelps Credit Rating Co.

 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

 

“Net Cash Proceeds”:  (A) with respect to an Equity Issuance by a Subsidiary or
the incurrence of Debt (a “Covered Transaction”), means the aggregate amount of
cash received from time to time (whether as initial consideration or through
payment or disposition of deferred consideration) by the Borrower and its
Subsidiaries from such Covered Transaction after deducting therefrom (without
duplication) (i) brokerage commissions, underwriting fees and discounts, legal
fees, finder’s fees and other similar fees and commissions, (ii) in the case of
a Covered Transaction in the form of incurrence of Debt by a Subsidiary, the
amount of any Debt of such Subsidiary that, by the terms of the agreement or
instrument governing such Debt or applicable law, is required to be repaid or
prepaid and is actually so repaid or prepaid with all or a portion of the
proceeds of such Covered Transaction and (iii) any portion of the proceeds of
such Covered Transaction required to prepay or collateralize interest or
dividends payable in respect of such Covered Transaction during one six-month
period; and

 

(B)           with respect to any Asset Sale, means cash payments received
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or otherwise, but only as and when
received (including any cash received

 

18

--------------------------------------------------------------------------------


 

upon sale or disposition of such note or receivable), excluding any other
consideration received in the form of assumption by the acquiring Person of Debt
or other obligations relating to the property disposed of in such Asset Sale or
received in any other noncash form) therefrom, in each case, net of:

 

(i)            all legal, title and recording tax expenses, commissions and
other customary fees and expenses incurred (including, without limitation,
consent and waiver fees and any applicable premiums, earn-out or working
interest payments or payments in lieu or in termination thereof), and all
federal, state, provincial, foreign and local taxes payable to the relevant tax
authority (x) as a direct consequence of such Asset Sale, (y) as a result of the
required repayment of any Debt in any jurisdiction other than the jurisdiction
where the property disposed of was located or (z) as a result of any
repatriation to the U.S. of any proceeds of such Asset Sale,

 

(ii)           a reasonable reserve (which reserve if required by the applicable
sale agreement, shall be deposited into a third party escrow account with an
escrow agent and shall be maintained in such account until such time as the
applicable indemnification obligation expires or the amounts on deposit are
required to make indemnification payments) for any indemnification payments
(fixed and contingent) attributable to seller’s indemnities to the purchaser
undertaken by the Borrower or any of its Subsidiaries in connection with such
Asset Sale (but excluding any payments, which by the terms of the indemnities
will not, under any circumstances, be made prior to the Termination Date);
provided that any amounts in such reserve to the extent not paid to the
purchaser as an indemnification payment after the expiration of any applicable
time period set forth in the agreements in respect of such Asset Sale shall be
treated as “Net Cash Proceeds” for all purposes of this Agreement,

 

(iii)          all payments made on any Debt which must by its terms or by
applicable law be repaid out of the proceeds from such Asset Sale, and

 

(iv)          all required distributions and other required payments made to
minority interest holders in Subsidiaries or joint ventures as a result of such
Asset Sale;

 

provided that for purposes of determining Net Cash Proceeds received by a
Subsidiary required to be applied pursuant to Section 2.10, only that portion of
such Net Cash Proceeds received by the Borrower or a Qualified Holding Company
whose Equity Interests have been pledged to the Secured Holders pursuant to the
Collateral Documents from such Subsidiary in accordance with Section 5.17 shall
be included.

 

“Non-Pledged Subsidiaries” means (i) as of the Closing Date, each of the direct
Subsidiaries of the Borrower or of AES BVI II listed on Schedule III or (ii)
after the Closing Date, in addition to the “Non-Pledged Subsidiaries” set forth
on Schedule III, any newly formed or acquired direct (1) Subsidiary of the
Borrower whose aggregate assets have a fair market value not in excess of
$3,000,000 and, together with the fair market value of the assets of all
Non-Pledged Subsidiaries (other than any Subsidiary which is described in clause
(2) below), does not exceed $50,000,000 or (2) Subsidiaries of the Borrower for
which a grant or perfection of a Lien on such Subsidiary’s stock would require
approvals and consents from foreign and

 

19

--------------------------------------------------------------------------------


 

domestic regulators and from lenders to, and suppliers, customers or other
contractual counterparties of, such Subsidiary.

 

“Note” means a Revolving Credit Loan Note or a Term Loan Note.

 

“Notice of Borrowing” has the meaning set forth in Section 2.02.

 

“Notice of Interest Rate Election” has the meaning set forth in Section 2.07(a).

 

“Notice of Issuance” has the meaning set forth in Section 2.03(d).

 

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(g) or
(h).  Without limiting the generality of the foregoing, the Obligations of the
Borrower and the Subsidiary Guarantors under the Loan Documents include (i) the
obligation to pay principal, interest, Revolving Letter of Credit commissions,
charges, expenses, fees, attorneys’ fees and disbursements, indemnities and
other amounts payable by the Borrower and such Subsidiary Guarantor under any
Financing Document and (ii) the obligation of the Borrower and such Subsidiary
Guarantor to reimburse any amount in respect of any of the foregoing that any
Bank Party, in its sole discretion, may elect to pay or advance on behalf of the
Borrower and such Subsidiary Guarantor.

 

“Obligors” means the Borrower and the Subsidiary Guarantors.

 

“Off Balance Sheet Obligation” means, with respect to any Person, any Obligation
of such Person under a synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing classified as an
operating lease in accordance with GAAP, if such Obligations would give rise to
a claim against such Person in a proceeding referred to in Section 6.01(h).

 

“Other Taxes” has the meaning set forth in Section 8.04(b).

 

“Parent” means, with respect to any Bank Party, any Person controlling such Bank
Party.

 

“Parent Operating Cash Flow” means, for any period, the sum of the following
amounts (determined without duplication), but only to the extent received in
cash by the Borrower from a Person during such period:

 

(i)            dividends paid to the Borrower by its Subsidiaries during such
period;

 

(ii)           consulting and management fees paid to the Borrower for such
period;

 

(iii)          tax sharing payments made to the Borrower during such period;

 

20

--------------------------------------------------------------------------------


 

(iv)          interest and other distributions paid during such period with
respect to cash and other Temporary Cash Investments of the Borrower (other than
with respect to amounts on deposit in the Revolving L/C Cash Collateral
Account); and

 

(v)           other cash payments made to the Borrower by its Subsidiaries other
than (A) returns of invested capital; (B) payments of the principal of Debt of
any such Subsidiary to the Borrower and (C) payments in an amount equal to the
aggregate amount released from debt service reserve accounts upon the issuance
of letters of credit for the account of the Borrower and the benefit of the
beneficiaries of such accounts.

 

For purposes of determining Parent Operating Cash Flow:

 

(1)           net cash payments received by a Qualified Holding Company whose
Equity Interests have been pledged to the Secured Holders pursuant to the
Collateral Documents during any period which could have been (without regard for
any cash held by such Qualified Holding Company at the beginning of such
period), but were not, paid as a dividend to the Borrower during such period due
to tax or other cash management considerations may be included in Parent
Operating Cash Flow for such period; provided that any amounts so included will
not be included in Parent Operating Cash Flow if and when paid to a Borrower in
any subsequent period; and

 

(2)           Net Cash Proceeds from Asset Sales, Equity Issuances or the
incurrence of Debt (but only to the extent that the Net Cash Proceeds from such
incurrence of Debt are paid to the Borrower or a Qualified Holding Company as a
return of capital) shall not be included in Parent Operating Cash Flow for any
period.

 

“Participant” has the meaning set forth in Section 10.06(b).

 

“Payment Restriction” means any provision in any agreement limiting the ability
of any of the Borrower’s Subsidiaries to declare or pay dividends or other
distributions in respect of its Equity Interests or repay or prepay any Debt
owed to, make loans or advances to, or otherwise transfer assets to or invest
in, the Borrower or any Subsidiary of the Borrower (whether through a covenant
restricting dividends, loans, asset transfers or investments, a financial
covenant or otherwise).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to,

 

21

--------------------------------------------------------------------------------


 

by any Person which was at such time a member of the ERISA Group for employees
of any Person which was at such time a member of the ERISA Group.

 

“Pledged Debt” shall have the meaning specified in the Security Agreement.

 

“Pledged Subsidiary” means a direct Subsidiary of the Borrower or AES BVI II
listed on Schedule I hereto, whose Equity Interests have been pledged to the
Collateral Trustees for the benefit of the Secured Holders by the Borrower or
AES BVI II, as applicable, pursuant to the Security Agreement or the BVI Cayman
Pledge Agreement.

 

“Power Supply Business” means an electric power or thermal energy generation or
cogeneration facility or related facilities, or an electric power transmission,
distribution, fuel supply and fuel transportation facilities, or any combination
thereof (all subject to relevant security, if any, under related project
financing arrangements), together with its or their related power supply,
thermal energy and fuel contracts as well as other contractual arrangements with
customers, suppliers and contractors.

 

“PUHCA” has the meaning set forth in Section 4.12.

 

“Qualified Holding Company” means any Wholly-Owned Consolidated Subsidiary of
the Borrower that satisfies, and all of whose direct or indirect holding
companies (other than the Borrower) are Wholly-Owned Consolidated Subsidiaries
of AES that satisfy, the following conditions:

 

(i)            its direct and indirect interest in any AES Business shall be
limited to the ownership of Capital Stock or Debt obligations of a Person with a
direct or indirect interest in such AES Business;

 

(ii)           except as a result of the Financing Documents (and permitted
refinancings thereof), no consensual encumbrance or restriction of any kind
shall exist on its ability to make payments, distributions, loans, advances or
transfers to the Borrower;

 

(iii)          it shall not have outstanding any Debt other than Guarantees of
Debt under, or Liens constituting Debt under, the Financing Documents (and
permitted refinancings thereof) and Debt to the Borrower or to other Qualified
Holding Companies (other than AES BVI II);

 

(iv)          it shall engage in no business or other activity, shall enter into
no binding agreements and shall incur no obligations (other than agreements
with, and obligations to, the Borrower or other Qualified Holding Companies
(other than AES BVI II)) other than (A) the holding of the Capital Stock and
Debt obligations permitted under clause (i) above, including entering into
retention agreements and subordination agreements relating to such Capital Stock
and Debt, (B) the holding of cash received from its Subsidiaries and the
investment thereof in Temporary Cash Investments, (C) the payment of dividends
and other amounts to the Borrower, (D) ordinary business development activities,
(E) the making (but not the entering into binding obligations to make) of
Investments in AES Businesses owned by its Subsidiaries and (F) in the case of
AES Electric, the making of Investments in Power Supply Business owned by NIGEN
Limited and Medway Power Limited or the repayment of up to GBP10,000,000 owed to
AES

 

22

--------------------------------------------------------------------------------


 

Barry as of the date of this Agreement under any agreement by which it is bound
as of the date of this Agreement; and

 

(v)           is listed on Schedule V hereto (as supplemented from time to time
by written notice to the Agent by the Borrower).

 

“Quarterly Payment Date” means each March 31, June 30, September 30 and December
31.

 

“Recourse Debt” means, on any date, the sum of (i) Debt of the Borrower (other
than Equity Credit Preferred Securities) plus (ii) Derivative Obligations of the
Borrower.

 

“Recourse Debt to Cash Flow Ratio” means, for any period, the ratio of:

 

(i)            the sum of the Recourse Debt as of the end of such period to;

 

(ii)           the Adjusted Parent Operating Cash Flow during such period.

 

“Redeemable Stock” means any class or series of Capital Stock of any Person that
by its terms or otherwise is (i) required to be redeemed prior to the first
anniversary of the Termination Date, (ii) redeemable at the option of the holder
of such class or series of Capital Stock at any time prior to the first
anniversary of the Termination Date or (iii) convertible into or exchangeable
for (unless solely at the option of such person) Capital Stock referred to in
clause (i) or (ii) above or Debt having a scheduled maturity prior to the first
anniversary of the Termination Date; provided that any Capital Stock that would
not constitute Redeemable Stock but for provisions thereof giving holders
thereof the right to require such person to repurchase or redeem such Capital
Stock upon the occurrence of an “asset sale” or a “change of control” occurring
prior to the first anniversary of the Termination Date shall not constitute
Redeemable Stock if such Capital Stock specifically provides that such person
will not repurchase or redeem any such Capital Stock pursuant to such provisions
unless such repurchase or redemption is permitted under the terms of this
Agreement.

 

“Reference Banks” means the respective principal London offices of Citicorp USA,
Inc., Bank of America, N.A. and Union Bank of California, N.A. and “Reference
Bank” means any one of such Reference Banks.

 

“Refunding Borrowing” means a Borrowing which, after application of the proceeds
thereof, results in no net increase in the Total Outstandings of any Revolving
Credit Loan Bank.

 

“Register” has the meaning set forth in Section 10.06(f).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Reimbursement Obligations” means at any date the obligations then outstanding
of the Borrower under Section 2.03(f) to reimburse the Revolving Fronting Banks
for Revolving L/C Drawings under Revolving Letters of Credit.

 

23

--------------------------------------------------------------------------------


 

“Related Fund” means with respect to any Bank Party that is a fund that invests
in bank loans, any other fund that invests in commercial loans and is managed or
advised by the same investment advisor as such Bank party or by an Affiliate of
such investment advisor.

 

“Relevant Contingent Exposure” has the meaning set forth in Section 2.14(c).

 

“Required Banks” means, at any time, Bank Parties owed or holding at least a
majority in interest of the aggregate principal amount (based in the case of any
Revolving Letter of Credit denominated in an Alternative Currency other than
Dollars, on the Dollar Equivalent at such time) of the sum of (i) the aggregate
principal amount of the Loans outstanding at such time, (ii) the aggregate
Revolving Letter of Credit Liabilities outstanding at such time and (iii) the
aggregate Unused Revolving Credit Loan Commitments at such time.

 

“Required Revolving Credit Loan Banks” means at any time the Revolving Credit
Loan Banks having at least a majority of the aggregate Total Exposures at such
time.

 

“Responsible Officer” means any duly authorized officer of the Borrower or any
of its Subsidiaries.

 

“Revolving Credit Loan” has the meaning set forth in Section 2.01(a).

 

“Revolving Credit Loan Bank” means each Bank having a Revolving Credit Loan
Commitment.

 

“Revolving Credit Loan Commitment” means, at any time, with respect to any
Revolving Credit Loan Bank at any time, the amount set forth opposite such
Bank’s name on Appendix I hereto under the caption “Revolving Credit Loan
Commitment” or, if such Bank has entered into one or more Assignment and
Assumptions, the amount set forth for such Bank in the Register maintained by
the Agent pursuant to Section 10.06(g) as such Bank’s “Revolving Credit Loan
Commitment”, as such amount may be reduced at or prior to such time pursuant to
Sections 2.09 or 2.10.

 

“Revolving Credit Loan Facility” means, at any time, the aggregate amount of the
Revolving Credit Loan Banks’ Revolving Credit Loan Commitments.

 

“Revolving Credit Loan Note” means a promissory note of the Borrower to the
order of any Revolving Credit Loan Bank, in substantially the form of Exhibit
A-1 hereto, evidencing the indebtedness of the Borrower to such Bank resulting
from the Revolving Credit Loans made or deemed to have been made by such Lender.

 

“Revolving Credit Loan/Term Loan Obligations” shall have the meaning set forth
in Section 9.01(a).

 

“Revolving Credit Period” means the period from and including the Effective Date
to but excluding the Termination Date.

 

“Revolving Fronting Bank” means (i) with respect to each Existing Letter of
Credit deemed to have been issued pursuant to the second sentence of Section
2.03(a), each Bank

 

24

--------------------------------------------------------------------------------


 

listed as issuer thereof on Appendix III hereto, as the case may be, (ii) each
Revolving Credit Loan Bank listed on Schedule VII hereto and (iii) any other
Revolving Credit Loan Bank and/or any Third Party Fronting Bank which has
executed and delivered to the Agent a Revolving Fronting Bank Agreement pursuant
to Section 10.15, in each case, unless such Bank has been released from its
obligation as a Revolving Fronting Bank pursuant to Section 10.15(b).

 

“Revolving Fronting Bank Agreement” means an agreement, in substantially the
form of Exhibit E hereto.

 

“Revolving L/C Cash Collateral Account” has the meaning set forth in
Section 2.14(a).

 

“Revolving L/C Collateral” has the meaning set forth in Section 2.14(b).

 

“Revolving L/C Drawing” means a drawing effected under any Revolving Letter of
Credit.

 

“Revolving Letter of Credit” means a letter of credit issued by a Revolving
Fronting Bank pursuant to Section 2.03(a) and shall also include each Existing
Letter of Credit.

 

“Revolving Letter of Credit Commission Rate” means a rate per annum equal to
4.00%.

 

“Revolving Letter of Credit Liabilities” means, at any time and in respect of
any Revolving Letter of Credit, the sum, without duplication, of (i) the
Available Amount of such Revolving Letter of Credit plus (ii) the aggregate
unpaid amount of all Reimbursement Obligations in respect of previous Revolving
L/C Drawings made under such Revolving Letter of Credit.

 

“Revolving Letter of Credit Termination Date” has the meaning set forth in
Section 2.03(h)(i).

 

“SEC Filings” means public filings made by the Borrower with the Securities and
Exchange Commission on Form 8-K, Form 10-Q or Form 10-K, and any filed
amendments to any of the foregoing.

 

“Second-Priority Secured Debt” means (i) the Borrower’s 8¾% Second Priority
Senior Secured Notes due 2013, (ii) the Borrower’s 9% Second Priority Notes due
2015 and (iii) Debt of the Borrower that is secured by a Lien on the Creditor
Group Collateral that is pari passu with the Lien securing the Notes described
in clauses (i) or (ii) (or permitted refinancings thereof).

 

“Secured Hedge Agreement” means any Hedge Agreement permitted under Article V
that is entered into by and between the Borrower and any Hedge Bank.

 

“Secured Holders” has the meaning set forth in the Collateral Trust Agreement.

 

25

--------------------------------------------------------------------------------


 

“Secured Obligations” has the meaning specified in the Collateral Trust
Agreement.

 

“Secured Treasury Management Service Agreements” means any agreement between the
Borrower or any of its Subsidiaries and a Bank Party or an Affiliate of a Bank
Party to provide treasury management services to the Borrower.

 

“Security Agreement” means the Security Agreement dated as of December 12, 2002
made by the grantors thereunder in favor of the Collateral Trustees, as amended
by Amendment No. 1 dated as of July 29, 2003 and as further amended from time to
time.

 

“Security Agreement Collateral” means the “Collateral” referred to in the
Security Agreement.

 

“Senior Secured Exchange Notes” means the 10% Exchange Notes due December 15,
2005 issued by the Borrower pursuant to the Senior Secured Exchange Note
Indenture and any other Debt issued by the Borrower under the Senior Secured
Exchange Note Indenture.

 

“Senior Secured Exchange Note Indenture” means that certain Indenture between
the Borrower and Wells Fargo Bank Minnesota, National Association, as Trustee to
be dated as of December 13, 2002.

 

“Senior Subordinated Notes” means the 8.375% Senior Subordinated Notes due
August 2007 and the 8.50% Senior Subordinated Notes due November 2007 issued by
the Borrower pursuant to the Senior Subordinated Notes Indentures.

 

“Senior Subordinated Notes Indentures” means (i) that certain indenture between
the Borrower and The Bank of New York, as Trustee dated as of July 17, 1997 and
(ii) that certain indenture between the Borrower and Wells Fargo Bank Minnesota,
National Association (successor to The First National Bank of Chicago), as
Trustee dated as of October 29, 1997.

 

“Shared Collateral Documents” means the Security Agreement, the Collateral Trust
Agreement, the BVI Cayman Pledge Agreement and any other agreement that creates
or purports to create a Lien in favor of the Collateral Trustees for the Lender
Parties.

 

“Significant AES Entity” means (i) any Material AES Entity, (ii) AES BVI II and
(iii) any other Person (other than any Excluded AES Entity) in which the
Borrower has a direct or indirect equity Investment if (A) such Person’s
contribution to Parent Operating Cash Flow for the four most recently completed
fiscal quarters of the Borrower constitutes 10% or more of Parent Operating Cash
Flow for such period, or (B) on any date of determination, the Borrower’s direct
or indirect interest in the total assets of such Person if such Person is a
Consolidated Subsidiary or in the net assets of such Person in all other cases
is at least equal to 10% of the consolidated assets of the Borrower and its
Consolidated Subsidiaries, taken as a whole, on such date of determination.

 

26

--------------------------------------------------------------------------------


 

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (i) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (iv) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. 
The amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Special Purpose Financing Subsidiary” means a Consolidated Subsidiary that has
no direct or indirect interest in a Power Supply Business or other AES Business
and was formed solely for the purpose of issuing Equity Credit Preferred
Securities.

 

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person.

 

“Subsidiary Guarantors” means AES Oklahoma, AES Hawaii Management, AES Warrior
Run and AES New York.

 

“Subsidiary Guaranty” has the meaning set forth in Section 9.01.

 

“Sul Guarantee” means the Guaranty in the Sponsor Agreement dated as of March 7,
2001 between the Borrower and BankBoston, N.A. Nassau Branch, as agent
(“BankBoston”) for the lenders under the Sul Credit Agreement referred to below
by the Borrower to Guarantee the obligations of AES Cayman Guaiba, Ltd., a
Cayman Islands corporation (the “Sul Borrower”) under the Credit Agreement dated
as of March 6, 2001 (the “Sul Credit Agreement”), with BankBoston, Banc of
America Securities, LLC, Unibanco – Uniao de Bancos Brasilieros S.A. and
Westdeutsche Landesbank Girozentrale, New York Branch, and the lenders named
therein (as the same may be amended or amended and restated from time to time)
in an amount of up to a maximum aggregate amount of $50,000,000.

 

“Supermajority Banks” means, at any time, Bank Parties owed or holding at least
a 66 2/3% interest of the aggregate principal amount (based in the case of any
Revolving Letter of Credit denominated in an Alternative Currency other than
Dollars, on the Dollar Equivalent at such time) of the sum of (i) the aggregate
principal amount of the Loans outstanding at such time, (ii) the aggregate
Revolving Letter of Credit Liabilities outstanding at such time and (iii) the
aggregate Unused Revolving Credit Loan Commitments at such time.

 

“Taxes” has the meaning set forth in Section 8.04(a).

 

“Temporary Cash Investment” means any Investment (having a maturity of not
greater than 60 days from the date of issuance thereof) in (A)(i) direct
obligations of the United

 

27

--------------------------------------------------------------------------------


 

States or any agency thereof, or obligations guaranteed by the United States or
any agency thereof; (ii) commercial paper rated at least the Minimum CP Rating
by any two of Standard & Poor’s Ratings Services, Moody’s Investors Service,
Inc., Fitch IBCA, Inc. and Duff & Phelps Credit Rating Co., provided that one of
such two Minimum CP Ratings is by Standard & Poor’s Ratings Services or Moody’s
Investors Service, Inc.; (iii) time deposits with, including certificates of
deposit issued by, any office located in the United States of any bank or trust
company which is organized or licensed under the laws of the United States or
any state thereof and has capital, surplus and undivided profits aggregating at
least $500,000,000; (iv) medium term notes, auction rate preferred stock, asset
backed securities, bonds, notes and letter of credit supported instruments,
issued by any entity organized under the laws of the United States, or any state
or municipality of the United States and rated in any of the three highest rated
categories by Standard & Poor’s Ratings Services or Moody’s Investors Service,
Inc.; (v) repurchase agreements with respect to securities described in clause
(i) above entered into with an office of a bank or trust company meeting the
criteria specified in clause (iii) above; (vi) Euro-Dollar certificates of
deposit issued by any bank or trust company which has capital and unimpaired
surplus of not less than $500,000,000 or (vii) with respect to a Subsidiary, any
category of investment designated as permissible investments under such
Subsidiary’s loan documentation; provided that in each case (except clause
(vii)) that such Investment matures within fifteen months from the date of
acquisition thereof by the Borrower or a Subsidiary and (B) registered
investment companies that are “money market funds” within the meaning of
Rule 2a-7 under the Investment Company Act of 1940.

 

“Term Loan” means each Initial Term Loan and each Incremental Term Loan.

 

“Term Loan Bank” means each Initial Term Loan Bank and each Incremental Term
Loan Bank.

 

“Term Borrowings” means a borrowing consisting of simultaneous Term Loans of the
same type made by the appropriate Term Loan Banks.

 

“Term Loan Commitments” means the Initial Term Loan Commitments of the Initial
Term Loan Banks at such time and the Incremental Term Loan Commitments of the
Incremental Term Loan Banks at such time.

 

“Term Loan Facilities” means the Initial Term Loan Facility and the Incremental
Term Loan Facility.

 

“Term Loan Notes” means the Initial Term Loan Notes and the Incremental Term
Loan Notes.

 

“Termination Date” means (i) July 31, 2007 in the case of the Revolving Credit
Loan Facility, (ii) April 30, 2008 in the case of the Initial Term Loan
Facility; provided, however, that if, prior to July 31, 2007, the Senior
Subordinated Notes have not been refinanced to mature on a date after April 30,
2008, or repaid in full prior to such date, then “Termination Date” in the case
of the Initial Term Loan Facility shall mean July 31, 2007 (the “Initial Term
Loan Termination Date”) and (iii) the date agreed to by the Borrower, the Agent
and the Incremental Term Loan Banks in the case of any Incremental Term Loan
Facility (the

 

28

--------------------------------------------------------------------------------


 

“Incremental Term Loan Termination Date”); provided that the Incremental Term
Loan Termination Date shall not occur prior to the Initial Term Loan Termination
Date; provided, in each case, that if the Termination Date occurs on a day that
is not a Euro-Dollar Business Day, the Termination Date shall occur on the next
succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day falls
in another calendar month, in which case the Termination Date shall be the next
preceding Euro-Dollar Business Day.

 

“Third Party Fronting Bank” means (i) the Agent, (ii) any Term Loan Bank or any
Affiliate of any Term Loan Bank (A) a majority of whose common equity is owned,
directly or indirectly, by such Term Loan Bank, (B) that owns, directly or
indirectly, a majority of the common equity of such Term Loan Bank or (C) a
majority of whose common equity is owned, directly or indirectly, by a Person
that owns, directly or indirectly, a majority of the common equity of such Term
Loan Bank and any Subsidiary of any Term Loan Bank a majority of whose common
equity is owned directly or indirectly, by such Term Loan Bank, (iii) any
commercial bank having total assets in excess of $5,000,000,000, (iv) any
savings and loan association or savings bank organized under the laws of the
United States, or any State thereof, and having a net worth in excess of
$250,000,000 or (v) any other Person approved by the Agent, that shall, in the
case of any such Agent, Term Loan Bank, Affiliate, Parent, Subsidiary or other
financial institution or Person agree to issue letters of credit hereunder with
the consent of the Agent (which consent will be deemed to have been given unless
the Agent shall have notified the Borrower to the contrary within one day of the
Agent’s receipt of notice that such Bank, Affiliate, Parent, Subsidiary or other
financial institution or Person is to be a Third Party Fronting Bank).

 

“Total Bank Exposure” at any time means the sum of (i) the aggregate principal
amount of the Loans outstanding at such time plus (ii) the aggregate amount of
the Revolving Letter of Credit Liabilities at such time plus (iii) the aggregate
amount of the Unused Revolving Credit Loan Commitments.

 

“Total Exposure” means at any time with respect to each Revolving Credit Loan
Bank, its Revolving Credit Loan Commitment or, if the Revolving Credit Loan
Commitments shall have terminated, its Total Outstandings.

 

“Total Outstandings” means at any time, as to any Revolving Credit Loan Bank,
the sum of the aggregate outstanding principal amount of such Revolving Credit
Loan Bank’s Loans and its participation in the Revolving Letter of Credit
Liabilities and all unreimbursed Revolving L/C Drawings.

 

“Total Term Loan Commitments” means at any time in respect of a Term Loan Bank
the sum of such Term Loan Bank’s Initial Term Loan Commitment at such time plus
such Term Loan Bank’s Incremental Term Loan Commitment at such time.

 

“Trust Preferred Securities” means, at any date:

 

(i)            any Existing Trust Preferred Securities, and

 

(ii)           any other equity interests in a Special Purpose Financing
Subsidiary of AES (such as those known as “TECONS”, “MIPS” or “RHINOS”):
(I) that are not

 

29

--------------------------------------------------------------------------------


 

(A) required to be redeemed or redeemable at the option of the holder thereof
prior to the fifth anniversary of the Termination Date or (B) convertible into
or exchangeable for (unless solely at the option of AES) equity interests
referred to in clause (A) above or Debt having a scheduled maturity, or
requiring any repayments or prepayments of principal or any sinking fund or
similar payments in respect of principal or providing for any such repayment,
prepayment, sinking fund or other payment at the option of the holder thereof
prior to the fifth anniversary of the Termination Date and (II) as to which, at
such date, AES has the right to defer the payment of all dividends and other
distributions in respect thereof for the period of at least 19 consecutive
quarters beginning at such date.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.

 

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

 

“Unused Revolving Credit Loan Commitments” means, with respect to any Revolving
Credit Loan Bank at any time, (i) such Bank’s Revolving Credit Loan Commitment
at such time minus (ii) the sum of (A) the aggregate principal amount of all
Revolving Credit Loans outstanding at such time and owed to such Revolving
Credit Loan Bank plus (B) such Bank’s pro rata share of the Revolving Letter of
Credit Liabilities and all unreimbursed Revolving L/C Drawings at such time.

 

“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary all of
the shares of Capital Stock or other ownership interests of which (except
directors’ qualifying shares and shares owned by foreign nationals mandated by
applicable law) are at the time directly or indirectly owned by AES.

 

Section 1.02  Accounting Terms and Determinations.

 

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with generally accepted accounting principles as in effect from time
to time, applied on a basis consistent (except for changes concurred in by the
Borrower’s independent public accountants) with the most recent audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries delivered to the Banks (“GAAP”); provided that, if the Borrower
notifies the Agent that the Borrower wishes to amend any covenant in Article 5
to eliminate the effect of any change in generally accepted accounting
principles on the operation of such covenant (or if the Agent notifies the
Borrower that the Required Banks wish to amend Article 5 for such purpose), then

 

30

--------------------------------------------------------------------------------


 

the Borrower’s compliance with such covenant shall be determined on the basis of
generally accepted accounting principles in effect immediately before the
relevant change in generally accepted accounting principles became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Banks.

 

Section 1.03  Types of Borrowing.

 

The term “Borrowing” denotes (a) the aggregation of Loans made (or deemed to
have been made) or to be made to the Borrower by one or more Banks pursuant to
Article 2 on the same day, all of which Loans are of the same type (subject to
Article 8) and, except in the case of Base Rate Loans, have the same initial
Interest Period or (b) if the context so requires, the borrowing of such Loans. 
Borrowings are classified for purposes hereof by reference to the pricing of
Loans comprising such Borrowing (e.g., a “Euro-Dollar Borrowing” is a Borrowing
comprised of Euro-Dollar Loans).  It is understood and agreed that all
Borrowings will be made in Dollars.

 

Section 1.04  Currency Equivalents Generally.

 

For purposes of this Agreement, the equivalent in any Alternative Currency of an
amount in Dollars shall be determined at the rate of exchange quoted by the
Agent in New York, at 11:00 A.M. (New York time) on the date of determination,
to prime banks in New York for the spot purchase in the New York foreign
exchange market of such amount of Dollars with such Alternative Currency.

 


ARTICLE II


 


THE CREDITS


 

Section 2.01  Commitment to Lend.

 


(A)           REVOLVING CREDIT FACILITY.  (I) EACH REVOLVING CREDIT LOAN BANK
SEVERALLY AGREES, ON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT, TO
MAKE LOANS (EACH A “REVOLVING CREDIT LOAN”) TO THE BORROWER PURSUANT TO THIS
SECTION 2.01(A) FROM TIME TO TIME DURING THE REVOLVING CREDIT PERIOD IN AMOUNTS
SUCH THAT THE TOTAL OUTSTANDINGS OF SUCH REVOLVING CREDIT LOAN BANK AT ANY TIME
SHALL NOT EXCEED THE AMOUNT OF ITS REVOLVING CREDIT LOAN COMMITMENT AT SUCH
TIME.  EACH BORROWING UNDER THIS SUBSECTION (A) SHALL BE IN AN AGGREGATE
PRINCIPAL AMOUNT OF $5,000,000 OR ANY LARGER MULTIPLE OF $1,000,000 (EXCEPT FOR
REFUNDING BORROWINGS AND THAT ANY SUCH BORROWING MAY BE IN THE AGGREGATE AMOUNT
AVAILABLE IN ACCORDANCE WITH SECTION 3.02(B)) AND SHALL BE MADE FROM THE SEVERAL
REVOLVING CREDIT LOAN BANKS RATABLY IN PROPORTION TO THEIR RESPECTIVE REVOLVING
CREDIT LOAN COMMITMENTS.  WITHIN THE FOREGOING LIMITS, THE BORROWER MAY BORROW
UNDER THIS SECTION 2.01(A), REPAY, OR, TO THE EXTENT PERMITTED BY SECTION 2.10,
PREPAY REVOLVING CREDIT LOANS AND REBORROW AT ANY TIME DURING THE REVOLVING
CREDIT PERIOD.


 

(ii)           Any “Revolving Credit Loans” outstanding under the Existing
Credit Agreement on the Effective Date shall be continued as Revolving Credit
Loans hereunder, and the Revolving Credit Loan of each Revolving Credit Loan
Bank hereunder as of the Effective Date shall be as set forth on Appendix I
hereto.

 

31

--------------------------------------------------------------------------------


 


(B)           INITIAL TERM LOAN FACILITY.  SUBJECT TO THE TERMS AND CONDITIONS
SET FORTH HEREIN, ON THE EFFECTIVE DATE ANY “TERM LOAN” OUTSTANDING UNDER THE
EXISTING CREDIT AGREEMENT SHALL BE CONTINUED AS AN INITIAL TERM LOAN HEREUNDER
AND THE INITIAL TERM LOAN OF EACH INITIAL TERM LOAN BANK HEREUNDER AS OF THE
EFFECTIVE DATE SHALL BE AS SET FORTH ON APPENDIX II HERETO.


 


(C)           TERM LOAN FACILITIES.  THE TERM LOANS ARE NOT REVOLVING IN NATURE,
AND AMOUNTS REPAID OR PREPAID IN RESPECT THEREOF MAY NOT BE REBORROWED.


 

Section 2.02  Notice of Borrowing.

 


(A)           THE BORROWER SHALL GIVE THE AGENT NOTICE (A “NOTICE OF BORROWING”)
NOT LATER THAN 11:00 A.M. (NEW YORK CITY TIME) ON (X) THE DATE OF EACH BASE RATE
BORROWING AND (Y) THE THIRD EURO-DOLLAR BUSINESS DAY BEFORE EACH EURO-DOLLAR
BORROWING, SPECIFYING:


 

(I)            THE DATE OF SUCH BORROWING, WHICH SHALL BE A DOMESTIC BUSINESS
DAY IN THE CASE OF A BASE RATE BORROWING OR A EURO-DOLLAR BUSINESS DAY IN THE
CASE OF A EURO-DOLLAR BORROWING;

 

(II)           THE AGGREGATE AMOUNT OF SUCH BORROWING;

 

(III)          WHETHER THE LOANS COMPRISING SUCH BORROWING ARE TO BEAR INTEREST
INITIALLY AT THE BASE RATE OR THE ADJUSTED LONDON INTERBANK OFFERED RATE; AND

 

(IV)          IN THE CASE OF A EURO-DOLLAR BORROWING, THE DURATION OF THE
INITIAL INTEREST PERIOD APPLICABLE THERETO, SUBJECT TO THE PROVISIONS OF THE
DEFINITION OF “INTEREST PERIOD.”

 


(B)           UPON RECEIPT OF A NOTICE OF BORROWING, THE AGENT SHALL PROMPTLY
NOTIFY EACH BANK OF THE CONTENTS THEREOF AND OF SUCH BANK’S RATABLE SHARE OF
SUCH BORROWING AND SUCH NOTICE OF BORROWING SHALL NOT THEREAFTER BE REVOCABLE BY
THE BORROWER.


 


(C)           NOT LATER THAN 2:00 P.M. (NEW YORK CITY TIME) ON THE DATE OF EACH
BORROWING, EACH BANK SHALL (EXCEPT AS PROVIDED IN SUBSECTION (D) OF THIS SECTION
2.02) MAKE AVAILABLE ITS RATABLE SHARE OF SUCH BORROWING, IN FEDERAL OR OTHER
FUNDS IMMEDIATELY AVAILABLE IN NEW YORK CITY, TO THE AGENT AT ITS ADDRESS
REFERRED TO IN SECTION 10.01.  UNLESS THE AGENT DETERMINES THAT ANY APPLICABLE
CONDITION SPECIFIED IN ARTICLE 3 HAS NOT BEEN SATISFIED, THE AGENT WILL MAKE THE
FUNDS SO RECEIVED FROM THE BANKS AVAILABLE TO THE BORROWER REQUESTING SUCH
BORROWING AT THE AGENT’S AFORESAID ADDRESS.


 


(D)           IF ANY BANK MAKES A NEW LOAN HEREUNDER TO THE BORROWER ON A DAY ON
WHICH THE BORROWER IS TO REPAY ALL OR ANY PART OF AN OUTSTANDING LOAN FROM SUCH
BANK, SUCH BANK SHALL APPLY THE PROCEEDS OF ITS NEW LOAN TO MAKE SUCH REPAYMENT
AND ONLY AN AMOUNT EQUAL TO THE DIFFERENCE (IF ANY) BETWEEN THE AMOUNT BEING
BORROWED AND THE AMOUNT BEING REPAID SHALL BE MADE AVAILABLE BY SUCH BANK TO THE
AGENT AS PROVIDED IN SUBSECTION (C) OF THIS SECTION 2.02, OR REMITTED BY THE
BORROWER TO THE AGENT AS PROVIDED IN SECTION 2.11, AS THE CASE MAY BE.


 


(E)           UNLESS THE AGENT SHALL HAVE RECEIVED NOTICE FROM A BANK PRIOR TO
THE DATE OF ANY BORROWING THAT SUCH BANK WILL NOT MAKE AVAILABLE TO THE AGENT
SUCH BANK’S SHARE OF SUCH BORROWING, THE AGENT MAY ASSUME THAT SUCH BANK HAS
MADE SUCH SHARE AVAILABLE TO THE AGENT ON


 

32

--------------------------------------------------------------------------------


 


THE DATE OF SUCH BORROWING IN ACCORDANCE WITH SUBSECTIONS (C) AND (D) OF THIS
SECTION 2.02 AND THE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE
TO THE BORROWER ON SUCH DATE A CORRESPONDING AMOUNT.  IF AND TO THE EXTENT THAT
SUCH BANK SHALL NOT HAVE SO MADE SUCH SHARE AVAILABLE TO THE AGENT, SUCH BANK
AND THE BORROWER SEVERALLY AGREE TO REPAY TO THE AGENT FORTHWITH ON DEMAND SUCH
CORRESPONDING AMOUNT TOGETHER WITH INTEREST THEREON, FOR EACH DAY FROM THE DATE
SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER UNTIL THE DATE SUCH AMOUNT IS
REPAID TO THE AGENT, AT (I) IN THE CASE OF THE BORROWER, A RATE PER ANNUM EQUAL
TO THE HIGHER OF THE FEDERAL FUNDS RATE AND THE INTEREST RATE APPLICABLE THERETO
PURSUANT TO SECTION 2.06 AND (II) IN THE CASE OF SUCH BANK, THE FEDERAL FUNDS
RATE.  IF SUCH BANK SHALL REPAY TO THE AGENT SUCH CORRESPONDING AMOUNT, SUCH
AMOUNT SO REPAID SHALL CONSTITUTE SUCH BANK’S LOAN INCLUDED IN SUCH BORROWING
FOR PURPOSES OF THIS AGREEMENT.


 

Section 2.03  Revolving Letters of Credit.

 


(A)           ISSUANCE OF LETTERS OF CREDIT.  SUBJECT TO THE TERMS AND
CONDITIONS HEREOF, EACH REVOLVING FRONTING BANK AGREES TO ISSUE LETTERS OF
CREDIT UNDER THIS SECTION 2.03(A) UPON THE BORROWER’S REQUEST AND FOR THE
BORROWER’S ACCOUNT OR THE ACCOUNT OF ANY OF THE BORROWER’S SUBSIDIARIES, FROM
TIME TO TIME DURING THE REVOLVING CREDIT PERIOD; PROVIDED, HOWEVER, THAT IN NO
EVENT SHALL (I) THE AGGREGATE AVAILABLE AMOUNT FOR ALL REVOLVING LETTERS OF
CREDIT EXCEED THE REVOLVING CREDIT LOAN FACILITY AT SUCH TIME AND (II) A
REVOLVING LETTER OF CREDIT BE ISSUED WITH AN AVAILABLE AMOUNT IN EXCESS OF THE
UNUSED REVOLVING CREDIT COMMITMENTS OF THE REVOLVING CREDIT LOAN BANKS AT SUCH
TIME.  IN ADDITION, AND NOTWITHSTANDING ANY REFERENCE IN ANY EXISTING LETTER OF
CREDIT TO THE EXISTING BANK CREDIT AGREEMENT, ON AND AS OF THE EFFECTIVE DATE,
(X) EACH EXISTING LETTER OF CREDIT SHALL BE DEEMED TO BE A REVOLVING LETTER OF
CREDIT AND TO HAVE BEEN ISSUED ON THE EFFECTIVE DATE (BY THE REVOLVING FRONTING
BANK THAT ISSUED OR WAS DEEMED TO HAVE ISSUED SUCH EXISTING LETTER OF CREDIT
UNDER THE EXISTING BANK CREDIT AGREEMENT) PURSUANT TO THIS SECTION 2.03(A), (Y)
PARTICIPATIONS IN SUCH EXISTING LETTERS OF CREDIT HELD BY THE REVOLVING CREDIT
LOAN BANKS UNDER THE EXISTING CREDIT AGREEMENT SHALL BE DEEMED TO BE CANCELLED
AND (Z) THE REVOLVING CREDIT LOAN BANKS UNDER THIS AGREEMENT SHALL BE DEEMED TO
HOLD PARTICIPATIONS IN SUCH EXISTING LETTERS OF CREDIT IN THE AMOUNT REQUIRED SO
THAT THE PARTICIPATIONS OF SUCH REVOLVING CREDIT LOAN BANKS SHALL BE IN
PROPORTION TO THEIR RESPECTIVE REVOLVING CREDIT LOAN COMMITMENTS; PROVIDED,
HOWEVER, THAT NOTHING IN THIS SECTION 2.03(A) SHALL EXTEND, MODIFY OR OTHERWISE
AFFECT THE EXISTING EXPIRY DATE UNDER ANY SUCH EXISTING LETTER OF CREDIT. 
NOTWITHSTANDING THE FOREGOING, (X) EACH REVOLVING CREDIT LOAN BANK THAT IS A
REVOLVING FRONTING BANK, IN ITS SEPARATE CAPACITY AS A REVOLVING FRONTING BANK,
SHALL ONLY BE OBLIGATED TO ISSUE AT ANY TIME REVOLVING LETTERS OF CREDIT HAVING
AN AGGREGATE FACE AMOUNT AT ANY TIME THAT IS EQUAL TO THE UNUSED REVOLVING
CREDIT LOAN COMMITMENT OF SUCH REVOLVING CREDIT LOAN BANK AT SUCH TIME AND (Y)
EACH OTHER REVOLVING FRONTING BANK SHALL ONLY BE OBLIGATED TO ISSUE REVOLVING
LETTERS OF CREDIT HAVING AN AGGREGATE FACE AMOUNT AT ANY TIME THAT IS EQUAL TO
SUCH REVOLVING FRONTING BANK’S COMMITMENT AT SUCH TIME AS SET FORTH IN THE
RELEVANT REVOLVING FRONTING BANK AGREEMENT.


 


(B)           PARTICIPATIONS IN LETTERS OF CREDIT.  UPON THE ISSUANCE (OR DEEMED
ISSUANCE) OF EACH REVOLVING LETTER OF CREDIT BY A REVOLVING FRONTING BANK
PURSUANT TO SECTION 2.03(A), SUCH REVOLVING FRONTING BANK SHALL BE DEEMED,
WITHOUT FURTHER ACTION BY ANY PARTY HERETO, TO HAVE SOLD TO EACH REVOLVING
CREDIT LOAN BANK (OTHER THAN SUCH REVOLVING FRONTING BANK IN THE CASE OF
REVOLVING LETTERS OF CREDIT NOT ISSUED BY A THIRD PARTY FRONTING


 


33

--------------------------------------------------------------------------------



 


BANK) AND EACH SUCH REVOLVING CREDIT LOAN BANK SHALL BE DEEMED, WITHOUT FURTHER
ACTION BY ANY PARTY HERETO, TO HAVE PURCHASED FROM SUCH REVOLVING FRONTING BANK
A PARTICIPATION IN SUCH REVOLVING LETTER OF CREDIT AND THE RELATED REVOLVING
LETTER OF CREDIT LIABILITIES IN THE AMOUNT REQUIRED SO THAT THE PARTICIPATIONS
OF THE REVOLVING CREDIT LOAN BANKS (INCLUDING SUCH REVOLVING FRONTING BANK’S
RETAINED PARTICIPATION IN THE CASE OF REVOLVING LETTERS OF CREDIT NOT ISSUED BY
A THIRD PARTY FRONTING BANK) THEREIN SHALL BE IN PROPORTION TO THEIR RESPECTIVE
REVOLVING CREDIT LOAN COMMITMENTS.


 


(C)           REQUIRED TERMS.  EACH REVOLVING LETTER OF CREDIT ISSUED HEREUNDER
SHALL:


 

(I)            BY ITS TERMS EXPIRE NO LATER THAN FIVE DOMESTIC BUSINESS DAYS
PRIOR TO THE TERMINATION DATE FOR THE REVOLVING CREDIT LOAN FACILITY; EXCEPT
THAT A REVOLVING FRONTING BANK, AT IT SOLE DISCRETION AND WITHOUT RECOURSE TO
THE AGENT OR ANY OTHER BANK PARTY, MAY ISSUE A REVOLVING LETTER OF CREDIT WHICH
EXPIRES AFTER THE TERMINATION DATE FOR THE REVOLVING CREDIT LOAN FACILITY,
PROVIDED THAT FIVE DOMESTIC BUSINESS DAYS PRIOR TO THE TERMINATION DATE FOR THE
REVOLVING CREDIT LOAN FACILITY, THE BORROWER SHALL PAY TO SUCH ISSUING REVOLVING
FRONTING BANK AN AMOUNT IN IMMEDIATELY AVAILABLE FUNDS EQUAL TO THE AVAILABLE
AMOUNT OF SUCH REVOLVING LETTER OF CREDIT, TO BE HELD BY SUCH ISSUING REVOLVING
FRONTING BANK AS CASH COLLATERAL;

 

(II)           BE IN A FACE AMOUNT OF (X) NOT LESS THAN $300,000 (OR THE
EQUIVALENT THEREOF IN AN ALTERNATIVE CURRENCY); PROVIDED THAT UP TO FIVE
REVOLVING LETTERS OF CREDIT MAY BE ISSUED WITH STATED AMOUNTS LESS THAN $300,000
(OR THE EQUIVALENT THEREOF IN AN ALTERNATIVE CURRENCY) AND (Y) NOT MORE THAN THE
AMOUNT THAT WOULD, AFTER GIVING EFFECT TO THE ISSUANCE THEREOF (AND THE RELATED
PURCHASE AND SALE OF PARTICIPATIONS THEREIN PURSUANT TO SECTION 2.03(B)) CAUSE
THE TOTAL OUTSTANDINGS OF ANY REVOLVING CREDIT LOAN BANK TO EQUAL ITS REVOLVING
CREDIT LOAN COMMITMENT; AND

 

(III)          BE IN A FORM ACCEPTABLE TO THE RELEVANT REVOLVING FRONTING BANK.

 


(D)           NOTICE OF ISSUANCE.  EXCEPT IN THE CASE OF EXISTING LETTERS OF
CREDIT, THE BORROWER MAY REQUEST THAT A REVOLVING LETTER OF CREDIT BE ISSUED BY
GIVING THE AGENT AND THE REVOLVING FRONTING BANKS FOR SUCH REVOLVING LETTER OF
CREDIT A NOTICE (A “NOTICE OF ISSUANCE”) AT LEAST TWO DOMESTIC BUSINESS DAYS
BEFORE SUCH REVOLVING LETTER OF CREDIT IS TO BE ISSUED (OR SUCH SHORTER PERIOD
OF TIME AS SHALL BE ACCEPTABLE TO THE AGENT AND THE RELEVANT REVOLVING FRONTING
BANKS), SPECIFYING:


 

(I)            THE DATE OF ISSUANCE OF SUCH REVOLVING LETTER OF CREDIT;

 

(II)           THE EXPIRY DATE OF SUCH REVOLVING LETTER OF CREDIT (WHICH SHALL
COMPLY WITH THE REQUIREMENTS OF SECTION 2.03(C)(I));

 

(III)          THE PROPOSED TERMS OF SUCH REVOLVING LETTER OF CREDIT (OR THE
PROPOSED FORM THEREOF SHALL BE ATTACHED TO SUCH NOTICE OF ISSUANCE), INCLUDING
THE FACE AMOUNT THEREOF (WHICH SHALL COMPLY WITH THE REQUIREMENTS OF
SECTION 2.03(C)(II));

 

(IV)          THE TRANSACTION THAT IS TO BE SUPPORTED OR FINANCED WITH SUCH
REVOLVING LETTER OF CREDIT, INCLUDING IDENTIFICATION OF THE POWER SUPPLY
BUSINESS OR OTHER AES

 

34

--------------------------------------------------------------------------------


 

BUSINESS, IF ANY, TO WHICH SUCH TRANSACTION RELATES AND THE NAME OF THE PROPOSED
ACCOUNT PARTY FOR SUCH REVOLVING LETTER OF CREDIT (WHICH MAY BE A BORROWER AND
ANY SUBSIDIARY OF THE BORROWER); AND

 

(V)           THE IDENTITY OF THE REVOLVING FRONTING BANKS FOR SUCH REVOLVING
LETTER OF CREDIT, WHICH SHALL COMPLY WITH THE DEFINITION OF “REVOLVING FRONTING
BANK” HEREUNDER.

 

Upon the receipt of a Notice of Issuance, the Agent shall promptly notify each
Revolving Credit Loan Bank of the contents thereof and of the amount of such
Revolving Credit Loan Bank’s participation in such Revolving Letter of Credit
and such Notice of Issuance shall not thereafter be revocable by the Borrower.

 


(E)           REVOLVING L/C DRAWINGS UNDER REVOLVING LETTERS OF CREDIT.


 

(I)            UPON RECEIPT FROM THE BENEFICIARY OF ANY REVOLVING LETTER OF
CREDIT OF DEMAND FOR PAYMENT UNDER SUCH REVOLVING LETTER OF CREDIT, THE RELEVANT
REVOLVING FRONTING BANK SHALL DETERMINE IN ACCORDANCE WITH THE TERMS OF SUCH
REVOLVING LETTER OF CREDIT WHETHER SUCH REQUEST FOR PAYMENT SHOULD BE HONORED.

 

(II)           IF THE RELEVANT REVOLVING FRONTING BANK DETERMINES THAT A DEMAND
FOR PAYMENT BY THE BENEFICIARY OF A REVOLVING LETTER OF CREDIT SHOULD BE
HONORED, SUCH REVOLVING FRONTING BANK SHALL MAKE AVAILABLE TO THE BENEFICIARY IN
ACCORDANCE WITH THE TERMS OF SUCH REVOLVING LETTER OF CREDIT THE AMOUNT OF THE
REVOLVING L/C DRAWING UNDER SUCH REVOLVING LETTER OF CREDIT.  SUCH REVOLVING
FRONTING BANK SHALL THEREUPON PROMPTLY NOTIFY THE BORROWER AND THE AGENT OF THE
AMOUNT OF SUCH REVOLVING L/C DRAWING PAID BY IT.  UPON RECEIPT BY THE AGENT OF
SUCH NOTICE FROM THE RELEVANT REVOLVING FRONTING BANK, THE AGENT SHALL PROMPTLY
NOTIFY EACH REVOLVING CREDIT LOAN BANK OF THE AMOUNT OF EACH SUCH REVOLVING
CREDIT LOAN BANK’S PARTICIPATION THEREIN (WHICH, IN THE CASE OF ANY REVOLVING
L/C DRAWING UNDER AN ALTERNATIVE CURRENCY LETTER OF CREDIT SHALL BE THE DOLLAR
EQUIVALENT THEREOF).

 


(F)            REIMBURSEMENT AND OTHER PAYMENTS BY THE BORROWER.


 

(I)            IF ANY AMOUNT IS DRAWN UNDER ANY REVOLVING LETTER OF CREDIT
ISSUED AT THE REQUEST OF OR FOR THE ACCOUNT OF THE BORROWER OR ANY SUBSIDIARY OF
THE BORROWER, THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES TO REIMBURSE
THE APPLICABLE REVOLVING FRONTING BANK IN DOLLARS FOR ALL AMOUNTS PAID BY SUCH
REVOLVING FRONTING BANK UPON SUCH REVOLVING L/C DRAWING (WHICH, IN THE CASE OF
ANY REVOLVING L/C DRAWING UNDER AN ALTERNATIVE CURRENCY LETTER OF CREDIT SHALL
BE THE DOLLAR EQUIVALENT THEREOF), TOGETHER WITH ANY AND ALL REASONABLE CHARGES
AND EXPENSES WHICH ANY REVOLVING CREDIT LOAN BANK OR REVOLVING FRONTING BANK MAY
PAY OR INCUR RELATIVE TO SUCH REVOLVING L/C DRAWING AND ALL SUCH AMOUNTS DUE
FROM THE BORROWER SHALL BEAR INTEREST, PAYABLE ON THE DATE UPON WHICH SUCH
AMOUNTS SHALL BE DUE AND PAYABLE, ON THE AMOUNT DRAWN FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS DRAWN TO BUT EXCLUDING THE DATE SUCH
REIMBURSEMENT PAYMENT IS DUE AND PAYABLE AT A RATE PER ANNUM EQUAL TO THE RATE
APPLICABLE TO BASE RATE LOANS FOR SUCH DAY.  IF A REVOLVING FRONTING BANK MAKES
ANY PAYMENT UNDER A REVOLVING LETTER OF CREDIT, THE BORROWER SHALL REIMBURSE
SUCH

 

35

--------------------------------------------------------------------------------


 

REVOLVING FRONTING BANK BY PAYING SUCH AMOUNT TO THE RELEVANT REVOLVING FRONTING
BANK NOT LATER THAN 12:00 NOON (NEW YORK CITY TIME) ON THE DAY THAT SUCH PAYMENT
IS MADE, IF THE BORROWER RECEIVES NOTICE OF SUCH PAYMENT BEFORE 10:00 A.M. (NEW
YORK CITY TIME) ON SUCH DAY, OR IF SUCH NOTICE HAS NOT BEEN RECEIVED BY THE
BORROWER BEFORE SUCH TIME ON SUCH DAY, THEN NOT LATER THAN 12:00 NOON (NEW YORK
CITY TIME) ON (I) THE DOMESTIC BUSINESS DAY THAT THE BORROWER RECEIVES SUCH
NOTICE, IF SUCH NOTICE IS RECEIVED BEFORE 10:00 A.M. (NEW YORK CITY TIME) ON THE
DAY OF RECEIPT, OR (II) THE NEXT DOMESTIC BUSINESS DAY, IF SUCH NOTICE IS NOT
RECEIVED BEFORE SUCH TIME ON THE DAY OF RECEIPT; PROVIDED THAT IF SUCH PAYMENT
IS AT LEAST $1,000,000, THE BORROWER MAY, SUBJECT TO THE CONDITIONS TO BORROWING
SET FORTH HEREIN, REQUEST IN ACCORDANCE WITH SECTION 2.02, THAT SUCH PAYMENT BE
MADE WITH THE PROCEEDS OF A BASE RATE BORROWING (WHICH SHALL CONSIST OF
REVOLVING CREDIT LOANS) IN AN EQUIVALENT AMOUNT AND, TO THE EXTENT SO FINANCED,
THE BORROWER’S OBLIGATION TO MAKE SUCH PAYMENT SHALL BE DISCHARGED AND REPLACED
BY THE RESULTING BASE RATE BORROWING (WHICH SHALL CONSIST OF REVOLVING CREDIT
LOANS).  ANY OVERDUE REIMBURSEMENT PAYMENT, OR OVERDUE INTEREST THEREON, SHALL
BEAR INTEREST, PAYABLE ON DEMAND, FOR EACH DAY UNTIL PAID AT A RATE PER ANNUM
EQUAL TO THE SUM OF THE RATE APPLICABLE TO BASE RATE LOANS FOR SUCH DAY PLUS 2%.

 

(II)           EACH PAYMENT TO BE MADE BY THE BORROWER PURSUANT TO THIS
SECTION 2.03(F) SHALL BE MADE, IN FEDERAL OR OTHER FUNDS IMMEDIATELY AVAILABLE,
TO THE APPLICABLE REVOLVING FRONTING BANK AT ITS ADDRESS REFERRED TO IN
SECTION 10.01.

 

(III)          THE OBLIGATIONS OF THE BORROWER TO REIMBURSE ANY REVOLVING
FRONTING BANK UNDER THIS SECTION 2.03(F) SHALL BE ABSOLUTE, UNCONDITIONAL AND
IRREVOCABLE, AND SHALL BE PERFORMED STRICTLY IN ACCORDANCE WITH THE TERMS OF
THIS AGREEMENT, UNDER ALL CIRCUMSTANCES WHATSOEVER, INCLUDING WITHOUT LIMITATION
THE FOLLOWING CIRCUMSTANCES:

 

(A)          ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY FINANCING DOCUMENT;

 

(B)           ANY AMENDMENT OR WAIVER OF OR ANY CONSENT TO DEPARTURE FROM ANY
FINANCING DOCUMENT (EXCEPT, IN THE CASE OF AN EFFECTIVE AMENDMENT TO, WAIVER OF
OR CONSENT TO A DEPARTURE FROM ANY PROVISION OF THIS AGREEMENT, TO THE EXTENT
SPECIFIED HEREIN);

 

(C)           THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE OR OTHER RIGHT WHICH
THE BORROWER MAY HAVE AT ANY TIME AGAINST THE BENEFICIARY OF ANY REVOLVING
LETTER OF CREDIT (OR ANY PERSON OR ENTITY FOR WHOM SUCH BENEFICIARY MAY BE
ACTING), THE AGENT, ANY REVOLVING FRONTING BANK OR ANY REVOLVING CREDIT LOAN
BANK OR ANY OTHER PERSON OR ENTITY, WHETHER IN CONNECTION WITH THIS AGREEMENT,
ANY OTHER FINANCING DOCUMENT OR ANY UNRELATED TRANSACTION;

 

(D)          ANY STATEMENT OR ANY OTHER DOCUMENT PRESENTED UNDER ANY REVOLVING
LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN
ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT
WHATSOEVER;

 

36

--------------------------------------------------------------------------------


 

(E)           PAYMENT BY A REVOLVING FRONTING BANK UNDER ANY REVOLVING LETTER OF
CREDIT AGAINST PRESENTATION OF A DRAFT OR DOCUMENT WHICH DOES NOT COMPLY WITH
THE TERMS OF SUCH REVOLVING LETTER OF CREDIT; OR

 

(F)           TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY OTHER
CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE
FOREGOING.

 


(G)           PAYMENTS BY REVOLVING CREDIT LOAN BANKS WITH RESPECT TO REVOLVING
LETTERS OF CREDIT.


 

(I)            EACH REVOLVING CREDIT LOAN BANK SHALL MAKE AVAILABLE AN AMOUNT
EQUAL TO ITS RATABLE SHARE OF ANY REVOLVING L/C DRAWING UNDER A REVOLVING LETTER
OF CREDIT, IN FEDERAL OR OTHER FUNDS IMMEDIATELY AVAILABLE IN NEW YORK CITY, TO
THE APPLICABLE REVOLVING FRONTING BANK BY 3:00 P.M. (NEW YORK CITY TIME) ON THE
DATE ON WHICH THE BORROWER IS REQUIRED TO REIMBURSE SUCH REVOLVING FRONTING BANK
WITH RESPECT TO SUCH REVOLVING L/C DRAWING PURSUANT TO SECTION 2.03(F)(I),
TOGETHER WITH INTEREST ON SUCH AMOUNT FOR THE PERIOD FROM AND INCLUDING THE DATE
OF SUCH REVOLVING L/C DRAWING TO BUT EXCLUDING THE DATE UPON WHICH SUCH AMOUNT
IS TO BE MADE AVAILABLE AT THE FEDERAL FUNDS RATE ON THE DATE OF SUCH REVOLVING
L/C DRAWING, AT SUCH REVOLVING FRONTING BANK’S ADDRESS REFERRED TO IN
SECTION 10.01; PROVIDED THAT EACH REVOLVING CREDIT LOAN BANK’S OBLIGATION SHALL
BE REDUCED BY ITS PRO RATA SHARE OF ANY REIMBURSEMENT THERETOFORE PAID BY THE
BORROWER IN RESPECT OF SUCH REVOLVING L/C DRAWING PURSUANT TO
SECTION 2.03(F)(I).  THE APPLICABLE REVOLVING FRONTING BANK SHALL NOTIFY EACH
REVOLVING CREDIT LOAN BANK OF THE AMOUNT OF SUCH REVOLVING CREDIT LOAN BANK’S
OBLIGATION (WHICH, IN THE CASE OF ANY PAYMENT UNDER AN ALTERNATIVE CURRENCY
LETTER OF CREDIT, SHALL BE THE DOLLAR EQUIVALENT THEREOF) IN RESPECT OF ANY
REVOLVING L/C DRAWING UNDER A REVOLVING LETTER OF CREDIT NOT LATER THAN 1:30
P.M. (NEW YORK CITY TIME) ON THE DAY SUCH PAYMENT BY SUCH REVOLVING CREDIT LOAN
BANK IS DUE.  EACH REVOLVING CREDIT LOAN BANK SHALL BE SUBROGATED TO THE RIGHTS
OF THE APPLICABLE REVOLVING FRONTING BANK AGAINST THE BORROWER TO THE EXTENT
SUCH PAYMENT DUE FROM SUCH REVOLVING CREDIT LOAN BANK TO SUCH REVOLVING FRONTING
BANK IS PAID, PLUS INTEREST THEREON, FROM AND INCLUDING THE DAY SUCH AMOUNT IS
DUE FROM SUCH REVOLVING CREDIT LOAN BANK TO SUCH REVOLVING FRONTING BANK TO BUT
EXCLUDING THE DAY THE BORROWER MAKES PAYMENT TO SUCH REVOLVING FRONTING BANK
PURSUANT TO SECTION 2.03(F)(I), WHETHER BEFORE OR AFTER JUDGMENT, AT A RATE PER
ANNUM EQUAL TO THE SUM OF 2% PLUS THE RATE APPLICABLE TO BASE RATE LOANS FOR
SUCH DAY.  IN THE EVENT THAT, ON THE DATE OF ANY REVOLVING L/C DRAWING,
(X) TOTAL OUTSTANDINGS EXCEEDS THE MAXIMUM OUTSTANDING EXPOSURE, (Y) THE
APPLICABLE REVOLVING FRONTING BANK IS NOT REIMBURSED BY THE BORROWER ON SUCH
DATE FOR THE ENTIRE AMOUNT OF SUCH REVOLVING L/C DRAWING, AND (Z) THE REVOLVING
CREDIT LOAN BANKS, PURSUANT TO THE LAST SENTENCE OF SUBSECTION (IV) BELOW, ARE
NOT OBLIGATED TO REIMBURSE SUCH REVOLVING FRONTING BANK FOR THE ENTIRE AMOUNT OF
SUCH REVOLVING L/C DRAWING, THE AGENT SHALL, SOLELY FOR PURPOSES OF DETERMINING
THE PORTION OF SUCH REVOLVING L/C DRAWING TO BE REIMBURSED BY EACH REVOLVING
CREDIT LOAN BANK, (A) ALLOCATE THE RESPECTIVE REVOLVING CREDIT LOAN COMMITMENTS
OF THE REVOLVING CREDIT LOAN BANKS TO THE REVOLVING LETTER OF CREDIT LIABILITIES
OF EACH REVOLVING LETTER OF CREDIT ON SUCH DATE ON A PRO RATA BASIS (BASED UPON
(1) THE PROPORTION OF THE REVOLVING CREDIT LOAN COMMITMENTS TO THE AGGREGATE
AMOUNT

 

37

--------------------------------------------------------------------------------


 

OF THE REVOLVING LETTER OF CREDIT LIABILITIES OF ALL OUTSTANDING REVOLVING
LETTERS OF CREDIT AND (2) EACH REVOLVING CREDIT LOAN BANK’S PRO RATA SHARE OF
THE REVOLVING CREDIT LOAN COMMITMENTS), (B) BASED ON SUCH ALLOCATION, DETERMINE
THE REIMBURSEMENT OBLIGATION OF EACH REVOLVING CREDIT LOAN BANK WITH RESPECT TO
SUCH REVOLVING L/C DRAWING AND (C) PROMPTLY NOTIFY EACH REVOLVING CREDIT LOAN
BANK OF THE AMOUNT OF ITS REIMBURSEMENT OBLIGATION WITH RESPECT TO SUCH
REVOLVING L/C DRAWING.

 

(II)           IF ANY REVOLVING CREDIT LOAN BANK FAILS TO PAY ANY AMOUNT
REQUIRED PURSUANT TO SUBSECTION (I) OF THIS SECTION 2.03(G) ON THE DATE ON WHICH
SUCH PAYMENT IS DUE, INTEREST, PAYABLE ON DEMAND, SHALL ACCRUE ON SUCH REVOLVING
CREDIT LOAN BANK’S OBLIGATION TO MAKE SUCH PAYMENT, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH PAYMENT BECOMES DUE TO BUT EXCLUDING THE DATE SUCH
REVOLVING CREDIT LOAN BANK MAKES SUCH PAYMENT AT A RATE PER ANNUM EQUAL TO THE
FEDERAL FUNDS RATE.  ANY PAYMENT MADE BY ANY REVOLVING CREDIT LOAN BANK AFTER
3:00 P.M. (NEW YORK CITY TIME) ON ANY DOMESTIC BUSINESS DAY SHALL BE DEEMED FOR
PURPOSES OF THE PRECEDING SENTENCE TO HAVE BEEN MADE ON THE NEXT SUCCEEDING
DOMESTIC BUSINESS DAY.

 

(III)          IF THE BORROWER SHALL REIMBURSE A REVOLVING FRONTING BANK FOR ANY
REVOLVING L/C DRAWING UNDER A REVOLVING LETTER OF CREDIT AFTER THE REVOLVING
CREDIT LOAN BANKS SHALL HAVE MADE FUNDS AVAILABLE TO SUCH REVOLVING FRONTING
BANK WITH RESPECT TO SUCH REVOLVING L/C DRAWING IN ACCORDANCE WITH SUBSECTION
(I) OF THIS SECTION 2.03(G), SUCH REVOLVING FRONTING BANK SHALL PROMPTLY UPON
RECEIPT OF SUCH REIMBURSEMENT DISTRIBUTE TO EACH REVOLVING CREDIT LOAN BANK ITS
PRO RATA SHARE THEREOF, INCLUDING INTEREST, TO THE EXTENT RECEIVED BY SUCH
REVOLVING FRONTING BANK.

 

(IV)          THE SEVERAL OBLIGATIONS OF THE REVOLVING CREDIT LOAN BANKS TO THE
REVOLVING FRONTING BANKS HEREUNDER SHALL BE ABSOLUTE, IRREVOCABLE AND
UNCONDITIONAL UNDER ANY AND ALL CIRCUMSTANCES WHATSOEVER AND SHALL NOT BE
AFFECTED BY ANY CIRCUMSTANCE, INCLUDING, WITHOUT LIMITATION, (1) ANY SET-OFF,
COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH ANY SUCH REVOLVING CREDIT
LOAN BANK OR ANY OTHER PERSON MAY HAVE AGAINST THE AGENT, ANY REVOLVING FRONTING
BANK OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER; (2) THE OCCURRENCE OR
CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT OR THE TERMINATION OF THE
REVOLVING CREDIT LOAN OR ANY REVOLVING LETTER OF CREDIT; (3) ANY ADVERSE CHANGE
IN THE CONDITION (FINANCIAL OR OTHERWISE) OF ANY OBLIGOR OR ANY OTHER PERSON;
(4) ANY BREACH OF ANY FINANCING DOCUMENT BY ANY PARTY THERETO; (5) THE FACT THAT
ANY CONDITION PRECEDENT TO THE ISSUANCE OF, OR THE MAKING OF ANY PAYMENT UNDER,
ANY REVOLVING LETTER OF CREDIT WAS NOT IN FACT MET; (6) ANY VIOLATION OR
ASSERTED VIOLATION OF LAW BY ANY REVOLVING CREDIT LOAN BANK OR ANY AFFILIATE
THEREOF; OR (7) TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY OTHER
CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF
THE FOREGOING.  EACH PAYMENT BY EACH REVOLVING CREDIT LOAN BANK TO A REVOLVING
FRONTING BANK FOR ITS OWN ACCOUNT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT,
WITHHOLDING OR REDUCTION WHATSOEVER.  IF A REVOLVING FRONTING BANK IS REQUIRED
AT ANY TIME (WHETHER BEFORE OR AFTER THE TERMINATION DATE) TO RETURN TO THE
BORROWER OR TO A TRUSTEE, RECEIVER, LIQUIDATOR, CUSTODIAN OR OTHER SIMILAR
OFFICIAL ANY PORTION OF THE PAYMENTS MADE BY THE BORROWER TO SUCH REVOLVING
FRONTING BANK IN PAYMENT OF ANY REIMBURSEMENT OBLIGATION OR INTEREST THEREON
UPON THE INSOLVENCY OF THE BORROWER, OR THE COMMENCEMENT OF ANY CASE OR
PROCEEDING UNDER ANY BANKRUPTCY,

 

38

--------------------------------------------------------------------------------


 

INSOLVENCY OR OTHER SIMILAR LAW WITH RESPECT TO THE BORROWER, EACH REVOLVING
CREDIT LOAN BANK SHALL, ON DEMAND OF SUCH REVOLVING FRONTING BANK, FORTHWITH
RETURN TO SUCH REVOLVING FRONTING BANK ANY AMOUNTS TRANSFERRED TO SUCH REVOLVING
CREDIT LOAN BANK BY SUCH REVOLVING FRONTING BANK IN RESPECT THEREOF PURSUANT TO
THIS SUBSECTION PLUS SUCH REVOLVING CREDIT LOAN BANK’S PRO RATA SHARE OF ANY
INTEREST ON SUCH PAYMENTS REQUIRED TO BE PAID TO THE PERSON RECOVERING SUCH
PAYMENTS PLUS INTEREST ON THE AMOUNT SO DEMANDED FROM THE DAY SUCH DEMAND IS
MADE, IF SUCH DEMAND IS MADE BY 2:00 P.M. (NEW YORK CITY TIME), OR FROM THE NEXT
FOLLOWING DOMESTIC BUSINESS DAY, IF SUCH DEMAND IS MADE AFTER 2:00 P.M. (NEW
YORK CITY TIME), TO BUT NOT INCLUDING THE DAY SUCH AMOUNTS ARE RETURNED BY SUCH
REVOLVING CREDIT LOAN BANK TO SUCH REVOLVING FRONTING BANK AT A RATE PER ANNUM
FOR EACH DAY EQUAL TO (A) THE FEDERAL FUNDS RATE FOR THE DAY OF SUCH DEMAND AND
(B) THE BASE RATE PLUS 1% FOR EACH DAY THEREAFTER.  NOTWITHSTANDING THE
FOREGOING OR ANY OTHER PROVISION CONTAINED HEREIN, IN NO EVENT SHALL ANY
REVOLVING CREDIT LOAN BANK BE OBLIGATED TO MAKE ANY PAYMENT TO A REVOLVING
FRONTING BANK TO THE EXTENT THAT SUCH PAYMENT WOULD CAUSE SUCH BANK’S PRO RATA
SHARE OF THE TOTAL OUTSTANDINGS HEREUNDER TO EXCEED SUCH BANK’S REVOLVING CREDIT
LOAN COMMITMENT; PROVIDED THAT THE FOREGOING SHALL NOT AFFECT THE OBLIGATION OF
THE BORROWER (WHICH IS ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE) TO REIMBURSE
EACH REVOLVING FRONTING BANK FOR THE ENTIRE AMOUNT OF EACH PAYMENT MADE BY SUCH
REVOLVING FRONTING BANK UNDER A REVOLVING LETTER OF CREDIT, INCLUDING ANY AMOUNT
THEREOF THAT IS NOT PAID BY ANY REVOLVING CREDIT LOAN BANK TO SUCH REVOLVING
FRONTING BANK (PURSUANT TO THIS SENTENCE OR OTHERWISE).

 


(H)           REVOLVING LETTER OF CREDIT COMMISSION; ISSUANCE FEE.


 

(I)            REVOLVING LETTER OF CREDIT COMMISSION.  THE BORROWER AGREES TO
PAY TO THE AGENT A LETTER OF CREDIT COMMISSION WITH RESPECT TO EACH REVOLVING
LETTER OF CREDIT ISSUED AT ITS REQUEST OR FOR ITS ACCOUNT, COMPUTED FOR EACH DAY
FROM AND INCLUDING THE DATE OF ISSUANCE OF SUCH REVOLVING LETTER OF CREDIT
THROUGH AND INCLUDING THE LAST DAY A REVOLVING L/C DRAWING IS AVAILABLE UNDER
SUCH REVOLVING LETTER OF CREDIT (THE “REVOLVING LETTER OF CREDIT TERMINATION
DATE”), AT THE REVOLVING LETTER OF CREDIT COMMISSION RATE ON THE AGGREGATE
AMOUNT AVAILABLE FOR DRAWING UNDER SUCH REVOLVING LETTER OF CREDIT FROM TIME TO
TIME (WHETHER OR NOT ANY CONDITIONS TO DRAWING CAN THEN BE MET), SUCH FEE TO BE
FOR THE ACCOUNT OF THE REVOLVING CREDIT LOAN BANKS RATABLY IN PROPORTION TO
THEIR TOTAL EXPOSURES.  SUCH FEE SHALL BE PAYABLE QUARTERLY IN ARREARS ON THE
LAST DOMESTIC BUSINESS DAY OF EACH JANUARY, APRIL, JULY AND OCTOBER AND UPON THE
TERMINATION DATE.

 

(II)           ISSUANCE FEE.  THE BORROWER SHALL PAY TO EACH REVOLVING FRONTING
BANK FOR ITS OWN ACCOUNT SUCH FEES WITH RESPECT TO EACH REVOLVING LETTER OF
CREDIT ISSUED BY SUCH REVOLVING FRONTING BANK FOR THE ACCOUNT OF THE BORROWER AS
SHALL HAVE BEEN AGREED BETWEEN THE BORROWER AND SUCH REVOLVING FRONTING BANK.

 

(III)          LIMITED LIABILITY OF THE REVOLVING FRONTING BANK.  AS BETWEEN A
REVOLVING FRONTING BANK, ON THE ONE HAND, AND THE BORROWER, ON THE OTHER, THE
BORROWER ASSUMES ALL RISKS OF ANY ACTS OR OMISSIONS OF THE BENEFICIARY AND ANY
TRANSFEREE OF ANY REVOLVING LETTER OF CREDIT WITH RESPECT TO ITS USE OF SUCH
REVOLVING LETTER OF CREDIT.  NEITHER A REVOLVING FRONTING BANK NOR ANY OF ITS
RESPECTIVE EMPLOYEES, OFFICERS OR

 

39

--------------------------------------------------------------------------------


 

DIRECTORS SHALL BE LIABLE OR RESPONSIBLE FOR:  (1) THE USE WHICH MAY BE MADE OF
ANY REVOLVING LETTER OF CREDIT OR FOR ANY ACTS OR OMISSIONS OF ANY BENEFICIARY
OR TRANSFEREE IN CONNECTION THEREWITH; (2) THE VALIDITY, SUFFICIENCY OR
GENUINENESS OF DOCUMENTS, OR OF ANY ENDORSEMENT(S) THEREON, EVEN IF SUCH
DOCUMENTS SHOULD IN FACT PROVE TO BE IN ANY OR ALL RESPECTS INVALID,
INSUFFICIENT, FRAUDULENT OR FORGED; (3) PAYMENT BY THE REVOLVING FRONTING BANK
AGAINST PRESENTATION OF DOCUMENTS WHICH DO NOT COMPLY WITH THE TERMS OF ANY
REVOLVING LETTER OF CREDIT, INCLUDING FAILURE OF ANY DOCUMENTS TO BEAR ANY
REFERENCE OR ADEQUATE REFERENCE TO SUCH REVOLVING LETTER OF CREDIT; OR (4) ANY
OTHER CIRCUMSTANCE WHATSOEVER IN MAKING OR FAILING TO MAKE PAYMENT UNDER ANY
REVOLVING LETTER OF CREDIT; PROVIDED THAT THE BORROWER SHALL HAVE A CLAIM
AGAINST THE APPLICABLE REVOLVING FRONTING BANK, AND SUCH REVOLVING FRONTING BANK
SHALL BE LIABLE TO THE BORROWER, TO THE EXTENT, BUT ONLY TO THE EXTENT, OF ANY
DIRECT, AS OPPOSED TO CONSEQUENTIAL OR SPECIAL, DAMAGES SUFFERED BY THE BORROWER
WHICH ARE FOUND IN A FINAL, UNAPPEALABLE JUDGMENT OF A COURT OF COMPETENT
JURISDICTION TO HAVE BEEN CAUSED BY (X) SUCH REVOLVING FRONTING BANK’S WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE IN DETERMINING WHETHER DOCUMENTS PRESENTED UNDER
ANY REVOLVING LETTER OF CREDIT COMPLY WITH THE TERMS THEREOF OR (Y) SUCH
REVOLVING FRONTING BANK’S WILLFUL FAILURE TO PAY, OR GROSS NEGLIGENCE RESULTING
IN A FAILURE TO PAY, ANY REVOLVING L/C DRAWING AFTER THE PRESENTATION TO IT BY
THE BENEFICIARY (OR ANY TRANSFEREE OF THE REVOLVING LETTER OF CREDIT) OF A DRAFT
AND OTHER REQUIRED DOCUMENTATION STRICTLY COMPLYING WITH THE TERMS AND
CONDITIONS OF THE REVOLVING LETTER OF CREDIT.  IN FURTHERANCE AND NOT IN
LIMITATION OF THE FOREGOING, A REVOLVING FRONTING BANK MAY ACCEPT DOCUMENTS THAT
APPEAR ON THEIR FACE TO BE IN ORDER, WITHOUT RESPONSIBILITY FOR FURTHER
INVESTIGATION.

 

(IV)          REVOLVING FRONTING BANKS AND AFFILIATES.  EACH REVOLVING FRONTING
BANK SHALL HAVE THE SAME RIGHTS AND POWERS UNDER THE FINANCING DOCUMENTS AS ANY
OTHER BANK AND MAY EXERCISE OR REFRAIN FROM EXERCISING THE SAME AS THOUGH THEY
WERE NOT REVOLVING FRONTING BANKS (IN EACH CASE TO THE EXTENT SUCH REVOLVING
FRONTING BANK IS ALSO A BANK), AND THE REVOLVING FRONTING BANKS AND THEIR
RESPECTIVE AFFILIATES MAY ACCEPT DEPOSITS FROM, LEND MONEY TO, AND GENERALLY
ENGAGE IN ANY KIND OF BUSINESS WITH THE BORROWER OR ANY SUBSIDIARY OR AFFILIATE
OF THE BORROWER AS IF THEY WERE NOT REVOLVING FRONTING BANKS HEREUNDER.

 


(I)            APPLICABILITY OF ISP98.  UNLESS OTHERWISE EXPRESSLY AGREED BY THE
REVOLVING FRONTING BANK AND THE BORROWER WHEN A REVOLVING LETTER OF CREDIT IS
ISSUED (OR DEEMED ISSUED), THE RULES OF THE “INTERNATIONAL STANDBY PRACTICES
1998” PUBLISHED BY THE INSTITUTE OF INTERNATIONAL BANKING LAW AND PRACTICE (OR
SUCH LATER VERSION THEREOF AS MAY BE IN EFFECT AT THE TIME ISSUANCE) SHALL APPLY
TO THE REVOLVING LETTER OF CREDIT.


 

Section 2.04  Evidence of Debt.

 


(A)           EACH BANK PARTY SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL
PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO
SUCH BANK PARTY RESULTING FROM EACH LOAN OWING TO SUCH BANK PARTY FROM TIME TO
TIME, INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH
BANK PARTY FROM TIME TO TIME HEREUNDER.  THE BORROWER AGREES THAT UPON NOTICE BY
ANY BANK PARTY TO THE BORROWER (WITH A COPY OF SUCH NOTICE TO THE AGENT) TO THE
EFFECT THAT A PROMISSORY NOTE OR OTHER EVIDENCE OF INDEBTEDNESS IS REQUIRED OR


 

40

--------------------------------------------------------------------------------


 


APPROPRIATE IN ORDER FOR SUCH BANK PARTY TO EVIDENCE (WHETHER FOR PURPOSES OF
PLEDGE, ENFORCEMENT OR OTHERWISE) THE LOANS OWING TO, OR TO BE MADE BY, SUCH
BANK PARTY, THE BORROWER SHALL PROMPTLY EXECUTE AND DELIVER TO SUCH BANK PARTY,
WITH A COPY TO THE AGENT, A REVOLVING CREDIT LOAN NOTE OR A TERM LOAN NOTE, AS
APPLICABLE, IN SUBSTANTIALLY THE FORM OF EXHIBITS A-1 AND A-2 HERETO,
RESPECTIVELY, PAYABLE TO THE ORDER OF SUCH BANK PARTY IN A PRINCIPAL AMOUNT
EQUAL TO THE LOANS OWING TO, OR TO BE MADE BY, SUCH BANK PARTY.  ALL REFERENCES
TO NOTES IN THE FINANCING DOCUMENTS SHALL MEAN NOTES, IF ANY, ISSUED HEREUNDER.


 


(B)           THE REGISTER MAINTAINED BY THE AGENT PURSUANT TO SECTION 10.06(F)
SHALL INCLUDE A CONTROL ACCOUNT, AND A SUBSIDIARY ACCOUNT FOR EACH BANK PARTY,
IN WHICH ACCOUNTS (TAKEN TOGETHER) SHALL BE RECORDED (I) THE DATE AND AMOUNT OF
EACH LOAN MADE HEREUNDER (OR DEEMED TO BE MADE HEREUNDER), WHETHER SUCH LOAN
BEARS INTEREST AT THE BASE RATE OR THE ADJUSTED LONDON INTERBANK OFFERED RATE,
AND, IF APPROPRIATE, THE INTEREST PERIOD APPLICABLE THERETO; (II) THE TERMS OF
EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO AND ACCEPTED BY IT; (III) THE AMOUNT
OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM
THE BORROWER TO EACH BANK PARTY HEREUNDER; AND (IV) THE AMOUNT OF ANY SUMS
RECEIVED BY THE AGENT FROM THE BORROWER HEREUNDER AND EACH BANK PARTY’S SHARE
THEREOF.


 


(C)           ENTRIES MADE IN GOOD FAITH BY THE AGENT IN THE REGISTER PURSUANT
TO SUBSECTION (B) ABOVE, AND BY EACH BANK PARTY IN ITS ACCOUNT OR ACCOUNTS
PURSUANT TO SUBSECTION (A) ABOVE, SHALL BE PRIMA FACIE EVIDENCE OF THE AMOUNT OF
PRINCIPAL AND INTEREST DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE
BORROWER TO, IN THE CASE OF THE REGISTER, EACH BANK PARTY AND, IN THE CASE OF
SUCH ACCOUNT OR ACCOUNTS, SUCH BANK PARTY, UNDER THIS AGREEMENT, ABSENT MANIFEST
ERROR; PROVIDED, HOWEVER, THAT THE FAILURE OF THE AGENT OR SUCH BANK PARTY TO
MAKE AN ENTRY, OR ANY FINDING THAT AN ENTRY IS INCORRECT, IN THE REGISTER OR
SUCH ACCOUNT OR ACCOUNTS, SHALL NOT LIMIT OR OTHERWISE AFFECT THE OBLIGATIONS OF
THE BORROWER UNDER THIS AGREEMENT.


 

Section 2.05  Maturity of Loans.  (a) Each Revolving Credit Loan shall mature,
and the principal amount thereof shall be due and payable (together with
interest accrued thereon), on the Termination Date in respect of the Revolving
Credit Facility, (b) each Initial Term Loan shall mature, and the principal
amount thereof shall be due and payable (together with interest accrued
thereon), on the Initial Term Loan Termination Date and (c) each Incremental
Term Loan shall mature, and the principal amount thereof shall be due and
payable (together with interest accrued thereon) on the Incremental Term Loan
Termination Date in respect of such Incremental Term Loan Facility.

 

Section 2.06  Interest Rates.

 


(A)           EACH BASE RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF, FOR EACH DAY FROM THE DATE SUCH LOAN IS MADE UNTIL IT
BECOMES DUE, AT A RATE PER ANNUM EQUAL TO THE BASE RATE MARGIN APPLICABLE TO
SUCH LOAN PLUS THE BASE RATE FOR SUCH DAY.  SUCH INTEREST SHALL BE PAYABLE
QUARTERLY IN ARREARS ON EACH QUARTERLY PAYMENT DATE.


 


(B)           EACH EURO-DOLLAR LOAN SHALL BEAR INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF, FOR EACH DAY DURING EACH INTEREST PERIOD APPLICABLE
THERETO, AT A RATE PER ANNUM EQUAL TO THE SUM OF THE EURO-DOLLAR MARGIN
APPLICABLE TO SUCH LOAN FOR SUCH DAY PLUS THE ADJUSTED LONDON INTERBANK OFFERED
RATE APPLICABLE TO SUCH INTEREST PERIOD.  SUCH INTEREST SHALL


 

41

--------------------------------------------------------------------------------


 


BE PAYABLE FOR EACH INTEREST PERIOD ON THE LAST DAY THEREOF AND, IF SUCH
INTEREST PERIOD IS LONGER THAN THREE MONTHS, AT INTERVALS OF THREE MONTHS AFTER
THE FIRST DAY THEREOF.


 


(C)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT DESCRIBED IN SECTION 6.01(A) OR AN EVENT OF DEFAULT DESCRIBED IN SECTION
6.01(G) OR 6.01(H) WITH RESPECT TO THE BORROWER, THE BORROWER SHALL PAY INTEREST
ON (X) (I) THE OUTSTANDING PRINCIPAL AMOUNT OF EACH BASE RATE LOAN OWING TO EACH
BANK PARTY, PAYABLE ON DEMAND, AT A RATE PER ANNUM EQUAL AT ALL TIMES TO 2% PER
ANNUM ABOVE THE RATE PER ANNUM REQUIRED TO BE PAID ON SUCH BASE RATE LOAN
PURSUANT TO SECTION 2.06(A) ABOVE AND (II) TO THE FULLEST EXTENT PERMITTED BY
LAW, THE AMOUNT OF ANY INTEREST THAT IS NOT PAID WHEN DUE, FROM THE DATE SUCH
AMOUNT SHALL BE DUE UNTIL SUCH AMOUNT SHALL BE PAID IN FULL, AT A RATE PER ANNUM
EQUAL TO 2% PER ANNUM ABOVE THE RATE PER ANNUM REQUIRED TO BE PAID ON THE BASE
RATE LOANS ON WHICH SUCH INTEREST HAS ACCRUED PURSUANT TO SECTION 2.06(A) ABOVE
AND (Y)(I) THE OUTSTANDING PRINCIPAL AMOUNT OF EACH EURO-DOLLAR LOAN OWING TO
EACH BANK PARTY PAYABLE ON DEMAND, AT A RATE PER ANNUM EQUAL AT ALL TIMES TO A
RATE PER ANNUM EQUAL TO THE HIGHER OF (I) THE SUM OF 2% PLUS THE EURO-DOLLAR
MARGIN APPLICABLE TO SUCH LOAN PLUS THE ADJUSTED LONDON INTERBANK OFFERED RATE
APPLICABLE TO SUCH EURO-DOLLAR LOAN AND (II) THE SUM OF 2% PLUS THE EURO-DOLLAR
MARGIN APPLICABLE TO SUCH LOAN PLUS THE QUOTIENT OBTAINED (ROUNDED UPWARD, IF
NECESSARY, TO THE NEXT HIGHER 1/100TH OF 1%) BY DIVIDING (X) THE AVERAGE
(ROUNDED UPWARD, IF NECESSARY, TO THE NEXT HIGHER 1/16TH OF 1%) OF THE
RESPECTIVE RATES PER ANNUM AT WHICH ONE DAY (OR, IF SUCH AMOUNT DUE REMAINS
UNPAID MORE THAN THREE EURO-DOLLAR BUSINESS DAYS, THEN FOR SUCH OTHER PERIOD OF
TIME NOT LONGER THAN THREE MONTHS AS THE AGENT MAY SELECT) DEPOSITS IN DOLLARS
IN AN AMOUNT APPROXIMATELY EQUAL TO SUCH OVERDUE PAYMENT DUE TO EACH OF THE
REFERENCE BANKS ARE OFFERED TO SUCH REFERENCE BANK IN THE LONDON INTERBANK
MARKET FOR THE APPLICABLE PERIOD DETERMINED AS PROVIDED ABOVE BY (Y) 1.00 MINUS
THE EURO-DOLLAR RESERVE PERCENTAGE (OR, IF THE CIRCUMSTANCES DESCRIBED IN CLAUSE
(A) OR (B) OF SECTION 8.01 SHALL EXIST, AT A RATE PER ANNUM EQUAL TO THE SUM OF
2% PLUS THE RELEVANT RATE APPLICABLE TO BASE RATE LOANS) (THE “EURO-DOLLAR
DEFAULT RATE”) AND (II) TO THE FULLEST EXTENT PERMITTED BY LAW, THE AMOUNT OF
ANY INTEREST THAT IS NOT PAID WHEN DUE, FROM THE DATE SUCH AMOUNT SHALL BE DUE
UNTIL SUCH AMOUNT SHALL BE PAID IN FULL, AT A RATE PER ANNUM EQUAL TO THE
EURO-DOLLAR DEFAULT RATE FOR THE EURO-DOLLAR LOANS ON WHICH SUCH INTEREST HAS
ACCRUED PURSUANT TO SECTION 2.06(B) ABOVE.


 


(D)           THE AGENT SHALL DETERMINE EACH INTEREST RATE APPLICABLE TO THE
LOANS AND REIMBURSEMENT OBLIGATIONS HEREUNDER.  THE AGENT SHALL GIVE PROMPT
NOTICE TO THE BORROWER AND THE PARTICIPATING BANKS OF EACH RATE OF INTEREST SO
DETERMINED, AND ITS DETERMINATION THEREOF SHALL BE CONCLUSIVE IN THE ABSENCE OF
MANIFEST ERROR.


 


(E)           EACH REFERENCE BANK AGREES TO USE ITS BEST EFFORTS TO FURNISH
QUOTATIONS TO THE AGENT AS CONTEMPLATED BY THIS SECTION.  IF ANY REFERENCE BANK
DOES NOT FURNISH A TIMELY QUOTATION, THE AGENT SHALL DETERMINE THE RELEVANT
INTEREST RATE ON THE BASIS OF THE QUOTATION OR QUOTATIONS FURNISHED BY THE
REMAINING REFERENCE BANK OR BANKS OR, IF NONE OF SUCH QUOTATIONS IS AVAILABLE ON
A TIMELY BASIS, THE PROVISIONS OF SECTION 8.01 SHALL APPLY.


 


(F)            THE YIELD TO MATURITY WITH RESPECT TO ANY FIRST PRIORITY SECURED
DEBT ISSUED AFTER THE DATE HEREOF AND CONSISTING OF A TERM LOAN FACILITY OR
SIMILAR BANK CREDIT FACILITY (TAKING INTO ACCOUNT UPFRONT FEES PAID TO THE
LENDERS UNDER SUCH NEW FIRST PRIORITY SECURED DEBT) MAY BE NO MORE THAN 0.25%
PER ANNUM GREATER THAN THE YIELD TO MATURITY WITH RESPECT TO THE INITIAL TERM
LOANS ON THE CLOSING DATE (AND THE BORROWER AGREES THAT THE PRICING OF THE
INITIAL


 


42

--------------------------------------------------------------------------------



 


TERM LOANS (IF ANY) WILL BE INCREASED AND OR ADDITIONAL FEES WILL BE PAID TO THE
BANKS (IF ANY) TO THE EXTENT NECESSARY TO SATISFY SUCH REQUIREMENT).


 

Section 2.07  Method of Electing Interest Rates.

 


(A)           THE LOANS INCLUDED IN EACH BORROWING SHALL BEAR INTEREST INITIALLY
AT THE TYPE OF RATE SPECIFIED BY THE BORROWER IN THE APPLICABLE NOTICE OF
BORROWING.  THEREAFTER, THE BORROWER MAY FROM TIME TO TIME ELECT TO CHANGE OR
CONTINUE THE TYPE OF INTEREST RATE BORNE BY EACH GROUP OF LOANS (SUBJECT TO
SECTION 2.07(D) AND THE PROVISIONS OF ARTICLE 8), AS FOLLOWS:


 

(I)            IF SUCH LOANS ARE BASE RATE LOANS, THE BORROWER MAY ELECT TO
CONVERT SUCH LOANS TO EURO-DOLLAR LOANS AS OF ANY EURO-DOLLAR BUSINESS DAY;

 

(II)           IF SUCH LOANS ARE EURO-DOLLAR LOANS, THE BORROWER MAY ELECT TO
CONVERT SUCH LOANS TO BASE RATE LOANS AS OF ANY DOMESTIC BUSINESS DAY OR ELECT
TO CONTINUE SUCH LOANS AS EURO-DOLLAR LOANS FOR AN ADDITIONAL INTEREST PERIOD,
SUBJECT TO SECTION 2.13 IF ANY SUCH CONVERSION IS EFFECTIVE ON ANY DAY OTHER
THAN THE LAST DAY OF AN INTEREST PERIOD APPLICABLE TO SUCH LOANS.

 

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Agent not later than 11:00 A.M. (New York City time) on
the third Euro-Dollar Business Day before the conversion or continuation
selected in such notice is to be effective (unless the relevant Loans are to be
converted from Euro-Dollar Loans to Base Rate Loans, in which case such notice
shall be delivered to the Agent not later than 11:00 A.M. (New York City time)
on the date such conversion is to be effective).  A Notice of Interest Rate
Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group and (ii) the portion
to which such Notice applies, and the remaining portion to which it does not
apply, are each at least $5,000,000 (unless such portion is comprised of Base
Rate Loans).  If no such notice is timely received before the end of an Interest
Period for any Group of Euro-Dollar Loans, the Borrower shall be deemed to have
elected that such Group of Loans be converted to Base Rate Loans at the end of
such Interest Period.

 


(B)           EACH NOTICE OF INTEREST RATE ELECTION SHALL SPECIFY:


 

(I)            THE GROUP OF LOANS (OR PORTION THEREOF) TO WHICH SUCH NOTICE
APPLIES;

 

(II)           THE DATE ON WHICH THE CONVERSION OR CONTINUATION SELECTED IN SUCH
NOTICE IS TO BE EFFECTIVE, WHICH SHALL COMPLY WITH THE APPLICABLE CLAUSE OF
SECTION 2.07(A) ABOVE;

 

(III)          IF THE LOANS COMPRISING SUCH GROUP ARE TO BE CONVERTED, THE NEW
TYPE OF LOANS AND, IF THE LOANS RESULTING FROM SUCH CONVERSION ARE TO BE
EURO-DOLLAR LOANS, THE DURATION OF THE NEXT SUCCEEDING INTEREST PERIOD
APPLICABLE THERETO; AND

 

(IV)          IF SUCH LOANS ARE TO BE CONTINUED AS EURO-DOLLAR LOANS FOR AN
ADDITIONAL INTEREST PERIOD, THE DURATION OF SUCH ADDITIONAL INTEREST PERIOD.

 

43

--------------------------------------------------------------------------------


 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

 


(C)           PROMPTLY AFTER RECEIVING A NOTICE OF INTEREST RATE ELECTION FROM
THE BORROWER PURSUANT TO SECTION 2.07(A) ABOVE, THE AGENT SHALL NOTIFY EACH BANK
OF THE CONTENTS THEREOF AND SUCH NOTICE SHALL NOT THEREAFTER BE REVOCABLE BY ANY
BORROWER.


 


(D)           A BORROWER SHALL NOT BE ENTITLED TO ELECT TO CONVERT ANY LOANS TO,
OR CONTINUE ANY LOANS FOR AN ADDITIONAL INTEREST PERIOD AS, EURO-DOLLAR LOANS IF
(I) THE AGGREGATE PRINCIPAL AMOUNT OF ANY GROUP OF EURO-DOLLAR LOANS CREATED OR
CONTINUED AS A RESULT OF SUCH ELECTION WOULD BE LESS THAN $5,000,000 OR (II) A
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING WHEN THE BORROWER DELIVERS NOTICE
OF SUCH ELECTION TO THE AGENT.


 


(E)           IF ANY LOAN IS CONVERTED TO A DIFFERENT TYPE OF LOAN, THE
APPLICABLE BORROWER SHALL PAY, ON THE DATE OF SUCH CONVERSION, THE INTEREST
ACCRUED TO SUCH DATE ON THE PRINCIPAL AMOUNT BEING CONVERTED.


 

Section 2.08  Commitment Fee.

 

The Borrower shall pay to the Agent, for the account of the Revolving Credit
Loan Banks, ratably in proportion to their Revolving Credit Loan Commitments, a
commitment fee of ½ of 1% per annum on the daily amount by which the aggregate
amount of the Revolving Credit Loan Commitments exceeds the aggregate Total
Outstandings.  Such commitment fee shall accrue from and including the Effective
Date to but excluding the Termination Date (or earlier date of termination of
the Revolving Credit Loan Commitments in their entirety).  Accrued commitment
fees under this Section 2.08 shall be payable quarterly in arrears on each March
31, June 30, September 30 and December 31 and upon the date of termination of
the Revolving Credit Commitments in their entirety.

 

Section 2.09  Termination or Reduction of Revolving Credit Loan Commitments.

 


(A)           OPTIONAL.  THE BORROWER MAY, UPON AT LEAST THREE DOMESTIC BUSINESS
DAYS’ NOTICE TO THE AGENT, (I) TERMINATE THE REVOLVING CREDIT LOAN COMMITMENTS
IN THEIR ENTIRETY AT ANY TIME, IF NO REVOLVING CREDIT LOANS OR REVOLVING LETTERS
OF CREDIT ARE OUTSTANDING AT SUCH TIME OR (II) RATABLY REDUCE FROM TIME TO TIME
BY AN AGGREGATE AMOUNT OF $5,000,000 OR ANY LARGER MULTIPLE THEREOF, THE
AGGREGATE AMOUNT OF THE REVOLVING CREDIT LOAN COMMITMENTS IN EXCESS OF THE
AGGREGATE TOTAL OUTSTANDINGS.


 


(B)           MANDATORY.  (I)  SCHEDULED TERMINATION.  THE REVOLVING CREDIT LOAN
COMMITMENTS SHALL TERMINATE ON THE TERMINATION DATE, AND ANY REVOLVING CREDIT
LOANS AND REIMBURSEMENT OBLIGATIONS THEN OUTSTANDING (TOGETHER WITH ACCRUED
INTEREST THEREON) SHALL BE DUE AND PAYABLE ON SUCH DATE.


 

(ii)           Net Cash Proceeds of Asset Sales.  On and after the date on which
all of the Term Loan Facilities have been paid in full, in the event that the
Borrower shall at any time, or from time to time, receive any Net Cash Proceeds
from Covered Asset Sales, the Revolving Credit Loan Commitments of the Revolving
Credit Loan Banks shall, unless the Required Banks otherwise agree, be ratably
reduced by such amounts and at such times as may be required to

 

44

--------------------------------------------------------------------------------


 

avoid any requirement that all or any portion of such Net Cash Proceeds be
applied to repay, prepay, repurchase or defease any Debt of the Borrower that is
subordinated in right of payment to the Debt of the Borrower under the Financing
Documents.

 


(C)           REDUCTIONS PERMANENT.  ALL REDUCTIONS OF THE REVOLVING CREDIT LOAN
COMMITMENTS PURSUANT TO THIS SECTION 2.09 SHALL BE PERMANENT.


 

Section 2.10  Prepayment of the Loans.

 

(a)           Optional.  (i)  Subject in the case of any Euro-Dollar Loans to
Section 2.12, the Borrower may, upon at least one Domestic Business Day’s notice
to the Agent, prepay any Loans that bear interest at the Base Rate or upon at
least three Euro-Dollar Business Days’ notice to the Agent, prepay any
Euro-Dollar Loans, in each case in whole at any time, or from time to time in
part in amounts aggregating $5,000,000 or any larger multiple of $1,000,000, by
paying the principal amount to be prepaid together with (x) accrued interest
thereon to the date of prepayment and (y) in the case of prepayments of Initial
Term Loans prior to July 29, 2004, a premium equal to 1.00% of the aggregate
principal amount so prepaid.

 

(II)           UPON RECEIPT OF A NOTICE OF PREPAYMENT PURSUANT TO THIS SECTION
2.10, THE AGENT SHALL PROMPTLY NOTIFY EACH BANK OF THE CONTENTS THEREOF AND OF
SUCH BANK’S RATABLE SHARE OF SUCH PREPAYMENT AND SUCH NOTICE SHALL NOT
THEREAFTER BE REVOCABLE BY THE BORROWER.

 


(B)           MANDATORY.  (I)  THE BORROWER SHALL, ON THE THIRD BUSINESS DAY
FOLLOWING THE RECEIPT BY THE BORROWER AFTER THE EFFECTIVE DATE OF (A) NET CASH
PROCEEDS FROM ANY COVERED ASSET SALES, (B) NET CASH PROCEEDS FROM THE INCURRENCE
OF DEBT PERMITTED BY SECTION 5.07(A)(VIII) RELATING TO A BRIDGE FINANCING OF ANY
COVERED ASSET SALE OR (C) NET CASH PROCEEDS FROM THE INCURRENCE OF DEBT
PERMITTED BY SECTION 5.07(B)(IV) RELATING TO A BRIDGE FINANCING OF ANY COVERED
ASSET SALE, OFFER TO PREPAY, ON A PRO RATA BASIS, AN AGGREGATE PRINCIPAL AMOUNT
OF THE TERM LOANS IN AN AMOUNT EQUAL TO THE BANKS’ RATABLE SHARE OF SUCH NET
CASH PROCEEDS AND THE TERM LOAN BANKS SHALL HAVE THE OPTION TO ACCEPT OR REFUSE
SUCH PREPAYMENT IN ACCORDANCE WITH THE PROVISIONS SET FORTH IN SECTION 2.10(C). 
UPON THE PAYMENT IN FULL OF THE TERM LOANS, THE BORROWER SHALL APPLY SUCH NET
CASH PROCEEDS TO PREPAY THE REVOLVING CREDIT LOANS OUTSTANDING AT SUCH TIME
(WITHOUT ANY REDUCTION OF REVOLVING CREDIT LOAN COMMITMENTS).

 

(ii)           The Borrower shall, on the third Business Day following the date
of receipt of Net Cash Proceeds from the issuance of Debt by any Subsidiary of
the Borrower permitted pursuant to Section 5.07(b)(ii) (but only to the extent
applicable pursuant to the proviso thereof) and Section 5.07(b)(vi), offer to
prepay an aggregate principal amount of the Term Loans in an aggregate amount
equal to the Banks’ Ratable Share of an amount equal to (x) 100%, in the case of
Debt issued by IPALCO, (y) for so long as the Term Loan Facility is outstanding,
100% in the case of Debt issued by any Subsidiary Guarantor and (z) in all other
cases, an amount equal to 75% of such Net Cash Proceeds (other than $200,000,000
of additional Debt of the Subsidiaries of the Borrower incurred after the date
hereof).  The Term Loan Banks shall have the option to accept or refuse any
prepayment pursuant to this Section 2.10(b)(ii) in accordance with the
provisions set forth in Section 2.10(c).  So long as Net Cash Proceeds referred
to in this Section 2.10(b)(ii) are received by the Borrower, the Borrower agrees
to use all reasonable efforts to cause all such Net Cash Proceeds permitted to
be distributed to be so

 

45

--------------------------------------------------------------------------------


 

distributed.  Upon the payment in full of the Term Loans, the Borrower shall
apply such Net Cash Proceeds to prepay the Revolving Credit Loans outstanding at
such time (without any reduction of Revolving Credit Loan Commitments).


 


(C)           TERM LOAN OPT-OUT.  WITH RESPECT TO ANY PREPAYMENT OF A TERM LOAN
FACILITY PURSUANT TO SECTION 2.10(B) ABOVE, THE BORROWER SHALL NOTIFY THE AGENT
BY 12:00 NOON (NEW YORK CITY TIME) ON OR BEFORE THE THIRD BUSINESS DAY AFTER THE
BORROWER IS IN RECEIPT OF THE APPLICABLE NET CASH PROCEEDS OF THE RECEIPT OF
SUCH NET CASH PROCEEDS AND ITS OFFER TO PREPAY THE TERM LOANS ON THE FOURTH
BUSINESS DAY FOLLOWING RECEIPT OF SUCH NOTICE BY THE AGENT.  THE AGENT SHALL
THEN NOTIFY EACH OF THE TERM LOAN BANKS OF SUCH OFFER.  EACH TERM LOAN BANK, AT
ITS OPTION, MAY ELECT NOT TO ACCEPT SUCH PREPAYMENT.  ANY TERM LOAN BANK
DECLINING SUCH PREPAYMENT SHALL GIVE WRITTEN NOTICE TO THE AGENT BY 12:00 NOON
(NEW YORK CITY TIME) ON THE THIRD BUSINESS DAY IMMEDIATELY FOLLOWING THE DATE
THE TERM LOAN BANKS RECEIVE NOTICE OF SUCH PREPAYMENT.  IF A TERM LOAN BANK
FAILS TO GIVE NOTICE BY 12:00 NOON AS SET FORTH IN THE IMMEDIATELY PRECEDING
SENTENCE, SUCH TERM LOAN BANK SHALL BE DEEMED TO HAVE ACCEPTED THE OFFER.  ANY
AMOUNTS THAT WOULD OTHERWISE HAVE BEEN APPLIED TO PREPAY SUCH DECLINING TERM
LOAN BANK SHALL INSTEAD BE RETAINED BY THE BORROWER.


 

Section 2.11  General Provisions as to Payments.

 


(A)           THE BORROWER SHALL MAKE EACH PAYMENT OF PRINCIPAL OF, AND INTEREST
ON, THE LOANS AND REIMBURSEMENT OBLIGATIONS AND OF FEES HEREUNDER, NOT LATER
THAN 12:00 NOON (NEW YORK CITY TIME) ON THE DATE WHEN DUE, IN FEDERAL OR OTHER
FUNDS IMMEDIATELY AVAILABLE IN NEW YORK CITY, WITHOUT SET-OFF, COUNTERCLAIM OR
OTHER DEDUCTION, TO THE AGENT AT ITS ADDRESS REFERRED TO IN SECTION 10.01.  THE
AGENT WILL PROMPTLY DISTRIBUTE TO EACH BANK PARTY ITS RATABLE SHARE OF EACH SUCH
PAYMENT RECEIVED BY THE AGENT FOR THE ACCOUNT OF THE BANK PARTIES.  WHENEVER ANY
PAYMENT OF PRINCIPAL OF, OR INTEREST ON, THE BASE RATE LOANS OR REIMBURSEMENT
OBLIGATIONS OR OF FEES SHALL BE DUE ON A DAY WHICH IS NOT A DOMESTIC BUSINESS
DAY, THE DATE FOR PAYMENT THEREOF SHALL BE EXTENDED TO THE NEXT SUCCEEDING
DOMESTIC BUSINESS DAY.  WHENEVER ANY PAYMENT OF PRINCIPAL OF, OR INTEREST ON,
THE EURO-DOLLAR LOANS SHALL BE DUE ON A DAY WHICH IS NOT A EURO-DOLLAR BUSINESS
DAY, THE DATE FOR PAYMENT THEREOF SHALL BE EXTENDED TO THE NEXT SUCCEEDING
EURO-DOLLAR BUSINESS DAY UNLESS SUCH EURO-DOLLAR BUSINESS DAY FALLS IN ANOTHER
CALENDAR MONTH, IN WHICH CASE THE DATE FOR PAYMENT THEREOF SHALL BE THE NEXT
PRECEDING EURO-DOLLAR BUSINESS DAY.  IF THE DATE FOR ANY PAYMENT OF PRINCIPAL IS
EXTENDED BY OPERATION OF LAW OR OTHERWISE, INTEREST THEREON SHALL BE PAYABLE FOR
SUCH EXTENDED TIME.


 


(B)           UNLESS THE AGENT SHALL HAVE RECEIVED NOTICE FROM THE BORROWER
PRIOR TO THE DATE ON WHICH ANY PAYMENT IS DUE FROM THE BORROWER TO THE BANK
PARTIES HEREUNDER THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT IN FULL, THE
AGENT MAY ASSUME THAT SUCH BORROWER HAS MADE SUCH PAYMENT IN FULL TO THE AGENT
ON SUCH DATE AND THE AGENT MAY, IN RELIANCE UPON SUCH ASSUMPTION, CAUSE TO BE
DISTRIBUTED TO EACH BANK PARTY ON SUCH DUE DATE AN AMOUNT EQUAL TO THE AMOUNT
THEN DUE SUCH BANK PARTY.  IF AND TO THE EXTENT THAT THE BORROWER SHALL NOT HAVE
SO MADE SUCH PAYMENT, EACH BANK PARTY SHALL REPAY TO THE AGENT FORTHWITH ON
DEMAND SUCH AMOUNT DISTRIBUTED TO SUCH BANK PARTY TOGETHER WITH INTEREST
THEREON, FOR EACH DAY FROM THE DATE SUCH AMOUNT IS DISTRIBUTED TO SUCH BANK
PARTY UNTIL THE DATE SUCH BANK PARTY REPAYS SUCH AMOUNT TO THE AGENT, AT THE
FEDERAL FUNDS RATE.


 

46

--------------------------------------------------------------------------------


 

Section 2.12  Funding Losses.

 

If the Borrower makes any payment of principal with respect to any Euro-Dollar
Loan or any Euro-Dollar Loan is converted to a Base Rate Loan (pursuant to
Article 2, 6 or 8 or otherwise) on any day other than the last day of an
Interest Period applicable thereto, or the last day of an applicable period
fixed pursuant to Section 2.06(c), or if the Borrower fails to borrow, prepay,
convert or continue any Euro-Dollar Loans after notice has been given to any
Bank Party in accordance with Section 2.02(b), 2.07(c) or 2.10(a), the Borrower
shall reimburse each Bank Party within 15 days after demand for any resulting
loss or expense incurred by it (or by an existing or prospective Participant in
the related Loan), including (without limitation) any loss incurred in
obtaining, liquidating or employing deposits from third parties, but excluding
loss of margin for the period after such payment or conversion or failure to
borrow, prepay, convert or continue; provided that such Bank Party shall have
delivered to the Borrower a certificate as to the amount of such loss or
expense, which certificate shall be conclusive in the absence of manifest error.

 

Section 2.13  Computation of Interest and Fees.

 

Interest based on the Base Rate hereunder shall be computed on the basis of a
year of 365 days (or 366 days in a leap year) and paid for the actual number of
days elapsed (including the first day but excluding the last day).  All other
interest and fees shall be computed on the basis of a year of 360 days and paid
for the actual number of days elapsed (including the first day but excluding the
last day).

 

Section 2.14  Revolving L/C Cash Collateral Account.

 


(A)           ALL AMOUNTS REQUIRED TO BE DEPOSITED AS CASH COLLATERAL WITH THE
COLLATERAL AGENT PURSUANT TO SECTION 2.15 OR SECTION 6.03 SHALL BE DEPOSITED IN
A CASH COLLATERAL ACCOUNT (THE “REVOLVING L/C CASH COLLATERAL ACCOUNT”)
ESTABLISHED BY THE BORROWER WITH THE COLLATERAL AGENT, TO BE HELD, APPLIED OR
RELEASED FOR APPLICATION AS PROVIDED IN THIS SECTION 2.14 AND SECTION 2.15.


 


(B)           THE BORROWER HEREBY GRANTS TO THE COLLATERAL AGENT FOR THE RATABLE
BENEFIT OF THE REVOLVING FRONTING BANKS AND THE OTHER LENDER PARTIES AS THEIR
RESPECTIVE INTERESTS APPEAR, A SECURITY INTEREST IN THE BORROWER’S RIGHT, TITLE
AND INTEREST IN AND TO THE REVOLVING L/C CASH COLLATERAL ACCOUNT AND ALL FUNDS
AND FINANCIAL ASSETS FROM TIME TO TIME CREDITED THERETO, ALL INTEREST,
DIVIDENDS, DISTRIBUTIONS, CASH, INSTRUMENTS AND OTHER PROPERTY FROM TIME TO TIME
RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR
ANY OR ALL OF SUCH FUNDS AND FINANCIAL ASSETS, AND ALL CERTIFICATES AND
INSTRUMENTS, IF ANY, FROM TIME TO TIME REPRESENTING OR EVIDENCING THE REVOLVING
L/C CASH COLLATERAL ACCOUNT AND ALL OF PROCEEDS OF ANY OF THE FOREGOING (THE
“REVOLVING L/C COLLATERAL”), TO SECURE ALL OF THE BORROWER’S OBLIGATIONS
HEREUNDER AND THE OTHER CREDIT AGREEMENT DOCUMENTS.


 


(C)           IF AND WHEN ANY PORTION OF THE REVOLVING LETTER OF CREDIT
LIABILITIES ON WHICH ANY DEPOSIT OF CASH COLLATERAL WAS BASED (THE “RELEVANT
CONTINGENT EXPOSURE”) SHALL BECOME FIXED (A “DIRECT EXPOSURE”) AS A RESULT OF
THE PAYMENT BY A REVOLVING FRONTING BANK OF A DRAFT PRESENTED UNDER ANY RELEVANT
REVOLVING LETTER OF CREDIT, (INCLUDING ANY SUCH PAYMENT


 


47

--------------------------------------------------------------------------------



 


UNDER AN ALTERNATIVE CURRENCY LETTER OF CREDIT FOR WHICH THE RELEVANT REVOLVING
FRONTING BANK, AS A RESULT OF FLUCTUATIONS IN CURRENCY EXCHANGE RATES, IS NOT
REIMBURSED IN FULL BY THE REVOLVING CREDIT LOAN BANKS) THE AMOUNT OF SUCH DIRECT
EXPOSURE (BUT NOT MORE THAN THE AMOUNT IN THE REVOLVING L/C CASH COLLATERAL
ACCOUNT AT THE TIME) SHALL BE WITHDRAWN BY THE AGENT FROM THE REVOLVING L/C CASH
COLLATERAL ACCOUNT AND SHALL BE PAID TO THE RELEVANT REVOLVING FRONTING BANK TO
BE APPLIED AGAINST SUCH DIRECT EXPOSURE AND THE RELEVANT CONTINGENT EXPOSURE
SHALL THEREUPON BE REDUCED BY SUCH AMOUNT.


 


(D)           INTEREST AND OTHER PAYMENTS AND DISTRIBUTIONS MADE ON OR WITH
RESPECT TO THE REVOLVING L/C COLLATERAL HELD BY THE COLLATERAL AGENT SHALL BE
FOR THE ACCOUNT OF THE BORROWER AND SHALL CONSTITUTE ADDITIONAL REVOLVING L/C
COLLATERAL TO BE HELD BY THE AGENT; PROVIDED THAT THE AGENT SHALL HAVE NO
OBLIGATION TO INVEST ANY REVOLVING L/C COLLATERAL ON BEHALF OF THE BORROWER OR
ANY OTHER PERSON.  BEYOND THE EXERCISE OF REASONABLE CARE IN THE CUSTODY
THEREOF, THE AGENT SHALL HAVE NO DUTY AS TO ANY REVOLVING L/C COLLATERAL IN ITS
POSSESSION OR CONTROL OR IN THE POSSESSION OR CONTROL OF ANY AGENT OR BAILEE OR
ANY INCOME THEREON OR AS TO THE PRESERVATION OF RIGHTS AGAINST PRIOR PARTIES OR
ANY OTHER RIGHTS PERTAINING THERETO.  THE COLLATERAL AGENT SHALL BE DEEMED TO
HAVE EXERCISED REASONABLE CARE IN THE CUSTODY AND PRESERVATION OF THE REVOLVING
L/C COLLATERAL IN ITS POSSESSION IF THE REVOLVING L/C COLLATERAL IS ACCORDED
TREATMENT SUBSTANTIALLY EQUAL TO THAT WHICH IT ACCORDS ITS OWN PROPERTY, AND
SHALL NOT BE LIABLE OR RESPONSIBLE FOR ANY LOSS OR DAMAGE TO ANY OF THE
REVOLVING L/C COLLATERAL, OR FOR ANY DIMINUTION IN THE VALUE THEREOF, BY REASON
OF THE ACT OR OMISSION OF ANY AGENT OR BAILEE SELECTED BY THE COLLATERAL AGENT
IN GOOD FAITH.  ALL EXPENSES AND LIABILITIES INCURRED BY THE COLLATERAL AGENT IN
CONNECTION WITH TAKING, HOLDING AND DISPOSING OF ANY REVOLVING L/C COLLATERAL
(INCLUDING CUSTOMARY CUSTODY AND SIMILAR FEES WITH RESPECT TO ANY REVOLVING L/C
COLLATERAL HELD DIRECTLY BY THE AGENT AND THE REVOLVING L/C CASH COLLATERAL
ACCOUNT) SHALL BE PAID BY THE BORROWER FROM TIME TO TIME UPON DEMAND.  UPON AN
ACTIONABLE DEFAULT, THE COLLATERAL AGENT SHALL BE ENTITLED TO APPLY (AND, AT THE
REQUEST OF THE REQUIRED BANKS BUT SUBJECT TO APPLICABLE LAW, SHALL APPLY)
REVOLVING L/C COLLATERAL OR THE PROCEEDS THEREOF TO PAYMENT OF ANY SUCH
EXPENSES, LIABILITIES AND FEES.  AFTER THE TERMINATION OF THE REVOLVING CREDIT
LOAN COMMITMENTS OF THE REVOLVING LOAN CREDIT LOAN BANKS, THE TERMINATION OF ALL
REVOLVING LETTERS OF CREDIT AND THE REPAYMENT IN FULL OF ALL OUTSTANDING
REIMBURSEMENT OBLIGATIONS IN RESPECT OF THE REVOLVING LETTERS OF CREDIT, THE
COLLATERAL AGENT SHALL TRANSFER THE REMAINING REVOLVING L/C COLLATERAL OR THE
PROCEEDS THEREOF (THE “EXCESS REVOLVING L/C COLLATERAL”) TO THE COLLATERAL
ACCOUNT.  NOTWITHSTANDING ANY OTHER TERM OR PROVISION OF THIS AGREEMENT, AND FOR
THE AVOIDANCE OF DOUBT, THE REVOLVING L/C COLLATERAL SHALL BE PAID FIRST TO THE
RELEVANT REVOLVING FRONTING BANK IN SATISFACTION OF ANY DIRECT EXPOSURES OR
RELEVANT CONTINGENT EXPOSURES AND NO REVOLVING L/C COLLATERAL SHALL BE RELEASED
OR DISBURSED TO ANY PARTY OTHER THAN THE RELEVANT REVOLVING FRONTING BANK UNTIL
THE SATISFACTION OF ALL REVOLVING LETTER OF CREDIT LIABILITIES AND THE
TERMINATION OF THE REVOLVING CREDIT LOAN COMMITMENTS AND ALL REVOLVING LETTERS
OF CREDIT.


 

Section 2.15  Computations of Outstandings; Determination of Available Amount of
Alternative Currency Letters of Credit.

 


(A)           WHENEVER REFERENCE IS MADE IN THIS AGREEMENT TO THE TOTAL
OUTSTANDINGS ON ANY DATE UNDER THIS AGREEMENT, SUCH REFERENCE SHALL REFER TO THE
TOTAL OUTSTANDINGS ON SUCH DATE AFTER GIVING EFFECT TO ALL EXTENSIONS OF CREDIT
TO BE MADE ON SUCH DATE.  FOR PURPOSES OF CALCULATING THE TOTAL OUTSTANDINGS ON
ANY DATE OF DETERMINATION, THE AGGREGATE AVAILABLE


 

48

--------------------------------------------------------------------------------


 


AMOUNT IN RESPECT OF ALL ALTERNATIVE CURRENCY LETTERS OF CREDIT SHALL BE DEEMED
TO EQUAL THE AMOUNT THEREOF MOST RECENTLY REPORTED TO THE AGENT PURSUANT TO
SUBSECTION (B) BELOW.  AT NO TIME SHALL THE TOTAL OUTSTANDINGS UNDER THIS
AGREEMENT EXCEED THE SUM OF (I) THE AGGREGATE AMOUNT OF THE REVOLVING CREDIT
LOAN COMMITMENTS, PLUS (II) THE AMOUNTS ON DEPOSIT IN THE REVOLVING L/C CASH
COLLATERAL ACCOUNT (SUCH SUM BEING REFERRED TO HEREIN AS THE “MAXIMUM
OUTSTANDING EXPOSURE”).  REFERENCES TO THE UNUSED REVOLVING CREDIT LOAN
COMMITMENTS SHALL REFER TO THE EXCESS, IF ANY, OF THE REVOLVING CREDIT LOAN
COMMITMENTS OVER THE TOTAL OUTSTANDINGS; AND REFERENCES TO THE UNUSED PORTION OF
ANY REVOLVING CREDIT LOAN COMMITMENT SHALL REFER TO THE UNUSED REVOLVING CREDIT
LOAN COMMITMENT OF SUCH BANK.


 


(B)           EACH REVOLVING FRONTING BANK THAT ISSUES AN ALTERNATIVE CURRENCY
LETTER OF CREDIT SHALL (I) ON THE FIRST DOMESTIC BUSINESS DAY OF EACH CALENDAR
MONTH, DELIVER TO THE AGENT A SCHEDULE LISTING (A) EACH OUTSTANDING ALTERNATIVE
CURRENCY LETTER OF CREDIT ISSUED BY SUCH REVOLVING FRONTING BANK, (B) THE
MAXIMUM AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER EACH SUCH ALTERNATIVE
CURRENCY LETTER OF CREDIT AT ANY TIME ON OR AFTER SUCH DATE (DENOMINATED IN THE
APPLICABLE ALTERNATIVE CURRENCY, ASSUMING THE COMPLIANCE WITH AND SATISFACTION
OF ALL CONDITIONS FOR REVOLVING L/C DRAWING ENUMERATED THEREIN) AND (C) THE
EQUIVALENT IN DOLLARS OF SUCH AMOUNT (AS DETERMINED BY SUCH REVOLVING FRONTING
BANK ON THE BASIS OF EXCHANGE RATES AVAILABLE TO OR OTHERWISE USED BY SUCH
REVOLVING FRONTING BANK), TOGETHER WITH THE APPLICABLE EXCHANGE RATE UTILIZED BY
SUCH REVOLVING FRONTING BANK AND THE SOURCE THEREOF (IT BEING AGREED AND
UNDERSTOOD THAT SUCH APPLICABLE EXCHANGE RATE MAY BE ADJUSTED BY A REASONABLE
AND CUSTOMARY VOLATILITY FACTOR AS AGREED BY THE BORROWER AND SUCH REVOLVING
FRONTING BANK); (II) ON THE DATE OF ISSUANCE OF ANY ALTERNATIVE CURRENCY LETTER
OF CREDIT (INCLUDING, IF ANY ALTERNATIVE CURRENCY LETTERS OF CREDIT ARE ISSUED
OR DEEMED ISSUED ON THE CLOSING DATE, ON THE CLOSING DATE), DELIVER TO THE AGENT
A SCHEDULE LISTING THE INFORMATION DESCRIBED IN CLAUSES (B) AND (C) ABOVE;
(III) ON THE DATE OF ANY INCREASE OR DECREASE IN THE AVAILABLE AMOUNT OF ANY
ALTERNATIVE CURRENCY LETTER OF CREDIT (OTHER THAN ANY INCREASE OR DECREASE
ATTRIBUTABLE SOLELY TO CURRENCY EXCHANGE RATE FLUCTUATIONS), DELIVER TO THE
AGENT A SCHEDULE LISTING THE INFORMATION DESCRIBED IN CLAUSES (B) AND (C) ABOVE
AFTER GIVING EFFECT TO SUCH INCREASE OR DECREASE (AS THE CASE MAY BE) AND (IV)
NOT LATER THAN ONE DOMESTIC BUSINESS DAY AFTER ITS RECEIPT OF A WRITTEN REQUEST
THEREFOR FROM THE AGENT OR ANY BANK, DELIVER TO THE AGENT A SCHEDULE LISTING THE
INFORMATION DESCRIBED IN CLAUSES (A), (B) AND (C) ABOVE.  THE AGENT SHALL
PROMPTLY AFTER ITS RECEIPT THEREOF DELIVER A COPY OF EACH SUCH SCHEDULE TO THE
COLLATERAL AGENT, THE BORROWER AND THE BANKS.  FOR ALL PURPOSES UNDER THIS
AGREEMENT, UNLESS OTHERWISE EXPRESSLY SET FORTH HEREIN, THE AVAILABLE AMOUNT IN
RESPECT OF EACH ALTERNATIVE CURRENCY LETTER OF CREDIT SHALL BE DEEMED TO EQUAL,
ON ANY DATE OF DETERMINATION, THE DOLLAR EQUIVALENT THEREOF AS MOST RECENTLY
REPORTED TO THE AGENT BY THE RELEVANT REVOLVING FRONTING BANK PURSUANT TO THIS
SUBSECTION (B).


 


(C)           IF, ON (I) THE DATE THAT ANY SCHEDULE IS DELIVERED BY A REVOLVING
FRONTING BANK TO THE AGENT PURSUANT TO SUBSECTION (B) ABOVE; (II) ANY DATE,
AFTER GIVING EFFECT TO REDUCTION IN THE REVOLVING CREDIT LOAN COMMITMENTS OR
(III) ANY OTHER DATE, TOTAL OUTSTANDINGS ON SUCH DATE (CALCULATED PURSUANT TO
SUBSECTION (A) AND (B) ABOVE) EXCEEDS THE MAXIMUM OUTSTANDING EXPOSURE, THEN
WITHIN TWO DOMESTIC BUSINESS DAYS THEREAFTER THE BORROWER SHALL BE OBLIGATED TO
DEPOSIT CASH COLLATERAL WITH THE COLLATERAL AGENT IN THE REVOLVING L/C CASH
COLLATERAL ACCOUNT IN AN AMOUNT EQUAL TO SUCH EXCESS TO BE HELD, APPLIED OR
RELEASED FOR APPLICATION AS PROVIDED IN SECTION 2.14.


 

49

--------------------------------------------------------------------------------


(D)                                 IF AT ANY TIME THE MAXIMUM OUTSTANDING
EXPOSURE EXCEEDS THE TOTAL OUTSTANDINGS HEREUNDER, THE BORROWER MAY PROVIDE A
WRITTEN NOTICE TO THE COLLATERAL AGENT REQUESTING THE COLLATERAL AGENT TO
WITHDRAW SUCH EXCESS AMOUNT FROM THE REVOLVING L/C CASH COLLATERAL ACCOUNT AND
PAY SUCH AMOUNT TO THE BORROWER, AND, PROVIDED THAT NO ACTIONABLE DEFAULT SHALL
HAVE OCCURRED AND BE CONTINUING, THE COLLATERAL AGENT SHALL PROMPTLY UNDERTAKE
SUCH ACTIONS IN ACCORDANCE WITH THE INSTRUCTIONS OF THE BORROWER.  IF AN
ACTIONABLE DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE COLLATERAL AGENT
SHALL NOT TAKE ANY OF THE FOREGOING ACTIONS AND, IF AND WHEN REQUESTED BY THE
REQUIRED BANKS, THE AMOUNTS HELD IN THE REVOLVING L/C CASH COLLATERAL ACCOUNT
SHALL BE WITHDRAWN BY THE COLLATERAL AGENT, AND THE PROCEEDS THEREOF SHALL BE
FIRST APPLIED BY THE COLLATERAL AGENT TO REPAY THE TOTAL OUTSTANDINGS AND OTHER
DUE AND UNPAID AMOUNTS REQUIRED TO BE PAID BY THE BORROWER HEREUNDER AND SECOND,
HELD, APPLIED OR TRANSFERRED AS PROVIDED IN SECTION 2.14.


 

Section 2.16  Alternative Currency Letter of Credit Issuances.

 

It is understood that, if Revolving Letters of Credit are issued in an
Alternative Currency, a circumstance may arise where the United States dollars
(“Dollars”) needed to reimburse a Revolving Fronting Bank may exceed the Unused
Revolving Credit Loan Commitment of the Revolving Credit Loan Banks and the
amounts on deposit in the Revolving L/C Cash Collateral Account available for
that purpose.  This situation could occur if an Alternative Currency exchange
rate between the currency of a Revolving Letter of Credit issuance and Dollars
changes between the date of issuance of, and the date of funding a Revolving L/C
Drawing on, an Alternative Currency Letter of Credit (or funding a deposit to
the Revolving L/C Cash Collateral Account to cover issuances in excess of the
Revolving Credit Loan Commitments) so that more Dollars are needed to purchase
the Alternative Currency on the date of funding of the Revolving L/C Drawing on
an Alternative Currency Letter of Credit (or funding a deposit to the Revolving
L/C Cash Collateral Account) than would have been needed to fund a Revolving L/C
Drawing made on the issuance date of such Revolving Letter of Credit (i.e., the
currency of issuance has appreciated against the Dollar between the date of
issuance and the date of funding or cash collateral deposit).  In such a
circumstance, the Revolving Fronting Banks agree as follows:  (a) (x) Any
shortfall under the Revolving Credit Loan Commitment to purchase participations
in Revolving L/C Drawings under Revolving Letters of Credit shall be allocated
pro rata among the Revolving Fronting Banks who have issued Alternative Currency
Letters of Credit for which the currency of issuance has appreciated against the
Dollar (“Adverse Alternative Currency Letters of Credit”); (y) the pro rata
allocation shall be based on the Dollar Equivalent of the face amount of each
Adverse Alternative Currency Letter of Credit, measured at the issuance date of
each such Adverse Alternative Currency Letter of Credit and (z) Revolving Credit
Loan Commitments shall not be used to purchase participations in Adverse
Alternative Currency Letters of Credit to the extent that use of those Revolving
Credit Loan Commitments covers any increase in the Dollar Equivalent of an
Adverse Alternative Currency Letters of Credit since the date of issuance of the
Revolving Letter of Credit if following such purchase remaining Unused Revolving
Credit Loan Commitments are insufficient to purchase participations in the
remaining outstanding Revolving Letters of Credit and (b) amounts deposited in
the Revolving L/C Cash Collateral Account shall be allocated first to cover
shortfalls to the extent existing on the last date of actual deposit to the
Revolving L/C Cash Collateral Account, or if later, the most recent date of
determination pursuant to Section 2.15(b), and second to any additional
shortfalls (allocated pro rata among such shortfalls); provided that

 

50

--------------------------------------------------------------------------------


 

funds on deposit in the Revolving L/C Cash Collateral Account, if any, may not
be applied to fund a Revolving L/C Drawing on an Adverse Alternative Currency
Letter of Credit to the extent those funds have been allocated to cover an
exposure existing on the last date of deposit to the Revolving L/C Cash
Collateral Account if following the application a previously covered exposure is
left without cash collateral.

 

Section 2.17  Increase in Term Loan Commitments.  (a)  The Borrower may, at any
time and from time to time prior to the later of (x) the Initial Term Loan
Termination Date and (y) any Incremental Term Loan Termination Date, by notice
to the Agent, request the addition of one or more new term loan facilities
(each, an “Incremental Term Loan Facility”) or one or more increases in the
Commitments under a Term Loan Facility existing at the time of such request
(each, a “Commitment Increase”) in an aggregate amount up to $500,000,000 plus
the sum of all amounts applied from time to time after the Effective Date to
permanently prepay Term Loans pursuant to Section 2.10 hereof, to be effective
as of a date that is at least 90 days prior to the scheduled Termination Date
then in effect (each, an “Increase Date”) as specified in the related notice to
the Agent; provided, however, that (i) in no event shall the aggregate amount of
such Commitment Increases exceed $700,000,000, (ii) on the date of any request
by the Borrower for a Commitment Increase and on the related Increase Date, the
applicable conditions set forth in Section 3.02 and in clause (d) of this
Section 2.17 shall be satisfied and (iii) if the request is for an Incremental
Term Loan Facility, such Incremental Term Loan Facility shall contain such other
terms as may be agreed by the Borrower, the Agent and the Incremental Term Loan
Banks, provided that (A) the final scheduled maturity date of the Incremental
Term Loan Facility shall in no event be prior to the Initial Term Loan
Termination Date and (B) no Bank shall have any obligation to participate in any
Incremental Term Loan Facility or any Commitment Increase.

 


(B)                                 THE AGENT SHALL PROMPTLY NOTIFY THE INITIAL
TERM LOAN BANKS OF ANY REQUEST BY THE BORROWER FOR A COMMITMENT INCREASE, WHICH
NOTICE SHALL INCLUDE (I) THE PROPOSED AMOUNT OF SUCH REQUESTED COMMITMENT
INCREASE, (II) THE PROPOSED INCREASE DATE AND (III) THE DATE BY WHICH INITIAL
TERM LOAN BANKS WISHING TO PARTICIPATE IN THE COMMITMENT INCREASE MUST COMMIT TO
AN INCREASE IN THE AMOUNT OF THEIR RESPECTIVE COMMITMENTS (THE “INCREASE
COMMITMENT DATE”).  EACH INITIAL TERM LOAN BANK THAT IS WILLING TO PARTICIPATE
IN THE REQUESTED COMMITMENT INCREASE SHALL, IN ITS SOLE DISCRETION, GIVE WRITTEN
NOTICE TO THE AGENT ON OR PRIOR TO THE APPLICABLE INCREASE COMMITMENT DATE OF
THE AMOUNT BY WHICH IT IS WILLING EITHER TO INCREASE ITS INITIAL TERM LOAN
COMMITMENT OR COMMIT TO THE INCREMENTAL TERM LOAN FACILITY.  IF THE INITIAL TERM
LOAN BANKS NOTIFY THE AGENT THAT THEY ARE WILLING TO PARTICIPATE IN A COMMITMENT
INCREASE BY AN AGGREGATE AMOUNT THAT EXCEEDS THE AMOUNT OF THE REQUESTED
COMMITMENT INCREASE, THE REQUESTED COMMITMENT INCREASE SHALL BE ALLOCATED AMONG
THE INITIAL TERM LOAN BANKS WILLING TO PARTICIPATE THEREIN IN SUCH AMOUNTS AS
ARE AGREED BETWEEN THE BORROWER AND THE AGENT.


 


(C)                                  PROMPTLY FOLLOWING THE APPLICABLE INCREASE
COMMITMENT DATE, THE AGENT SHALL NOTIFY THE BORROWER AS TO THE AMOUNT, IF ANY,
BY WHICH THE INITIAL TERM LOAN BANKS ARE WILLING TO PARTICIPATE IN THE REQUESTED
COMMITMENT INCREASE.  IF THE AGGREGATE AMOUNT BY WHICH THE INITIAL TERM LOAN
BANKS ARE WILLING TO PARTICIPATE IN THE REQUESTED COMMITMENT INCREASE ON ANY
SUCH INCREASE DATE IS LESS THAN THE REQUESTED COMMITMENT INCREASE, THEN THE
BORROWER MAY EXTEND OFFERS TO ONE OR MORE ELIGIBLE ASSIGNEES TO PARTICIPATE IN
ANY PORTION OF THE REQUESTED

 

51

--------------------------------------------------------------------------------


 


COMMITMENT INCREASE THAT HAS NOT BEEN COMMITTED TO BY THE INITIAL TERM LOAN
BANKS AS OF THE APPLICABLE INCREASE COMMITMENT DATE; PROVIDED, HOWEVER, THAT THE
INITIAL TERM LOAN COMMITMENT OR INCREMENTAL TERM LOAN COMMITMENT, AS THE CASE
MAY BE, OF EACH SUCH ELIGIBLE ASSIGNEE SHALL BE IN AN AMOUNT EQUAL TO AT LEAST
$1,000,000.


 

(d)                                 On the applicable Increase Date, each
Eligible Assignee that accepts an offer to participate in a requested Commitment
Increase in accordance with Section 2.17(c) shall become a Bank party to this
Agreement as of the applicable Increase Date and the Initial Term Loan
Commitment or the Incremental Term Loan Commitment, as the case may be, of each
Initial Term Loan Bank participating in such Commitment Increase shall be so
increased by such amount (or by the amount allocated to such Initial Term Loan
Bank pursuant to the last sentence of Section 2.17(b)) as of such Commitment
Increase Date; provided, however, that the Agent shall have received on or
before the applicable Increase Date the following, each dated such date:

 

(i)                                     (A) certified copies of resolutions of
the Board of Directors (or a committee thereof) of the Loan Parties approving
the applicable Commitment Increase and the corresponding modifications to this
Agreement and (B) an opinion of counsel for each of the Loan Parties (which may
be an opinion of in-house counsel), each in form and substance reasonably
satisfactory to the Agent;

 

(ii)                                  an assumption agreement from each Eligible
Assignee, if any, in form and substance satisfactory to the Borrower and the
Agent (each an “Assumption Agreement”), duly executed by such Eligible Assignee,
the Agent and the Borrower; and

 

(iii)                               confirmation from each Initial Term Loan
Bank of the increase in the amount of its Initial Term Loan Commitment or
Incremental Term Loan Commitment, as the case may be, in a writing satisfactory
to the Borrower and the Agent.

 

On the applicable Increase Date, upon fulfillment of the conditions set forth in
the immediately preceding sentence of this Section 2.17(d) and the conditions
set forth in Section 3.02, (x) the Agent shall notify the Initial Term Loan
Banks and the Additional Term Loan Banks participating in such Commitment
Increase and the Borrower, on or before 11:00 A.M. (New York City time), by
telecopier or telex, of the occurrence of the applicable Commitment Increase to
be effected on the related Increase Date, (y) each Initial Term Loan Bank
participating in such Commitment Increase and each Additional Term Loan Bank
participating in such Commitment Increase shall make a single advance to the
Borrower in an amount equal to its agreed commitment in respect of the
Commitment Increase; provided that after taking into account such advance, the
aggregate principal amount of the Term Loans of each such participating Term
Loan Bank shall not exceed such Term Loan Bank’s Total Term Loan Commitments and
(z) the Agent shall record in the Register maintained by the Agent pursuant to
Section 10.06(g) the relevant information with respect to each Initial Term Loan
Bank and each Additional Term Loan Bank participating in such Commitment
Increase on such date.

 

52

--------------------------------------------------------------------------------


 


ARTICLE III


 


CONDITIONS


 

Section 3.01  Closing.

 

The closing hereunder shall occur when all the following conditions have been
satisfied:

 


(A)                                  THE BORROWER SHALL HAVE PAID ALL ACCRUED
FEES OF THE AGENT, THE COLLATERAL AGENT, THE ARRANGER PARTIES AND THE BANKS AND
ALL ACCRUED EXPENSES OF THE AGENT AND THE COLLATERAL AGENT (INCLUDING, WITHOUT
LIMITATION, ALL FEES AND EXPENSES OF COUNSEL TO THE AGENT PAYABLE PURSUANT TO
SECTION 10.03);


 


(B)                                 THE AGENT SHALL HAVE RECEIVED, IF REQUESTED,
DULY EXECUTED NOTES OF THE BORROWER FOR THE ACCOUNT OF EACH BANK THAT HAS SO
REQUESTED, DATED ON OR BEFORE THE CLOSING DATE COMPLYING WITH THE PROVISIONS OF
SECTION 2.04;


 


(C)                                  THE AGENT SHALL HAVE RECEIVED (I) AN
OPINION OF THE ASSISTANT GENERAL COUNSEL OF THE BORROWER, SUBSTANTIALLY IN THE
FORM OF EXHIBIT B-1 HERETO, (II) AN OPINION OF DAVIS POLK & WARDWELL, SPECIAL
COUNSEL FOR THE BORROWER, SUBSTANTIALLY IN THE FORM OF EXHIBIT B-2 HERETO,
(III) OPINIONS OF SPECIAL COUNSEL FOR CERTAIN SUBSIDIARIES OF THE BORROWER IN
EACH OF THE JURISDICTIONS IN WHICH THE REQUIRED BANKS MAY REASONABLY REQUEST,
SUBSTANTIALLY IN THE FORM OF EXHIBIT B-3 HERETO, (IV) AN OPINION OF MORRIS,
NICHOLS, ARSHT & TUNNELL, DELAWARE COUNSEL FOR THE BORROWER, SUBSTANTIALLY IN
THE FORM OF EXHIBIT B-4 HERETO, (V) AN OPINION OF MAPLES AND CALDER, CAYMAN
ISLANDS COUNSEL FOR THE BORROWER, SUBSTANTIALLY IN THE FORM OF EXHIBIT B-5
HERETO, AND (VI) AN OPINION OF CONYERS DILL & PEARMAN, BRITISH VIRGIN ISLANDS
COUNSEL FOR THE BORROWER, SUBSTANTIALLY IN THE FORM OF EXHIBIT B-6 HERETO, EACH
DATED THE CLOSING DATE (EXCEPT FOR THE OPINIONS TO BE DELIVERED PURSUANT TO
CLAUSE (III) ABOVE WHICH SHALL BE DATED ON OR ABOUT THE CLOSING DATE) AND
COVERING SUCH ADDITIONAL MATTERS RELATING TO THE TRANSACTIONS CONTEMPLATED
HEREBY AS THE REQUIRED BANKS MAY REASONABLY REQUEST;


 


(D)                                 THE AGENT SHALL HAVE RECEIVED AN OPINION OF
SHEARMAN & STERLING, SPECIAL COUNSEL FOR THE AGENT, SUBSTANTIALLY IN THE FORM OF
EXHIBIT B-7 HERETO, DATED THE CLOSING DATE AND COVERING SUCH ADDITIONAL MATTERS
RELATING TO THE TRANSACTIONS CONTEMPLATED HEREBY AS THE REQUIRED BANKS MAY
REASONABLY REQUEST;


 


(E)                                  THE AGENT SHALL HAVE RECEIVED EVIDENCE,
SATISFACTORY TO IT, IN THE FORM OF PRO FORMA CALCULATIONS, THAT THE MAKING OF
BORROWINGS AND THE ISSUANCE (OR DEEMED ISSUANCE) OF, AND REVOLVING L/C DRAWINGS
UNDER, THE REVOLVING LETTERS OF CREDIT, UNDER THIS AGREEMENT ARE PERMITTED UNDER
THE TERMS OF THE DEBT OF THE BORROWER OUTSTANDING ON THE CLOSING DATE;


 


(F)                                    THE AGENT SHALL HAVE RECEIVED EXECUTED
COUNTERPARTS OF AMENDMENT NO. 2 TO THE COLLATERAL TRUST AGREEMENT REFLECTING
SUCH AMENDMENTS AS THE AGENT MAY DEEM NECESSARY.


 


(G)                                 THE AGENT SHALL HAVE RECEIVED COPIES OF THE
RESOLUTIONS OF THE BOARD OF DIRECTORS (OR, IN THE CASE OF ANY LIMITED LIABILITY
COMPANIES, BOARD OF REPRESENTATIVES OR THE EQUIVALENT) OF EACH LOAN PARTY
AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE BY SUCH

 

53

--------------------------------------------------------------------------------


 


LOAN PARTY OF THE FINANCING DOCUMENTS TO WHICH IT IS A PARTY, CERTIFIED BY A
DULY AUTHORIZED OFFICER OF SUCH LOAN PARTY (WHICH CERTIFICATE SHALL STATE THAT
SUCH RESOLUTIONS ARE IN FULL FORCE AND EFFECT ON THE CLOSING DATE);


 


(H)                                 THE AGENT SHALL HAVE RECEIVED CERTIFIED
COPIES OF ALL APPROVALS, AUTHORIZATIONS OR CONSENTS OF, OR NOTICES TO OR
REGISTRATIONS WITH, ANY GOVERNMENTAL BODY OR AGENCY REQUIRED FOR EACH LOAN
PARTY, IF NECESSARY, TO ENTER INTO THE FINANCING DOCUMENTS TO WHICH IT IS A
PARTY;


 


(I)                                     THE AGENT SHALL HAVE RECEIVED A
CERTIFICATE OF A DULY AUTHORIZED OFFICER OF EACH LOAN PARTY CERTIFYING THE NAMES
AND TRUE SIGNATURES OF THE OFFICERS OF SUCH LOAN PARTY AUTHORIZED TO SIGN THE
FINANCING DOCUMENTS TO WHICH IT IS A PARTY AND THE OTHER DOCUMENTS TO BE
DELIVERED BY SUCH LOAN PARTY HEREUNDER;


 


(J)                                     THE AGENT SHALL HAVE RECEIVED A
CERTIFICATE SIGNED BY A DULY AUTHORIZED OFFICER OF THE BORROWER DATED THE
CLOSING DATE, TO THE EFFECT THAT: (I) THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN ARTICLE 4 HEREOF ARE TRUE AND CORRECT ON AND AS OF THE CLOSING DATE
AS THOUGH MADE ON AND AS OF SUCH DATE; AND (II) NO DEFAULT HAS OCCURRED AND IS
CONTINUING OR WOULD RESULT FROM THE ISSUANCE OF THE REVOLVING LETTERS OF CREDIT
REQUESTED BY THE BORROWER TO BE ISSUED ON SUCH DATE AND THE BORROWINGS REQUESTED
BY THE BORROWER TO BE MADE ON SUCH DATE (INCLUDING, WITHOUT LIMITATION, THE
DEEMED ISSUANCE OF REVOLVING LETTERS OF CREDIT PURSUANT TO THE SECOND SENTENCE
OF SECTION 2.03(A));


 


(K)                                  THE AGENT SHALL HAVE RECEIVED A CERTIFICATE
SIGNED BY A DULY AUTHORIZED OFFICER OF THE BORROWER TO THE EFFECT THAT THE
EXECUTION, DELIVERY AND PERFORMANCE BY EACH LOAN PARTY OF THE FINANCING
DOCUMENTS TO WHICH IT IS A PARTY ARE WITHIN SUCH LOAN PARTY’S CORPORATE OR OTHER
ORGANIZATIONAL POWERS, HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR
OTHER ORGANIZATIONAL ACTION, REQUIRE NO ACTION BY OR IN RESPECT OF, OR FILING
WITH, ANY GOVERNMENTAL BODY, AGENCY OR OFFICIAL (OTHER THAN THE FILING OF UCC-1
FINANCING STATEMENTS AND OTHER FILINGS REQUIRED TO PERFECT SECURITY INTERESTS)
AND DO NOT CONTRAVENE, OR CONSTITUTE A DEFAULT UNDER, ANY PROVISION OF
APPLICABLE LAW OR REGULATION OR OF THE CERTIFICATE OF INCORPORATION (OR
CERTIFICATE OF FORMATION, AS APPLICABLE) OR BY-LAWS (OR OTHER ORGANIZATIONAL
DOCUMENTS, AS APPLICABLE) OF SUCH LOAN PARTY OR OF ANY AGREEMENT, JUDGMENT,
INJUNCTION, ORDER, DECREE OR OTHER INSTRUMENT BINDING UPON THE BORROWER OR ANY
OF ITS SUBSIDIARIES THAT COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT OR RESULT IN THE CREATION OR IMPOSITION OF ANY LIEN ON ANY ASSET
OF THE BORROWER OR OF AES BVI II OR OF ANY MATERIAL AES ENTITY OR OF ANY PLEDGED
SUBSIDIARY (EXCEPT FOR LIENS CREATED BY THE FINANCING DOCUMENTS) PROVIDED THAT
ANY FORECLOSURE OR OTHER EXERCISE OF REMEDIES BY THE COLLATERAL TRUSTEES OR THE
COLLATERAL AGENT WILL REQUIRE ADDITIONAL APPROVALS AND CONSENTS THAT HAVE NOT
BEEN OBTAINED FROM FOREIGN AND DOMESTIC REGULATORS AND FROM LENDERS TO, AND
SUPPLIERS, CUSTOMERS OR OTHER CONTRACTUAL PARTIES OF ONE OR MORE SUBSIDIARIES
AND FAILURE TO OBTAIN SUCH APPROVAL OR CONSENT COULD RESULT IN A DEFAULT, OR A
BREACH OF AGREEMENT OR OTHER LEGAL OBLIGATIONS OF SUCH SUBSIDIARIES; AND


 


(L)                                     THE AGENT SHALL HAVE RECEIVED ALL
DOCUMENTS IT MAY REASONABLY REQUEST RELATING TO THE EXISTENCE OF THE LOAN
PARTIES, THE CORPORATE OR OTHER ORGANIZATIONAL AUTHORITY FOR AND THE VALIDITY OF
THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND ANY OTHER MATTERS RELEVANT
HERETO, ALL IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT.

 

54

--------------------------------------------------------------------------------


 

The Agent shall promptly notify the Borrower and the Banks of the Closing Date,
and such notice shall be conclusive and binding on all parties hereto.

 

Section 3.02  Extension of Credit.

 

The obligation of each Bank to make a Loan on the occasion of each Borrowing and
the obligation of the Revolving Fronting Banks to issue a Revolving Letter of
Credit on the occasion of each request therefor by the Borrower shall in each
case be subject to the satisfaction of the following conditions:

 

(A)                                  RECEIPT BY THE AGENT OF A NOTICE OF
BORROWING (EXCEPT IN THE CASE OF THE DEEMED ISSUANCE OF REVOLVING LETTERS OF
CREDIT PURSUANT TO THE SECOND SENTENCE OF SECTION 2.03(A)) OR A NOTICE OF
ISSUANCE AS REQUIRED BY SECTION 2.02 OR 2.03, AS THE CASE MAY BE;

 

(B)                                 THE FACT THAT, IMMEDIATELY AFTER SUCH
EXTENSION OF CREDIT, AFTER GIVING EFFECT TO ALL DIRECT AND INDIRECT APPLICATIONS
OF THE PROCEEDS OF SUCH EXTENSION OF CREDIT MADE SUBSTANTIALLY SIMULTANEOUSLY
WITH THE EXTENSION THEREOF, THE AGGREGATE TOTAL OUTSTANDINGS OF ANY REVOLVING
CREDIT LOAN BANK WILL NOT EXCEED ITS REVOLVING CREDIT LOAN COMMITMENT;

 

(C)                                  THE FACT THAT THE MAKING OF THE BORROWINGS,
THE CONTINUATION OF CERTAIN LOANS AND THE ISSUANCE OF, AND THE REVOLVING L/C
DRAWINGS AND THE REVOLVING LETTERS OF CREDIT UNDER THIS AGREEMENT ARE PERMITTED
UNDER THE TERMS OF THE DEBT OF THE BORROWER OUTSTANDING AS OF THE DATE OF THE
MAKING OF SUCH LOAN OR THE ISSUANCE OF, AND THE REVOLVING L/C DRAWINGS UNDER
SUCH REVOLVING LETTER OF CREDIT;

 

(D)                                 THE FACT THAT, IMMEDIATELY BEFORE AND AFTER
SUCH EXTENSION OF CREDIT, NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING; AND

 

(E)                                  THE FACT THAT THE REPRESENTATIONS AND
WARRANTIES OF THE OBLIGORS CONTAINED IN THE FINANCING DOCUMENTS (EXCEPT (I) IN
THE CASE OF A REFUNDING BORROWING, THE REPRESENTATIONS AND WARRANTIES SET FORTH
IN SECTION 4.05(B) AND 4.06 AS TO ANY MATTER WHICH HAS HERETOFORE BEEN DISCLOSED
IN WRITING BY THE BORROWER TO THE BANK PARTIES AND (II) IN THE CASE OF THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 4.16 WHICH SHALL BE TRUE ON
AND AS OF THE DATE HEREOF) SHALL BE TRUE ON AND AS OF THE DATE OF SUCH EXTENSION
OF CREDIT.

 

Each Extension of Credit hereunder shall be deemed to be a representation and
warranty by the Borrower on the date of such Extension of Credit as to the facts
specified in clauses (b) through (e) of this Section.

 


ARTICLE IV


 


REPRESENTATIONS AND WARRANTIES


 

The Borrower represents and warrants that:

 

55

--------------------------------------------------------------------------------


 

Section 4.01  Corporate Existence and Power.

 

Each Loan Party is a corporation (or limited liability company, as applicable)
duly incorporated (or formed, as applicable), validly existing and in good
standing under the laws of the jurisdiction of its incorporation (or formation)
and has all corporate or other organizational powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted.

 

Section 4.02  Corporate and Governmental Authorization and Filings; No
Contravention.

 


(A)                                  THE EXECUTION, DELIVERY AND PERFORMANCE BY
EACH LOAN PARTY OF THE FINANCING DOCUMENTS TO WHICH IT IS A PARTY ARE WITHIN
SUCH LOAN PARTY’S CORPORATE OR OTHER ORGANIZATIONAL POWERS, HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE OR OTHER ORGANIZATIONAL ACTION, REQUIRE NO
ACTION BY OR IN RESPECT OF, OR FILING WITH, ANY GOVERNMENTAL BODY, AGENCY OR
OFFICIAL (OTHER THAN THE FILING OF UCC-1 FINANCING STATEMENTS AND OTHER FILINGS
REQUIRED TO PERFECT SECURITY INTERESTS) AND DO NOT CONTRAVENE, OR CONSTITUTE A
DEFAULT UNDER, ANY PROVISION OF APPLICABLE LAW OR REGULATION OR OF THE
CERTIFICATE OF INCORPORATION (OR CERTIFICATE OF FORMATION, AS APPLICABLE) OR
BY-LAWS (OR OTHER ORGANIZATIONAL DOCUMENTS, AS APPLICABLE) OF SUCH LOAN PARTY OR
OF ANY AGREEMENT, JUDGMENT, INJUNCTION, ORDER, DECREE OR OTHER INSTRUMENT
BINDING UPON THE BORROWER OR ANY OF ITS SUBSIDIARIES THAT COULD REASONABLY BE
EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT OR RESULT IN THE CREATION OR
IMPOSITION OF ANY LIEN ON ANY ASSET OF THE BORROWER, AES BVI II OR OF ANY
MATERIAL AES ENTITY OR OF ANY PLEDGED SUBSIDIARY (EXCEPT FOR LIENS CREATED BY
THE FINANCING DOCUMENTS).


 


(B)                                 ALL FILINGS AND OTHER ACTIONS NECESSARY TO
PERFECT THE SECURITY INTEREST GRANTED BY EACH LOAN PARTY IN THE COLLATERAL
CREATED UNDER THE COLLATERAL DOCUMENTS HAVE BEEN DULY MADE OR TAKEN AND ARE IN
FULL FORCE AND EFFECT, AND (W) THE SECURITY AGREEMENT CREATES IN FAVOR OF THE
COLLATERAL TRUSTEES FOR THE BENEFIT OF THE SECURED HOLDERS A VALID AND, TOGETHER
WITH SUCH FILINGS AND OTHER ACTIONS, PERFECTED FIRST PRIORITY SECURITY INTEREST
IN THE SECURITY AGREEMENT COLLATERAL (SUBJECT TO NO LIENS OTHER THAN LIENS
PERMITTED BY THE FINANCING DOCUMENTS), SECURING THE PAYMENT OF THE SECURED
OBLIGATIONS, AND (X) THE BVI CAYMAN PLEDGE AGREEMENT CREATES IN FAVOR OF THE
COLLATERAL TRUSTEES FOR THE BENEFIT OF THE SECURED HOLDERS A VALID AND, TOGETHER
WITH SUCH OTHER ACTIONS, PERFECTED FIRST PRIORITY SECURITY INTERESTS IN THE BVI
COLLATERAL (SUBJECT TO NO LIENS OTHER THAN LIENS PERMITTED BY THE FINANCING
DOCUMENTS), SECURING THE PAYMENT OF THE SECURED OBLIGATIONS AND (Y) THE
COLLATERAL TRUST AGREEMENT CREATES IN FAVOR OF THE COLLATERAL TRUSTEES FOR THE
BENEFIT OF THE SECURED HOLDERS, A VALID AND, TOGETHER WITH SUCH FILINGS AND
OTHER ACTIONS, PERFECTED FIRST PRIORITY SECURITY INTEREST IN THE ADDITIONAL
COLLATERAL TRUST AGREEMENT COLLATERAL; PROVIDED THAT ANY FORECLOSURE OR OTHER
EXERCISE OF REMEDIES BY THE COLLATERAL TRUSTEES WILL REQUIRE ADDITIONAL
APPROVALS AND CONSENTS THAT HAVE NOT BEEN OBTAINED FROM FOREIGN AND DOMESTIC
REGULATORS AND FROM LENDERS TO, AND SUPPLIERS, CUSTOMERS OR OTHER CONTRACTUAL
COUNTERPARTIES OF ONE OR MORE SUBSIDIARIES AND FAILURE TO OBTAIN SUCH APPROVAL
OR CONSENT COULD RESULT IN A DEFAULT, OR A BREACH OF AGREEMENT OR OTHER LEGAL
OBLIGATIONS OF SUCH SUBSIDIARIES.  THE BORROWER IS THE LEGAL AND BENEFICIAL
OWNER OF THE SECURITY AGREEMENT COLLATERAL AND THE ADDITIONAL COLLATERAL TRUST
AGREEMENT COLLATERAL AND AES BVI II IS THE LEGAL AND BENEFICIAL OWNER OF THE BVI
COLLATERAL, IN EACH CASE FREE AND CLEAR OF ANY LIEN, EXCEPT FOR LIENS PERMITTED
BY THE FINANCING DOCUMENTS.

 

56

--------------------------------------------------------------------------------


 

Section 4.03  Compliance with Laws.

 

The Borrower is and each of its Subsidiaries are in compliance with all
applicable laws, ordinances, rules, regulations, and requirements of
governmental authorities (including, without limitation, Environmental Laws and
ERISA and the rules and regulations thereunder) except for any non-compliance
that could not reasonably be expected to have a Material Adverse Effect.

 

Section 4.04  Binding Effect.

 

This Agreement constitutes a valid and binding agreement of each Obligor and
each other Financing Document, when executed and delivered in accordance with
this Agreement, will constitute a valid and binding obligation of each Loan
Party that is a party thereto, in each case enforceable in accordance with its
terms.

 

Section 4.05  Financial Information.

 


(A)                                  THE CONSOLIDATED BALANCE SHEET OF THE
BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS OF DECEMBER 31, 2003 AND THE
RELATED CONSOLIDATED STATEMENTS OF OPERATIONS AND CASH FLOWS FOR THE FISCAL YEAR
THEN ENDED, REPORTED ON BY DELOITTE & TOUCHE AND SET FORTH IN THE FORM 10-K, A
COPY OF WHICH HAS BEEN DELIVERED TO EACH OF THE BANK PARTIES, FAIRLY PRESENT, IN
CONFORMITY WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES, THE CONSOLIDATED
FINANCIAL POSITION OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES AS OF SUCH
DATE AND THEIR CONSOLIDATED RESULTS OF OPERATIONS AND CASH FLOWS FOR SUCH FISCAL
YEAR.


 


(B)                                 EXCEPT FOR DISCLOSED MATTERS, SINCE
DECEMBER 31, 2003 THERE HAS BEEN NO MATERIAL ADVERSE CHANGE IN THE BUSINESS,
FINANCIAL POSITION, RESULTS OF OPERATIONS OR PROSPECTS OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES, CONSIDERED AS A WHOLE.


 

Section 4.06  Litigation.

 

Except for Disclosed Matters, there is no action, suit, investigation,
litigation or proceeding pending against, or to the knowledge of the Borrower
threatened against or affecting, the Borrower or any of its Subsidiaries before
any court or arbitrator or any governmental body, agency or official in which
there is a reasonable possibility of an adverse decision which could have a
Material Adverse Effect or which in any manner draws into question the legality,
validity or enforceability of any Financing Document, and there shall have been
no change in the status of, or in the financial effect on the Borrower or its
Subsidiaries from the actions, suits, investigations, litigations or proceedings
set forth in the Disclosed Matters that could reasonably be expected to have a
Material Adverse Effect.

 

Section 4.07  Compliance with ERISA.

 

Each member of the ERISA Group has fulfilled its obligations under the minimum
funding standards of ERISA and the Internal Revenue Code with respect to each
Plan and is in compliance in all material respects with the currently applicable
provisions of ERISA and the Internal Revenue Code with respect to each Plan.  No
member of the ERISA Group has (a) sought a waiver of the minimum funding
standard under Section 412 of the Internal Revenue

 

57

--------------------------------------------------------------------------------


 

Code in respect of any Plan; (b) failed to make any contribution or payment to
any Plan or Multiemployer Plan or in respect of any Benefit Arrangement, or made
any amendment to any Plan or Benefit Arrangement, which has resulted or could
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Internal Revenue Code or (c) incurred any liability in excess
of $100,000 under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.

 

Section 4.08  Environmental Matters.

 


(A)                                  IN THE ORDINARY COURSE OF ITS BUSINESS,
EACH OF THE BORROWER AND ITS SUBSIDIARIES CONDUCTS AN ONGOING REVIEW OF THE
EFFECT OF ENVIRONMENTAL LAWS ON THE BUSINESS, OPERATIONS AND PROPERTIES OF THE
BORROWER OR SUCH SUBSIDIARY, IN THE COURSE OF WHICH IT IDENTIFIES AND EVALUATES
ASSOCIATED LIABILITIES AND COSTS (INCLUDING, WITHOUT LIMITATION, ANY CAPITAL OR
OPERATING EXPENDITURES REQUIRED FOR CLEAN-UP OR CLOSURE OF PROPERTIES PRESENTLY
OR PREVIOUSLY OWNED, ANY CAPITAL OR OPERATING EXPENDITURES REQUIRED FOR
INVESTIGATION, TO ACHIEVE OR MAINTAIN COMPLIANCE WITH ENVIRONMENTAL PROTECTION
STANDARDS IMPOSED BY ENVIRONMENTAL LAWS OR AS A CONDITION OF ANY LICENSE, PERMIT
OR CONTRACT, ANY RELATED CONSTRAINTS ON OPERATING ACTIVITIES, INCLUDING ANY
PERIODIC OR PERMANENT SHUTDOWN OF ANY FACILITY OR REDUCTION IN THE LEVEL OF OR
CHANGE IN THE NATURE OF OPERATIONS CONDUCTED THEREAT, ANY COSTS OR LIABILITIES
IN CONNECTION WITH OFF-SITE DISPOSAL OF WASTES OR HAZARDOUS SUBSTANCES BY THE
BORROWER OR ITS SUBSIDIARIES, AND ANY ACTUAL OR POTENTIAL LIABILITIES TO THIRD
PARTIES, INCLUDING EMPLOYEES, AND ANY RELATED COSTS AND EXPENSES).  ON THE BASIS
OF THIS REVIEW, THE BORROWER HAS REASONABLY CONCLUDED THAT SUCH ASSOCIATED
LIABILITIES AND COSTS, INCLUDING THE COSTS OF COMPLIANCE WITH ENVIRONMENTAL
LAWS, ARE UNLIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)                                 THERE ARE NO FACTS, CIRCUMSTANCES OR
CONDITIONS THAT ARE REASONABLY LIKELY TO RESULT IN LIABILITIES ARISING UNDER
ENVIRONMENTAL LAWS THAT COULD HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS,
FINANCIAL CONDITIONS, RESULTS OF OPERATIONS OR PROSPECTS OF THE BORROWER AND ITS
CONSOLIDATED SUBSIDIARIES, CONSIDERED AS A WHOLE.


 

Section 4.09  Taxes.

 

United States Federal income tax returns of the Borrower and its Subsidiaries
and any other material tax returns filed by them have been examined and closed
(other than for the limited purposes of net operating loss carry-forwards)
through the fiscal year ended December 31, 1999 there are no ongoing or pending
tax audits or examinations, and no deficiencies or other claims for unpaid taxes
are proposed in respect of any taxes due from the Borrower, its Subsidiaries or
any Material AES Entity that could have a Material Adverse Effect.  The
Borrower, its Subsidiaries and all Material AES Entities have filed all United
States Federal income tax returns and the Borrower, its Subsidiaries and all
Material AES Entities have filed all other material tax returns which are
required to be filed by them, all such United States Federal income tax returns
and all such other material returns are true, correct and complete in all
material respects and all taxes due as indicated on such returns or pursuant to
any assessment received by the Borrower or any Subsidiary or any Material AES
Entity have been paid, other than any such taxes that are being diligently
contested in good faith through appropriate proceedings and for which adequate
reserves have been established in accordance with generally accepted accounting
principals.  The charges, accruals and reserves on the books of the

 

58

--------------------------------------------------------------------------------


 

Borrower, its Subsidiaries and all Material AES Entities in respect of taxes or
other governmental charges are, in the opinion of the Borrower, adequate.

 

Section 4.10  Material AES Entities.

 

Each Material AES Entity is a corporation (or limited liability company, as
applicable) duly incorporated (or formed, as applicable), validly existing and
(other than any Material AES Entity that is not incorporated under the laws of
the United States or any political subdivision thereof) in good standing under
the laws of its jurisdiction of incorporation (or jurisdiction of formation, as
applicable).  Each Material AES Entity has all corporate or other organizational
powers and all material governmental licenses, authorization, consents and
approvals required to carry on its business as proposed to be conducted and has
all governmental licenses, authorizations, consents and approvals required to
have been obtained prior to the date hereof and which are material to the
operation of its business as proposed to be conducted, except to the extent that
the failure to obtain any such license, authorization, consent or approval,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

Section 4.11  Not an Investment Company.

 

None of the Obligors is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

Section 4.12  Public Utility Holding Company Act.

 

Neither the Borrower nor any of its Subsidiaries is subject to regulation as a
“holding company” or a “subsidiary company” of a holding company or an
“affiliate” of a subsidiary or holding company or a “public utility company”
under Section 2(a) of the Public Utility Holding Company Act of 1935, as amended
(“PUHCA”), except that the Borrower and certain of its Subsidiaries are exempt
holding companies under Section 3(a) of PUHCA by order of the Securities and
Exchange Commission.

 

Section 4.13  Full Disclosure.

 

All information heretofore furnished by the Borrower to the Agent or any Bank
Party for purposes of or in connection with any Financing Document or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by the Borrower to the Agent or any Bank Party will be, true
and accurate in all material respects on the date as of which such information
is stated or certified in the light of the circumstances under which such
information was provided (as modified or supplemented by other information so
furnished, when taken together as a whole and with the Disclosed Matters);
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based on
assumptions believed to be reasonable at the time, it being recognized by the
Bank Parties that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results.  The Borrower has disclosed
to the Bank Parties, in the Disclosed Matters or otherwise in writing, any and
all facts specific to the Borrower and its Subsidiaries and known as of the date
hereof to a responsible officer of the Borrower that could reasonably be
expected to

 

59

--------------------------------------------------------------------------------


 

result in a Material Adverse Effect, which materially and adversely affect or
may affect (to the extent any Borrower can now reasonably foresee), the
business, operations or financial condition of the Borrower and its Consolidated
Subsidiaries, taken as a whole, or the ability of any Obligor to perform its
obligations under the Financing Documents.

 

Section 4.14  Collateral Documents and Collateral.

 


(A)                                  (I) THE EXECUTION, DELIVERY, RECORDATION,
FILING OR PERFORMANCE BY THE BORROWER AND AES BVI II OF THE COLLATERAL
DOCUMENTS; (II) THE GRANT BY THE BORROWER AND AES BVI II OF THE LIENS GRANTED BY
EACH OF THEM PURSUANT TO THE COLLATERAL DOCUMENTS; (III) THE PERFECTION OR
MAINTENANCE OF THE LIENS CREATED UNDER THE COLLATERAL DOCUMENTS (INCLUDING THE
FIRST PRIORITY NATURE THEREOF) AND (IV) THE EXERCISE BY THE COLLATERAL TRUSTEES
OF ITS REMEDIES IN RESPECT OF THE COLLATERAL PURSUANT TO THE COLLATERAL
DOCUMENTS, DOES NOT REQUIRE ANY CONSENT, APPROVAL, AUTHORIZATION OR OTHER ORDER
OF, OR ANY NOTICE TO OR FILING WITH, ANY COURT, REGULATORY BODY, ADMINISTRATIVE
AGENCY OR OTHER GOVERNMENTAL BODY (OTHER THAN SUCH FILINGS REQUIRED IN ORDER TO
PERFECT ANY SECURITY INTEREST GRANTED BY THE COLLATERAL DOCUMENTS AND OTHER THAN
ANY CONSENT, APPROVAL, AUTHORIZATION, ORDER, NOTICE OR FILING THE FAILURE OF
WHICH TO MAKE OR OBTAIN COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT), AND DOES NOT CONFLICT WITH OR CONSTITUTE A BREACH OF ANY OF THE
TERMS OR PROVISIONS OF, OR A DEFAULT UNDER, THE CHARTER OR BY-LAWS OF THE
BORROWER, AES BVI II, OR ANY OF THE OTHER PLEDGED SUBSIDIARIES OR ANY AGREEMENT,
INDENTURE OR OTHER INSTRUMENT TO WHICH THE BORROWER, AES BVI II OR ANY OF THE
OTHER PLEDGED SUBSIDIARIES IS A PARTY OR BY WHICH THE BORROWER, AES BVI II OR
ANY OF THE OTHER PLEDGED SUBSIDIARIES OR THE BORROWER’S, AES BVI II’S OR THE
OTHER PLEDGED SUBSIDIARIES’ RESPECTIVE PROPERTY IS BOUND, OR VIOLATE OR CONFLICT
WITH ANY LAWS, ADMINISTRATIVE REGULATIONS OR RULINGS OR COURT DECREES APPLICABLE
TO THE BORROWER, AES BVI II, ANY OF THE OTHER PLEDGED SUBSIDIARIES OR THE
BORROWER’S, AES BVI II’S OR THE OTHER PLEDGED SUBSIDIARIES’ RESPECTIVE PROPERTY
EXCEPT FOR ANY VIOLATION, BREACH, CONFLICT OR DEFAULT THAT COULD NOT REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT AND EXCEPT THAT IN EACH OF THE
FOREGOING CASES ANY FORECLOSURE OR OTHER EXERCISE OF REMEDIES BY THE COLLATERAL
TRUSTEES WILL REQUIRE ADDITIONAL APPROVALS AND CONSENTS THAT HAVE NOT BEEN
OBTAINED FROM FOREIGN AND DOMESTIC REGULATORS AND FROM LENDERS TO, AND
SUPPLIERS, CUSTOMERS OR OTHER CONTRACTUAL COUNTERPARTIES OF, ONE OR MORE
SUBSIDIARIES AND FAILURE TO OBTAIN SUCH APPROVAL OR CONSENT COULD RESULT IN A
DEFAULT UNDER, OR A BREACH OF, AGREEMENTS OR OTHER LEGAL OBLIGATIONS OF SUCH
SUBSIDIARIES.


 


(B)                                 EACH OF THE REPRESENTATIONS AND WARRANTIES
OF THE BORROWER AND AES BVI II CONTAINED IN THE COLLATERAL DOCUMENTS IS TRUE AND
CORRECT.


 


(C)                                  SET FORTH ON SCHEDULE I HERETO IS A
COMPLETE AND ACCURATE LIST OF ALL PLEDGED SUBSIDIARIES AS OF THE DATE HEREOF,
SHOWING AS OF THE DATE HEREOF (AS TO EACH SUCH PLEDGED SUBSIDIARY) ITS LEGAL
NAME, ITS JURISDICTION OF INCORPORATION, THE TYPE AND NUMBER OF SHARES OF EACH
CLASS OF ITS EQUITY INTERESTS AUTHORIZED, AND THE TYPE AND NUMBER OUTSTANDING,
ON THE DATE HEREOF AND THE PERCENTAGE OF EACH SUCH CLASS OF ITS EQUITY INTERESTS
OWNED (DIRECTLY OR INDIRECTLY) BY THE BORROWER AND THE CERTIFICATE NUMBER
CORRESPONDING TO EACH SUCH EQUITY INTEREST.  ALL OF THE OUTSTANDING EQUITY
INTERESTS PLEDGED TO THE COLLATERAL TRUSTEES FOR THE BENEFIT OF THE SECURED
HOLDERS PURSUANT TO THE SECURITY AGREEMENT AND THE BVI CAYMAN PLEDGE AGREEMENT
IN EACH PLEDGED SUBSIDIARY HAVE BEEN VALIDLY ISSUED, ARE FULLY PAID AND NON-

 

60

--------------------------------------------------------------------------------


 


ASSESSABLE AND ARE OWNED BY THE BORROWER OR AES BVI II, AS APPLICABLE, FREE AND
CLEAR OF ALL LIENS, EXCEPT THOSE CREATED UNDER THE FINANCING DOCUMENTS.


 


(D)                                 SET FORTH ON SCHEDULE II HERETO IS A
COMPLETE AND ACCURATE LIST OF ALL ASSIGNED AGREEMENTS OF THE BORROWER AND ITS
SUBSIDIARIES (THE “ASSIGNED AGREEMENTS”), SHOWING AS OF THE DATE HEREOF THE
PARTIES, SUBJECT MATTER AND TERM THEREOF.  EACH SUCH ASSIGNED AGREEMENT HAS BEEN
DULY AUTHORIZED, EXECUTED AND DELIVERED BY ALL PARTIES THERETO, HAS NOT BEEN
AMENDED OR OTHERWISE MODIFIED (EXCEPT AS OTHERWISE PERMITTED PURSUANT TO THE
SECURITY AGREEMENT), IS IN FULL FORCE AND EFFECT (EXCEPT AS OTHERWISE PERMITTED
PURSUANT TO THE SECURITY AGREEMENT) AND IS VALID AND BINDING UPON AND
ENFORCEABLE AGAINST ALL PARTIES THERETO, EXCEPT AS THE ENFORCEABILITY THEREOF
MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY OR SIMILAR LAWS AFFECTING CREDITORS’
RIGHTS GENERALLY AND BY EQUITABLE PRINCIPLES OF GENERAL APPLICABILITY AND, AS OF
THE CLOSING DATE, THERE EXISTS NO DEFAULT UNDER ANY ASSIGNED AGREEMENT BY ANY
PARTY THERETO.


 

Section 4.15  Existing Letters of Credit.

 

Appendix III hereto identifies each Existing Letter of Credit outstanding as of
the date hereof and as of the Effective Date.

 

Section 4.16  Solvency.

 

Each of AES BVI II, AES New York, AES Oklahoma, AES Hawaii and AES Warrior Run
is, individually, and together with its Subsidiaries, taken as a whole, Solvent
as of the date hereof.

 

Section 4.17  Pledged Subsidiaries.

 

Other than the Non-Pledged Subsidiaries, the Pledged Subsidiaries listed on
Schedule I hereto most recently delivered to the Bank Parties in accordance with
Section 5.01(l), are, as of the date set forth on such Schedule, all of the
direct Subsidiaries of the Borrower and all of the direct Subsidiaries of AES
BVI II.

 

Section 4.18  Qualified Holding Companies Debt.

 

None of the Qualified Holding Companies is an obligor or a contingent obligor on
any of the Debt permitted by Section 5.07(b)(iii) or a contingent obligor on any
of the Debt permitted by Section 5.07(a)(ii), other than Debt permitted by the
definition of “Qualified Holding Company”.

 


ARTICLE V


 


COVENANTS


 

The Borrower agrees that, so long as any Loan or any other Obligation of any
Loan Party under any Financing Document shall remain unpaid or any Revolving
Credit Loan Bank has any Revolving Credit Loan Commitment hereunder or any
amount payable under any Note remains unpaid or any Revolving Letter of Credit
or any Reimbursement Obligation remains outstanding:

 

61

--------------------------------------------------------------------------------


 

Section 5.01  Information.

 

The Borrower will deliver to each of the Bank Parties (it being understood that,
(x) with respect to clause (c) below, such information shall only be delivered
to the Bank Parties that on or prior to the date of delivery have previously
requested such information and (y) delivery to the Agent and the posting by the
Agent of each of the following items on an electronic website, in accordance
with Section 7.11, shall constitute delivery to each of the Bank Parties, and
the Agent hereby agrees to post on an electronic website or otherwise distribute
to the Bank Parties (subject to clause (x) above) any such item delivered by the
Borrower to the Agent):

 


(A)                                  AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN 120 DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER, A
CONSOLIDATED AND CONSOLIDATING BALANCE SHEET OF EACH OBLIGOR AS OF THE END OF
SUCH FISCAL YEAR, AN UNCONSOLIDATED BALANCE SHEET OF THE BORROWER AS OF THE END
OF SUCH FISCAL YEAR, THE RELATED CONSOLIDATED, CONSOLIDATING AND UNCONSOLIDATED
(AS APPLICABLE) STATEMENTS OF OPERATIONS FOR SUCH FISCAL YEAR AND THE RELATED
CONSOLIDATED AND UNCONSOLIDATED STATEMENTS OF CASH FLOWS FOR SUCH FISCAL YEAR,
SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS
FISCAL YEAR, SAID CONSOLIDATED FINANCIAL STATEMENTS TO BE REPORTED ON, IN A
MANNER ACCEPTABLE TO THE SECURITIES AND EXCHANGE COMMISSION, BY DELOITTE &
TOUCHE OR OTHER INDEPENDENT PUBLIC ACCOUNTANTS OF NATIONALLY RECOGNIZED STANDING
AND SUCH CONSOLIDATING AND UNCONSOLIDATED FINANCIAL STATEMENTS TO BE CERTIFIED
AS TO FAIRNESS OF PRESENTATION, GENERALLY ACCEPTED ACCOUNTING PRINCIPLES (OTHER
THAN FAILURE TO CONSOLIDATE) AND CONSISTENCY BY THE CHIEF EXECUTIVE OFFICER,
PRESIDENT, CHIEF FINANCIAL OFFICER OR CHIEF ACCOUNTING OFFICER OF THE BORROWER;


 


(B)                                 AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN
60 DAYS AFTER THE END OF EACH OF THE FIRST THREE QUARTERS OF EACH FISCAL YEAR OF
THE BORROWER, A CONSOLIDATED BALANCE SHEET OF EACH OBLIGOR AS OF THE END OF SUCH
QUARTER AND AN UNCONSOLIDATED BALANCE SHEET OF THE BORROWER AS OF THE END OF
SUCH FISCAL QUARTER AND THE RELATED CONSOLIDATED AND UNCONSOLIDATED STATEMENTS
OF OPERATIONS FOR SUCH QUARTER AND FOR THE PORTION OF SUCH OBLIGOR’S FISCAL YEAR
ENDED AT THE END OF SUCH QUARTER AND THE RELATED CONSOLIDATED AND UNCONSOLIDATED
STATEMENTS OF CASH FLOWS FOR THE PORTION OF SUCH OBLIGOR’S FISCAL YEAR ENDED AT
THE END OF SUCH QUARTER, SETTING FORTH IN THE CASE OF SUCH CONSOLIDATED
STATEMENTS OF OPERATIONS AND CASH FLOWS, IN COMPARATIVE FORM THE FIGURES FOR THE
CORRESPONDING QUARTER AND THE CORRESPONDING PORTION OF SUCH OBLIGOR’S PREVIOUS
FISCAL YEAR, ALL CERTIFIED (SUBJECT TO NORMAL YEAR-END ADJUSTMENTS) AS TO
FAIRNESS OF PRESENTATION, GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND
CONSISTENCY BY THE CHIEF EXECUTIVE OFFICER, PRESIDENT, CHIEF FINANCIAL OFFICER
OR CHIEF ACCOUNTING OFFICER OF THE BORROWER;


 


(C)                                  UPON REQUEST BY ANY SUCH BANK PARTY MADE AT
LEAST 30 DAYS PRIOR TO THE DATE THAT THE RELEVANT FINANCIAL STATEMENTS ARE
REQUIRED TO BE DELIVERED PURSUANT TO CLAUSE (A) OR (B) ABOVE (IT BEING
UNDERSTOOD THAT UPON THE FIRST SUCH REQUEST, SUBSEQUENT REQUESTS SHALL
AUTOMATICALLY BE DEEMED TO HAVE BEEN MADE FOR AS LONG AS SUCH REQUESTING BANK
PARTY CONTINUES TO BE A BANK PARTY HEREUNDER), (1) AS SOON AS AVAILABLE AND IN
ANY EVENT NO LATER THAN THE DATE ON WHICH FINANCIAL STATEMENTS ARE REQUIRED TO
BE DELIVERED PURSUANT TO CLAUSE (A) ABOVE, FORECASTS PREPARED BY MANAGEMENT OF
THE BORROWER, IN FORM SATISFACTORY TO THE AGENT, OF CASH FLOW STATEMENTS ON A
MONTHLY BASIS FOR THE FISCAL YEAR FOLLOWING SUCH FISCAL YEAR AND ON AN ANNUAL
BASIS FOR EACH FISCAL YEAR THEREAFTER UNTIL THE TERMINATION DATE AND (2) AS SOON
AS AVAILABLE AND IN ANY EVENT NO LATER THAN THE DATE FINANCIAL STATEMENTS ARE
REQUIRED TO BE DELIVERED PURSUANT TO

 

62

--------------------------------------------------------------------------------


 


CLAUSE (A) AND (B) ABOVE, A STATEMENT OF THE MONTHLY CASH FLOWS TO THE BORROWER
OF EACH SUBSIDIARY OF THE BORROWER FOR EACH OF THE TWELVE MONTHS ENDING PRIOR TO
THE DATE OF SUCH FINANCIAL STATEMENTS;


 


(D)                                 SIMULTANEOUSLY WITH THE DELIVERY OF EACH SET
OF FINANCIAL STATEMENTS REFERRED TO IN CLAUSES (A) AND (B) ABOVE, A CERTIFICATE
OF THE CHIEF EXECUTIVE OFFICER, PRESIDENT, CHIEF FINANCIAL OFFICER OR CHIEF
ACCOUNTING OFFICER OF THE BORROWER (I) SETTING FORTH IN REASONABLE DETAIL THE
CALCULATIONS REQUIRED TO ESTABLISH WHETHER THE BORROWER WAS IN COMPLIANCE WITH
THE REQUIREMENTS OF SECTIONS 5.07, 5.09, 5.11, 5.12, 5.13, 5.14 AND 5.16 ON THE
DATE OF SUCH FINANCIAL STATEMENTS; (II) STATING TO THE KNOWLEDGE OF THE BORROWER
WHETHER ANY DEFAULT EXISTS ON THE DATE OF SUCH CERTIFICATE AND, IF ANY DEFAULT
THEN EXISTS, SETTING FORTH THE DETAILS THEREOF AND THE ACTION WHICH THE BORROWER
IS TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO AND (III) ACCOMPANIED BY A
SCHEDULE SETTING FORTH IN REASONABLE DETAIL A DESCRIPTION, INCLUDING, WHERE
APPLICABLE, THE EXPECTED AND MAXIMUM DOLLAR AMOUNTS THEREOF, OF ALL MATERIAL
CONTINGENT LIABILITIES NOT DISCLOSED IN SUCH FINANCIAL STATEMENTS;


 


(E)                                  SIMULTANEOUSLY WITH THE DELIVERY OF EACH
SET OF FINANCIAL STATEMENTS REFERRED TO IN CLAUSE (A) ABOVE, A STATEMENT OF THE
FIRM OF INDEPENDENT PUBLIC ACCOUNTANTS WHICH REPORTED ON SUCH STATEMENTS
(I) WHETHER ANYTHING HAS COME TO THEIR ATTENTION AS A RESULT OF THEIR AUDIT
(WHICH WAS NOT DIRECTED PRIMARILY TOWARD OBTAINING KNOWLEDGE OF NONCOMPLIANCE)
TO CAUSE THEM TO BELIEVE THAT THE BORROWER HAS FAILED TO COMPLY WITH THE TERMS,
COVENANTS, PROVISIONS OR CONDITIONS AS THEY RELATE TO ACCOUNTING OF FINANCIAL
MATTERS ADDRESSED IN SECTIONS 5.07 TO 5.17, INCLUSIVE, AND (II) CONFIRMING THE
CALCULATIONS SET FORTH IN THE OFFICER’S CERTIFICATE DELIVERED SIMULTANEOUSLY
THEREWITH PURSUANT TO CLAUSE (D) ABOVE;


 


(F)                                    WITHIN FIVE DAYS AFTER ANY OFFICER OF THE
BORROWER OBTAINS KNOWLEDGE OF ANY DEFAULT, IF SUCH DEFAULT IS THEN CONTINUING, A
CERTIFICATE OF THE CHIEF EXECUTIVE OFFICER, PRESIDENT, EXECUTIVE VICE-PRESIDENT
OR CHIEF FINANCIAL OFFICER OF THE BORROWER SETTING FORTH THE DETAILS THEREOF AND
THE ACTION WHICH THE BORROWER IS TAKING OR PROPOSES TO TAKE WITH RESPECT
THERETO;


 


(G)                                 PROMPTLY UPON THE MAILING THEREOF TO THE
SHAREHOLDERS OF THE BORROWER GENERALLY, COPIES OF ALL FINANCIAL STATEMENTS,
REPORTS AND PROXY STATEMENTS SO MAILED;


 


(H)                                 PROMPTLY UPON THE FILING THEREOF, COPIES OF
ALL REGISTRATION STATEMENTS (OTHER THAN THE EXHIBITS THERETO AND ANY
REGISTRATION STATEMENTS ON FORM S-8 OR ITS EQUIVALENT) AND REPORTS ON
FORMS 10-K, 10-Q AND 8-K (OR THEIR EQUIVALENTS) WHICH THE BORROWER SHALL HAVE
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION;


 


(I)                                     IF AND WHEN ANY MEMBER OF THE ERISA
GROUP (I) GIVES OR IS REQUIRED TO GIVE NOTICE TO THE PBGC OF ANY “REPORTABLE
EVENT” (AS DEFINED IN SECTION 4043 OF ERISA) WITH RESPECT TO ANY PLAN WHICH
MIGHT CONSTITUTE GROUNDS FOR A TERMINATION OF SUCH PLAN UNDER TITLE IV OF ERISA,
OR KNOWS THAT THE PLAN ADMINISTRATOR OF ANY PLAN HAS GIVEN OR IS REQUIRED TO
GIVE NOTICE OF ANY SUCH REPORTABLE EVENT, A COPY OF THE NOTICE OF SUCH
REPORTABLE EVENT GIVEN OR REQUIRED TO BE GIVEN TO THE PBGC; (II) RECEIVES NOTICE
OF COMPLETE OR PARTIAL WITHDRAWAL LIABILITY UNDER TITLE IV OF ERISA OR NOTICE
THAT ANY MULTIEMPLOYER PLAN IS IN REORGANIZATION, IS INSOLVENT OR HAS BEEN
TERMINATED, A COPY OF SUCH NOTICE; (III) RECEIVES NOTICE FROM THE PBGC UNDER
TITLE IV

 

63

--------------------------------------------------------------------------------


 


OF ERISA OF AN INTENT TO TERMINATE, IMPOSE LIABILITY (OTHER THAN FOR PREMIUMS
UNDER SECTION 4007 OF ERISA) IN RESPECT OF, OR APPOINT A TRUSTEE TO ADMINISTER
ANY PLAN, A COPY OF SUCH NOTICE; (IV) APPLIES FOR A WAIVER OF THE MINIMUM
FUNDING STANDARD UNDER SECTION 412 OF THE INTERNAL REVENUE CODE, A COPY OF SUCH
APPLICATION; (V) GIVES NOTICE OF INTENT TO TERMINATE ANY PLAN UNDER
SECTION 4041(C) OF ERISA, A COPY OF SUCH NOTICE AND OTHER INFORMATION FILED WITH
THE PBGC; (VI) GIVES NOTICE OF WITHDRAWAL FROM ANY PLAN PURSUANT TO SECTION 4063
OF ERISA, A COPY OF SUCH NOTICE; OR (VII) FAILS TO MAKE ANY PAYMENT OR
CONTRIBUTION TO ANY PLAN OR MULTIEMPLOYER PLAN OR IN RESPECT OF ANY BENEFIT
ARRANGEMENT OR MAKES ANY AMENDMENT TO ANY PLAN OR BENEFIT ARRANGEMENT WHICH HAS
RESULTED OR COULD RESULT IN THE IMPOSITION OF A LIEN OR THE POSTING OF A BOND OR
OTHER SECURITY, A CERTIFICATE OF THE CHIEF EXECUTIVE OFFICER, PRESIDENT, CHIEF
FINANCIAL OFFICER OR CHIEF ACCOUNTING OFFICER OF THE BORROWER SETTING FORTH
DETAILS AS TO SUCH OCCURRENCE AND THE ACTION, IF ANY, WHICH THE BORROWER OR THE
APPLICABLE MEMBER OF THE ERISA GROUP IS REQUIRED OR PROPOSES TO TAKE;


 


(J)                                     BY 12:00 NOON (NEW YORK CITY TIME) ON
THE THIRD BUSINESS DAY AFTER RECEIPT BY THE BORROWER OR ANY SUBSIDIARY OF THE
BORROWER OF NET CASH PROCEEDS FROM ANY ASSET SALE, ANY ISSUANCE OF BRIDGE DEBT
OR ANY ISSUANCE OF DEBT BY ANY SUBSIDIARY OF THE BORROWER PERMITTED PURSUANT TO
SECTION 5.07(B)(II) (BUT ONLY TO THE EXTENT APPLICABLE PURSUANT TO THE PROVISO
THEREOF) AND SECTION 5.07(B)(VI), A CERTIFICATE OF THE CHIEF EXECUTIVE OFFICER,
PRESIDENT, CHIEF FINANCIAL OFFICER OR CHIEF ACCOUNTING OFFICER OF THE BORROWER
SETTING FORTH (I) A DESCRIPTION OF THE TRANSACTION GIVING RISE TO SUCH NET CASH
PROCEEDS, (II) THE AMOUNT OF NET CASH PROCEEDS ANTICIPATED TO BE RECEIVED ON
SUCH DATE OR EACH OF SUCH DATES (TOGETHER WITH A SCHEDULE DETAILING THE
CALCULATIONS NECESSARY TO DETERMINE THE AMOUNT OF NET CASH PROCEEDS), (III) THE
AMOUNT OF SUCH NET CASH PROCEEDS THAT IS ANTICIPATED TO PREPAY THE TERM LOANS
AND (IV) IN THE CASE OF THE RECEIPT BY A SUBSIDIARY OF ANY SUCH NET CASH
PROCEEDS, IN THE EVENT THAT SUCH SUBSIDIARY IS UNABLE TO TRANSFER SUCH NET CASH
PROCEEDS TO THE BORROWER OR A QUALIFIED HOLDING COMPANY WHOSE EQUITY INTERESTS
HAVE BEEN PLEDGED TO THE SECURED HOLDERS PURSUANT TO THE COLLATERAL DOCUMENTS,
SUCH CERTIFICATE SHALL ALSO SET FORTH A REASONABLY DETAILED EXPLANATION OF THE
CIRCUMSTANCES PREVENTING SUCH SUBSIDIARY FROM TRANSFERRING SUCH NET CASH
PROCEEDS TO THE BORROWER OR A QUALIFIED HOLDING COMPANY WHOSE EQUITY INTERESTS
HAVE BEEN PLEDGED TO THE SECURED HOLDERS PURSUANT TO THE COLLATERAL DOCUMENTS;


 


(K)                                  PROMPTLY AFTER RECEIPT BY THE BORROWER OR
ANY SUBSIDIARY OF THE BORROWER, A COPY OF EACH COMPLAINT, ORDER, CITATION,
NOTICE OR OTHER WRITTEN COMMUNICATION FROM ANY PERSON WITH RESPECT TO THE
EXISTENCE OR ALLEGED EXISTENCE OF A MATERIAL VIOLATION OF ANY APPLICABLE
ENVIRONMENTAL LAW OR THE INCURRENCE OF ANY LIABILITY, OBLIGATION, LOSS, DAMAGE,
COST, EXPENSE, FINE, PENALTY OR SANCTION OR THE REQUIREMENT TO COMMENCE ANY
REMEDIAL ACTION RESULTING FROM OR IN CONNECTION WITH ANY AIR EMISSION, WATER
DISCHARGE, NOISE EMISSION, HAZARDOUS SUBSTANCE OR ANY OTHER ENVIRONMENTAL,
HEALTH OR SAFETY MATTER AT, UPON, UNDER OR WITHIN ANY OF THE PROPERTIES NOW OR
PREVIOUSLY OWNED, LEASED OR OPERATED BY THE BORROWER, ANY OF ITS SUBSIDIARIES OR
ANY MATERIAL AES ENTITY, OR DUE TO THE OPERATIONS OR ACTIVITIES OF THE BORROWER,
ANY SUBSIDIARY OF THE BORROWER, ANY MATERIAL AES ENTITY OR ANY OTHER PERSON ON
OR IN CONNECTION WITH ANY SUCH PROPERTY OR ANY PART THEREOF;


 


(L)                                     SIMULTANEOUSLY WITH THE DELIVERY OF EACH
SET OF FINANCIAL STATEMENTS REFERRED TO IN CLAUSE (A) AND (B) ABOVE, (1) A
REVISED SCHEDULE I SHOWING AS OF THE LAST DAY OF SUCH QUARTER ALL OF THE DIRECT
SUBSIDIARIES OF THE BORROWER AND AES BVI II (OTHER THAN NON-PLEDGED

 

64

--------------------------------------------------------------------------------


 


SUBSIDIARIES) AND (2) A REVISED SCHEDULE IV SHOWING AS OF THE LAST DAY OF SUCH
QUARTER ALL THE SUBSIDIARIES OF THE BORROWER WHOSE ASSETS CONSIST ONLY OF ANY OF
THE EXCLUDED AES BUSINESS AND DIRECT OR INDIRECT INVESTMENTS THEREIN;


 


(M)                               PROMPTLY UPON REQUEST THEREOF, DELIVER TO THE
AGENT AND THE COLLATERAL TRUSTEES (A) A LIST SETTING FORTH, FOR EACH SECURED
AGREEMENT, (I) THE AGGREGATE PRINCIPAL AMOUNT OUTSTANDING THEREUNDER, (II) THE
ACCRUED AND UNPAID INTEREST THEREUNDER, (III) THE ACCRUED AND UNPAID FEES (IF
ANY) THEREUNDER, (IV) THE NAMES OF THE REPRESENTATIVES (AS DEFINED IN THE
COLLATERAL TRUST AGREEMENT) AND OF THE SECURED HOLDERS (TO THE EXTENT KNOWN TO
THE BORROWER) THEREUNDER, AND ALL OTHER UNPAID AMOUNTS THEREUNDER KNOWN TO THE
BORROWER, OWING TO EACH SUCH REPRESENTATIVE, FOR ITS OWN ACCOUNT AND ON BEHALF
OF SUCH SECURED HOLDERS AND (V) SUCH OTHER INFORMATION REGARDING THE
REPRESENTATIVES, SUCH SECURED HOLDERS AND THE SECURED AGREEMENTS AS THE AGENT
MAY REASONABLY REQUEST AND (B) THE PAYMENT INFORMATION (AS DEFINED IN THE
COLLATERAL TRUST AGREEMENT); AND


 


(N)                                 FROM TIME TO TIME SUCH ADDITIONAL
INFORMATION REGARDING THE FINANCIAL POSITION OR BUSINESS OF THE BORROWER AND ITS
SUBSIDIARIES AS THE AGENT, AT THE REQUEST OF ANY BANK PARTY, MAY REASONABLY
REQUEST.


 

Section 5.02  Payment of Obligations.

 

The Borrower will pay and discharge all its material obligations and liabilities
and will cause each Subsidiary Guarantor (other than AES Warrior Run) and IPALCO
(in each case, for so long as each Person is a Subsidiary of the Borrower) to
pay and discharge all its Material Obligations, in each case, including, without
limitation, tax liabilities, except where the same may be contested in good
faith by appropriate proceedings, and will maintain, and will cause each
Subsidiary of the Borrower to maintain, in accordance with generally accepted
accounting principles, appropriate reserves for the accrual of any of the same.

 

Section 5.03  Maintenance of Property; Insurance.

 


(A)                                  THE BORROWER WILL KEEP, AND WILL CAUSE EACH
OF ITS SUBSIDIARIES TO KEEP, ALL PROPERTY USEFUL AND NECESSARY IN ITS BUSINESS
IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED.


 


(B)                                 THE BORROWER WILL, AND WILL CAUSE EACH OF
ITS SUBSIDIARIES TO, MAINTAIN (EITHER IN THE NAME OF THE BORROWER OR IN SUCH
SUBSIDIARY’S OWN NAME) WITH FINANCIALLY SOUND AND RESPONSIBLE INSURANCE
COMPANIES, INSURANCE OF SUCH TYPES, IN AT LEAST SUCH AMOUNTS AND AGAINST AT
LEAST SUCH RISKS (AND WITH SUCH RISK RETENTION) AS ARE USUALLY INSURED AGAINST
IN SIMILAR CIRCUMSTANCES IN THE SAME GENERAL AREA BY COMPANIES OF ESTABLISHED
REPUTE ENGAGED IN THE SAME OR A SIMILAR BUSINESS; AND WILL FURNISH TO EACH BANK
PARTY UPON REQUEST INFORMATION PRESENTED IN REASONABLE DETAIL AS TO THE
INSURANCE SO CARRIED.


 

Section 5.04  Conduct of Business and Maintenance of Existence.

 

The Borrower (a) will continue, and will cause each of AES BVI II, the Material
AES Entities and the Pledged Subsidiaries to continue, to engage in business of
the same general type as now conducted by the Borrower and its Subsidiaries; (b)
will continue, and will cause

 

65

--------------------------------------------------------------------------------


 

AES BVI II, each Material AES Entity and each Pledged Subsidiary to continue, to
operate their respective businesses on a basis substantially consistent with the
policies and standards of the Borrower, AES BVI II or such Material AES Entity
or such Pledged Subsidiary as in effect on the date hereof and (c) will
preserve, renew and keep in full force and effect, and will cause AES BVI II,
each Material AES Entity and each Pledged Subsidiary to preserve, renew and keep
in full force and effect their respective corporate existence and their
respective rights, privileges and franchises necessary or desirable in the
normal conduct of business; provided that nothing in this Section 5.04 shall
prohibit (i) the merger of a Subsidiary into the Borrower or the merger or
consolidation of a Subsidiary with or into another Person if the Person
surviving such consolidation or merger is a Subsidiary and if, in each case,
after giving effect thereto (x) no Default shall have occurred and be
continuing, (y) neither the Borrower or any Subsidiary Guarantor shall be liable
for any Debt of such Subsidiary except to the extent it was liable for such Debt
prior to giving effect to such merger and (z) the transaction is otherwise
permitted by Section 5.11, (ii) any asset disposition by the Borrower or any of
its Subsidiaries permitted by Section 5.18 and (iii) the termination of the
corporate existence of any Subsidiary (other than a Subsidiary Guarantor) if the
Borrower in good faith determines that such termination is in the best interest
of the Borrower and is not materially disadvantageous to the Bank Parties.

 

Section 5.05  Compliance with Laws.

 

The Borrower will comply, and cause each of its Subsidiaries to comply, in all
material respects with all applicable laws, ordinances, rules, regulations, and
requirements of governmental authorities (including, without limitation,
Environmental Laws and ERISA and the rules and regulations thereunder) (a)
except for such non-compliance as would result solely in the payment of monetary
compensation by the Borrower or such Subsidiary in an amount not to exceed
$15,000,000 in the aggregate and (b) except where the necessity of compliance
therewith is contested in good faith by appropriate proceedings (and the
pendency of such proceedings themselves shall not have a material adverse effect
on the Borrower and its Subsidiaries, taken as a whole).

 

Section 5.06  Inspection of Property, Books and Records.

 

The Borrower will keep, and will cause each of its Subsidiaries to keep, proper
books of record and account in which full, true and correct entries shall be
made of all dealings and transactions in relation to its business and
activities; and will permit, and will cause each Significant AES Entity to
permit, representatives of any Bank Party at such Bank Party’s expense to visit
and inspect any of their respective properties, to examine and make abstracts
from any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants, all at such reasonable times and as often as may
reasonably be desired.

 

Section 5.07  Limitation on Debt.

 

The Borrower shall not, and shall not permit any Subsidiary of the Borrower to,
incur, assume, create or suffer to exist any Debt, except for:

 


(A)                                  IN THE CASE OF THE BORROWER:

 

66

--------------------------------------------------------------------------------


 

(I)                                     DEBT UNDER THE FINANCING DOCUMENTS;

 

(II)                                  DEBT EXISTING ON THE DATE HEREOF AND SET
FORTH ON SCHEDULE VI;

 

(III)                               DEBT REPRESENTING A REFINANCING, REPLACEMENT
OR REFUNDING OF DEBT PERMITTED BY SECTION 5.07(A)(I), (II), (III), (VII) AND
(IX); PROVIDED THAT:

 

(A)                              (X) THE AGGREGATE PRINCIPAL AMOUNT OF SUCH DEBT
OUTSTANDING OR AVAILABLE WILL NOT EXCEED THE PRINCIPAL AMOUNT OUTSTANDING OR
AVAILABLE AT THE TIME OF SUCH REFINANCING, REPLACEMENT OR REFUNDING (PLUS FEES
AND EXPENSES, INCLUDING ANY PREMIUM AND DEFEASANCE COSTS RELATING TO SUCH
REFINANCING, REPLACEMENT OR REFUNDING), (Y) THE FINAL MATURITY OF SUCH DEBT IS
LATER THAN THE INITIAL TERM LOAN TERMINATION DATE (OTHER THAN DEBT THAT CAN BE
SETTLED IN THE BORROWER’S CAPITAL STOCK (OTHER THAN REDEEMABLE STOCK); PROVIDED
THAT SUCH DEBT MAY ONLY BE SETTLED IN CASH PRIOR TO THE INITIAL TERM LOAN
TERMINATION DATE UP TO AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $400,000,000
AND NOT BEFORE JULY 29, 2006; PROVIDED FURTHER THAT THE DEBT BEING REFINANCED,
REPLACED OR REFUNDED HAS A FINAL MATURITY DATE ON OR PRIOR TO THE INITIAL TERM
LOAN TERMINATION DATE) (Z) (1) SUCH DEBT SHALL NOT CONTAIN ANY PAYMENT
RESTRICTION MORE RESTRICTIVE THAN THE PAYMENT RESTRICTIONS CONTAINED IN THE DEBT
BEING REFINANCED, REPLACED OR REFUNDED OR (2) IN THE OPINION OF THE BORROWER,
SUCH PAYMENT RESTRICTIONS ARE CONSISTENT WITH CUSTOMARY MARKET TERMS FOR A
FINANCING OF ITS NATURE AND DO NOT ADVERSELY AFFECT THE ABILITY OF THE BORROWER
TO MEET ITS PAYMENT OBLIGATIONS UNDER THE FINANCING DOCUMENTS; AND

 

(B)                                NO OBLIGOR SHALL BE LIABLE FOR ANY SUCH DEBT
EXCEPT TO THE EXTENT THAT IT WAS LIABLE FOR THE DEBT SO REFINANCED, REPLACED OR
REFUNDED, UNLESS SUCH LIABILITY IN RESPECT OF SUCH DEBT WOULD OTHERWISE BE
PERMITTED BY SECTION 5.07(B);

 

(IV)                              DEBT OWING BY THE BORROWER TO A CONSOLIDATED
SUBSIDIARY OF THE BORROWER SO LONG AS SUCH DEBT IS SUBORDINATED ON TERMS
REASONABLY SATISFACTORY TO THE AGENT TO THE DEBT OF THE BORROWER UNDER THE
FINANCING DOCUMENTS;

 

(V)                                 ANY LIEN PERMITTED BY SECTION 5.10 THAT
CONSTITUTES DEBT NOT OTHERWISE PERMITTED BY THIS SECTION;

 

(VI)                              LETTERS OF CREDIT, SURETY BONDS, GUARANTEES
AND PERFORMANCE BONDS SUPPORTING OBLIGATIONS OF SUBSIDIARIES SO LONG AS, AFTER
GIVING EFFECT TO SUCH LETTERS OF CREDIT, SURETY BONDS, GUARANTEES AND
PERFORMANCE BONDS (AND THE INVESTMENTS REPRESENTED THEREBY), THE BORROWER WOULD
BE IN COMPLIANCE WITH SECTION 5.16;

 

(VII)                           OTHER DEBT SO LONG AS (X) IMMEDIATELY BEFORE AND
AFTER GIVING EFFECT TO THE INCURRENCE AND APPLICATION OF THE PROCEEDS THEREOF NO
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, (Y) THE FINAL SCHEDULED MATURITY
OF SUCH DEBT SHALL IN NO EVENT BE ON OR PRIOR TO THE INITIAL TERM LOAN
TERMINATION DATE AND (Z) SUCH DEBT SHALL NOT HAVE ANY SCHEDULED AMORTIZATION ON
OR PRIOR TO THE INITIAL

 

67

--------------------------------------------------------------------------------


 

TERM LOAN TERMINATION DATE IN AN AGGREGATE AMOUNT IN EXCESS OF 10% OF THE
INITIAL AMOUNT OF SUCH DEBT;

 

(VIII)                        DEBT INCURRED AS A BRIDGE FINANCING FOR A PROPOSED
ASSET SALE, PROVIDED THAT (X) THE ONLY DIRECT OR CONTINGENT OBLIGOR IN RESPECT
OF SUCH DEBT IS THE HOLDER OF THE ASSET THAT IS THE SUBJECT OF SUCH ASSET SALE,
(Y) THE INTEREST RATE APPLICABLE TO SUCH DEBT DOES NOT EXCEED THE THEN
APPLICABLE MARKET INTEREST RATE AND (Z) THE NET CASH PROCEEDS FROM THE
INCURRENCE OF SUCH DEBT SHALL BE APPLIED AS SET FORTH IN SECTION 2.10(B); AND

 

(IX)                                DEBT INCURRED TO REFINANCE, REPLACE OR
REFUND ANY OF THE OBLIGATIONS ARISING IN RESPECT OF THE EXISTING TRUST PREFERRED
SECURITIES, PROVIDED THAT (X) THE ONLY DIRECT OR CONTINGENT OBLIGOR IN RESPECT
OF SUCH DEBT IS THE BORROWER AND (Y) THE FINAL SCHEDULED MATURITY OF SUCH DEBT
SHALL BE LATER THAN THE INITIAL TERM LOAN TERMINATION DATE; AND

 


(B)                                 IN THE CASE OF THE BORROWER’S SUBSIDIARIES:


 

(I)                                     GUARANTEES OF DEBT OF THE BORROWER UNDER
THE FINANCING DOCUMENTS, THE SENIOR SECURED EXCHANGE NOTES AND DEBT PERMITTED BY
CLAUSE (A)(III) OR (A)(VII) ABOVE, THE PROCEEDS OF WHICH ARE APPLIED TO
PERMANENTLY REDUCE TOTAL BANK EXPOSURE OR PREPAY THE SENIOR SECURED EXCHANGE
NOTES (IT BEING UNDERSTOOD THAT IF, AFTER THE DATE HEREOF, ANY SUBSIDIARY
GUARANTEES THE DEBT OF THE BORROWER UNDER THE FINANCING DOCUMENTS, SUCH
SUBSIDIARY MAY ALSO GUARANTEE THE SENIOR SECURED EXCHANGE NOTES AND THE DEBT
PERMITTED BY CLAUSE (A)(III) OR (A)(VII) ABOVE, THE PROCEEDS OF WHICH ARE
APPLIED TO PERMANENTLY REDUCE TOTAL BANK EXPOSURE OR PREPAY THE SENIOR SECURED
EXCHANGE NOTES);

 

(II)                                  DEBT INCURRED BY A SUBSIDIARY:

 

(x)                                   (1) to finance the acquisition,
development, construction, operation, maintenance (including modifications and
upgrades to comply with applicable laws and regulations) or working capital
requirements (including letters of credit or guarantees to fund debt service
reserve accounts or similar accounts or for the benefit of power purchase
agreements or commodity hedging counterparties) of a Power Supply Business or
other business owned, operated or managed (including on a joint basis with
others), directly or indirectly, by the Borrower (an “AES Business”) or (2) to
finance the acquisition of “greenfields” and the construction, operation,
maintenance or working capital requirements (including modifications and
upgrades to comply with applicable laws and regulations) or working capital
requirements (including letters of credit or guarantees to fund debt service
reserve accounts or similar accounts or for the benefit of power purchase
agreements or commodity hedging counterparties) necessary to develop and
construct such “greenfields” and to operate them as an AES Business or (3) that
constitutes Acquired Debt; and

 

68

--------------------------------------------------------------------------------


 

(y)                                 that is not also the Debt of any other
Subsidiary with an interest in any other AES Business (except for (1) Debt
incurred or assumed by Intermediate Holding Companies which, at the time such
Debt was incurred or assumed, in the aggregate, contributed less than 50% of the
Parent Operating Cash Flow for the immediately preceding four fiscal quarters or
(2) Debt incurred or assumed by Subsidiaries of the Borrower (other than
Intermediate Holding Companies), which, at the time such Debt was incurred or
assumed, in the aggregate, contributed less than 15% of the Parent Operating
Cash Flow for the immediately preceding four fiscal quarters and are projected
by the Borrower at the time such Debt is incurred or assumed to contribute less
than 15% of the Parent Operating Cash Flow for the immediately succeeding four
fiscal quarters); provided that Excluded AES Entities can guarantee, or be
co-obligors with respect to, Debt of other Excluded AES Entities;

 

provided, however, that to the extent that the Debt incurred pursuant to this
Section 5.07(b)(ii) is not used for the purposes set forth in clauses (x)(1),
(x)(2) or (x)(3) above, unless such Debt is permitted by another provision
hereunder, the portion of Net Cash Proceeds of such Debt not used for such
purposes shall be received by the Borrower or a Qualified Holding Company whose
Equity Interests have been pledged to the Secured Holders pursuant to the
Collateral Documents and such Net Cash Proceeds shall be applied to prepay the
Debt hereunder pursuant to and in the amounts and order of priority set forth in
Section 2.10(b);

 

(III)                               DEBT EXISTING ON THE DATE HEREOF;

 

(IV)                              DEBT INCURRED BY A SUBSIDIARY AS A BRIDGE
FINANCING FOR A PROPOSED ASSET SALE, PROVIDED THAT (X) THE ONLY DIRECT OR
CONTINGENT OBLIGOR IN RESPECT OF SUCH DEBT IS THE HOLDER OF THE ASSET THAT IS
THE SUBJECT OF SUCH ASSET SALE, (Y) THE INTEREST RATE APPLICABLE TO SUCH DEBT
DOES NOT EXCEED THE THEN APPLICABLE MARKET INTEREST RATE AND (Z) THE NET CASH
PROCEEDS FROM THE INCURRENCE OF SUCH DEBT SHALL BE APPLIED AS SET FORTH IN
SECTION 2.10(B);

 

(V)                                 DEBT OWING TO THE BORROWER OR A CONSOLIDATED
SUBSIDIARY OF THE BORROWER; PROVIDED THAT DEBT OWED TO THE BORROWER SHALL
CONSTITUTE PLEDGED DEBT (TO THE EXTENT SUCH DEBTOR IS REQUIRED TO PLEDGE SUCH
DEBT PURSUANT TO THE COLLATERAL DOCUMENTS) AND DELIVERED TO THE COLLATERAL
TRUSTEES PURSUANT TO THE TERMS OF THE SECURITY AGREEMENT; PROVIDED FURTHER THAT
ANY SUCH DEBT IS PERMITTED UNDER SECTION 5.16;

 

(VI)                              DEBT INCURRED BY A SUBSIDIARY, THE NET CASH
PROCEEDS OF WHICH ARE RECEIVED BY THE BORROWER OR A QUALIFIED HOLDING COMPANY
WHOSE EQUITY INTERESTS HAVE BEEN PLEDGED TO THE SECURED HOLDERS PURSUANT TO THE
COLLATERAL DOCUMENTS AND (X) IN THE CASE OF DEBT INCURRED BY IPALCO, AN AMOUNT
EQUAL TO THE BANKS’ RATABLE SHARE OF 100% OF SUCH NET CASH PROCEEDS, (Y) IN THE
CASE OF DEBT ISSUED BY ANY SUBSIDIARY GUARANTOR, AN AMOUNT EQUAL TO 100% OF SUCH
NET CASH PROCEEDS AND (Z) IN THE CASE OF ANY OTHER SUBSIDIARY, AN AMOUNT EQUAL
TO THE

 

69

--------------------------------------------------------------------------------


 

BANKS’ RATABLE SHARE OF 75% OF SUCH NET CASH PROCEEDS (OTHER THAN $200,000,000
OF ADDITIONAL DEBT OF THE SUBSIDIARIES INCURRED AFTER THE DATE HEREOF), IN EACH
CASE, SHALL BE APPLIED TO PREPAY THE DEBT HEREUNDER PURSUANT TO AND IN THE
AMOUNT AND ORDER OF PRIORITY SET FORTH IN SECTION 2.10(B);

 

(VII)                           DEBT REPRESENTING A REFINANCING, REPLACEMENT OR
REFUNDING OF DEBT PERMITTED BY CLAUSES (B)(II), (B)(III), (B)(IV), (B)(VI) AND
(B)(VII); PROVIDED THAT:

 

(A)                              (x) the aggregate principal amount of such Debt
outstanding or available will not exceed the principal amount outstanding or
available at the time of such refinancing, replacement or refunding (plus fees
and expenses, including any premium and defeasance costs) relating to such
refinancing, replacement or refunding and (y) the Payment Restrictions in such
Debt (1) shall be no more restrictive than the Payment Restrictions contained in
the Debt being refinanced, replaced or refunded or (2) in the opinion of the
Borrower, are consistent with customary market terms for a financing of its
nature and do not adversely affect the ability of the Borrower to meet its
payment Obligations under the Financing Documents;

 

(B)                                after giving effect to the issuance of such
Debt, no Default shall have occurred and be continuing under Section 5.16(b);
and

 

(C)                                if any Debt being refinanced, replaced or
refunded is subordinated to the Debt of any Subsidiary Guarantor, such Debt
shall be subordinated at least to the same extent;

 

(VIII)                        ANY LIEN PERMITTED BY SECTION 5.10 THAT
CONSTITUTES DEBT NOT OTHERWISE PERMITTED BY THIS SECTION 5.07;

 

(IX)                                GUARANTEES BY EXCLUDED AES ENTITIES OF DEBT
AND OTHER OBLIGATIONS OF OTHER EXCLUDED AES ENTITIES; AND

 

(x)                                   Guarantees by any Subsidiary of the
Borrower existing on the date that such Subsidiary ceased to be an “Excluded AES
Entity” hereunder that were permitted pursuant to Section 5.07(b)(ix) when such
Subsidiary was an “Excluded AES Entity”.

 

Notwithstanding any of the foregoing in this Section 5.07(b), in no event shall
Qualified Holding Companies incur any Debt other than Debt permitted by the
definition of “Qualified Holding Company”.

 

Section 5.08  Use of Proceeds.

 

The proceeds of the Loans made, the Revolving Letters of Credit issued (or
deemed issued) under this Agreement will be used by the Borrower for working
capital and other general corporate purposes.  None of such proceeds will be
used, directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any “margin stock” within the meaning of
Regulation U.

 

70

--------------------------------------------------------------------------------


 

Section 5.09  Restricted Payments.

 


(A)                                  THE BORROWER WILL NOT DECLARE OR PAY ANY
DIVIDENDS, PURCHASE, REDEEM, RETIRE, DEFEASE OR OTHERWISE ACQUIRE FOR VALUE ANY
OF ITS EQUITY INTERESTS NOW OR HEREAFTER OUTSTANDING, RETURN ANY CAPITAL TO ITS
STOCKHOLDERS AS SUCH, MAKE ANY DISTRIBUTION OF ASSETS, EQUITY INTERESTS,
OBLIGATIONS OR SECURITIES TO ITS STOCKHOLDERS, OR PERMIT ANY OF ITS SUBSIDIARIES
TO PURCHASE, REDEEM, RETIRE, DEFEASE OR OTHERWISE ACQUIRE FOR VALUE ANY EQUITY
INTERESTS IN THE BORROWER, EXCEPT THE BORROWER MAY (I) DECLARE AND PAY CASH
DIVIDENDS TO THE HOLDERS OF (X) THE EXISTING TRUST PREFERRED SECURITIES AND (Y)
THE BORROWER’S PREFERRED STOCK; PROVIDED THAT FOR PURPOSES OF DETERMINING
COMPLIANCE WITH SECTION 5.13 HEREOF, THE CASH FLOW COVERAGE RATIO FOR ANY PERIOD
SHALL TAKE INTO ACCOUNT ANY SUCH DIVIDENDS DECLARED AND PAID DURING SUCH PERIOD
AND (II) REDEEM, REPURCHASE, REFINANCE, REPLACE OR REFUND ANY OF THE OBLIGATIONS
ARISING IN RESPECT OF THE EXISTING TRUST PREFERRED SECURITIES AS PROVIDED IN
SECTION 5.07(A)(IX).


 


(B)                                 NOTWITHSTANDING SECTION 5.09(A) ABOVE, SO
LONG AS ANY REVOLVING CREDIT LOAN OR TERM LOAN REMAINS OUTSTANDING, NO
SUBSIDIARY GUARANTOR WILL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUIRED
BANKS, IF, AND FOR SO LONG AS, AN ACTIONABLE DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, (I) DECLARE OR MAKE ANY DIVIDEND PAYMENT OR OTHER DISTRIBUTION OF
ASSETS, PROPERTIES, CASH, RIGHTS, OBLIGATIONS OR SECURITIES ON ACCOUNT OF ANY
SHARES OF ANY CLASS OF CAPITAL STOCK OF SUCH SUBSIDIARY GUARANTOR (OTHER THAN
STOCK SPLITS AND DIVIDENDS PAYABLE SOLELY IN EQUITY SECURITIES OF SUCH
SUBSIDIARY GUARANTOR), OR PURCHASE, REDEEM OR OTHERWISE ACQUIRE FOR VALUE (OR
PERMIT ANY OF ITS SUBSIDIARIES TO DO SO), ANY SHARES OF ANY CLASS OF CAPITAL
STOCK OF SUCH SUBSIDIARY GUARANTOR OR ANY WARRANTS, RIGHTS OR OPTIONS TO ACQUIRE
ANY SUCH SHARES, NOW OR HEREAFTER OUTSTANDING OR (II) MAKE ANY INVESTMENT IN OR
OTHERWISE ADVANCE ANY FUNDS TO THE BORROWER, OR, ANY SUBSIDIARY OF THE BORROWER;
AND


 

Section 5.10  Negative Pledge.

 

Neither the Borrower nor any Subsidiary of the Borrower will create, assume or
suffer to exist any Lien on any asset now owned or hereafter acquired by it,
except:

 


(A)                                  LIENS CREATED UNDER THE FINANCING
DOCUMENTS;


 


(B)                                 LIENS EXISTING ON THE DATE OF THIS AGREEMENT
SECURING DEBT OUTSTANDING ON THE DATE OF THIS AGREEMENT;


 


(C)                                  ANY LIEN EXISTING ON ANY ASSET OF ANY
PERSON AT THE TIME SUCH PERSON BECOMES A SUBSIDIARY OF THE BORROWER AND NOT
CREATED IN CONTEMPLATION OF SUCH EVENT;


 


(D)                                 ANY LIEN ON ANY ASSET SECURING DEBT INCURRED
OR ASSUMED FOR THE PURPOSE OF FINANCING ALL OR ANY PART OF THE COST OF ACQUIRING
SUCH ASSET; PROVIDED THAT SUCH LIEN ATTACHES TO SUCH ASSET CONCURRENTLY WITH OR
WITHIN 90 DAYS AFTER THE ACQUISITION THEREOF;


 


(E)                                  ANY LIEN ON ANY ASSET OF ANY PERSON
EXISTING AT THE TIME SUCH PERSON IS MERGED OR CONSOLIDATED WITH OR INTO THE
BORROWER OR A SUBSIDIARY OF THE BORROWER AND NOT CREATED IN CONTEMPLATION OF
SUCH EVENT; PROVIDED THAT SUCH LIEN SHALL NOT ATTACH TO ANY ASSET HELD BY THE
BORROWER OR ANY SUBSIDIARY OF THE BORROWER IMMEDIATELY PRIOR TO SUCH MERGER OR
CONSOLIDATION;

 

71

--------------------------------------------------------------------------------


 


(F)                                    ANY LIEN EXISTING ON ANY ASSET PRIOR TO
THE ACQUISITION THEREOF BY THE BORROWER OR A SUBSIDIARY OF THE BORROWER AND NOT
CREATED IN CONTEMPLATION OF SUCH ACQUISITION;


 


(G)                                 ANY LIEN ARISING OUT OF THE REFINANCING,
EXTENSION, RENEWAL OR REFUNDING OF ANY DEBT SECURED BY ANY LIEN PERMITTED BY ANY
OF THE FOREGOING CLAUSES OR CLAUSE (O) OF THIS SECTION; PROVIDED THAT SUCH DEBT
IS NOT INCREASED AND IS NOT SECURED BY ANY ADDITIONAL ASSETS (OTHER THAN, IN THE
CASE OF DEBT PERMITTED UNDER SECTION 5.07(B)(VII), LIENS ON ASSETS OF ANY
SUBSIDIARY PERMITTED UNDER SUCH SECTION 5.07(B)(VII) AND SECTION 5.16(B) TO BE
OBLIGATED ON SUCH DEBT);


 


(H)                                 LIENS ARISING IN THE ORDINARY COURSE OF ITS
BUSINESS WHICH DO NOT SECURE OBLIGATIONS IN AN AGGREGATE AMOUNT IN EXCESS OF
$25,000,000 AND DO NOT IN THE AGGREGATE MATERIALLY DETRACT FROM THE VALUE OF ITS
ASSETS OR MATERIALLY IMPAIR THE USE THEREOF IN THE OPERATION OF ITS BUSINESS;


 


(I)                                     LIENS IN CONNECTION WITH WORKER’S
COMPENSATION, SOCIAL SECURITY OBLIGATIONS, TAXES, ASSESSMENTS, STATUTORY
OBLIGATIONS OR OTHER SIMILAR CHARGES, GOOD FAITH DEPOSITS IN CONNECTION WITH
TENDERS, CONTRACTS OR LEASES TO WHICH THE BORROWER OR ANY OF ITS SUBSIDIARIES IS
A PARTY OR OTHER DEPOSITS REQUIRED TO BE MADE IN THE ORDINARY COURSE OF BUSINESS
AND NOT IN CONNECTION WITH BORROWING MONEY OR OBTAINING ADVANCES OR CREDIT;
PROVIDED IN EACH CASE THAT THE OBLIGATION OR LIABILITY ARISES IN THE ORDINARY
COURSE OF BUSINESS AND IF OVERDUE IS BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS;


 


(J)                                     INCHOATE MATERIALMEN’S, MECHANICS’,
WORKMEN’S, REPAIRMEN’S, EMPLOYEES’, CARRIERS’, WAREHOUSEMEN’S, OR OTHER LIKE
LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS OF THE BORROWER OR ITS
SUBSIDIARIES;


 


(K)                                  WITH RESPECT TO REAL PROPERTY, EASEMENTS,
RIGHTS OF WAY, RESERVATIONS AND OTHER MINOR DEFECTS OR IRREGULARITIES IN TITLE
WHICH DO NOT MATERIALLY IMPAIR THE USE THEREOF FOR THE PURPOSES FOR WHICH IT IS
HELD BY THE BORROWER OR ITS SUBSIDIARIES;


 


(L)                                     LIENS SECURING ANY FUTURE INTEREST OR
DIVIDENDS PAYABLE IN RESPECT OF ANY DEBT PERMITTED TO BE ISSUED UNDER
SECTION 5.07 FOR ONE SIX MONTH PERIOD WITH RESPECT TO SUCH DEBT ON CASH OR
TEMPORARY CASH INVESTMENTS WHICH CONSTITUTED A PORTION OF THE CASH PROCEEDS TO
THE BORROWER OR A SUBSIDIARY OF THE BORROWER FROM THE ISSUANCE OF SUCH DEBT;


 


(M)                               LIENS ON CASH AND TEMPORARY CASH INVESTMENTS
SECURING DERIVATIVES OBLIGATIONS OF THE SUBSIDIARIES PERMITTED BY
SECTION 5.19(C);


 


(N)                                 LIENS ON CASH AND TEMPORARY CASH INVESTMENTS
THAT SECURE CONTINGENT OBLIGATIONS TO REIMBURSE ANY BANK OR OTHER PERSON FOR
AMOUNTS PAID UNDER GUARANTEES, SURETY OR PERFORMANCE BOND OR SIMILAR INSTRUMENT
THAT SUPPORTS OBLIGATIONS TO MAKE INVESTMENTS IN SUBSIDIARIES PERMITTED TO BE
MADE UNDER SECTION 5.16;


 


(O)                                 LIENS CONSTITUTING OR SECURING DEBT OF
SUBSIDIARIES (OTHER THAN SUBSIDIARY GUARANTORS) PERMITTED BY
SECTION 5.07(B)(II), (VI), (VII) OR (VIII) OR UTILITY OBLIGATIONS OR OTHER
CUSTOMER, SUPPLIER OR CONTRACTOR OBLIGATIONS ASSOCIATED WITH AES BUSINESSES THAT
ARE LIMITED TO THE ASSETS AND REVENUES OF THE RELATED AES BUSINESSES AND THE
CAPITAL STOCK OR OTHER ASSETS

 

72

--------------------------------------------------------------------------------


 


(INCLUDING CONTRACT RIGHTS) OF SUBSIDIARIES OF THE BORROWER HAVING A DIRECT OR
INDIRECT INTEREST IN SUCH AES BUSINESSES;


 


(P)                                 LIENS ON THE CREDITOR GROUP COLLATERAL
SECURING THE DEBT OF THE BORROWER OR OBLIGATIONS OF THE BORROWER UNDER HEDGE
AGREEMENTS; PROVIDED THAT THE AGGREGATE PRINCIPAL AMOUNT (OR ACCRETED VALUE, IF
APPLICABLE) OF FIRST-PRIORITY SECURED DEBT AND SECOND-PRIORITY SECURED DEBT DOES
NOT EXCEED $3.375 BILLION; PROVIDED FURTHER THAT, SUBJECT TO THE FIRST PROVISO
ABOVE, LIENS ON THE CREDITOR GROUP COLLATERAL SECURING FIRST PRIORITY SECURED
DEBT OF THE BORROWER SHALL ONLY SECURE FIRST PRIORITY SECURED DEBT INCURRED
AFTER JULY 29, 2003 (OTHER THAN DEBT INCURRED PURSUANT TO THE FINANCING
DOCUMENTS AND OBLIGATIONS UNDER HEDGE AGREEMENTS UP TO AN AGGREGATE PRINCIPAL
AMOUNT NOT TO EXCEED $50,000,000 (PROVIDED THAT AT SUCH TIME AS THE SUL
GUARANTEE SHALL HAVE BEEN PAID IN FULL OR TERMINATED, SUCH AMOUNT SHALL BE
INCREASED TO $100,000,000)) UP TO AN AGGREGATE PRINCIPAL AMOUNT EQUAL TO
$90,000,000 PLUS THE SUM OF ALL AMOUNTS APPLIED SINCE JULY 29, 2003 TO (X)
PERMANENTLY PREPAY LOANS PURSUANT TO SECTION 2.10 HEREUNDER OR PERMANENTLY
REDUCE UNUSED REVOLVING CREDIT LOAN COMMITMENTS HEREUNDER (WITHOUT DUPLICATION)
OR (Y) REPAY OR PREPAY THE SENIOR SECURED EXCHANGE NOTES; PROVIDED, FURTHER
THAT, IN ADDITION TO THE FIRST PRIORITY SECURED DEBT PERMITTED TO BE SECURED BY
THE IMMEDIATELY PRECEDING PROVISO, BUT SUBJECT TO THE FIRST PROVISO ABOVE, LIENS
ON THE CREDITOR GROUP COLLATERAL SECURING FIRST PRIORITY SECURED DEBT OF THE
BORROWER MAY SECURE ADDITIONAL FIRST PRIORITY SECURED DEBT INCURRED AFTER THE
EFFECTIVE DATE UP TO AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $175,000,000 SO
LONG AS (X) SUCH FIRST PRIORITY SECURED DEBT CONSISTS SOLELY OF SENIOR BANK
REVOLVING CREDIT OR TERM LOAN FACILITIES AND (Y) IF ANY TERM OF SUCH FIRST
PRIORITY SECURED DEBT RELATING TO COVENANTS OR EVENTS OF DEFAULT IS MATERIALLY
MORE FAVORABLE TO THE LENDERS IN RESPECT OF SUCH FIRST PRIORITY SECURED DEBT
THAN THE CORRESPONDING TERM HEREOF, THE TERMS HEREOF SHALL BE AMENDED TO REFLECT
SUCH MORE FAVORABLE TERM; PROVIDED FURTHER THAT UPON THE SALE OR OTHER
DISPOSITION OF THE CAPITAL STOCK OF IPALCO OR ANY SUBSIDIARY GUARANTOR OR OF ALL
OR SUBSTANTIALLY ALL OF THE ASSETS OF IPALCO OR ANY SUBSIDIARY GUARANTOR, THE
BASKETS SET FORTH IN THE IMMEDIATELY PRECEDING TWO PROVISOS SHALL BE RATABLY
REDUCED, SOLELY IN RESPECT OF DEBT INCURRED ON OR AFTER THE DATE OF SUCH SALE OR
DISPOSITION, BY AN AMOUNT EQUAL TO 60% THE AGGREGATE COLLATERAL VALUE OF THE
CAPITAL STOCK OR ASSETS WHICH ARE THE SUBJECT OF SUCH SALE OR DISPOSITION;


 


(Q)                                 LIENS SECURING DEBT PERMITTED BY
SECTION 5.07(A)(VIII) OR SECTION 5.07(B)(IV), PROVIDED THAT SUCH DEBT IS SECURED
SOLELY BY THE ASSET THAT IS THE SUBJECT OF THE PROPOSED ASSET SALE RELATED TO
SUCH DEBT;


 


(R)                                    LIENS ON THE ASSETS OF, OR INVESTMENTS
IN, ANY EXCLUDED AES ENTITY SECURING DEBT OR OTHER OBLIGATIONS OF ANY EXCLUDED
AES ENTITY PERMITTED TO BE INCURRED HEREUNDER;


 


(S)                                  LIENS ON CASH SET ASIDE AT THE TIME OF THE
ISSUANCE OF DEBT PERMITTED TO BE INCURRED PURSUANT TO SECTION 5.07 OR TEMPORARY
CASH INVESTMENTS PURCHASED WITH SUCH CASH, IN EITHER CASE TO THE EXTENT THAT
SUCH CASH OR TEMPORARY CASH INVESTMENTS PRE-FUND THE REPAYMENT OR REDEMPTION OF
SUCH DEBT AND ARE HELD IN A THIRD PARTY ESCROW ACCOUNT WITH AN ESCROW AGENT ON
TERMS AND CONDITIONS REASONABLY SATISFACTORY TO THE AGENT TO BE APPLIED FOR SUCH
PURPOSE;

 

73

--------------------------------------------------------------------------------


 


(T)                                    LIENS ON CASH AND TEMPORARY CASH
INVESTMENTS THAT SECURE LETTERS OF CREDIT UP TO AN AGGREGATE PRINCIPAL AMOUNT
NOT TO EXCEED $300,000,000; PROVIDED THAT AT THE TIME SUCH LIEN IS CREATED, NO
DEFAULT OR EVENT OF DEFAULT HAS OCCURRED OR IS CONTINUING; AND


 

(u)                                 Liens existing on any asset of any
Subsidiary of the Borrower at the time such Subsidiary ceased to be an “Excluded
AES Entity” hereunder that were permitted pursuant to Section 5.10(r) when such
Subsidiary was an “Excluded AES Entity”.

 

Section 5.11  Consolidations and Mergers.

 

The Borrower will not merge into or consolidate with any Person or permit any
Person to merge into it, or permit any of its Subsidiaries to do so, except
that:

 

(A)                                  ANY SUBSIDIARY OF THE BORROWER MAY MERGE
INTO OR CONSOLIDATE WITH ANY OTHER SUBSIDIARY, PROVIDED THAT, IN THE CASE OF ANY
SUCH MERGER OR CONSOLIDATION, THE PERSON FORMED BY SUCH MERGER OR CONSOLIDATION
SHALL BE A WHOLLY OWNED SUBSIDIARY OF THE BORROWER AND ANY THIRD-PARTY CONSENTS
OR WAIVERS NECESSARY FOR SUCH MERGER OR CONSOLIDATION SHALL HAVE BEEN OBTAINED,
PROVIDED FURTHER THAT, (A), IN THE CASE OF ANY SUCH MERGER OR CONSOLIDATION TO
WHICH A PLEDGED SUBSIDIARY IS A PARTY, THE PERSON FORMED BY SUCH MERGER OR
CONSOLIDATION SHALL BE A “PLEDGED SUBSIDIARY” AND (B) IN THE CASE OF ANY SUCH
MERGER OR CONSOLIDATION TO WHICH A SUBSIDIARY GUARANTOR IS A PARTY, THE PERSON
FORMED BY SUCH MERGER OR CONSOLIDATION SHALL BE A SUBSIDIARY GUARANTOR;

 

(B)                                 IN CONNECTION WITH ANY SALE OR OTHER
DISPOSITION PERMITTED UNDER SECTION 5.18 (OTHER THAN CLAUSE (II) THEREOF), ANY
SUBSIDIARY OF THE BORROWER MAY MERGE INTO OR CONSOLIDATE WITH ANY OTHER PERSON
OR PERMIT ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT; AND

 

(C)                                  THE BORROWER MAY MERGE WITH ANOTHER PERSON;

 

provided, however, that in each case, such merger or consolidation is otherwise
in compliance with this Agreement and immediately before and after giving effect
thereto, no Default shall have occurred and be continuing and, in the case of
any merger to which the Borrower is a party, the Borrower is the Person
surviving such merger.

 

Notwithstanding any of the foregoing in clauses (a) and (b) of this
Section 5.11, the Borrower will not permit any Subsidiary of the Borrower with
any direct or indirect interest in (x) a Power Supply Business to consolidate or
merge with, any other Person with a direct or indirect interest in any other
Power Supply Business or any unrelated business or (y) any unrelated business to
consolidate or merge with, any other Person with a direct or indirect interest
in any Power Supply Business, subject to the proviso set forth in
Section 5.16(b) so that any transaction permitted by such proviso shall also be
permitted by this Section 5.11 (except for consolidations and mergers by any
Subsidiary of the Borrower which, after giving pro forma effect to such
consolidation or merger, contributed less than 15% of the Parent Operating Cash
Flow for the immediately preceding four fiscal quarters and is projected by the
Borrower at the time of such consolidation or merger to contribute less than 15%
of the Parent Operating Cash Flow for the immediately succeeding four fiscal
quarters).

 

74

--------------------------------------------------------------------------------

Section 5.12  Collateral Coverage Ratio.

 

The Collateral Coverage Ratio at any date shall not be less than 3.00:1.0.

 

Section 5.13  Cash Flow Coverage.

 

The Borrower will maintain at the end of each fiscal quarter of the Borrower, a
Cash Flow Coverage Ratio of not less than the ratio set forth below for each
period set forth below:

 

Four
Fiscal Quarters
Ending

 

Minimum Cash Flow
Coverage Ratio

 

December 31, 2003

 

1.20

 

March 31, 2004

 

1.20

 

June 30, 2004

 

1.20

 

September 30, 2004

 

1.25

 

December 31, 2004

 

1.25

 

March 31, 2005

 

1.30

 

June 30, 2005

 

1.35

 

September 30, 2005

 

1.35

 

December 31, 2005

 

1.40

 

March 31, 2006

 

1.40

 

June 30, 2006

 

1.40

 

September 30, 2006

 

1.40

 

December 31, 2006

 

1.40

 

March 31, 2007

 

1.40

 

June 30, 2007

 

1.45

 

September 30, 2007

 

1.45

 

December 31, 2007

 

1.50

 

March 31, 2008

 

1.50

 

 

Section 5.14  Recourse Debt to Cash Flow Ratio.

 

The Borrower will maintain at the end of each fiscal quarter of the Borrower, a
Recourse Debt to Cash Flow Ratio of not more than the ratio set forth below for
each period set forth below:

 

75

--------------------------------------------------------------------------------


 

Four
Fiscal Quarter Ending

 

Maximum Recourse
Debt to Cash Flow Ratio

 

December 31, 2003

 

8.5

 

March 31, 2004

 

8.5

 

June 30, 2004

 

8.5

 

September 30, 2004

 

8.5

 

December 31, 2004

 

8.5

 

March 31, 2005

 

8.35

 

June 30, 2005

 

8.25

 

September 30, 2005

 

8.15

 

December 31, 2005

 

8.00

 

March 31, 2006

 

7.90

 

June 30, 2006

 

7.85

 

September 30, 2006

 

7.80

 

December 31, 2006

 

7.75

 

March 31, 2007

 

7.70

 

June 30, 2007

 

7.65

 

September 30, 2007

 

7.60

 

December 31, 2007

 

7.55

 

March 31, 2008

 

7.50

 

 

Section 5.15  Transaction with Affiliates.

 

Except pursuant to agreements existing on the date hereof and listed on
Schedule II attached hereto, the Borrower will not, and will not permit any
Subsidiary of the Borrower to, directly or indirectly, in any transaction
involving aggregate consideration in excess of $1,000,000, pay any funds to or
for the account of, make any investment (whether by acquisition of stock or
indebtedness, by loan, advance, transfer of property, guarantee or other
agreement to pay, purchase or service, directly or indirectly, any Debt, or
otherwise) in, lease, sell, transfer or otherwise dispose of any assets,
tangible or intangible, to, or participate in, or effect any transaction in
connection with any joint enterprise or other joint arrangement with, any
Affiliate; provided, however, that the foregoing provisions of this
Section shall not prohibit (a) the Borrower or any Subsidiary of the Borrower
from making sales to or purchases from any Affiliate and, in connection
therewith, extending credit or making payments, or from making payments for
services rendered by any Affiliate, if such sales or purchases are made or such
services are rendered in the ordinary course of business and on terms and
conditions at least as favorable to the Borrower or such Subsidiary as the terms
and conditions which would apply in a similar transaction with a Person not an
Affiliate; (b) the Borrower or any Subsidiary of the Borrower from making
payments of principal, interest and premium on any Debt of the Borrower or such
Subsidiary held by an Affiliate if the terms of such Debt are substantially as
favorable to the Borrower or such Subsidiary as the terms which could have been
obtained at the time of the creation of such Debt from a lender which was not an
Affiliate and (c) the Borrower or any Subsidiary of the Borrower from
participating in, or effecting any transaction in connection with, any joint
enterprise or other joint arrangement with any Affiliate if the Borrower or such
Subsidiary participates in the ordinary course of its business and on a basis no
less advantageous than the basis on which such Affiliate participates.  The
provisions of this Section 5.15 shall not apply to (x) transactions between the
Borrower or any of its Subsidiaries, on the one hand, and any officer, director
or employee of the Borrower or any of its Subsidiaries, on the other hand, that
are approved by the Board of Directors of the Borrower or any committee of the
Board of Directors consisting of the Borrower’s independent directors and
(y) the payment

 

76

--------------------------------------------------------------------------------


 

of reasonable and customary regular fees to directors of the Borrower or a
Subsidiary of the Borrower.

 

Section 5.16  Investments in Other Persons.

 


(A)                                  THE BORROWER SHALL NOT MAKE OR HOLD, OR
PERMIT ANY OF ITS SUBSIDIARIES TO MAKE OR HOLD, ANY INVESTMENT IN ANY PERSON,
EXCEPT:


 

(I)                                     (A) INVESTMENTS BY THE BORROWER AND ITS
SUBSIDIARIES IN THEIR SUBSIDIARIES OUTSTANDING ON THE DATE HEREOF, (B)
ADDITIONAL EQUITY INVESTMENTS IN OBLIGORS AND (C) ADDITIONAL INVESTMENTS IN
OBLIGORS CONSISTING OF INTERCOMPANY DEBT PROVIDED THAT ANY DEBT OWING TO THE
BORROWER SHALL (X) CONSTITUTE PLEDGED DEBT AND BE DELIVERED TO THE COLLATERAL
TRUSTEES PURSUANT TO THE TERMS OF THE SECURITY AGREEMENT AND (Y) BE SUBORDINATED
IN ALL RESPECTS TO THE OBLIGATIONS OF THE OBLIGORS UNDER THE FINANCING
DOCUMENTS;

 

(II)                                  LOANS AND ADVANCES TO EMPLOYEES IN THE
ORDINARY COURSE OF THE BUSINESS OF THE BORROWER AND ITS SUBSIDIARIES AS
PRESENTLY CONDUCTED IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $10,000,000
AT ANY TIME OUTSTANDING;

 

(III)                               INVESTMENTS BY THE BORROWER AND ITS
SUBSIDIARIES IN TEMPORARY CASH INVESTMENTS;

 

(IV)                              INVESTMENTS EXISTING ON THE DATE HEREOF AND
INVESTMENTS IN SUBSIDIARIES RESULTING FROM DRAWINGS UNDER, OR RENEWALS OR
EXTENSIONS OF, LETTERS OF CREDIT, SURETY BONDS, GUARANTEES OR PERFORMANCE BONDS
SUPPORTING OBLIGATIONS OF SUBSIDIARIES ISSUED AND OUTSTANDING ON THE CLOSING
DATE (INCLUDING RENEWALS AND EXTENSIONS THEREOF) AND INVESTMENTS IN SUBSIDIARIES
TO CASH COLLATERALIZE OBLIGATIONS SUPPORTED BY SUCH LETTERS OF CREDIT, BONDS OR
GUARANTEES IF THEY EXPIRE OR ARE CANCELLED UNDRAWN;

 

(V)                                 INVESTMENTS BY THE BORROWER AND ITS
SUBSIDIARIES IN ANY NON-CASH PROCEEDS RECEIVED BY THE BORROWER OR SUCH
SUBSIDIARY IN CONNECTION WITH ANY TRANSACTION PERMITTED BY THE PROVISIONS OF
SECTION 5.18;

 

(VI)                              INVESTMENTS BY THE BORROWER AND ITS
SUBSIDIARIES IN ANY OF THEIR DEBT IN THE FORM OF ANY PAYMENTS, REDEMPTION OR
REPURCHASE OF SUCH DEBT NOT PROHIBITED BY THIS AGREEMENT;

 

(VII)                           INVESTMENTS BY AN EXCLUDED AES ENTITY IN ANOTHER
EXCLUDED AES ENTITY OR IN ANOTHER PERSON, THE ASSETS OF WHICH SHALL NOT CONSIST
OF DEBT OR EQUITY INTERESTS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES, OTHER
THAN DEBT OF THE BORROWER OR ANY OF ITS SUBSIDIARIES WITH A FAIR MARKET VALUE
(TOGETHER WITH THE FAIR MARKET VALUE OF DEBT OF THE BORROWER OR ANY OF ITS
SUBSIDIARIES RECEIVED BY THE BORROWER OR ANY SUBSIDIARY AS NON-CASH PROCEEDS IN
ANY TRANSACTION PERMITTED BY THE PROVISIONS OF SECTION 5.18) NOT IN EXCESS OF
$15,000,000 IN THE AGGREGATE;

 

(VIII)                        INVESTMENTS BY THE BORROWER AND ITS SUBSIDIARIES
IN THEIR SUBSIDIARIES OR IN EXCLUDED AES ENTITIES RESULTING FROM THE CREATION,
DISSOLUTION, RESTRUCTURING OR

 

77

--------------------------------------------------------------------------------


 

REORGANIZATION OF THE HOLDINGS OF THE BORROWER, ANY SUBSIDIARY OR EXCLUDED AES
ENTITY PERMITTED BY SECTION 5.16(B) THAT DOES NOT RESULT IN THE NET INCREASE IN
THE AMOUNT INVESTED BY THE BORROWER AND ITS SUBSIDIARIES IN THEIR SUBSIDIARIES
OR IN EXCLUDED AES ENTITIES AND DOES NOT RESULT IN A DEFAULT;

 

(IX)                                INVESTMENTS RECEIVED IN CONNECTION WITH THE
BANKRUPTCY OR REORGANIZATION OF, OR SETTLEMENT OF DELINQUENT ACCOUNTS AND
DISPUTES WITH, OR AS A RESULT OF A DEFAULT BY, CUSTOMERS OR SUPPLIERS TO, OR
CO-INVESTORS IN, AN AES BUSINESS;

 

(X)                                   INVESTMENTS BY THE BORROWER AND ITS
SUBSIDIARIES NOT OTHERWISE PERMITTED UNDER THIS SECTION 5.16; PROVIDED THAT,
WITH RESPECT TO EACH INVESTMENT MADE PURSUANT TO THIS CLAUSE (X):

 

(A)                              INVESTMENTS BY THE BORROWER IN EXCLUDED AES
ENTITIES AFTER THE EFFECTIVE DATE SHALL NOT EXCEED $135,000,000; PROVIDED THAT
AT ANY TIME THAT THE RECOURSE DEBT TO CASH FLOW RATIO IS LESS THAN 4.00 TO 1.00
THERE SHALL BE NO LIMITATION ON INVESTMENTS IN EXCLUDED AES ENTITIES;

 

(B)                                SUCH INVESTMENT SHALL BE IN PROPERTY AND
ASSETS WHICH ARE PART OF, OR IN LINES OF BUSINESS WHICH ARE, SUBSTANTIALLY THE
SAME LINES OF BUSINESS AS, OR COMPLEMENTARY OR ANCILLARY TO, ONE OR MORE OF THE
PRINCIPAL BUSINESSES OF THE BORROWER AND ITS SUBSIDIARIES IN THE ORDINARY
COURSE, INCLUDING ANY ENERGY-RELATED INFRASTRUCTURE OR PUBLIC UTILITY BUSINESSES
AND THE OWNERSHIP, EXTRACTION, PROCESSING, TRANSPORTATION, DISTRIBUTION AND
SALES OF FOSSIL FUELS AND DERIVATIVES THEREOF, BUT EXCLUDING TRADING ACTIVITIES
OR HEDGING TRANSACTIONS OTHER THAN SUCH ACTIVITIES CONDUCTED IN THE ORDINARY
COURSE OF BUSINESS; AND

 

(C)                                (1) IMMEDIATELY BEFORE AND IMMEDIATELY AFTER
GIVING PRO FORMA EFFECT TO ANY SUCH PURCHASE OR OTHER ACQUISITION, NO EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AND (2) IMMEDIATELY AFTER GIVING
EFFECT TO SUCH PURCHASE OR OTHER ACQUISITION, THE BORROWER AND ITS SUBSIDIARIES
SHALL BE IN PRO FORMA COMPLIANCE WITH ALL OF THE COVENANTS SET FORTH IN SECTIONS
5.12, 5.13 AND 5.14, SUCH COMPLIANCE TO BE DETERMINED ON THE BASIS OF THE
FINANCIAL INFORMATION MOST RECENTLY DELIVERED TO THE AGENT AND THE BANK PARTIES
AS THOUGH SUCH INVESTMENT HAD BEEN CONSUMMATED AS OF THE FIRST DAY OF THE FISCAL
PERIOD COVERED THEREBY;

 

(XI)                                (A) INVESTMENTS BY ANY SUBSIDIARY WITH FUNDS
OR OTHER PROPERTY RECEIVED BY SUCH SUBSIDIARY FROM THE BORROWER OR A SUBSIDIARY
AS A RESULT OF AN INVESTMENT OTHERWISE PERMITTED HEREBY AND (B) INVESTMENTS BY
ANY SUBSIDIARY (OTHER THAN A QUALIFIED HOLDING COMPANY) WITH FUNDS OR OTHER
PROPERTY GENERATED BY ITS OPERATIONS (INCLUDING BY WAY OF FINANCINGS PERMITTED
HEREBY) OR BY THE OPERATIONS (INCLUDING BY WAY OF FINANCINGS PERMITTED HEREBY)
OF ITS SUBSIDIARIES IN ANY OTHER SUBSIDIARY WHICH EITHER IS A DIRECT OR INDIRECT
SUBSIDIARY OF SUCH INVESTING SUBSIDIARY OR A DIRECT OR INDIRECT PARENT COMPANY
OF SUCH INVESTING SUBSIDIARY AND THE PROCEEDS OF SUCH INVESTMENT SHALL BE
APPLIED BY THE SUBSIDIARY RECEIVING SUCH INVESTMENT SOLELY FOR FUNDING THE
OPERATION, MAINTENANCE (INCLUDING MODIFICATIONS AND UPGRADES TO COMPLY WITH
APPLICABLE LAWS AND

 

78

--------------------------------------------------------------------------------


 

REGULATIONS), ON-GOING CONSTRUCTION OR WORKING CAPITAL REQUIREMENTS WHICH ARE
NECESSARY FOR THE OPERATION OF THE BUSINESS OF SUCH SUBSIDIARY OR FOR SUCH
SUBSIDIARY TO SATISFY ITS CONTRACTUAL AND LEGAL OBLIGATIONS;

 

(XII)                             INVESTMENTS BY ANY SUBSIDIARY OF THE BORROWER
CONSISTING OF LOANS MADE TO ANY PERSON WHICH DIRECTLY OR INDIRECTLY HOLDS THE
EQUITY INTERESTS OF SUCH SUBSIDIARY;

 

(XIII)                          INVESTMENTS IN SUBSIDIARIES RESULTING FROM
DRAWINGS UNDER, OR RENEWALS OR EXTENSIONS OF, GUARANTEES SUPPORTING OBLIGATIONS
OF SUBSIDIARIES UNDER ANY SECURED TREASURY MANAGEMENT SERVICE AGREEMENT
(INCLUDING RENEWALS AND EXTENSIONS THEREOF) AND INVESTMENTS IN SUBSIDIARIES TO
CASH COLLATERALIZE OBLIGATIONS SUPPORTED BY SUCH GUARANTEES IF THEY EXPIRE OR
ARE CANCELLED UNDRAWN; AND

 

(xiv)                         Investments in any Subsidiary of the Borrower
existing on the date that such Subsidiary ceased to be an “Excluded AES Entity”
hereunder that were permitted to be made pursuant to this Section 5.16 when such
Subsidiary was an “Excluded AES Entity”.

 

(b)                                 Notwithstanding any of the foregoing in
clause (a) above, the Borrower will not permit any Subsidiary of the Borrower
with any direct or indirect interest in (i) a Power Supply Business to make any
Investment in, or consolidate or merge with, any other Person with a direct or
indirect interest in any other Power Supply Business or any unrelated business
or (ii) any unrelated business to make any Investment in, or to consolidate or
merge with, any other Person with a direct or indirect interest in any Power
Supply Business; provided that (x) Investments permitted by Section 5.16(a)(ii),
(iii), (v), (vi), (vii), (viii), (ix), (xii), (xiii) and (xiv) shall be
permitted notwithstanding the foregoing and (y) a Subsidiary of the Borrower
(each, an “Intermediate Holding Company”) may serve as a holding company for any
or all of the Borrower’s direct and indirect interests in a Power Supply
Business or an unrelated business, so long as:

 

(1)                                  each such Intermediate Holding Company’s
direct and indirect interest in any Power Supply Business or unrelated business
shall be limited to the ownership of Capital Stock or Debt obligations of a
Person with a direct or indirect interest in such Power Supply Business or
unrelated business;

 

(2)                                  no Lien shall exist upon any asset of any
Intermediate Holding Company (other than Liens on the Capital Stock of, or loan
to, the Borrower or a Subsidiary of an Intermediate Holding Company securing
Debt of such Intermediate Holding Company or such Subsidiary and Liens securing
Debt permitted by Sections 5.07(b)(i), (b)(ii), (b)(iii), (b)(iv), (b)(vi),
(b)(vii) and (b)(viii)); and

 

(3)                                  no Intermediate Holding Company shall
incur, assume, create or suffer to exist any Debt (including any Guarantee of
Debt) other than Debt owing to the Borrower, any Qualified Holding Company or
any Subsidiary of such Intermediate Holding Company and Debt permitted by
Sections 5.07(b)(i), (ii), (iii), (iv), (vi), (vii) or (viii).

 

Notwithstanding anything to the contrary in this Section 5.16(b), any Subsidiary
of the Borrower with any direct or indirect interest in (i) a Power Supply
Business may make an

 

79

--------------------------------------------------------------------------------


 

Investment in any other Person with a direct or indirect interest in any other
Power Supply Business or any unrelated business or (ii) any unrelated business
may make an Investment in any other Person with a direct or indirect interest in
any Power Supply Business, so long as, in each case, after giving pro forma
effect to such Investment, such Subsidiary and such Person in the aggregate
contributed less than 15% of the Parent Operating Cash Flow for the immediately
preceding four fiscal quarters and are projected by the Borrower at the time of
such Investment to contribute less than 15% of the Parent Operating Cash Flow
for the immediately succeeding four fiscal quarters.

 

Section 5.17  Upstreaming of Net Cash Proceeds by Subsidiaries.

 

The Borrower shall cause any of its Subsidiaries who have received Net Cash
Proceeds from (i) any Asset Sale or (ii) the incurrence or sale of any Debt
permitted by Section 5.07(b)(vi) to transfer such Net Cash Proceeds to the
Borrower; provided that such transfer shall not be required to be made if such
transfer would violate any applicable contracts or would violate applicable law
or if applicable law would require minority shareholder approval (it being
understood that the Borrower shall use reasonable efforts to obtain such
minority shareholder approval), a valuation or a discretionary order or would,
in the Borrower’s good faith determination or the good faith determination of a
majority of the board of directors of such Subsidiary, involve a reasonable
likelihood of there being a breach of fiduciary duties by the directors of such
Subsidiary.  In connection with managing transfers of Net Cash Proceeds pursuant
to this Section 5.17, (a) the Borrower may cause Net Cash Proceeds to be
transferred to Qualified Holding Companies whose Equity Interests have been
pledged to the Secured Holders pursuant to the Collateral Documents if the
Borrower nonetheless makes the related mandatory prepayment that would otherwise
be required by Section 2.10(b) using funds not otherwise required to be made the
basis of any mandatory prepayment and (b) if the Net Cash Proceeds are less than
$10,000,000, the Borrower shall not be required to cause such Net Cash Proceeds
effectively to be transferred directly or indirectly to the Borrower and applied
pursuant to Section 2.10(b) until the aggregate Net Cash Proceeds not so applied
equal or exceed $10,000,000.  In connection with managing transfers of Net Cash
Proceeds pursuant to this Section 5.17 and making loans, investments and other
advances to Subsidiaries, the Borrower may cause Net Cash Proceeds to be
transferred among Subsidiaries as permitted by Section 5.16, rather than
transferred to the Borrower, in lieu of loans, investments or other advances the
Borrower would otherwise be permitted to make as permitted by Section 5.16 and
would make; provided that amounts that otherwise would be paid to the Borrower
or a Qualified Holding Company whose Equity Interests have been pledged to the
Secured Holders pursuant to the Collateral Documents shall be treated as an
Investment and such Investment must be permitted by Section 5.16.

 

Section 5.18  Sales, Etc., of Assets.

 

The Borrower will not sell, lease, transfer or otherwise dispose of, or permit
any of its Subsidiaries to sell, lease, transfer or otherwise dispose of, any
assets, or grant any option or other right to purchase, lease or otherwise
acquire any assets, except:

 

(I)                                     SALES OF ASSETS IN THE ORDINARY COURSE
OF ITS BUSINESS AND THE GRANTING OF ANY OPTION OR OTHER RIGHT TO PURCHASE, LEASE
OR OTHERWISE ACQUIRE ASSETS IN THE ORDINARY COURSE OF ITS BUSINESS;

 

80

--------------------------------------------------------------------------------


 

(II)                                  IN A TRANSACTION PERMITTED BY
SECTION 5.11;

 

(III)                               SALES, TRANSFERS OR OTHER DISPOSITIONS OF
ASSETS AMONG THE BORROWER AND ITS SUBSIDIARIES; PROVIDED, HOWEVER, THAT (A) IN
RESPECT OF SALES, TRANSFERS OR OTHER DISPOSITIONS BY THE BORROWER TO ITS
SUBSIDIARIES, THE BORROWER SHALL NOT SELL, LEASE, TRANSFER OR OTHERWISE DISPOSE
OF ANY ASSETS (OTHER THAN EXCLUDED AES ENTITIES) TO ANY EXCLUDED AES ENTITY, AND
(B) IN RESPECT OF SALES, TRANSFERS OR OTHER DISPOSITIONS BY SUBSIDIARIES TO
OTHER SUBSIDIARIES, (1) WITH RESPECT TO EXCLUDED AES ENTITIES, ONLY EXCLUDED AES
ENTITIES MAY SELL, TRANSFER OR OTHERWISE DISPOSE OF ASSETS TO ANOTHER EXCLUDED
AES ENTITY AND (2) WITH RESPECT TO OTHER SUBSIDIARIES, SUCH SALES, TRANSFERS OR
OTHER DISPOSITIONS ARE EITHER PERMITTED BY SECTION 5.16 OR THE TRANSFERRING
SUBSIDIARY HAS RECEIVED FAIR VALUE FOR SUCH SALES, TRANSFERS OR DISPOSITIONS;
AND

 

(IV)                              SALES, TRANSFERS OR OTHER DISPOSITIONS OF
ASSETS SO LONG AS (I) THE CONSIDERATION RECEIVED BY THE BORROWER AND ITS
SUBSIDIARIES FOR SUCH ASSET SHALL HAVE BEEN DETERMINED ON THE BASIS OF
ARMS-LENGTH NEGOTIATIONS WITH A NON-AFFILIATE, (II) IN THE CASE OF SALES OF
ASSETS OR EQUITY INTERESTS OF, OR OTHER INVESTMENTS IN, IPALCO OR ANY OF ITS
SUBSIDIARIES OR ANY SUBSIDIARY GUARANTOR OR SUBSIDIARY THEREOF, NO LESS THAN 75%
OF THE PURCHASE PRICE FOR SUCH ASSET SHALL BE PAID TO THE BORROWER AND ITS
SUBSIDIARIES SOLELY IN CASH OR SECURITIES OR OTHER OBLIGATIONS THAT CAN BE
READILY CONVERTED TO CASH SO LONG AS SUCH SECURITIES OR OTHER OBLIGATIONS ARE
CONVERTED TO CASH ON OR WITHIN 30 DAYS AFTER THE CLOSING DATE OF SUCH SALE,
TRANSFER OR OTHER DISPOSITION AND (III) ANY NON-CASH PROCEEDS RECEIVED BY THE
BORROWER OR AES BVI II FROM THE SALE OF SUCH ASSETS SHALL NOT CONSIST OF DEBT OR
EQUITY INTERESTS OF THE BORROWER OR ANY OF ITS SUBSIDIARIES (OTHER THAN DEBT OF
THE BORROWER OR ANY OF ITS SUBSIDIARIES WITH A FAIR MARKET VALUE (TOGETHER WITH
THE FAIR MARKET VALUE OF THE DEBT OF THE BORROWER OR ANY OF ITS SUBSIDIARIES
COMPRISING THE ASSETS OF ANY PERSON IN WHICH AN EXCLUDED AES ENTITY HAS MADE AN
INVESTMENT PURSUANT TO SECTION 5.16(A)(VII) NOT IN EXCESS OF $15,000,000 IN THE
AGGREGATE) AND SHALL BE PLEDGED TO THE COLLATERAL TRUSTEES AS SECURITY AGREEMENT
COLLATERAL UNDER THE SECURITY AGREEMENT;

 

(V)                                 LIENS PERMITTED BY THE FINANCING DOCUMENTS;

 

(VI)                              THE SALE OF EQUITY INTERESTS IN A PROJECT IN
DEVELOPMENT OR UNDER CONSTRUCTION THE PROCEEDS FROM WHICH SHALL BE USED TO FUND
THE COST OF DEVELOPMENT OR CONSTRUCTION OF SUCH PROJECT AND THE SALES OF EQUITY
INTERESTS BY A SUBSIDIARY THE PROCEEDS OF WHICH ARE USED TO FUND THE WORKING
CAPITAL AND OTHER NEEDS OF SUCH SUBSIDIARY AND ITS SUBSIDIARIES IN THE ORDINARY
COURSE OF BUSINESS, INCLUDING REASONABLY ANTICIPATED NEEDS FOR REPAYING DEBT AND
OTHER OBLIGATIONS AND MAKING INVESTMENTS IN ITS BUSINESS;

 

(VII)                           (1) A DISPOSITION RESULTING FROM THE BONA FIDE
EXERCISE BY GOVERNMENTAL AUTHORITY OF ITS CLAIMED OR ACTUAL POWER OF EMINENT
DOMAIN; (2) ANY CASH PAYMENTS OTHERWISE PERMITTED UNDER THIS AGREEMENT; (3) ANY
SALE, TRANSFER, CONVEYANCE, LEASE OR OTHER DISPOSITION OF AN ASSET IN THE
ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH PAST PRACTICE PURSUANT TO THE
TERMS OF ANY POWER SALES AGREEMENT OR STEAM SALES AGREEMENT OR OTHER AGREEMENT
OR CONTRACT RELATED TO THE OUTPUT OR PRODUCT OF, OR SERVICES RENDERED BY, A
POWER SUPPLY BUSINESS AS TO WHICH A SUBSIDIARY IS THE SUPPLYING PARTY; (4) ANY
DISPOSITION OF ANY EQUITY INTEREST IN A POWER SUPPLY BUSINESS PURSUANT TO THE
TERMS OF A

 

81

--------------------------------------------------------------------------------


 

JOINT VENTURE AGREEMENT, SHAREHOLDERS AGREEMENT OR SIMILAR ARRANGEMENT EXISTING
AS OF THE DATE HEREOF THAT REQUIRES ONE SHAREHOLDER TO TRANSFER ITS INTEREST TO
ANOTHER UPON TERMS AND IN CIRCUMSTANCES CUSTOMARY FOR THE INDUSTRY (PROVIDED
THAT ANY CASH RECEIVED IN CONNECTION WITH SUCH DISPOSITION SHALL BE TREATED AS
NET CASH PROCEEDS FROM A COVERED ASSET SALE); OR (5) ANY DISPOSITION OF ASSETS
SUBJECT TO A LIEN PERMITTED HEREBY THAT IS TRANSFERRED TO THE LIENHOLDER OR ITS
DESIGNEE IN SATISFACTION OR SETTLEMENT OF THE LIENHOLDER’S CLAIM OR A
REALIZATION UPON A SECURITY INTEREST PERMITTED UNDER THIS AGREEMENT;

 

(VIII)                        ANY DISPOSITION IN CONNECTION WITH DIRECTORS’
QUALIFYING SHARES OR INVESTMENTS BY FOREIGN NATIONALS MANDATED BY APPLICABLE
LAW;

 

(IX)                                ANY SALE OF SHARES OF REDEEMABLE STOCK OF A
SUBSIDIARY TO THE EXTENT SUCH SHARES CONSTITUTE DEBT PERMITTED BY SECTION 5.07;

 

(X)                                   A SALE-LEASEBACK TRANSACTION INVOLVING
SUBSTANTIALLY ALL OF THE ASSETS OF A POWER SUPPLY BUSINESS WHERE A SUBSIDIARY
SELLS THE POWER SUPPLY BUSINESS TO A PERSON IN EXCHANGE FOR THE ASSUMPTION BY
THAT PERSON OF THE DEBT FINANCING THE POWER SUPPLY BUSINESS AND THE SUBSIDIARY
LEASES THE POWER SUPPLY BUSINESS FROM SUCH PERSON; PROVIDED THAT SUCH SALE,
ASSUMPTION AND LEASE ARE CONSUMMATED IN EACH CASE ON A NO LESS THAN FAIR MARKET
VALUE BASIS;

 

(XI)                                DISPOSITIONS OF CONTRACT RIGHTS, DEVELOPMENT
RIGHTS AND RESOURCE DATA MADE IN CONNECTION WITH THE INITIAL DEVELOPMENT OF AN
AES BUSINESS AND PRIOR TO THE COMMENCEMENT OF COMMERCIAL OPERATION OF SUCH AES
BUSINESS FOR REASONABLY EQUIVALENT VALUE; AND

 

(XII)                             TRANSACTIONS MADE IN ORDER TO ENHANCE THE
REPATRIATION OF CASH FROM A SUBSIDIARY WHERE SUCH SUBSIDIARY IS ORGANIZED UNDER
THE LAWS OF ANY JURISDICTION OTHER THAN THE UNITED STATES OR ANY STATE THEREOF
TO THE EXTENT THAT SUCH CASH IS RECEIVED OR HELD BY A PERSON SUBJECT IN RESPECT
OF SUCH CASH TO THE TAX LAWS OF A JURISDICTION OTHER THAN THE UNITED STATES OR
ANY STATE THEREOF OR IN ORDER TO INCREASE THE AFTER-TAX AMOUNTS THEREOF
AVAILABLE FOR IMMEDIATE DISTRIBUTION (PROVIDED THAT IF ANY ASSET THAT IS THE
SUBJECT OF SUCH TRANSACTION IS SUBJECT TO A LIEN IN FAVOR OF THE SECURED HOLDERS
IMMEDIATELY PRIOR TO SUCH TRANSACTION THEN SUCH ASSET SHALL BE SUBJECT TO A LIEN
IN FAVOR OF THE SECURED HOLDERS IMMEDIATELY AFTER SUCH TRANSACTION).

 

provided that in the case of sales of assets pursuant to clause (iv) above, the
Borrower shall apply the Net Cash Proceeds from such sale to offer to prepay the
Term Loans pursuant to Section 2.10(b), as specified therein.

 

Section 5.19  Off Balance Sheet Obligations; Derivative Obligations.

 


(A)                                  THE BORROWER SHALL NOT HAVE, INCUR OR
UNDERTAKE, OR PERMIT ANY OF ITS SUBSIDIARIES TO HAVE, INCUR OR UNDERTAKE ANY OFF
BALANCE SHEET OBLIGATIONS, OTHER THAN OFF BALANCE SHEET OBLIGATIONS EXISTING ON
THE DATE HEREOF.

 

82

--------------------------------------------------------------------------------


 


(B)                                 THE BORROWER SHALL NOT ENTER INTO ANY HEDGE
AGREEMENT, EXCEPT FOR HEDGE AGREEMENTS ENTERED INTO TO HEDGE AGAINST
FLUCTUATIONS IN INTEREST RATES OR FOREIGN EXCHANGE RATES INCURRED IN THE
ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH PRUDENT BUSINESS PRACTICE.


 


(C)                                  THE BORROWER SHALL NOT PERMIT ITS
SUBSIDIARIES TO ENTER INTO ANY HEDGE AGREEMENTS, EXCEPT HEDGE AGREEMENTS ENTERED
INTO TO HEDGE AGAINST FLUCTUATIONS IN INTEREST RATES, FOREIGN EXCHANGE, AND
COMMODITY PRICES INCURRED IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH
PRUDENT BUSINESS PRACTICE.


 

Section 5.20  Covenant to Give Security.

 


(A)                                  UPON (X) THE FORMATION OR ACQUISITION OF
ANY NEW DIRECT SUBSIDIARY BY THE BORROWER OR AES BVI II HAVING A FAIR MARKET
VALUE IN EXCESS OF $3,000,000 OR (Y) THE INVESTMENT BY THE BORROWER AND ITS
SUBSIDIARIES IN ANY DIRECT SUBSIDIARY OF THE BORROWER OR AES BVI II THAT WAS NOT
A “PLEDGED SUBSIDIARY” ON THE CLOSING DATE SUCH THAT AGGREGATE ASSETS OF SUCH
SUBSIDIARY HAVE A FAIR MARKET VALUE IN EXCESS OF $3,000,000, THEN IN EACH CASE
AT THE BORROWER’S EXPENSE:


 

(I)                                     WITHIN 10 DAYS AFTER (A) SUCH FORMATION
OR ACQUISITION AND (B) SUCH INVESTMENT, FURNISH TO THE AGENT A DESCRIPTION OF
SUCH SUBSIDIARY, IN EACH CASE IN DETAIL SATISFACTORY TO THE AGENT,

 

(II)                                  WITHIN 15 DAYS AFTER SUCH FORMATION OR
ACQUISITION OF ANY NEW SUBSIDIARY OR SUCH INVESTMENT IN ANY DIRECT SUBSIDIARY OF
THE BORROWER OR AES BVI II THAT WAS NOT A “PLEDGED SUBSIDIARY” ON THE CLOSING
DATE, DULY EXECUTE AND DELIVER SECURITY AGREEMENT SUPPLEMENTS (IF NECESSARY) AS
SPECIFIED BY, AND IN FORM AND SUBSTANCE SATISFACTORY TO THE AGENT, SECURING
PAYMENT OF ALL OF THE OBLIGATIONS OF THE BORROWER UNDER THE FINANCING DOCUMENTS;
PROVIDED THAT IF SUCH NEW SUBSIDIARY IS A CFC, ONLY 65% OF SUCH EQUITY INTERESTS
SHALL BE PLEDGED IN FAVOR OF THE SECURED HOLDERS,

 

(III)                               WITHIN 30 DAYS AFTER SUCH FORMATION OR
ACQUISITION, TAKE, AND CAUSE EACH LOAN PARTY TO TAKE, WHATEVER ACTION
(INCLUDING, WITHOUT LIMITATION, THE RECORDING OF MORTGAGES, THE FILING OF
UNIFORM COMMERCIAL CODE FINANCING STATEMENTS, THE GIVING OF NOTICES AND THE
ENDORSEMENT OF NOTICES ON TITLE DOCUMENTS) MAY BE NECESSARY OR ADVISABLE IN THE
OPINION OF THE AGENT TO VEST IN THE COLLATERAL TRUSTEES (OR IN ANY
REPRESENTATIVE OF THE COLLATERAL TRUSTEES DESIGNATED BY IT) VALID AND SUBSISTING
LIENS ON THE PROPERTIES PURPORTED TO BE SUBJECT TO THE PLEDGES, SECURITY
AGREEMENT SUPPLEMENTS, AND SECURITY AGREEMENTS DELIVERED PURSUANT TO THIS
SECTION 5.20, ENFORCEABLE AGAINST ALL THIRD PARTIES IN ACCORDANCE WITH THEIR
TERMS, AND

 

(IV)                              AT ANY TIME AND FROM TIME TO TIME, PROMPTLY
EXECUTE AND DELIVER ANY AND ALL FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE ALL
SUCH OTHER ACTION AS THE AGENT MAY DEEM NECESSARY OR DESIRABLE IN OBTAINING THE
FULL BENEFITS OF, OR IN PERFECTING AND PRESERVING THE LIENS OF, SUCH PLEDGES,
ASSIGNMENTS, SECURITY AGREEMENT SUPPLEMENTS AND SECURITY AGREEMENTS;

 

PROVIDED, HOWEVER, THAT SECTION 5.20(A)(Y) SHALL NOT BE APPLICABLE TO
SUBSIDIARIES FOR

 

83

--------------------------------------------------------------------------------


 

WHICH A GRANT OR PERFECTION OF A LIEN ON SUCH SUBSIDIARY’S STOCK WOULD REQUIRE
APPROVALS AND CONSENTS FROM FOREIGN AND DOMESTIC REGULATIONS AND FROM LENDERS
TO, AND SUPPLIERS, CUSTOMERS OR OTHER CONTRACTUAL COUNTERPARTIES OF, SUCH
SUBSIDIARY.

 


(B)                                 OTHER THAN WITH RESPECT TO THE NON-PLEDGED
SUBSIDIARIES, THE SECURED HOLDERS SHALL HAVE VALID, PERFECTED FIRST PRIORITY
LIEN ON (I) 65% OF THE EQUITY INTERESTS OF EACH DIRECT SUBSIDIARY OF THE
BORROWER THAT IS (A) ORGANIZED UNDER THE LAWS OF A JURISDICTION OTHER THAN THE
UNITED STATES OR ANY STATE THEREOF, OR (B) A LIMITED LIABILITY COMPANY ORGANIZED
UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF THE DIRECT OR INDIRECT
SUBSIDIARY OF WHICH IS ORGANIZED UNDER THE LAWS OF A JURISDICTION OTHER THAN THE
UNITED STATES OR ANY STATE THEREOF, (II) 100% OF THE EQUITY INTERESTS OF EACH
DIRECT SUBSIDIARY OF THE BORROWER THAT IS ORGANIZED UNDER THE LAWS OF THE UNITED
STATES OR ANY STATE THEREOF OTHER THAN THOSE SUBSIDIARIES DESCRIBED BY CLAUSE
(I)(B) ABOVE AND (III) 65% OF THE EQUITY INTERESTS OF EACH DIRECT SUBSIDIARY OF
AES BVI II.


 

Section 5.21  Further Assurances.

 


(A)                                  PROMPTLY UPON REQUEST BY THE AGENT, OR ANY
BANK PARTY THROUGH THE AGENT, CORRECT, AND CAUSE EACH OF THE OTHER LOAN PARTIES
PROMPTLY TO CORRECT, ANY MATERIAL DEFECT OR ERROR THAT MAY BE DISCOVERED IN ANY
FINANCING DOCUMENT OR IN THE EXECUTION, ACKNOWLEDGMENT, FILING OR RECORDATION
THEREOF THAT AFFECT THE VALIDITY OR ENFORCEABILITY THEREOF, AND


 


(B)                                 PROMPTLY UPON REQUEST BY THE AGENT, OR ANY
BANK PARTY THROUGH THE AGENT, DO, EXECUTE, ACKNOWLEDGE, DELIVER, RECORD,
RE-RECORD, FILE, RE-FILE, REGISTER AND RE-REGISTER ANY AND ALL SUCH FURTHER
ACTS, PLEDGE AGREEMENTS, ASSIGNMENTS, FINANCING STATEMENTS AND CONTINUATIONS
THEREOF, TERMINATION STATEMENTS, NOTICES OF ASSIGNMENT, TRANSFERS, CERTIFICATES,
ASSURANCES AND OTHER INSTRUMENTS AS THE AGENT, OR ANY BANK PARTY THROUGH THE
AGENT, MAY REASONABLY REQUIRE FROM TIME TO TIME IN ORDER TO (A) CARRY OUT MORE
EFFECTIVELY THE PURPOSES OF THE FINANCING DOCUMENTS, (B) TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, SUBJECT TO THE BORROWER’S PROPERTIES, ASSETS,
RIGHTS OR INTERESTS TO THE LIENS NOW OR HEREAFTER INTENDED TO BE COVERED BY ANY
OF THE COLLATERAL DOCUMENTS, (C) PERFECT AND MAINTAIN THE VALIDITY,
EFFECTIVENESS AND PRIORITY OF ANY OF THE COLLATERAL DOCUMENTS AND ANY OF THE
LIENS INTENDED TO BE CREATED THEREUNDER AND (D) ASSURE, CONVEY, GRANT, ASSIGN,
TRANSFER, PRESERVE, PROTECT AND CONFIRM MORE EFFECTIVELY UNTO THE SECURED
HOLDERS THE RIGHTS GRANTED OR NOW OR HEREAFTER INTENDED TO BE GRANTED TO THE
SECURED HOLDERS UNDER ANY FINANCING DOCUMENT OR UNDER ANY OTHER INSTRUMENT
EXECUTED IN CONNECTION WITH ANY FINANCING DOCUMENT TO WHICH ANY LOAN PARTY IS OR
IS TO BE A PARTY.

 

84

--------------------------------------------------------------------------------


 


ARTICLE VI


 


DEFAULTS


 

Section 6.01  Events of Default.

 

If one or more of the following events (“Events of Default”) shall have occurred
and be continuing:

 

(A)                                  ANY LOAN PARTY SHALL FAIL TO PAY WHEN DUE
ANY PRINCIPAL OF ANY LOAN OR ANY REIMBURSEMENT OBLIGATION, OR SHALL FAIL TO PAY
WITHIN THREE DAYS OF THE DATE WHEN DUE ANY INTEREST, FEES OR OTHER AMOUNTS
PAYABLE UNDER ANY FINANCING DOCUMENT;

 

(B)                                 THE BORROWER SHALL FAIL TO OBSERVE OR
PERFORM ANY COVENANT CONTAINED IN SECTIONS 5.07 TO 5.18, INCLUSIVE, OR EXCEPT IN
ACCORDANCE WITH THE TERMS HEREOF, THE SUBSIDIARY GUARANTY IN ARTICLE 9 SHALL
CEASE TO BE IN FULL FORCE AND EFFECT;

 

(C)                                  ANY LOAN PARTY SHALL FAIL TO OBSERVE OR
PERFORM ANY COVENANT OR AGREEMENT CONTAINED IN ANY FINANCING DOCUMENT (OTHER
THAN THOSE COVERED BY CLAUSE (A) OR (B) ABOVE) FOR 20 DAYS AFTER WRITTEN NOTICE
THEREOF HAS BEEN GIVEN TO THE BORROWER BY THE AGENT AT THE REQUEST OF ANY BANK
PARTY;

 

(D)                                 ANY REPRESENTATION, WARRANTY, CERTIFICATION
OR STATEMENT MADE BY ANY LOAN PARTY IN ANY FINANCING DOCUMENT OR IN ANY
CERTIFICATE, FINANCIAL STATEMENT OR OTHER DOCUMENT DELIVERED PURSUANT TO ANY
FINANCING DOCUMENT SHALL PROVE TO HAVE BEEN INCORRECT IN ANY MATERIAL RESPECT
WHEN MADE (OR DEEMED MADE);

 

(E)                                  THE BORROWER SHALL FAIL TO MAKE ANY PAYMENT
IN RESPECT OF ANY MATERIAL DEBT OR MATERIAL HEDGE AGREEMENT WHEN DUE OR WITHIN
ANY APPLICABLE GRACE PERIOD;

 

(F)                                    ANY EVENT OR CONDITION SHALL OCCUR WHICH
(I) RESULTS IN THE ACCELERATION OF THE MATURITY OF ANY MATERIAL DEBT OF THE
BORROWER OR THE EARLY TERMINATION OF A MATERIAL HEDGE AGREEMENT OF THE BORROWER
BY THE BORROWER’S COUNTERPARTY OR THE ACCELERATION OF ANY MATERIAL DEBT OR THE
EARLY TERMINATION BY THE COUNTERPARTY OF SUCH SUBSIDIARY OR SUBSIDIARIES OF ANY
MATERIAL HEDGE AGREEMENT OF ANY (X) SUBSIDIARY OF THE BORROWER THAT CONTRIBUTED
15% OR MORE TO PARENT OPERATING CASH FLOW FOR THE FOUR MOST RECENTLY COMPLETED
FISCAL QUARTERS OF THE BORROWER OR (Y) SUBSIDIARIES OF THE BORROWER THAT IN THE
AGGREGATE CONTRIBUTED 15% OR MORE TO PARENT OPERATING CASH FLOW FOR THE FOUR
MOST RECENTLY COMPLETED FISCAL QUARTERS OF THE BORROWER (IN THE CASE OF CLAUSES
(X) AND (Y) ABOVE, TOGETHER WITH ANY PERSON IN WHICH SUCH SUBSIDIARY OR
SUBSIDIARIES HAVE A DIRECT OR INDIRECT EQUITY INVESTMENT); (II) RESULTS IN THE
TERMINATION OF ANY COMMITMENT TO PROVIDE FINANCING IN AN AMOUNT IN EXCESS OF
$50,000,000 TO THE BORROWER OR ANY MATERIAL AES ENTITY OR (III) IN THE CASE OF
THE BORROWER, ENABLES (OR, WITH THE GIVING OF NOTICE OR LAPSE OF TIME OR BOTH,
WOULD ENABLE) THE HOLDER OF ANY MATERIAL DEBT OF THE BORROWER OR COUNTERPARTY TO
ANY MATERIAL HEDGE AGREEMENT OF THE BORROWER OR ANY PERSON ACTING ON SUCH
HOLDER’S OR COUNTERPARTY’S BEHALF TO, IN THE CASE OF ANY MATERIAL DEBT,
ACCELERATE THE MATURITY THEREOF OR, IN THE CASE OF ANY MATERIAL HEDGE AGREEMENT,
TO TERMINATE SUCH MATERIAL HEDGE AGREEMENT; PROVIDED THAT THE ABILITY OF ANY
PERSON TO DEMAND OR RECEIVE PAYMENT UNDER A GUARANTEE BY THE BORROWER OF
MATERIAL DEBT OR A MATERIAL HEDGE AGREEMENT OF ANY SUBSIDIARY

 

85

--------------------------------------------------------------------------------


 

SHALL NOT CONSTITUTE AN EVENT OF DEFAULT UNDER THIS CLAUSE (F) UNLESS EITHER (X)
THE DEMAND FOR PAYMENT ARISES AS A RESULT OF A DEFAULT BY THE BORROWER UNDER
SUCH GUARANTEE OR (Y) SUCH PERSON HAS DEMANDED PAYMENT FROM THE BORROWER AND THE
BORROWER HAS NOT MADE SUCH PAYMENT WITHIN 15 BUSINESS DAYS FOLLOWING SUCH DEMAND
(OR SUCH LONGER GRACE PERIOD AS IS ALLOWED UNDER SUCH GUARANTEE);

 

(G)                                 THE BORROWER OR ANY SIGNIFICANT AES ENTITY
SHALL COMMENCE A VOLUNTARY CASE OR OTHER PROCEEDING SEEKING LIQUIDATION,
REORGANIZATION OR OTHER RELIEF WITH RESPECT TO ITSELF OR ITS DEBTS UNDER ANY
BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT OR
SEEKING THE APPOINTMENT OF A TRUSTEE, RECEIVER, LIQUIDATOR, CUSTODIAN OR OTHER
SIMILAR OFFICIAL OF IT OR ANY SUBSTANTIAL PART OF ITS PROPERTY, OR SHALL CONSENT
TO ANY SUCH RELIEF OR TO THE APPOINTMENT OF OR TAKING POSSESSION BY ANY SUCH
OFFICIAL IN AN INVOLUNTARY CASE OR OTHER PROCEEDING COMMENCED AGAINST IT, OR
SHALL MAKE A GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS, OR SHALL FAIL
GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE, OR SHALL TAKE ANY CORPORATE
ACTION TO AUTHORIZE ANY OF THE FOREGOING;

 

(H)                                 AN INVOLUNTARY CASE OR OTHER PROCEEDING
SHALL BE COMMENCED AGAINST THE BORROWER OR ANY SIGNIFICANT AES ENTITY SEEKING
LIQUIDATION, REORGANIZATION OR OTHER RELIEF WITH RESPECT TO IT OR ITS DEBTS
UNDER ANY BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN EFFECT
OR SEEKING THE APPOINTMENT OF A TRUSTEE, RECEIVER, LIQUIDATOR, CUSTODIAN OR
OTHER SIMILAR OFFICIAL OF IT OR ANY SUBSTANTIAL PART OF ITS PROPERTY, AND SUCH
INVOLUNTARY CASE OR OTHER PROCEEDING SHALL REMAIN UNDISMISSED AND UNSTAYED FOR A
PERIOD OF 60 DAYS; OR AN ORDER FOR RELIEF SHALL BE ENTERED AGAINST THE BORROWER
OR ANY SIGNIFICANT AES ENTITY UNDER THE FEDERAL BANKRUPTCY LAWS AS NOW OR
HEREAFTER IN EFFECT;

 

(I)                                     ANY MEMBER OF THE ERISA GROUP SHALL FAIL
TO PAY WHEN DUE AN AMOUNT OR AMOUNTS AGGREGATING IN EXCESS OF $15,000,000 WHICH
IT SHALL HAVE BECOME LIABLE TO PAY UNDER TITLE IV OF ERISA; OR NOTICE OF INTENT
TO TERMINATE A MATERIAL PLAN SHALL BE FILED UNDER TITLE IV OF ERISA BY ANY
MEMBER OF THE ERISA GROUP, ANY PLAN ADMINISTRATOR OR ANY COMBINATION OF THE
FOREGOING; OR THE PBGC SHALL INSTITUTE PROCEEDINGS UNDER TITLE IV OF ERISA TO
TERMINATE, TO IMPOSE LIABILITY (OTHER THAN FOR PREMIUMS UNDER SECTION 4007 OF
ERISA) IN RESPECT OF, OR TO CAUSE A TRUSTEE TO BE APPOINTED TO ADMINISTER ANY
MATERIAL PLAN; OR A CONDITION SHALL EXIST BY REASON OF WHICH THE PBGC WOULD BE
ENTITLED TO OBTAIN A DECREE ADJUDICATING THAT ANY MATERIAL PLAN MUST BE
TERMINATED; OR THERE SHALL OCCUR A COMPLETE OR PARTIAL WITHDRAWAL FROM, OR A
DEFAULT, WITHIN THE MEANING OF SECTION 4219(C)(5) OF ERISA, WITH RESPECT TO, ONE
OR MORE MULTIEMPLOYER PLANS WHICH COULD CAUSE ONE OR MORE MEMBERS OF THE ERISA
GROUP TO INCUR A CURRENT PAYMENT OBLIGATION IN EXCESS OF $15,000,000;

 

(J)                                     A JUDGMENT OR ORDER FOR THE PAYMENT OF
MONEY IN EXCESS OF $25,000,000 SHALL BE RENDERED AGAINST THE BORROWER OR (X) ANY
SUBSIDIARY OF THE BORROWER THAT CONTRIBUTED 10% OR MORE TO PARENT OPERATING CASH
FLOW FOR THE FOUR MOST RECENTLY COMPLETED FISCAL QUARTERS OF THE BORROWER OR
(Y) MORE THAN ONE SUBSIDIARY OF THE BORROWER AND SUCH SUBSIDIARIES IN THE
AGGREGATE CONTRIBUTED 15% OR MORE TO PARENT OPERATING CASH FLOW FOR THE FOUR
MOST RECENTLY COMPLETED FISCAL QUARTERS OF THE BORROWER (IN THE CASE OF CLAUSES
(X) AND (Y) ABOVE, TOGETHER WITH ANY PERSON IN WHICH SUCH SUBSIDIARY OR
SUBSIDIARIES HAVE A DIRECT OR INDIRECT EQUITY INVESTMENT), AND SUCH JUDGMENT OR
ORDER SHALL CONTINUE UNSATISFIED AND UNSTAYED FOR A PERIOD OF 10 DAYS;

 

86

--------------------------------------------------------------------------------


 

(K)                                  ANY PERSON OR GROUP OF PERSONS (WITHIN THE
MEANING OF SECTION 13 OR 14 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED)
OTHER THAN A MEMBER OF THE AES MANAGEMENT GROUP SHALL HAVE ACQUIRED BENEFICIAL
OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 PROMULGATED BY THE SECURITIES AND
EXCHANGE COMMISSION UNDER SAID ACT) OF 32.5% OR MORE OF THE OUTSTANDING SHARES
OF COMMON STOCK OF THE BORROWER; DURING ANY PERIOD OF TWELVE CONSECUTIVE
CALENDAR MONTHS, INDIVIDUALS WHO WERE DIRECTORS OF THE BORROWER ON THE FIRST DAY
OF SUCH PERIOD (OR WHO WERE APPOINTED OR NOMINATED FOR ELECTION AS DIRECTORS OF
THE BORROWER BY AT LEAST A MAJORITY OF THE INDIVIDUALS WHO WERE DIRECTORS ON THE
FIRST DAY OF SUCH PERIOD) SHALL CEASE TO CONSTITUTE A MAJORITY OF THE BOARD OF
DIRECTORS OF THE BORROWER; OR

 

(L)                                     ANY COLLATERAL DOCUMENT AFTER DELIVERY
THEREOF PURSUANT TO SECTION 3.01 SHALL FOR ANY REASON (OTHER THAN PURSUANT TO
THE TERMS THEREOF) CEASE TO CREATE A VALID AND PERFECTED FIRST PRIORITY LIEN ON
AND SECURITY INTEREST IN A MATERIAL PORTION OF THE COLLATERAL PURPORTED TO BE
COVERED THEREBY,

 

then, and in every such event, the Agent shall (i) if requested by the Required
Banks, by notice to the Borrower terminate the Revolving Credit Loan Commitments
and they shall thereupon terminate and (ii) if requested by the Required Banks,
by notice to the Borrower declare the Notes, all interest thereon, and all other
amounts payable under this Agreement and the other Financing Documents to be,
and the Notes, all such interest thereon and all such other amounts shall
thereupon become immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower; provided that in the case of any Automatic Acceleration Event, without
any notice to the Borrower or any other act by the Agent or the Banks, the
Revolving Credit Loan Commitments shall thereupon terminate and the Notes, all
interest thereon, and all other amounts payable under this Agreement and the
other Financing Documents shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

 

Section 6.02  Notice of Default.

 

The Agent shall give notice to the Borrower under Section 6.01(c) promptly upon
being requested to do so by any Bank Party and shall thereupon notify all the
Banks thereof.

 

Section 6.03  Cash Collateral.

 

If any Automatic Acceleration Event shall occur or the Loans of the Bank Parties
shall have otherwise been accelerated or the Revolving Credit Loan Commitments
have been terminated pursuant to Section 6.01, then without any request or the
taking of any other action by the Agent or any of the Bank Parties, the Borrower
shall be obligated forthwith to pay to the Collateral Agent an amount in
immediately available funds equal to the then aggregate amount available for
Revolving L/C Drawings (regardless of whether any conditions to any such
Revolving L/C Drawings can then be met) under all Revolving Letters of Credit at
the time outstanding, to be held by the Collateral Agent as cash collateral as
provided in Section 2.14 and Section 2.15, in the case of all Revolving Letters
of Credit.

 

87

--------------------------------------------------------------------------------


 


ARTICLE VII


 


THE AGENT


 

Section 7.01  Appointment and Authorization.

 

Each Bank Party (on behalf of itself and its Affiliates as potential Hedge
Banks) irrevocably appoints and authorizes the Agent and the Collateral Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement and the other Financing Documents as are
delegated to the Agent or the Collateral Agent, as the case may be, by the terms
hereof and thereof, together with all such powers and discretion as are
reasonably incidental thereto.  As to any matters not expressly provided for by
the Financing Documents (including, without limitation, enforcement or
collection of the Notes), neither the Agent nor the Collateral Agent shall be
required to exercise any discretion or to take any action, but shall be required
to act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Banks, and such
instructions shall be binding upon all Bank Parties and all the holders of
Notes; provided, however, that neither the Agent nor the Collateral Agent shall
be required to take any action that exposes such agent to personal liability or
that is contrary to this Agreement or applicable law.  Without limiting any of
the foregoing in this Section 7.01, the Agent shall not be required to take any
action with respect to any Default, except as expressly provided in Article 6. 
Each of the Collateral Agent and the Agent agrees to give each Bank Party prompt
notice of each notice given to it by the Borrower pursuant to the terms of this
Agreement.

 

Section 7.02  Agent and Affiliates.

 

Citicorp USA, Inc. and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with each of the Loan Parties and their respective Affiliates
as though Citicorp USA, Inc. were not the Agent hereunder and without notice to
or consent of the Bank Parties.  The Bank Parties acknowledge that, pursuant to
such activities, Citicorp USA, Inc. or its Affiliates may receive information
regarding any Loan Party or its Affiliates (including information that may be
subject to confidentiality obligations in favor of such Loan Party or such
Affiliate) and acknowledge that the Agent shall not be under any obligation to
provide such information to them.  With respect to its Loans or any Revolving
Letters of Credit, Citicorp USA, Inc. shall have the same rights and powers
under this Agreement or any other Financing Document as any other Bank Party and
may exercise such rights and powers as though it were not the Agent, and the
terms “Bank” and “Banks” include Citicorp USA, Inc. in its individual capacity.

 

Section 7.03  Consultation with Experts.

 

The Agent and the Collateral Agent may execute any of their respective duties
under this Agreement or any other Financing Document (including for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel, independent public accountants

 

88

--------------------------------------------------------------------------------


 

and other consultants or experts concerning all matters pertaining to such
duties.  Neither the Agent nor the Collateral Agent shall be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects in the
absence of gross negligence or willful misconduct.

 

Section 7.04  Liability of Agent and Collateral Agent.

 

Neither the Agent, the Collateral Agent nor any of their Affiliates nor any of
their respective directors, officers, agents or employees shall be liable for
any action taken or not taken by it in connection with this Agreement or any
other Financing Document (a) with the consent or at the request of the Required
Banks or (b) in the absence of its own gross negligence or willful misconduct. 
Neither the Agent, the Collateral Agent nor any of their Affiliates nor any of
their respective directors, officers, agents or employees shall be responsible
for or have any duty to ascertain, inquire into or verify (i) any statement,
warranty or representation made by any Loan Party in connection with the
Financing Documents or any Extension of Credit hereunder, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agent or the Collateral Agent under or in connection with this Agreement
or any other Financing Document; (ii) the performance or observance of any of
the covenants or agreements of any Loan Party; (iii) the perfection or priority
of any Lien or security interest created or purported to be created under the
Collateral Documents; (iv) the satisfaction of any condition specified in
Article 3, except receipt of items required to be delivered to the Agent or (v)
the validity, effectiveness, genuineness, enforceability or sufficiency of the
Financing Documents or any other instrument or writing furnished in connection
therewith.  Neither the Agent nor the Collateral Agent shall incur any liability
by acting in reliance upon any notice, consent, certificate, statement or other
writing (which may be a bank wire, telex, facsimile transmission or similar
writing) believed by it to be genuine or to be signed by the proper party or
parties.

 

Section 7.05  Indemnification.

 

Each Bank Party shall, ratably (determined as provided below) indemnify the
Agent, the Collateral Agent, each Revolving Fronting Bank, each of their
respective Affiliates and the respective directors, officers, agents and
employees of any of them (to the extent not reimbursed by the Obligors) against
any cost, expense (including counsel fees and disbursements), claim, demand,
action, loss or liability (except such as result from such indemnitees’ gross
negligence or willful misconduct) that such indemnitees may suffer or incur in
connection with the Financing Documents or any action taken or omitted by such
indemnitees thereunder.  For purposes of this Section 7.05, the Bank Party’s
ratable share of any amount shall be determined, at any time, according to the
sum of (a) the aggregate principal amount of Loans outstanding at such time and
owing to the respective Bank Party; (b) the aggregate Revolving Letter of Credit
Liabilities outstanding at such time and owing to the respective Bank Party and
(c) their respective Unused Revolving Credit Loan Commitments outstanding at
such time.

 

Section 7.06  Credit Decision.

 

Each Bank Party acknowledges that it has, independently and without reliance
upon the Agent, the Collateral Agent, any Revolving Fronting Bank, or any other
Bank or any Arranger Party, and based on the financial statements referred to in
Section 4.05 and such other

 

89

--------------------------------------------------------------------------------


 

documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Bank Party also
acknowledges that it will, independently and without reliance upon the Agent,
the Collateral Agent, or any other Bank Party, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking any action under this Agreement.

 

Section 7.07  Successor Agent or Collateral Agent.

 

The Agent or the Collateral Agent may resign at any time by giving notice
thereof to the Bank Parties and the Borrower.  Upon any such resignation, the
Required Banks shall have the right to appoint a successor Agent or a successor
Collateral Agent.  If no successor Agent or successor Collateral Agent shall
have been so appointed by the Required Banks, and shall have accepted such
appointment, within 30  days after the retiring Agent or Collateral Agent gives
notice of resignation, then the retiring Agent or Collateral Agent (as the case
may be), on behalf of the Bank Parties, shall appoint a successor Agent or a
successor Collateral Agent (as applicable), which shall be a commercial bank
organized or licensed under the laws of the United States and having a combined
capital and surplus of at least $250,000,000.  Upon the acceptance of its
appointment as Agent or Collateral Agent (as the case may be) hereunder by a
successor Agent or a successor Collateral Agent, upon the execution and filing
or recording of such financing statements, or amendment, thereto, and such other
instruments or notices, as may be necessary or desirable, or as the Required
Lenders may request with respect to the Security Agreement and the BVI Cayman
Pledge Agreement in order to continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents, such successor Agent or
Collateral Agent (as applicable) shall thereupon succeed to and become vested
with all the rights and duties of the retiring Agent or Collateral Agent (as the
case may be), and the retiring Agent or Collateral Agent shall be discharged
from its duties and obligations hereunder.  If within 45 days after written
notice is given of the retiring Agent’s or Collateral Agent’s (as the case may
be) resignation under this Section 7.07 no successor Agent or Collateral Agent
(as the case may be) shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Agent’s or Collateral
Agent’s (as the case may be) resignation shall become effective, (ii) the
retiring Agent or Collateral Agent (as the case may be) shall thereupon be
discharged from its duties and obligations under the Financing Documents and
(iii) the Required Banks shall thereafter perform all duties of the retiring
Agent or Collateral Agent (as the case may be) until such time, if any, as the
Required Banks appoint a successor Agent or a successor Collateral Agent as
provided above.  After any retiring Agent’s or Collateral Agent’s (as the case
may be) resignation hereunder as Agent or Collateral Agent (as the case may be)
the provisions of this Article shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent or Collateral Agent (as
the case may be).

 

Section 7.08  Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Obligor, the Agent (irrespective of whether
the principal of any Loan or Revolving Letter of Credit Liabilities shall then
be due and payable as herein expressed or by declaration or

 

90

--------------------------------------------------------------------------------


 

otherwise and irrespective of whether the Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(A)                                  TO FILE AND PROVE A CLAIM FOR THE WHOLE
AMOUNT OF THE PRINCIPAL AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS,
THE REVOLVING LETTER OF CREDIT LIABILITIES AND ALL OTHER OBLIGATIONS THAT ARE
OWING AND UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS MAY BE NECESSARY OR
ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE BANK PARTIES AND THE AGENT
(INCLUDING ANY CLAIM FOR THE REASONABLE COMPENSATION, EXPENSES, DISBURSEMENTS
AND ADVANCES OF THE BANK PARTIES AND THE AGENT AND THEIR RESPECTIVE AGENTS AND
COUNSEL AND ALL OTHER AMOUNTS DUE THE BANK PARTIES AND THE AGENT AND THE
COLLATERAL AGENT UNDER THIS AGREEMENT) ALLOWED IN SUCH JUDICIAL PROCEEDING;

 

(B)                                 TO COLLECT AND RECEIVE ANY MONIES OR OTHER
PROPERTY PAYABLE OR DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;
AND

 

(C)                                  ANY CUSTODIAN, RECEIVER, ASSIGNEE, TRUSTEE,
LIQUIDATOR, SEQUESTRATOR OR OTHER SIMILAR OFFICIAL IN ANY SUCH JUDICIAL
PROCEEDING IS HEREBY AUTHORIZED BY EACH BANK PARTY TO MAKE SUCH PAYMENTS TO THE
AGENT AND, IN THE EVENT THAT THE AGENT SHALL CONSENT TO THE MAKING OF SUCH
PAYMENTS DIRECTLY TO THE BANK PARTIES, TO PAY TO THE AGENT ANY AMOUNT DUE FOR
THE REASONABLE COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE AGENT,
THE COLLATERAL AGENT AND THEIR RESPECTIVE AGENTS AND COUNSEL, AND ANY OTHER
AMOUNTS DUE THE AGENT UNDER THIS AGREEMENT.

 

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Bank Party any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Bank Party or to authorize the Agent to vote in respect of
the claim of any Bank Party in any such proceeding.

 

Section 7.09  Agents’ Fee.

 

The Borrower shall pay to the Agent and the Collateral Agent for their own
account fees in the amounts and at the times previously agreed upon between the
Borrower, the Agent and the Collateral Agent.

 

Section 7.10  Amendment to the Collateral Trust Agreement.

 


(A)                                  EACH BANK, BY ITS SIGNATURE HERETO,
CONSENTS TO THE EXECUTION AND DELIVERY OF (I) AMENDMENT NO. 2 TO THE COLLATERAL
TRUST AGREEMENT FOR THE PURPOSE OF AMENDING THE DEFINITION OF “OTHER DEBT
AGREEMENT” THEREIN AND (II) AT SUCH TIME AS THE SUL GUARANTEE SHALL HAVE BEEN
PAID IN FULL OR TERMINATED, AN AMENDMENT TO THE COLLATERAL TRUST AGREEMENT TO
AMEND THE DEFINITION OF “SECURED OBLIGATIONS” TO INCREASE THE AMOUNT OF
PERMITTED SECURED HEDGE AGREEMENTS TO $100,000,000.


 


(B)                                 EACH BANK HEREBY AUTHORIZES THE AGENT, AS
THE REQUIRED REPRESENTATIVE (AS DEFINED IN THE COLLATERAL TRUST AGREEMENT), TO
AUTHORIZE THE COLLATERAL TRUSTEES TO EXECUTE EACH OF THE AMENDMENTS REFERRED TO
IN SECTION 7.10(A).

 

91

--------------------------------------------------------------------------------


 

Section 7.11  Delivery of Information.

 


(A)                                  THE BORROWER HEREBY AGREES THAT IT WILL
PROVIDE TO THE AGENT ALL INFORMATION, DOCUMENTS AND OTHER MATERIALS THAT IT IS
OBLIGATED TO FURNISH TO THE AGENT PURSUANT TO THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, ALL NOTICES, REQUESTS, FINANCIAL STATEMENTS, FINANCIAL AND OTHER
REPORTS, CERTIFICATES AND OTHER INFORMATION MATERIALS, BUT EXCLUDING ANY SUCH
COMMUNICATION THAT (I) RELATES TO A REQUEST FOR A NEW, OR A CONVERSION OF AN
EXISTING, BORROWING OR OTHER EXTENSION OF CREDIT (INCLUDING ANY ELECTION OF AN
INTEREST RATE OR INTEREST PERIOD RELATING THERETO), (II) RELATES TO THE PAYMENT
OF ANY PRINCIPAL OR OTHER AMOUNT DUE UNDER THIS AGREEMENT PRIOR TO THE SCHEDULED
DATE THEREFOR, (III) PROVIDES NOTICE OF ANY DEFAULT OR EVENT OF DEFAULT UNDER
THIS AGREEMENT OR (IV) IS REQUIRED TO BE DELIVERED PURSUANT TO SECTIONS 3.01 OR
3.02 TO SATISFY ANY CONDITION PRECEDENT TO THE EFFECTIVENESS OF THIS AGREEMENT
AND/OR ANY BORROWING OR OTHER EXTENSION OF CREDIT HEREUNDER (ALL SUCH
NON-EXCLUDED COMMUNICATIONS BEING REFERRED TO HEREIN COLLECTIVELY AS
“COMMUNICATIONS”), BY TRANSMITTING THE COMMUNICATIONS IN AN ELECTRONIC/SOFT
MEDIUM IN A FORMAT ACCEPTABLE TO THE AGENT TO OPLOANSWEBADMIN@CITIGROUP.COM.  IN
ADDITION, THE BORROWER AGREES TO CONTINUE TO PROVIDE THE COMMUNICATIONS TO THE
AGENT IN THE MANNER SPECIFIED IN THIS AGREEMENT BUT ONLY TO THE EXTENT REQUESTED
BY THE AGENT.


 


(B)                                 THE BORROWER FURTHER AGREES THAT THE AGENT
MAY MAKE THE COMMUNICATIONS AVAILABLE TO THE OTHER BANK PARTIES BY POSTING THE
COMMUNICATIONS ON INTRALINKS OR A SUBSTANTIALLY SIMILAR ELECTRONIC TRANSMISSION
SYSTEMS.  (THE “PLATFORM”).


 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM.  IN NO EVENT
SHALL THE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, “AGENT
PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY BANK PARTY OR ANY OTHER PERSON
OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

92

--------------------------------------------------------------------------------


 

(c)                                  The Agent agrees that the receipt of the
Communications by the Agent at its e-mail address set forth in clause (a) above
shall constitute effective delivery of the Communications to the Agent for
purposes of the Financing Documents.  Each Bank Party agrees that notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Bank Party for purposes of the Financing Documents.  Each Bank Party
agrees to notify the Agent in writing (including by electronic communication)
from time to time of such Bank Party’s e-mail address to which the foregoing
notice may be sent by electronic transmission and that the foregoing notice may
be sent to such e-mail address.  Nothing herein shall prejudice the right of the
Agent or any Bank Party to give any notice or other communication pursuant to
any Financing Document in any other manner specified in such Financing Document.

 


ARTICLE VIII


 


CHANGE IN CIRCUMSTANCES


 

Section 8.01  Basis for Determining Interest Rate Inadequate or Unfair.

 

If on or prior to the first day of any Interest Period for any Euro-Dollar
Borrowing:

 

(A)                                  THE AGENT IS ADVISED BY THE REFERENCE BANKS
THAT DEPOSITS IN DOLLARS (IN THE APPLICABLE AMOUNTS) ARE NOT BEING OFFERED TO
THE REFERENCE BANKS IN THE RELEVANT MARKET FOR SUCH INTEREST PERIOD, OR

 

(B)                                 THE REQUIRED BANKS ADVISE THE AGENT THAT THE
ADJUSTED LONDON INTERBANK OFFERED RATE AS DETERMINED BY THE AGENT WILL NOT
ADEQUATELY AND FAIRLY REFLECT THE COST TO SUCH BANKS OF FUNDING THEIR
EURO-DOLLAR LOANS FOR SUCH INTEREST PERIOD, THE AGENT SHALL FORTHWITH GIVE
NOTICE THEREOF TO THE BORROWER AND THE BANK PARTIES, WHEREUPON UNTIL THE AGENT
NOTIFIES THE BORROWER THAT THE CIRCUMSTANCES GIVING RISE TO SUCH SUSPENSION NO
LONGER EXIST, (I) THE OBLIGATIONS OF THE BANK PARTIES TO MAKE EURO-DOLLAR LOANS,
OR TO CONTINUE OR CONVERT OUTSTANDING LOANS AS OR INTO EURO-DOLLAR LOANS, SHALL
BE SUSPENDED AND (II) EACH OUTSTANDING EURO-DOLLAR LOAN SHALL BE CONVERTED INTO
A BASE RATE LOAN ON THE LAST DAY OF THE THEN CURRENT INTEREST PERIOD APPLICABLE
THERETO.  UNLESS THE BORROWER NOTIFIES THE AGENT AT LEAST TWO DOMESTIC BUSINESS
DAYS BEFORE THE DATE OF ANY EURO-DOLLAR BORROWING FOR WHICH A NOTICE OF
BORROWING HAS PREVIOUSLY BEEN GIVEN THAT IT ELECTS NOT TO BORROW ON SUCH DATE,
SUCH BORROWING SHALL INSTEAD BE MADE AS A BASE RATE BORROWING.

 

Section 8.02  Illegality.

 

If, on or after the date of this Agreement, the adoption of any applicable law,
rule or regulation, or any change in any applicable law, rule or regulation, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank Party (or its Euro-Dollar
Lending Office) with any request or directive (whether or not having the force
of law) of any such authority, central bank or comparable agency shall make it

 

93

--------------------------------------------------------------------------------


 

unlawful or impossible for any Bank Party (or its Euro-Dollar Lending Office) to
make, maintain or fund its Euro-Dollar Loans to the Borrower and such Bank Party
shall so notify the Agent, the Agent shall forthwith give notice thereof to the
other Bank Parties and the Borrower, whereupon until such Bank Party notifies
the Borrower and the Agent that the circumstances giving rise to such suspension
no longer exist, the obligation of such Bank Party to make Euro-Dollar Loans to
the Borrower, or to convert outstanding Loans into Euro-Dollar Loans or continue
outstanding Loans as Euro-Dollar Loans, shall be suspended.  Before giving any
notice to the Agent pursuant to this Section 8.02, such Bank Party shall
designate a different Euro-Dollar Lending Office if such designation will avoid
the need for giving such notice and will not, in the judgment of such Bank
Party, be otherwise disadvantageous to such Bank Party.  If such notice is
given, each Euro-Dollar Loan of such Bank Party then outstanding shall be
converted to a Base Rate Loan either (a) on the last day of the then current
Interest Period applicable to such Euro-Dollar Loan if such Bank Party may
lawfully continue to maintain and fund such Loan as a Euro-Dollar Loan to such
day or (b) immediately if such Bank Party shall determine that it may not
lawfully continue to maintain and fund such Loan as a Euro-Dollar Loan to such
day.  Interest and principal on any such Base Rate Loan shall be payable on the
same dates as, and on a pro rata basis with, the interest and principal payable
on the related Euro-Dollar Loans of the other Bank Parties.

 

Section 8.03  Increased Cost and Reduced Return.

 


(A)                                  IF ON OR AFTER THE DATE HEREOF, THE
ADOPTION OF ANY APPLICABLE LAW, RULE OR REGULATION, OR ANY CHANGE IN ANY
APPLICABLE LAW, RULE OR REGULATION, OR ANY CHANGE IN THE INTERPRETATION OR
ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE
AGENCY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, OR COMPLIANCE
BY ANY BANK (OR ITS APPLICABLE LENDING OFFICE) OR ANY REVOLVING FRONTING BANK
(ANY BANK (OR ITS APPLICABLE LENDING OFFICE) AND ANY REVOLVING FRONTING BANK
BEING REFERRED TO IN THIS SECTION 8.03 AS A “CREDIT PARTY”) WITH ANY REQUEST OR
DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY,
CENTRAL BANK OR COMPARABLE AGENCY SHALL IMPOSE, MODIFY OR DEEM APPLICABLE ANY
RESERVE (INCLUDING, WITHOUT LIMITATION, ANY SUCH REQUIREMENT IMPOSED BY THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM, BUT EXCLUDING WITH RESPECT TO
ANY EURO-DOLLAR LOAN ANY SUCH REQUIREMENT INCLUDED IN AN APPLICABLE EURO-DOLLAR
RESERVE PERCENTAGE), SPECIAL DEPOSIT, INSURANCE ASSESSMENT OR SIMILAR
REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT
EXTENDED BY, ANY CREDIT PARTY OR SHALL IMPOSE ON ANY CREDIT PARTY OR ON THE
LONDON INTERBANK MARKET ANY OTHER CONDITION AFFECTING ITS EURO-DOLLAR LOANS, ITS
NOTE OR NOTES, THE REVOLVING LETTERS OF CREDIT, OR ITS OBLIGATION TO MAKE
EURO-DOLLAR LOANS OR TO ISSUE REVOLVING LETTERS OF CREDIT OR TO PARTICIPATE
THEREIN AND THE RESULT OF ANY OF THE FOREGOING IS TO INCREASE THE COST TO SUCH
CREDIT PARTY OF MAKING OR MAINTAINING ANY EURO-DOLLAR LOAN OR ISSUING ANY
REVOLVING LETTER OF CREDIT OR PARTICIPATING THEREIN, OR TO REDUCE THE AMOUNT OF
ANY SUM RECEIVED OR RECEIVABLE BY SUCH CREDIT PARTY UNDER THIS AGREEMENT OR
UNDER ITS NOTE OR NOTES WITH RESPECT THERETO, BY AN AMOUNT DEEMED BY SUCH CREDIT
PARTY TO BE MATERIAL, THEN, WITHIN 15 DAYS AFTER DEMAND BY SUCH CREDIT PARTY
(WITH A COPY TO THE AGENT), THE BORROWER SHALL PAY TO SUCH CREDIT PARTY SUCH
ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH CREDIT PARTY FOR SUCH
INCREASED COST OR REDUCTION.


 


(B)                                 IF ANY CREDIT PARTY SHALL HAVE DETERMINED
THAT, AFTER THE DATE HEREOF, THE ADOPTION OF ANY APPLICABLE LAW, RULE OR
REGULATION REGARDING CAPITAL ADEQUACY, OR ANY CHANGE IN

 

94

--------------------------------------------------------------------------------


 


ANY SUCH LAW, RULE OR REGULATION, OR ANY CHANGE IN THE INTERPRETATION OR
ADMINISTRATION THEREOF BY ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE
AGENCY CHARGED WITH THE INTERPRETATION OR ADMINISTRATION THEREOF, OR ANY REQUEST
OR DIRECTIVE REGARDING CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW)
OF ANY SUCH AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY, HAS OR WOULD HAVE THE
EFFECT OF REDUCING THE RATE OF RETURN ON CAPITAL OF SUCH CREDIT PARTY (OR ITS
PARENT) AS A CONSEQUENCE OF SUCH CREDIT PARTY’S OBLIGATIONS HEREUNDER TO A LEVEL
BELOW THAT WHICH SUCH CREDIT PARTY (OR ITS PARENT) COULD HAVE ACHIEVED BUT FOR
SUCH ADOPTION, CHANGE, REQUEST OR DIRECTIVE (TAKING INTO CONSIDERATION ITS
POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY SUCH CREDIT
PARTY TO BE MATERIAL, THEN FROM TIME TO TIME, WITHIN 15 DAYS AFTER DEMAND BY
SUCH CREDIT PARTY (WITH A COPY TO THE AGENT), THE BORROWER SHALL PAY TO SUCH
CREDIT PARTY SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH CREDIT
PARTY (OR ITS PARENT) FOR SUCH REDUCTION.


 


(C)                                  EACH CREDIT PARTY WILL PROMPTLY NOTIFY THE
BORROWER AND THE AGENT OF ANY EVENT OF WHICH IT HAS KNOWLEDGE, OCCURRING AFTER
THE DATE HEREOF, WHICH WILL ENTITLE SUCH CREDIT PARTY TO COMPENSATION PURSUANT
TO THIS SECTION 8.03(C) AND WILL DESIGNATE A DIFFERENT APPLICABLE LENDING OFFICE
IF SUCH DESIGNATION WILL AVOID THE NEED FOR, OR REDUCE THE AMOUNT OF, SUCH
COMPENSATION AND WILL NOT, IN THE JUDGMENT OF SUCH CREDIT PARTY, BE OTHERWISE
DISADVANTAGEOUS TO SUCH CREDIT PARTY.  A CERTIFICATE OF ANY CREDIT PARTY
CLAIMING COMPENSATION UNDER THIS SECTION 8.03(C) AND SETTING FORTH THE
ADDITIONAL AMOUNT OR AMOUNTS TO BE PAID TO IT HEREUNDER SHALL BE CONCLUSIVE IN
THE ABSENCE OF MANIFEST ERROR.  IN DETERMINING SUCH AMOUNT, SUCH BANK PARTY MAY
USE ANY REASONABLE AVERAGING AND ATTRIBUTION METHODS.


 

Section 8.04  Taxes.

 


(A)                                  ANY AND ALL PAYMENTS BY THE BORROWER AND
ANY OTHER LOAN PARTY TO OR FOR THE ACCOUNT OF ANY BANK PARTY (WHICH FOR PURPOSES
OF THIS SECTION 8.04, SHALL INCLUDE A THIRD PARTY FRONTING BANK AND ITS
ASSIGNEES), THE AGENT OR THE COLLATERAL AGENT HEREUNDER OR UNDER ANY OTHER
FINANCING DOCUMENT SHALL BE MADE FREE AND CLEAR OF AND WITHOUT DEDUCTION FOR ANY
AND ALL PRESENT OR FUTURE TAXES, DUTIES, LEVIES, IMPOSTS, DEDUCTIONS, CHARGES OR
WITHHOLDINGS, AND ALL LIABILITIES WITH RESPECT THERETO, EXCLUDING, IN THE CASE
OF EACH BANK PARTY, THE AGENT AND THE COLLATERAL AGENT, TAXES IMPOSED ON ITS
INCOME (INCLUDING BRANCH PROFIT TAXES), FRANCHISE AND SIMILAR TAXES AND OTHER
TAXES IMPOSED ON IT THAT, IN ANY SUCH CASE, WOULD NOT HAVE BEEN IMPOSED BUT FOR
A MATERIAL CONNECTION BETWEEN SUCH BANK PARTY, THE AGENT OR THE COLLATERAL AGENT
(AS THE CASE MAY BE) AND THE JURISDICTION IMPOSING SUCH TAXES (OTHER THAN A
MATERIAL CONNECTION ARISING BY REASON OF THIS AGREEMENT OR ANY OTHER FINANCING
DOCUMENT OR THE RECEIPT OF PAYMENTS MADE HEREUNDER OR THEREUNDER OR THE EXERCISE
OF ANY RIGHTS BY A BANK PARTY, THE AGENT OR THE COLLATERAL AGENT (AS THE CASE
MAY BE) HEREUNDER OR THEREUNDER) (ALL SUCH NON-EXCLUDED TAXES, DUTIES, LEVIES,
IMPOSTS, DEDUCTIONS, CHARGES, WITHHOLDINGS AND LIABILITIES BEING HEREINAFTER
REFERRED TO AS “TAXES”).  IF THE BORROWER OR ANY OTHER LOAN PARTY SHALL BE
REQUIRED BY LAW TO DEDUCT ANY TAXES FROM OR IN RESPECT OF ANY SUM PAYABLE
HEREUNDER OR UNDER ANY OTHER FINANCING DOCUMENT TO ANY BANK PARTY, THE AGENT OR
THE COLLATERAL AGENT (I) THE SUM PAYABLE SHALL BE INCREASED AS NECESSARY SO THAT
AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO
ADDITIONAL SUMS PAYABLE UNDER THIS SECTION 8.04) SUCH BANK PARTY, THE AGENT OR
THE COLLATERAL AGENT (AS THE CASE MAY BE) RECEIVES AN AMOUNT EQUAL TO THE SUM IT
WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE; (II) THE BORROWER SHALL
MAKE SUCH DEDUCTIONS; (III) THE BORROWER SHALL PAY THE FULL AMOUNT DEDUCTED TO
THE RELEVANT TAXATION AUTHORITY OR OTHER AUTHORITY IN ACCORDANCE WITH

 

95

--------------------------------------------------------------------------------


 


APPLICABLE LAW AND (IV) THE BORROWER SHALL FURNISH TO THE AGENT, AT ITS ADDRESS
REFERRED TO IN SECTION 10.01, THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT OR
OTHER SATISFACTORY DOCUMENTATION EVIDENCING PAYMENT THEREOF.


 


(B)                                 IN ADDITION, THE BORROWER AGREES TO PAY ANY
PRESENT OR FUTURE STAMP OR DOCUMENTARY TAXES AND ANY OTHER EXCISE OR PROPERTY
TAXES, OR CHARGES OR SIMILAR LEVIES WHICH ARISE FROM ANY PAYMENT MADE BY IT
HEREUNDER OR UNDER ANY NOTE OR FROM THE EXECUTION OR DELIVERY OF, OR OTHERWISE
WITH RESPECT TO, THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT (HEREINAFTER
REFERRED TO AS “OTHER TAXES”).


 


(C)                                  THE BORROWER AGREES TO INDEMNIFY EACH BANK
PARTY, THE AGENT AND THE COLLATERAL AGENT FOR THE FULL AMOUNT OF TAXES OR OTHER
TAXES (INCLUDING, WITHOUT LIMITATION, ANY TAXES OR OTHER TAXES IMPOSED OR
ASSERTED BY ANY JURISDICTION ON AMOUNTS PAYABLE UNDER THIS SECTION 8.04) PAID BY
SUCH BANK PARTY, THE AGENT OR THE COLLATERAL AGENT (AS THE CASE MAY BE) AND ANY
LIABILITY (INCLUDING PENALTIES, INTEREST AND EXPENSES) ARISING THEREFROM OR WITH
RESPECT THERETO.  THIS INDEMNIFICATION SHALL BE MADE WITHIN 15 DAYS FROM THE
DATE SUCH BANK PARTY, THE AGENT OR THE COLLATERAL AGENT (AS THE CASE MAY BE)
MAKES DEMAND THEREFOR.


 


(D)                                 EACH BANK PARTY THAT IS ORGANIZED UNDER THE
LAWS OF A JURISDICTION OUTSIDE THE UNITED STATES SHALL, ON OR PRIOR TO THE DATE
OF ITS EXECUTION AND DELIVERY OF THIS AGREEMENT IN THE CASE OF A BANK PARTY
LISTED ON THE SIGNATURE PAGES HEREOF OR ON OR PRIOR TO THE DATE ON WHICH IT
BECOMES A BANK PARTY IN THE CASE OF EACH OTHER BANK PARTY AND IN THE CASE ANY
BANK PARTY CHANGES JURISDICTION OF ITS APPLICABLE LENDING OFFICE AND FROM TIME
TO TIME THEREAFTER AS REQUESTED IN WRITING BY THE BORROWER (BUT ONLY SO LONG
THEREAFTER AS SUCH BANK PARTY REMAINS LAWFULLY ABLE TO DO SO), SHALL DELIVER TO
THE BORROWER AND THE AGENT SUCH CERTIFICATES, DOCUMENTS OR OTHER EVIDENCE, AS
REQUIRED BY THE CODE OR TREASURY REGULATIONS ISSUED PURSUANT THERETO, INCLUDING
INTERNAL REVENUE SERVICE FORM W-8BEN, FORM W-8 IMY OR FORM W-8ECI AND ANY OTHER
CERTIFICATE OR STATEMENT OF EXEMPTION SPECIFIED BY THE BORROWER AND REQUIRED BY
TREASURY REGULATION SECTION 1.1441-4(A) OR SECTION 1.1441-6(C) OR ANY SUBSEQUENT
VERSION THEREOF, PROPERLY COMPLETED AND DULY EXECUTED BY SUCH BANK PARTY
ESTABLISHING THAT ANY PAYMENT UNDER THIS AGREEMENT OR ANY OTHER FINANCING
DOCUMENTS IS (I) NOT SUBJECT TO WITHHOLDING UNDER THE CODE BECAUSE SUCH PAYMENT
IS EFFECTIVELY CONNECTED WITH THE CONDUCT BY SUCH BANK PARTY OF A TRADE OR
BUSINESS IN THE UNITED STATES, OR (II) FULLY OR PARTIALLY EXEMPT FROM UNITED
STATES TAX UNDER A PROVISION OF AN APPLICABLE TAX TREATY, OR (III) NOT SUBJECT
TO WITHHOLDING UNDER THE PORTFOLIO INTEREST EXCEPTION UNDER SECTION 881(C) OF
THE CODE (AND, IF SUCH BANK PARTY DELIVERS A FORM W-8BEN CLAIMING THE BENEFITS
OF EXEMPTION FROM UNITED STATES WITHHOLDING TAX UNDER SECTION 881(C), A
CERTIFICATE REPRESENTING THAT SUCH BANK PARTY IS NOT A “BANK” FOR PURPOSES OF
SECTION 881(C) OF THE CODE, IS NOT A 10-PERCENT SHAREHOLDER (WITHIN THE MEANING
OF SECTION 871(H)(3)(B) OF THE CODE) OF THE BORROWER AND IS NOT A CONTROLLED
FOREIGN CORPORATION RELATED TO THE BORROWER (WITHIN THE MEANING OF
SECTION 864(D)(4) OF THE CODE).  UNLESS THE BORROWER AND THE AGENT HAVE RECEIVED
FORMS OR OTHER DOCUMENTS REASONABLY SATISFACTORY TO THEM INDICATING THAT
PAYMENTS HEREUNDER ARE NOT SUBJECT TO UNITED STATES WITHHOLDING TAX OR ARE
SUBJECT TO SUCH TAX AT A RATE REDUCED BY AN APPLICABLE TAX TREATY, THE BORROWER
OR THE AGENT SHALL WITHHOLD TAXES FROM SUCH PAYMENTS AT THE APPLICABLE STATUTORY
RATE IN THE CASE OF PAYMENTS TO OR FOR ANY BANK PARTY ORGANIZED UNDER THE LAWS
OF A JURISDICTION OUTSIDE THE UNITED STATES.  IF A BANK PARTY IS UNABLE TO
DELIVER ONE OF THESE FORMS OR IF THE FORMS PROVIDED BY A BANK PARTY AT THE TIME
SUCH BANK PARTY FIRST BECOMES A PARTY TO THIS AGREEMENT OR AT THE TIME A BANK
PARTY CHANGES ITS

 

96

--------------------------------------------------------------------------------


 


APPLICABLE LENDING OFFICE (OTHER THAN AT THE REQUEST OF THE BORROWER) OR
DESIGNATES A CONDUIT LENDER THAT INDICATES A UNITED STATES INTEREST WITHHOLDING
TAX RATE IN EXCESS OF ZERO, WITHHOLDING TAX AT SUCH RATE SHALL BE CONSIDERED
EXCLUDED FROM TAXES UNLESS AND UNTIL SUCH BANK PARTY PROVIDES THE APPROPRIATE
FORMS CERTIFYING THAT A LESSER RATE APPLIES, WHEREUPON WITHHOLDING TAX AT SUCH
LESSER RATE ONLY SHALL BE CONSIDERED EXCLUDED FROM TAXES FOR PERIODS GOVERNED BY
SUCH APPROPRIATE FORMS; PROVIDED, HOWEVER, THAT (I) THAT SHOULD A BANK PARTY,
WHICH IS OTHERWISE EXEMPT FROM OR SUBJECT TO A REDUCED RATE OF WITHHOLDING TAX,
BECOMES SUBJECT TO TAXES BECAUSE OF ITS FAILURE TO DELIVER A FORM REQUIRED
HEREUNDER, THE BORROWER SHALL TAKE SUCH STEPS AS SUCH BANK PARTY SHALL
REASONABLY REQUEST TO ASSIST SUCH BANK PARTY TO RECOVER SUCH TAXES AND (II) IF
AT THE EFFECTIVE DATE OF A TRANSFER PURSUANT TO WHICH A BANK PARTY BECOMES A
PARTY TO THIS AGREEMENT, THE BANK PARTY ASSIGNOR WAS ENTITLED TO PAYMENTS UNDER
SECTION 8.04(A) IN RESPECT OF UNITED STATES WITHHOLDING TAX WITH RESPECT TO
INTEREST PAID AT SUCH DATE, THEN, TO SUCH EXTENT, THE TERM TAXES SHALL INCLUDE
(IN ADDITION TO WITHHOLDING TAXES THAT MAY BE IMPOSED IN THE FUTURE OR OTHER
AMOUNTS OTHERWISE INCLUDABLE IN TAXES) UNITED STATES WITHHOLDING TAX, IF ANY,
APPLICABLE WITH RESPECT TO THE BANK PARTY ASSIGNEE ON SUCH DATE.


 


(E)                                  IF THE BORROWER IS REQUIRED TO PAY
ADDITIONAL AMOUNTS TO OR FOR THE ACCOUNT OF ANY BANK PARTY PURSUANT TO THIS
SECTION 8.04, THEN SUCH BANK PARTY SHALL USE REASONABLE EFFORT (CONSISTENT WITH
INTERNAL POLICY AND REGULATORY RESTRICTIONS) TO CHANGE THE JURISDICTION OF ITS
APPLICABLE LENDING OFFICE SO AS TO ELIMINATE OR REDUCE ANY SUCH ADDITIONAL
PAYMENT WHICH MAY THEREAFTER ACCRUE IF SUCH CHANGE, IN THE JUDGMENT OF SUCH BANK
PARTY, IS NOT OTHERWISE DISADVANTAGEOUS TO SUCH BANK PARTY.


 


(F)                                    EACH BANK PARTY, THE AGENT AND THE
COLLATERAL AGENT AGREES THAT IT WILL PROMPTLY (WITHIN 30 DAYS) AFTER RECEIVING
NOTICE THEREOF FROM ANY TAXING AUTHORITY, NOTIFY THE BORROWER OF THE ASSERTION
OF ANY LIABILITY BY SUCH TAXING AUTHORITY WITH RESPECT TO TAXES OR OTHER TAXES;
PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT RELIEVE THE BORROWER OF
ITS OBLIGATIONS UNDER THIS SECTION 8.04 EXCEPT TO THE EXTENT THAT THE BORROWER
HAS BEEN PREJUDICED BY SUCH FAILURE AND EXCEPT THAT THE BORROWER SHALL NOT BE
LIABLE FOR PENALTIES, INTEREST OR EXPENSES ACCRUING AFTER SUCH 30 DAY PERIOD
UNTIL SUCH TIME AS IT RECEIVES THE NOTICE CONTEMPLATED ABOVE, AFTER WHICH TIME
IT SHALL BE LIABLE FOR INTEREST, PENALTIES AND EXPENSES ACCRUING AFTER SUCH
RECEIPT.


 


(G)                                 IF ANY BANK PARTY, THE AGENT OR THE
COLLATERAL AGENT SHALL RECEIVE A CREDIT OR REFUND FROM A TAXING AUTHORITY (AS A
RESULT OF ANY ERROR IN THE IMPOSITION OF TAXES OR OTHER TAXES BY SUCH TAXING
AUTHORITY) WITH RESPECT TO AND ACTUALLY RESULTING FROM AN AMOUNT OF SUCH TAXES
OR OTHER TAXES PAID BY THE BORROWER PURSUANT TO SUBSECTION (A) OR (C) ABOVE,
SUCH BANK PARTY, THE AGENT OR THE COLLATERAL AGENT SHALL PROMPTLY PAY TO THE
BORROWER THE AMOUNT SO RECEIVED (WITHOUT INTEREST THEREON, WHETHER OR NOT
RECEIVED).


 


(H)                                 WITHOUT PREJUDICE TO THE SURVIVAL OF ANY
OTHER AGREEMENT CONTAINED HEREIN, THE AGREEMENTS, COVENANTS AND OBLIGATIONS
CONTAINED IN THIS SECTION 8.04 SHALL SURVIVE THE PAYMENT IN FULL OF THE
PRINCIPAL OF AND INTEREST ON ALL LOANS, NOTES AND OTHER ADVANCES MADE HEREUNDER.

 

97

--------------------------------------------------------------------------------


 

Section 8.05  Base Rate Loans Substituted for Affected Euro-Dollar Loans.

 

If (a) the obligation of any Bank Party to make, or to continue or to convert
outstanding Loans as or to, Euro-Dollar Loans to the Borrower has been suspended
pursuant to Section 8.02 or (b) any Bank Party has demanded compensation under
Section 8.03 or 8.04 with respect to its Euro-Dollar Loans to the Borrower and
the Borrower shall, by at least five Euro-Dollar Business Days’ prior notice to
such Bank Party through the Agent, have elected that the provisions of this
Section 8.05 shall apply to such Bank Party, then, unless and until such Bank
Party notifies the Borrower that the circumstances giving rise to such
suspension or demand for compensation no longer exist, all Loans to the Borrower
which would otherwise be made by such Bank Party as (or continued or converted
to) Euro-Dollar Loans shall be made instead as Base Rate Loans (on which
interest and principal shall be payable contemporaneously with the related
Euro-Dollar Loans of the other Bank Parties).  If such Bank Party notifies the
Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer exist, the principal amount of each such Base Rate Loan
shall be converted into a Euro-Dollar Loan on the first day of the next
succeeding Interest Period applicable to the related Euro-Dollar Loans of the
other Bank Parties.

 


ARTICLE IX


 


SUBSIDIARY GUARANTY


 

Section 9.01  The Subsidiary Guaranty.

 

Subject in each case to the provisions of Section 9.08, each of the Subsidiary
Guarantors hereby, jointly and severally, unconditionally guarantees as primary
obligor and not merely as surety, the full and punctual payment as and when the
same shall become due and payable (whether at stated maturity, upon acceleration
or otherwise) of the principal and interest on each Revolving Credit Loan Note
and Term Loan Note issued by the Borrower under this Agreement, the full and
punctual payment of each Reimbursement Obligation in respect of the Revolving
Letters of Credit under this Agreement and the full and punctual payment of all
amounts payable by the Borrower under this Agreement in respect of the Revolving
Credit Loan Facility and the Term Loans (the “Revolving Credit Loan/Term Loan
Obligations”) (the guaranty referred to above is referred to as the “Subsidiary
Guaranty”).  Upon failure by the Borrower to pay punctually any such amount, the
Subsidiary Guarantors shall forthwith on demand pay the amount not so paid at
the place and in the manner specified in the Agreement.  The Revolving Credit
Loan/Term Loan Obligations of the Borrower guaranteed by the Subsidiary
Guarantors are referred to as the “Guaranteed Obligations”.  Without limiting
the generality of the foregoing, each Subsidiary Guarantor’s liability hereunder
shall extend to all amounts which constitute part of the obligations guaranteed
by it hereunder and would be owed by the Borrower hereunder but for the fact
that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving the Borrower.

 

Section 9.02  Guaranty Absolute.

 

Each Subsidiary Guarantor, jointly and severally guarantees that, subject to
Section 9.08, the Guaranteed Obligations will be paid strictly in accordance
with the terms of

 

98

--------------------------------------------------------------------------------


 

this Agreement, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Banks and the Agent with respect thereto.  The respective obligations of each of
the Subsidiary Guarantors under the Subsidiary Guaranty are independent of the
Revolving Credit Loan/Term Loan Obligations.  The obligations of each Subsidiary
Guarantor hereunder shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:

 

(I)                                     ANY EXTENSION, RENEWAL, SETTLEMENT,
COMPROMISE, WAIVER OR RELEASE IN RESPECT OF ANY OBLIGATION OF ANY OTHER LOAN
PARTY UNDER ANY FINANCING DOCUMENT, BY OPERATION OF LAW OR OTHERWISE;

 

(II)                                  ANY LACK OF VALIDITY OR ENFORCEABILITY OF
ANY FINANCING DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT RELATING THERETO;

 

(III)                               ANY CHANGE IN THE TIME, MANNER OR PLACE OF
PAYMENT OF, OR IN ANY OTHER TERM OF, ALL OR ANY OF THE GUARANTEED OBLIGATIONS OR
ANY OTHER OBLIGATIONS OF THE BORROWER UNDER THE FINANCING DOCUMENTS, OR ANY
OTHER AMENDMENT OR WAIVER OF OR ANY CONSENT TO DEPARTURE FROM ANY FINANCING
DOCUMENT, INCLUDING, WITHOUT LIMITATION, ANY INCREASE IN THE GUARANTEED
OBLIGATIONS RESULTING FROM THE EXTENSION OF ADDITIONAL CREDIT TO THE BORROWER OR
OTHERWISE;

 

(IV)                              ANY TAKING, EXCHANGE, RELEASE, IMPAIRMENT,
INVALIDITY OR NONPERFECTION OF ANY COLLATERAL;

 

(V)                                 ANY MANNER OF APPLICATION OF THE COLLATERAL
OR PROCEEDS THEREOF, TO ALL OR ANY OF THE GUARANTEED OBLIGATIONS, OR ANY MANNER
OF SALE OR OTHER DISPOSITION OF ANY COLLATERAL FOR ALL OR ANY OF THE GUARANTEED
OBLIGATIONS OR ANY OTHER OBLIGATIONS OF THE LOAN PARTIES UNDER THE FINANCING
DOCUMENTS, OR ANY OTHER PROPERTY OR ASSETS OF THE LOAN PARTIES OR ANY OF THEIR
SUBSIDIARIES;

 

(VI)                              ANY FAILURE BY THE AGENT, THE COLLATERAL AGENT
OR ANY OTHER LENDER PARTY TO DISCLOSE TO ANY LOAN PARTY ANY INFORMATION RELATING
TO THE FINANCIAL CONDITION, OPERATIONS, PROPERTIES OR PROSPECTS OF ANY OTHER
LOAN PARTY NOW OR HEREAFTER KNOWN TO THE AGENT, THE COLLATERAL AGENT OR SUCH
LENDER PARTY, AS THE CASE MAY BE (SUCH SUBSIDIARY GUARANTOR WAIVING ANY DUTY ON
THE PART OF THE AGENT, THE COLLATERAL AGENT OR THE LENDER PARTIES TO DISCLOSE
SUCH INFORMATION);

 

(VII)                           ANY CHANGE IN THE CORPORATE EXISTENCE, STRUCTURE
OR OWNERSHIP OF ANY LOAN PARTY, OR ANY INSOLVENCY, BANKRUPTCY, REORGANIZATION OR
OTHER SIMILAR PROCEEDING AFFECTING ANY OTHER LOAN PARTY OR ITS ASSETS OR ANY
RESULTING RELEASE OR DISCHARGE OF ANY OBLIGATION OF ANY OTHER LOAN PARTY
CONTAINED IN ANY FINANCING DOCUMENT;

 

(VIII)                        THE EXISTENCE OF ANY CLAIM, SET-OFF OR OTHER
RIGHTS WHICH SUCH SUBSIDIARY GUARANTOR MAY HAVE AT ANY TIME AGAINST ANY OTHER
LOAN PARTY, THE AGENT, THE COLLATERAL AGENT, ANY BANK PARTY OR ANY OTHER PERSON,
WHETHER IN CONNECTION HEREWITH OR WITH ANY UNRELATED TRANSACTIONS; PROVIDED THAT
NOTHING HEREIN SHALL PREVENT THE ASSERTION OF ANY SUCH CLAIM BY SEPARATE SUIT OR
COMPULSORY COUNTERCLAIM;

 

99

--------------------------------------------------------------------------------


 

(IX)                                ANY INVALIDITY OR UNENFORCEABILITY RELATING
TO OR AGAINST ANY OTHER LOAN PARTY FOR ANY REASON OF ANY FINANCING DOCUMENT, OR
ANY PROVISION OF APPLICABLE LAW OR REGULATION PURPORTING TO PROHIBIT THE PAYMENT
BY ANY OTHER OBLIGOR OF THE PRINCIPAL OF OR INTEREST ON ANY NOTE OR ANY OTHER
AMOUNT PAYABLE BY IT UNDER ANY FINANCING DOCUMENT; OR

 

(X)                                   ANY OTHER ACT OR OMISSION TO ACT OR DELAY
OF ANY KIND BY ANY OBLIGOR, THE AGENT, THE COLLATERAL AGENT, ANY BANK PARTY OR
ANY OTHER PERSON OR ANY OTHER CIRCUMSTANCE WHATSOEVER WHICH MIGHT, BUT FOR THE
PROVISIONS OF THIS PARAGRAPH, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF OR
DEFENSE TO A SUBSIDIARY GUARANTOR’S OBLIGATIONS HEREUNDER.

 

Section 9.03  Discharge Only Upon Payment in Full, Reinstatement in Certain
Circumstances.

 

Each Subsidiary Guarantor’s obligations hereunder shall remain in full force and
effect until the Revolving Credit Loan/Term Loan Obligations have been paid in
full and the Revolving Credit Loan Commitments have been terminated.  If at any
time the payment of principal of or interest on any Note or any other amount
payable by the Borrower, in respect of the Revolving Credit Loan Facility and
the Term Loans under any Financing Document is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise, the applicable Subsidiary Guarantor’s obligations
hereunder with respect to such payment shall be reinstated at such time as
though such payment had been due but not made at such time.

 

Section 9.04  Revolving L/C Cash Collateral Account.

 


(A)                                  EACH SUBSIDIARY GUARANTOR FURTHER AGREES
THAT IF THE BORROWER SHALL FAIL TO DEPOSIT IN THE REVOLVING L/C CASH COLLATERAL
ACCOUNT ANY AMOUNT REQUIRED TO BE DEPOSITED THEREIN PURSUANT TO THIS AGREEMENT,
THE SUBSIDIARY GUARANTORS SHALL DEPOSIT SUCH AMOUNT IN A SUBACCOUNT OF THE
REVOLVING L/C CASH COLLATERAL ACCOUNT AS COLLATERAL SECURITY FOR EACH SUBSIDIARY
GUARANTOR’S POTENTIAL OBLIGATIONS HEREUNDER.  IF THE SUBSIDIARY GUARANTORS SHALL
FAIL TO FURNISH SUCH FUNDS, THE AGENT SHALL BE AUTHORIZED TO DEBIT ANY ACCOUNTS
THE SUBSIDIARY GUARANTORS MAINTAIN WITH THE AGENT IN SUCH AMOUNT.  CASH
DEPOSITED IN SUCH SUBACCOUNT OF THE REVOLVING L/C CASH COLLATERAL ACCOUNT
PURSUANT TO THIS SECTION 9.04 SHALL BE RETURNED TO THE SUBSIDIARY GUARANTORS
DEPOSITING THE SAME TO THE EXTENT THAT FUNDS DEPOSITED BY THE BORROWER IN THE
REVOLVING L/C CASH COLLATERAL ACCOUNT WOULD HAVE BEEN REQUIRED TO BE RETURNED TO
THE BORROWER.


 


(B)                                 EACH SUBSIDIARY GUARANTOR HEREBY PLEDGES AND
GRANTS TO THE AGENT, FOR THE BENEFIT OF THE BANKS AND THE AGENT, A CONTINUING
LIEN ON AND SECURITY INTEREST IN ALL RIGHT, TITLE AND INTEREST OF SUCH
SUBSIDIARY GUARANTOR WITH RESPECT TO ANY FUNDS HELD IN THE REVOLVING L/C CASH
COLLATERAL ACCOUNT FROM TIME TO TIME, AND ALL PROCEEDS THEREOF, AS SECURITY FOR
THE PAYMENT OF THE GUARANTEED OBLIGATIONS.

 

100

--------------------------------------------------------------------------------


 


(C)                                  THE AGENT MAY, AT ANY TIME OR FROM TIME TO
TIME AFTER THE FUNDS ARE DEPOSITED IN THE REVOLVING L/C CASH COLLATERAL ACCOUNT,
APPLY FUNDS THEN HELD IN THE REVOLVING L/C CASH COLLATERAL ACCOUNT TO THE
PAYMENT OF ANY OF THE GUARANTEED OBLIGATIONS.


 


(D)                                 NEITHER THE SUBSIDIARY GUARANTORS NOR ANY
PERSON OR ENTITY CLAIMING ON BEHALF OF OR THROUGH THE SUBSIDIARY GUARANTORS
SHALL HAVE ANY RIGHT TO WITHDRAW ANY OF THE FUNDS HELD IN THE REVOLVING L/C CASH
COLLATERAL ACCOUNT.


 


(E)                                  EACH SUBSIDIARY GUARANTOR AGREES THAT IT
WILL NOT (I) SELL OR OTHERWISE DISPOSE OF ANY INTEREST IN THE REVOLVING L/C CASH
COLLATERAL ACCOUNT OR ANY FUNDS HELD THEREIN OR (II) CREATE OR PERMIT TO EXIST
ANY LIEN, SECURITY INTEREST OR OTHER CHARGE OR ENCUMBRANCE UPON OR WITH RESPECT
TO THE REVOLVING L/C CASH COLLATERAL ACCOUNT OR ANY FUNDS HELD THEREIN, EXCEPT
AS CONTEMPLATED BY THE TERMS OF THIS SECTION 9.04.


 

Section 9.05  Waiver by the Subsidiary Guarantors.

 

Each Subsidiary Guarantor irrevocably waives promptness, diligence, notice of
acceptance, presentment, protest and any other notice with respect to any of its
Guaranteed Obligations and this Subsidiary Guaranty and waives any requirement
that the Agent, the Collateral Agent or any Bank Party protect, secure, perfect
or insure any security interest or Lien on the Collateral or exhaust any action
against the Borrower against the Borrower or any other Person or entity or any
Collateral.

 

Section 9.06  Subrogation.

 

Upon making any payment with respect to the Borrower under this Article 9, the
applicable Subsidiary Guarantor shall be subrogated to the rights of the payee
against the Borrower with respect to such payment; provided that no Subsidiary
Guarantor shall enforce any payment by way of subrogation until all amounts of
principal of and interest on the Notes and all other amounts payable by the
Borrower under any Financing Document shall have been paid in full.

 

Section 9.07  Stay of Acceleration.

 

In the event that acceleration of the time for payment of any amount payable by
the Borrower under any Financing Document is stayed upon insolvency, bankruptcy
or reorganization of the Borrower, all such amounts otherwise subject to
acceleration under the terms of this Agreement shall nonetheless be payable by
the applicable Subsidiary Guarantor hereunder forthwith on demand by the Agent
made at the request of the requisite proportion of the Bank Parties specified in
Article 6 of this Agreement.

 

Section 9.08  Limitation of Liability.

 

The obligations of each Subsidiary Guarantor under this Article 9 shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations under this Article 9 subject to avoidance under Section 548 of
the Bankruptcy Code or any comparable provisions of any applicable state law
(including, without limitation, the provisions of the

 

101

--------------------------------------------------------------------------------


 

Uniform Fraudulent Transfer Act and the Uniform Fraudulent Conveyance Act, to
the extent incorporated in applicable state law).

 

Section 9.09  Release of Subsidiary Guarantors.

 

Upon any Asset Sale of all of the Capital Stock of a Subsidiary Guarantor in
accordance with the terms of the Financing Documents and the application of the
Net Cash Proceeds from such Asset Sale to prepay the Debt hereunder pursuant to
and in the amount and order of priority set forth in Section 2.10(b), such
Subsidiary Guarantor shall be released from all of its Obligations under this
Article 9 and shall not be a “Subsidiary Guarantor” for any purpose under the
Financing Documents.

 

Section 9.10  Representations and Warranties.

 

Each Subsidiary Guarantor, as to itself, hereby makes the representations and
warranties set forth in Section 4.01, 4.02(a) and 4.04.

 

Section 9.11  Covenants.

 

Each Subsidiary Guarantor hereby agrees to comply with the covenant set forth in
Section 5.09(b).

 


ARTICLE X


 


MISCELLANEOUS


 

Section 10.01  Notices.

 

All notices, requests and other communications to any party hereunder shall be
in writing (including bank wire, telex, facsimile transmission or similar
writing) and shall be given to such party:  (a) in the case of the Borrower, any
Revolving Fronting Bank, the Agent or the Collateral Agent, at its address or
telex or facsimile transmission number set forth on the signature pages hereof;
(b) in the case of any Bank, at its address or telex or facsimile transmission
number set forth in its Administrative Questionnaire or (c) in the case of any
other party, at such other address or telex or facsimile transmission number as
such party may hereafter specify for the purpose by notice to the Agent, the
Collateral Agent, the Revolving Fronting Banks and the Borrower.  Each such
notice, request or other communication shall be effective (x) if given by telex,
when such telex is transmitted to the telex number specified in or pursuant to
this Section 10.01 and the appropriate answerback is received; (y) if given by
mail, 72 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid or (z) if given by any other
means, when delivered at the address specified in or pursuant to this
Section 10.01; provided that notices to the Agent, the Collateral Agent or a
Revolving Fronting Bank under Article 2 or Article 8 shall not be effective
until received.

 

102

--------------------------------------------------------------------------------

Section 10.02  No Waivers.

 

No failure or delay by the Agent, the Collateral Agent or any Bank Party in
exercising any right, power or privilege hereunder or under any other Financing
Document shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

Section 10.03  Expenses; Indemnification.

 


(A)           THE BORROWER SHALL PAY (I) ALL OUT-OF-POCKET EXPENSES OF THE AGENT
AND THE COLLATERAL AGENT, INCLUDING, WITHOUT LIMITATION, (A) REASONABLE FEES AND
DISBURSEMENTS OF OUTSIDE COUNSEL FOR THE AGENT AND THE COLLATERAL AGENT IN
CONNECTION WITH THE PREPARATION AND ADMINISTRATION OF THIS AGREEMENT AND THE
OTHER FINANCING DOCUMENTS, ANY WAIVER OR CONSENT HEREUNDER OR ANY AMENDMENT
HEREOF OR ANY DEFAULT OR ALLEGED DEFAULT HEREUNDER, (B) THE REASONABLE FEES AND
DISBURSEMENTS OF THE COLLATERAL TRUSTEES AND THEIR OUTSIDE COUNSEL AND (II) IF
AN EVENT OF DEFAULT OCCURS, ALL OUT-OF-POCKET EXPENSES INCURRED BY THE AGENT,
THE COLLATERAL AGENT, EACH REVOLVING FRONTING BANK AND EACH BANK, INCLUDING
(WITHOUT DUPLICATION) THE FEES AND DISBURSEMENTS OF OUTSIDE COUNSEL AND THE
ALLOCATED COST OF INSIDE COUNSEL, IN CONNECTION WITH SUCH EVENT OF DEFAULT AND
COLLECTION, BANKRUPTCY, INSOLVENCY, WORKOUT, RESTRUCTURING AND OTHER ENFORCEMENT
PROCEEDINGS RESULTING THEREFROM.


 


(B)           THE BORROWER AGREES TO INDEMNIFY THE AGENT, THE COLLATERAL AGENT
AND EACH BANK PARTY, THEIR RESPECTIVE AFFILIATES AND THE RESPECTIVE DIRECTORS,
OFFICERS, AGENTS AND EMPLOYEES OF THE FOREGOING (EACH, AN “INDEMNITEE”) AND HOLD
EACH INDEMNITEE HARMLESS FROM AND AGAINST ANY AND ALL LIABILITIES, LOSSES,
DAMAGES, COSTS AND EXPENSES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, THE
REASONABLE FEES AND DISBURSEMENTS OF COUNSEL, WHICH MAY BE INCURRED BY SUCH
INDEMNITEE IN CONNECTION WITH ANY INVESTIGATIVE, ADMINISTRATIVE OR JUDICIAL
PROCEEDING (WHETHER OR NOT SUCH INDEMNITEE SHALL BE DESIGNATED A PARTY THERETO)
BROUGHT OR THREATENED RELATING TO OR ARISING OUT OF THE FINANCING DOCUMENTS OR
ANY ACTUAL OR PROPOSED USE OF PROCEEDS OF LOANS OR THE ISSUANCE OR DEEMED
ISSUANCE OF ANY REVOLVING LETTER OF CREDIT HEREUNDER; PROVIDED THAT NO
INDEMNITEE SHALL HAVE THE RIGHT TO BE INDEMNIFIED HEREUNDER FOR SUCH
INDEMNITEE’S OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS DETERMINED BY A COURT
OF COMPETENT JURISDICTION.


 

Section 10.04  Sharing of Set-offs.

 

Each Bank Party agrees that if it shall, by exercising any right of set-off or
counterclaim or otherwise (including, without limitation, through the
application of any proceeds of the Creditor Group Collateral and the Excess
Revolving L/C Collateral, receive payment of a proportion of the aggregate
amount due and payable to such Bank Party hereunder which is greater than the
proportion received by any other Bank Party (A) on account of Obligations due
and payable to such Bank Party hereunder and under the Notes at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Bank Party at such time to (ii) the
aggregate amount of Obligations due and payable to all Bank Parties hereunder
and under the Notes at such time) of payments on account of the

 

103

--------------------------------------------------------------------------------


 

Obligations due and payable to all the Bank Parties hereunder and under the
Notes at such time obtained by all the Bank Parties at such time or (B) on
account of Obligations owing (but not due and payable) to such Bank Party
hereunder and under the Notes at such time in excess of its ratable share
(according to the proportion of (i) the amount of such Obligations owing (but
not due and payable) to such Bank Party at such time to (ii) the aggregate
amount of Obligations owing (but not due and payable) to all Bank Parties
hereunder and under the Notes at such time) of payments on account of the
Obligations owing (but not due and payable) to all Bank Parties hereunder and
under the Notes at such time obtained by all of the Bank Parties at such time,
such Bank Party shall forthwith purchase from the other Bank Parties such
participations in the Obligations due and payable or owing to them, as the case
may be, as shall be necessary to cause such purchasing Bank Party to share the
excess payment ratably with each of them; provided that nothing in this
Section 10.04 shall impair the right of any Bank Party to exercise any right of
set-off or counterclaim it may have and to apply the amount subject to such
exercise to the payment of indebtedness of the Borrower owing to it.  The
Borrower agrees, to the fullest extent it may effectively do so under applicable
law, that any holder of a participation in a Note or in any Revolving Letter of
Credit Liability, whether or not acquired pursuant to the foregoing
arrangements, may exercise rights of set-off or counterclaim and other rights
with respect to such participation as fully as if such holder of a participation
were a direct creditor of the Borrower in the amount of such participation.

 

Section 10.05  Amendments and Waivers.

 

Any provision of this Agreement or any other Financing Document may be amended
or waived if, but only if, such amendment or waiver is in writing and is signed
by the Borrower and the Required Banks (and, if the rights or duties of the
Agent or the Collateral Agent are affected thereby, by the Agent or the
Collateral Agent); provided that (a) no such amendment or waiver shall, unless
signed by all the Bank Parties, (i) waive any of the conditions specified in
Section 3.01 or 3.02 (with respect to the Extensions of Credit made or deemed to
be made on the Closing Date); (ii) change the number of Bank Parties or the
percentage of (x) the Unused Revolving Credit Loan Commitments, (y) the
aggregate unpaid principal amount of the Loans or (z) the aggregate Revolving
Letter of Credit Liabilities that, in each case, shall be required for the Bank
Parties or any of them to take any action hereunder; (iii) release all or
substantially all of the Collateral in any transaction or series of related
transactions; (iv) amend Section 10.04 or this Section 10.05; (v) postpone the
date fixed for any payment of principal of or interest on any Loan or
Reimbursement Obligation or any fees hereunder or (vi) postpone the final
maturity of the Loans, (b) no such amendment or waiver shall, unless signed by
the Required Banks and each Bank Party if such Bank Party is directly adversely
affected by such amendment or waiver, (i) in the case of any Revolving Credit
Loan Bank, increase the Revolving Credit Loan Commitment of such Revolving
Credit Loan Bank; (ii) reduce the principal of, or interest on, the Notes held
by such Bank Party or Loans outstanding to such Bank Party or any fees or other
amounts payable to such Bank Party; (iii) reduce or limit the Obligations of any
Subsidiary Guarantor under Article 9 or release any Subsidiary Guarantor (other
than in connection with a sale or disposition permitted hereunder) or otherwise
limit such Subsidiary Guarantor’s liability with respect to the Obligations
owing to the Agent, the Collateral Agent and the Bank Parties, (iv) reduce the
principal of or rate of interest on any Loan or Reimbursement Obligation or any
fees hereunder or (v) change (x) the order of application in the prepayment of
Loans among the Facilities or any reduction in the Revolving Credit Loan
Commitments from

 

104

--------------------------------------------------------------------------------


 

the application thereof set forth in the applicable provisions of Sections 2.09
and 2.10 in any manner that materially affects the Bank Parties under such
Facilities or (y) the right of any Bank Party to pro rata sharing of payments
pursuant to the terms hereof (except as otherwise specifically provided in
clause (d)(i) below), (c) no such amendment or waiver shall, unless signed by
the Required Revolving Credit Loan Banks, amend, waive or delete the provisions
of Section 3.02(d) or Section 3.02(e) and (d) no such amendment or waiver shall,
unless signed by the Supermajority Banks (i) change the pro rata application of
Net Cash Proceeds from Asset Sales among the Bank Parties, on the one hand, and
the other Financing Parties, on the other hand, set forth in Section 2.10(b)(i)
by amending the definition of “Banks’ Ratable Share” or otherwise or (ii) amend
the definition of “Secured Holders” or “Secured Obligations” in the Collateral
Trust Agreement or amend Sections 5.01, 8.01, 8.02 or 9.01 of the Collateral
Trust Agreement; provided further that no such amendment or waiver shall, unless
signed by the Revolving Fronting Banks affect the rights and obligations of the
Revolving Fronting Banks under this Agreement and provided further that no such
amendment or waiver shall (x) release all or substantially all of the Creditor
Group Collateral or (y) change the pro rata application of Net Cash Proceeds
from Asset Sales among the Financing Parties set forth in Section 2.10(b)(i) by
amending the definition of “Banks’ Ratable Share” or otherwise unless the Agent
shall have received evidence satisfactory to it from the trustee under the
Senior Secured Exchange Note Indenture that it has received the consent of those
Exchange Note Holders holding a majority of the principal outstanding amount of
the Senior Secured Exchange Notes.

 

Notwithstanding anything of the foregoing, no amendment or waiver shall be
required to release any Subsidiary Guarantor which is sold pursuant to the terms
and conditions of the Financing Documents so long as the Borrower shall, on the
date of receipt by the Borrower of the Net Cash Proceeds from such sale, prepay
the Loans pursuant to, and in the order of priority set forth in Section
2.10(b), as specified therein.

 

Section 10.06  Successors and Assigns.

 


(A)           THE PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS, EXCEPT NEITHER THE BORROWER NOR ANY SUBSIDIARY GUARANTOR MAY ASSIGN OR
OTHERWISE TRANSFER ANY OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
WITHOUT THE PRIOR WRITTEN CONSENT OF ALL OF THE BANK PARTIES (OTHER THAN IN THE
CASE OF SUBSIDIARY GUARANTORS IN CONNECTION WITH ANY TRANSACTION PERMITTED BY
THE FINANCING DOCUMENTS).


 


(B)           ANY BANK OTHER THAN A CONDUIT LENDER MAY, WITHOUT NOTICE TO OR
CONSENT OF THE BORROWER AND AGENT, AT ANY TIME GRANT TO ONE OR MORE BANKS OR
OTHER INSTITUTIONS (EACH, A “PARTICIPANT”) PARTICIPATING INTERESTS IN ITS UNUSED
REVOLVING CREDIT LOAN COMMITMENT OR ANY OR ALL OF ITS LOANS OR PARTICIPATING
INTERESTS IN ITS REVOLVING LETTER OF CREDIT LIABILITIES.  IN THE EVENT OF ANY
SUCH GRANT BY A BANK OF A PARTICIPATING INTEREST TO A PARTICIPANT, WHETHER OR
NOT UPON NOTICE TO THE BORROWER, THE REVOLVING FRONTING BANKS AND THE AGENT,
SUCH BANK SHALL REMAIN RESPONSIBLE FOR THE PERFORMANCE OF ITS OBLIGATIONS
HEREUNDER, AND THE BORROWER, THE REVOLVING FRONTING BANKS AND THE AGENT SHALL
CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH BANK IN CONNECTION WITH SUCH
BANK’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY AGREEMENT PURSUANT TO
WHICH ANY BANK MAY GRANT SUCH A PARTICIPATING INTEREST SHALL PROVIDE THAT SUCH
BANK SHALL RETAIN THE SOLE RIGHT AND RESPONSIBILITY TO ENFORCE THE OBLIGATIONS
OF THE BORROWER HEREUNDER

 

105

--------------------------------------------------------------------------------


 


INCLUDING, WITHOUT LIMITATION, THE RIGHT TO APPROVE ANY AMENDMENT, MODIFICATION
OR WAIVER OF ANY PROVISION OF THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT;
PROVIDED THAT SUCH PARTICIPATION AGREEMENT MAY PROVIDE THAT SUCH BANK WILL NOT
AGREE TO ANY MODIFICATION, AMENDMENT OR WAIVER OF THIS AGREEMENT DESCRIBED IN
CLAUSES (A) (I), (IV) THROUGH (VI) AND CLAUSE (B) OF SECTION 10.05 WITHOUT THE
CONSENT OF THE PARTICIPANT.  THE BORROWER AGREES THAT EACH PARTICIPANT SHALL, TO
THE EXTENT PROVIDED IN ITS PARTICIPATION AGREEMENT, BE ENTITLED TO THE BENEFITS
OF ARTICLE 8 WITH RESPECT TO ITS PARTICIPATING INTEREST.  AN ASSIGNMENT OR OTHER
TRANSFER WHICH IS NOT PERMITTED BY SUBSECTION (C) OR (D) BELOW SHALL BE GIVEN
EFFECT FOR PURPOSES OF THIS AGREEMENT ONLY TO THE EXTENT OF A PARTICIPATING
INTEREST GRANTED IN ACCORDANCE WITH THIS SUBSECTION (B).


 


(C)           ANY BANK PARTY OTHER THAN A CONDUIT LENDER MAY AT ANY TIME ASSIGN
TO ONE OR MORE BANKS OR OTHER INSTITUTIONS (EACH, AN “ASSIGNEE”) ALL, OR A
PROPORTIONATE PART OF ALL, IN EACH CASE IN AN AMOUNT NOT LESS THAN $1,000,000
(OR SUCH LESSER AMOUNT AS MAY BE AGREED TO BY THE BORROWER AND THE AGENT)
(EXCEPT IN THE CASE OF AN ASSIGNMENT WHICH WILL RESULT IN A GROUP OF BANKS WHICH
ARE MANAGED BY THE SAME BANK PARTY HOLDING A REVOLVING CREDIT LOAN COMMITMENT OR
TERM LOAN COMMITMENT (AS THE CASE MAY BE) OF NOT LESS THAN $1,000,000), OF ITS
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS,
AND SUCH ASSIGNEE SHALL ASSUME SUCH RIGHTS AND OBLIGATIONS, PURSUANT TO AN
ASSIGNMENT AND ASSUMPTION IN SUBSTANTIALLY THE FORM OF EXHIBIT C-1 OR EXHIBIT
C-2 HERETO, AS THE CASE MAY BE, EXECUTED BY SUCH ASSIGNEE AND SUCH TRANSFEROR
BANK PARTY, WITH (AND SUBJECT TO) THE SUBSCRIBED CONSENT OF THE AGENT, THE
BORROWER (WHICH SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED BUT WHICH SHALL
NOT BE REQUIRED IF (1) AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND IS
CONTINUING, (2) IN THE CASE OF ASSIGNMENTS WITH RESPECT TO ANY TERM LOAN
FACILITY, (3) IN THE CASE OF ASSIGNMENTS BY A BANK PARTY TO A RELATED FUND OF
SUCH BANK PARTY AND (4) IN THE CASE OF ASSIGNMENTS WITH RESPECT TO THE REVOLVING
CREDIT FACILITY, IF THE PROPOSED ASSIGNEE HAS A SENIOR UNSECURED DEBT RATING OF
“BBB” OR HIGHER BY STANDARD & POOR’S RATING SERVICES OR “BAA2” OR HIGHER BY
MOODY’S INVESTOR SERVICE, INC.), AND, IN THE CASE OF ASSIGNMENTS WITH RESPECT TO
THE REVOLVING CREDIT LOAN FACILITY, EACH REVOLVING FRONTING BANK (SUCH CONSENT
NOT TO BE UNREASONABLY WITHHELD OR DELAYED); PROVIDED THAT IF AN ASSIGNEE IS AN
AFFILIATE OF SUCH TRANSFEROR BANK PARTY, NO SUCH CONSENTS SHALL BE REQUIRED; AND
PROVIDED, FURTHER THAT UNDER NO CIRCUMSTANCES MAY THE BORROWER OR ANY OF ITS
AFFILIATES BE AN “ASSIGNEE” HEREUNDER.  UPON EXECUTION AND DELIVERY OF SUCH
INSTRUMENT AND PAYMENT BY SUCH ASSIGNEE TO SUCH TRANSFEROR BANK PARTY OF AN
AMOUNT EQUAL TO THE PURCHASE PRICE AGREED BETWEEN SUCH TRANSFEROR BANK PARTY AND
SUCH ASSIGNEE, SUCH ASSIGNEE SHALL BE A BANK PARTY PARTY TO THIS AGREEMENT AND
SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF A BANK PARTY AS SET FORTH IN SUCH
INSTRUMENT OF ASSUMPTION, AND THE TRANSFEROR BANK PARTY SHALL BE RELEASED FROM
ITS OBLIGATIONS HEREUNDER TO A CORRESPONDING EXTENT, AND NO FURTHER CONSENT OR
ACTION BY ANY PARTY SHALL BE REQUIRED.  UPON THE CONSUMMATION OF ANY ASSIGNMENT
PURSUANT TO THIS SUBSECTION (C), THE TRANSFEROR BANK PARTY, THE AGENT AND THE
BORROWER SHALL MAKE APPROPRIATE ARRANGEMENTS SO THAT, IF REQUIRED, NEW NOTES ARE
ISSUED TO THE ASSIGNEE.  IN CONNECTION WITH ANY SUCH ASSIGNMENT, THE TRANSFEROR
BANK PARTY OR ASSIGNEE SHALL PAY TO THE AGENT AN ADMINISTRATIVE FEE FOR
PROCESSING SUCH ASSIGNMENT IN THE AMOUNT OF $3,500.  IF THE ASSIGNEE IS NOT
INCORPORATED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR A STATE THEREOF,
IT SHALL DELIVER TO THE BORROWER AND THE AGENT CERTIFICATION AS TO EXEMPTION
FROM, OR REDUCTION IN, DEDUCTION OR WITHHOLDING OF ANY UNITED STATES FEDERAL
INCOME TAXES AS REQUIRED BY SECTION 8.04.  NOTWITHSTANDING THE FOREGOING, ANY
CONDUIT LENDER MAY ASSIGN AT ANY TIME TO ITS DESIGNATING BANK HEREUNDER WITHOUT
THE CONSENT OF THE BORROWER OR THE AGENT ANY OR ALL OF THE LOANS IT MAY HAVE
FUNDED HEREUNDER

 

106

--------------------------------------------------------------------------------


 


AND PURSUANT TO ITS DESIGNATION AGREEMENT AND WITHOUT REGARD TO THE LIMITATIONS
SET FORTH IN THE FIRST SENTENCE OF THIS SECTION 10.06(C).


 


(D)           ANY BANK PARTY MAY AT ANY TIME ASSIGN ALL OR ANY PORTION OF ITS
RIGHTS UNDER THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS TO A FEDERAL
RESERVE BANK.  NO SUCH ASSIGNMENT SHALL RELEASE THE TRANSFEROR BANK PARTY FROM
ITS OBLIGATIONS HEREUNDER.  IN THE CASE OF ANY BANK PARTY THAT IS A FUND THAT
INVESTS IN BANK LOANS, SUCH BANK PARTY MAY, WITHOUT THE CONSENT OF THE BORROWER
OR THE AGENT, ASSIGN OR PLEDGE ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS
AGREEMENT, INCLUDING THE LOANS AND NOTES OR ANY OTHER INSTRUMENT EVIDENCING ITS
RIGHTS AS A BANK PARTY UNDER THIS AGREEMENT, TO ANY HOLDER OF, TRUSTEE FOR, OR
ANY OTHER REPRESENTATIVE OF HOLDERS OF, OBLIGATIONS OWED OR SECURITIES ISSUED,
BY SUCH FUND, AS SECURITY FOR SUCH OBLIGATIONS OR SECURITIES; PROVIDED THAT
UNLESS AND UNTIL SUCH HOLDER, TRUSTEE OR REPRESENTATIVE ACTUALLY BECOMES A BANK
PARTY IN COMPLIANCE WITH THE OTHER PROVISIONS OF THIS SECTION 10.06, (I) NO SUCH
PLEDGE SHALL RELEASE THE PLEDGING BANK PARTY FROM ANY OF ITS OBLIGATIONS UNDER
THE FINANCING DOCUMENTS AND (II) SUCH HOLDER, TRUSTEE OR REPRESENTATIVE SHALL
NOT BE ENTITLED TO EXERCISE ANY OF THE RIGHTS OF A BANK PARTY UNDER THE
FINANCING DOCUMENTS EVEN THOUGH SUCH TRUSTEE MAY HAVE ACQUIRED OWNERSHIP RIGHTS
WITH RESPECT TO THE PLEDGED INTEREST THROUGH FORECLOSURE OR OTHERWISE.


 


(E)           EACH OF THE BORROWER, THE AGENT AND EACH BANK HEREBY CONFIRMS THAT
IT WILL NOT INSTITUTE AGAINST A CONDUIT LENDER OR JOIN ANY OTHER PERSON IN
INSTITUTING AGAINST A CONDUIT LENDER ANY BANKRUPTCY, REORGANIZATION,
ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDING UNDER ANY STATE BANKRUPTCY OR
SIMILAR LAW, FOR ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF THE LATEST
MATURING COMMERCIAL PAPER NOTE ISSUED BY SUCH CONDUIT LENDER; PROVIDED, HOWEVER,
THAT EACH BANK DESIGNATING ANY CONDUIT LENDER HEREBY AGREES TO INDEMNIFY, SAVE
AND HOLD HARMLESS EACH OTHER PARTY HERETO FOR ANY LOSS, COST, DAMAGE OR EXPENSE
ARISING OUT OF ITS INABILITY TO INSTITUTE SUCH A PROCEEDING AGAINST SUCH CONDUIT
LENDER DURING SUCH PERIOD OF FORBEARANCE.


 


(F)            THE AGENT SHALL MAINTAIN AT ITS ADDRESS REFERRED TO IN
SECTION 10.01, A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO AND
ACCEPTED BY IT AND A REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF
THE BANK PARTIES, THE REVOLVING CREDIT LOAN COMMITMENTS OF, THE AMOUNT OF THE
REVOLVING LETTER OF CREDIT ISSUED BY, THE PRINCIPAL AMOUNT OF THE REIMBURSEMENT
OBLIGATIONS OWING TO, AND THE PRINCIPAL AMOUNT OF THE LOANS OWING TO, EACH BANK
PARTY FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE
CONCLUSIVE AND BINDING FOR ALL PURPOSES, ABSENT MANIFEST ERROR, AND THE
BORROWER, THE AGENT AND THE BANK PARTIES MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER AS A BANK PARTY HEREUNDER FOR ALL PURPOSES OF THIS
AGREEMENT.  THE REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWER OR
ANY BANK PARTY AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE
PRIOR NOTICE.


 


(G)           ANY THIRD PARTY FRONTING BANK MAY AT ANY TIME ASSIGN TO ONE OR
MORE BANKS OR OTHER INSTITUTIONS (EACH, AN “ASSIGNEE”) MEETING THE DEFINITION OF
A “THIRD PARTY FRONTING BANK” CONTAINED HEREIN, ALL OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND SUCH
ASSIGNEE SHALL ASSUME SUCH RIGHTS AND OBLIGATIONS, PURSUANT TO AN ASSIGNMENT AND
ASSUMPTION IN SUBSTANTIALLY THE FORM OF EXHIBIT C-3 HERETO EXECUTED BY SUCH
ASSIGNEE AND SUCH TRANSFEROR THIRD PARTY FRONTING BANK, WITH (AND SUBJECT TO)
THE SUBSCRIBED CONSENT OF THE AGENT AND THE BORROWER (WHICH SHALL NOT BE
UNREASONABLY WITHHELD

 

107

--------------------------------------------------------------------------------


 


OR DELAYED); PROVIDED THAT UNDER NO CIRCUMSTANCES MAY THE BORROWER OR ANY OF ITS
AFFILIATES BE AN “ASSIGNEE” HEREUNDER.  UPON EXECUTION AND DELIVERY OF SUCH
INSTRUMENT AND A REVOLVING FRONTING BANK AGREEMENT AND PAYMENT BY SUCH ASSIGNEE
TO SUCH TRANSFEROR THIRD PARTY FRONTING BANK OF AN AMOUNT EQUAL TO THE PURCHASE
PRICE AGREED BETWEEN SUCH TRANSFEROR THIRD PARTY FRONTING BANK AND SUCH
ASSIGNEE, SUCH ASSIGNEE SHALL BE A REVOLVING FRONTING BANK PARTY TO THIS
AGREEMENT AND SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF A REVOLVING FRONTING
BANK AS SET FORTH IN SUCH INSTRUMENT OF ASSUMPTION, AND THE TRANSFEROR THIRD
PARTY FRONTING BANK SHALL BE RELEASED FROM ITS OBLIGATIONS HEREUNDER TO A
CORRESPONDING EXTENT, AND NO FURTHER CONSENT OR ACTION BY ANY PARTY SHALL BE
REQUIRED.  IN CONNECTION WITH ANY SUCH ASSIGNMENT, THE TRANSFEROR THIRD PARTY
FRONTING BANK OR ASSIGNEE SHALL PAY TO THE AGENT AN ADMINISTRATIVE FEE FOR
PROCESSING SUCH ASSIGNMENT IN THE AMOUNT OF $3,500.  IF THE ASSIGNEE IS NOT
INCORPORATED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR A STATE THEREOF,
IT SHALL DELIVER TO THE BORROWER AND THE AGENT CERTIFICATION AS TO EXEMPTION
FROM, OR REDUCTION IN, DEDUCTION OR WITHHOLDING OF ANY UNITED STATES FEDERAL
INCOME TAXES AS REQUIRED BY SECTION 8.04.


 

Section 10.07  No Margin Stock.

 

Each of the Bank Parties represents to the Agent and each of the other Bank
Parties that it in good faith is not relying upon any “margin stock” (as defined
in Regulation U) as collateral in the extension or maintenance of the credit
provided for in this Agreement.

 

Section 10.08  Governing Law; Submission to Jurisdiction.

 

This Agreement and the other Financing Documents shall be governed by and
construed in accordance with the laws of the State of New York.  The Borrower
hereby submits to the nonexclusive jurisdiction of the United States District
Court for the Southern District of New York and of any New York State court
sitting in New York City for purposes of all legal proceedings arising out of or
relating to this Agreement and the other Financing Documents or the transactions
contemplated hereby.  The Borrower irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum.

 

Section 10.09  Release of Collateral.

 

Upon the sale, lease, transfer or other disposition of any item of Collateral of
any Obligor (including, without limitation, as result of the sale, in accordance
with the terms of the Financing Documents, of any Obligor that owns such
Collateral) in accordance with the terms of the Financing Documents, the Agent
will, at the Borrower’s expense, execute and deliver to such Obligor such
documents as such Obligor may reasonably request to evidence the release of such
item of Collateral from the assignment and security interest granted under the
Collateral Documents in accordance with the terms of the Financing Documents.

 

Section 10.10  Counterparts; Integration; Effectiveness.

 

This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.  This Agreement and the other Financing Documents
constitute the entire

 

108

--------------------------------------------------------------------------------


 

agreement and understanding among the parties hereto and supersede any and all
prior agreements and understandings, oral or written, relating to the subject
matter hereof.  This Agreement shall become effective upon receipt by the Agent
of counterparts hereof signed by each of (a) the Obligors, (b) the Agents, (c)
the “Required Banks” under the Existing Credit Agreement, (d) each “Revolving
Credit Loan Bank” under the Existing Credit Agreement which has an increased
Revolving Credit Loan Commitment pursuant to the terms hereof and (e) each
Revolving Credit Loan Bank who was not a “Revolving Credit Loan Bank” under the
Existing Credit Agreement (or, in the case of any such party as to which an
executed counterpart shall not have been received, receipt by the Agent in form
satisfactory to it of telegraphic, telex, facsimile transmission or other
written confirmation from such party of execution of a counterpart hereof by
such party).

 

Section 10.11  Confidentiality.

 

The Agent and each Bank Party agrees to keep confidential all non-public
information provided to it by the Borrower pursuant to this Agreement that is
designated by the Borrower as confidential; provided that nothing herein shall
prevent the Agent or any Bank Party from disclosing any such information (a) to
the Agent, any other Bank Party or any affiliate of any Bank Party; (b) to any
(i) actual or prospective transferee or (ii) Derivatives Obligations
counterparty (or such contractual counterparty’s professional advisor), in each
case that agrees to comply with the provisions of this Section 10.11; (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates; (d) upon the request or demand of
any governmental authority; (e) in response to any order of any court or other
governmental authority or as may otherwise be required pursuant to any
requirement of law; (f) if required to do so in connection with any litigation
or similar proceeding; (g) that has been publicly disclosed; (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Bank Party’s investment portfolio in connection with ratings issued with respect
to such Bank Party; (i) to any direct or indirect contractual counterparty in
any swap, hedge or similar agreement (or to any such contractual counterparty’s
professional advisor), so long as such contractual counterparty (or such
professional advisor) agrees to be bound by the provisions of this Section
10.11; or, in connection with the exercise of any remedy hereunder or under any
other Financing Documents.  Notwithstanding any other provision in this
Agreement, the Borrower, the Agent, each Third Party Fronting Bank and each Bank
Party hereby agree that each of the Borrower, the Agent, each Third Party
Fronting Bank and each Bank Party (and each of the officers, directors,
employees, accountants, attorneys and other advisors of the Agent, each Third
Party Fronting Bank and each Bank Party) may disclose to any and all persons,
without limitation of any kind, the U.S. tax treatment and U.S. tax structure of
the transaction and all materials of any kind (including opinions and other tax
analyses) that are provided to each of them relating to such U.S. tax treatment
and U.S. tax structure.

 

Section 10.12  WAIVER OF JURY TRIAL.

 

EACH OF THE BORROWER, THE AGENT, THE COLLATERAL AGENT AND THE BANK PARTIES
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING

 

109

--------------------------------------------------------------------------------


 

TO THIS AGREEMENT OR THE OTHER FINANCING DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

Section 10.13  Severability; Modification to Conform to Law.

 

It is the intention of the parties that this Agreement be enforceable to the
fullest extent permissible under applicable law, but that the unenforceability
(or modification to conform to such law) of any provision or provisions hereof
shall not render unenforceable, or impair, the remainder hereof.  If any
provision of this Agreement shall be held invalid or unenforceable in whole or
in part in any jurisdiction, this Agreement shall, as to such jurisdiction, be
deemed amended to modify or delete, as necessary, the offending provision or
provisions and to alter the bounds thereof in order to render it or them valid
and enforceable to the maximum extent permitted by applicable law, without in
any manner affecting the validity or enforceability of such provision or
provisions in any other jurisdiction or the remaining provisions hereof in any
jurisdiction.

 

Section 10.14  Judgment Currency.

 

If for the purposes of enforcing the obligations of the Borrower hereunder it is
necessary to convert a sum due from such Person in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent, the Collateral Agent and
the Bank Parties could purchase Dollars with such currency at or about 11:00
A.M. (New York City time) on the Domestic Business Day preceding that on which
final judgment is given.  The obligations in respect of any sum due to the
Agent, the Collateral Agent and the Bank Parties hereunder shall,
notwithstanding any adjudication expressed in a currency other than Dollars, be
discharged only to the extent that on the Domestic Business Day following
receipt by the Agent, the Collateral Agent and the Bank Parties of any sum
adjudged to be so due in such other currency the Agent, the Collateral Agent and
the Bank Parties may in accordance with normal banking procedures purchase
Dollars with such other currency; if the amount of Dollars so purchased is less
than the sum originally due to the Agent, the Collateral Agent and the Bank
Parties in Dollars, the Borrower agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
adjudication, to indemnify the Agent, the Collateral Agent and the Bank Parties
against such loss, and if the amount of Dollars so purchased exceeds the sum
originally due to the Agent, the Collateral Agent and the Bank Parties, it shall
remit such excess to the Borrower.

 

Section 10.15  Revolving Fronting Banks.

 


(A)           EACH (I) THIRD PARTY FRONTING BANK OR (II) REVOLVING CREDIT LOAN
BANK WHO AFTER THE EFFECTIVE DATE AGREES TO BECOME A REVOLVING FRONTING BANK
HEREUNDER, SHALL EXECUTE AND DELIVER TO THE AGENT A REVOLVING FRONTING BANK
AGREEMENT IN SUBSTANTIALLY THE FORM OF EXHIBIT D HERETO PRIOR TO ISSUING ANY
LETTERS OF CREDIT AT THE REQUEST OR FOR THE BENEFIT OF THE BORROWER.  UPON
EXECUTION AND DELIVERY BY A THIRD PARTY FRONTING BANK OR SUCH REVOLVING CREDIT
LOAN BANK TO THE AGENT OF A REVOLVING FRONTING BANK AGREEMENT, SUCH THIRD PARTY
FRONTING BANK OR SUCH REVOLVING CREDIT LOAN BANK, AS THE CASE MAY BE, SHALL
BECOME A PARTY TO THIS AGREEMENT AND SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS
OF A REVOLVING FRONTING BANK AS SET

 

110

--------------------------------------------------------------------------------


 


FORTH HEREIN.  IF THE THIRD PARTY FRONTING BANK OR SUCH REVOLVING CREDIT LOAN
BANK IS NOT INCORPORATED UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR A
STATE THEREOF, IT SHALL DELIVER TO THE BORROWER AND THE AGENT CERTIFICATION AS
TO EXEMPTION FROM, OR REDUCTION IN, DEDUCTION OR WITHHOLDING OF ANY UNITED
STATES FEDERAL INCOME TAXES AS REQUIRED BY SECTION 8.04.


 

(b)           Any Revolving Fronting Bank (including any Third Party Fronting
Bank) may be released from its obligations hereunder as a Revolving Fronting
Bank upon (x) the mutual agreement of such Revolving Fronting Bank and the
Borrower and (y) notice to the Agent.  With respect to any Revolving Fronting
Bank who is not a Third Party Fronting Bank, nothing in this Section 10.05(b)
shall release such Revolving Fronting Bank from its obligations hereunder as a
Revolving Credit Loan Bank.

 

 

[SIGNATURE PAGES IMMEDIATELY FOLLOW]

 

111

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

THE AES CORPORATION,

as Borrower

 

By

 

 

 

Title:

 

 

Address:

1001 North 19th Street

 

 

Arlington, VA 22209

 

 

 

 

Fax:

(703) 528-4510

 

--------------------------------------------------------------------------------


 

SUBSIDIARY GUARANTORS:

 

AES HAWAII MANAGEMENT COMPANY, INC.,

as Subsidiary Guarantor

 

By

 

 

 

Title:

 

Address:

 

Fax:

 

 

AES NEW YORK FUNDING, L.L.C.,

as Subsidiary Guarantor

 

By

 

 

 

Title:

 

Address:

 

Fax:

 

 

AES OKLAHOMA HOLDINGS, L.L.C.,

as Subsidiary Guarantor

 

By

 

 

 

Title:

 

Address:

 

Fax:

 

 

AES WARRIOR RUN FUNDING, L.L.C.,

as Subsidiary Guarantor

 

 

By

 

 

 

Title:

 

Address:

 

Fax:

 

--------------------------------------------------------------------------------


 

BANKS:

 

 

 

 

[Please Type or Print Name of Bank]

 

 

By

 

 

 

--------------------------------------------------------------------------------


 

AGENTS:

 

 

CITICORP USA, INC.,

as Agent

 

 

By

 

 

 

Title:

 

 

Address:

388 Greenwich Street, 21st Floor

 

 

New York, NY 10013

 

 

 

 

Fax:

(212) 816-8098

 

Attention:

Stuart Glen

 

Email:

oploanswebadmin@citigroup.com

 

 

CITIBANK N.A.,

as Collateral Agent

 

By

 

 

 

Title:

 

 

Address:

388 Greenwich Street, 21st Floor

 

 

New York, NY 10013

 

 

 

 

Fax:

(212) 816-8098

 

Attention:

Stuart Glen

 

--------------------------------------------------------------------------------


 

APPENDIX I to the

Third Amended and Restated

Credit and Reimbursement Agreement

 

 

REVOLVING CREDIT LOAN FACILITY

 

Name of Revolving Credit Loan Bank

 

Revolving Credit Loan Commitments ($)

 

Citicorp USA, Inc.

 

$

53,000,000.00

 

Deutsche Bank Trust Company Americas

 

$

53,000,000.00

 

UBS Loan Finance LLC

 

$

53,000,000.00

 

Lehman Commercial Paper, Inc.

 

$

50,000,000.00

 

Union Bank of California, N.A.

 

$

48,000,000.00

 

Bank of America, N.A.

 

$

46,000,000.00

 

Credit Lyonnais New York Branch

 

$

28,000,000.00

 

Société Générale – New York Branch

 

$

27,000,000.00

 

Credit Suisse First Boston

 

$

22,000,000.00

 

Merrill Lynch Capital Corporation

 

$

22,000,000.00

 

BNP Paribas

 

$

15,000,000.00

 

Westdeutsche Landesbank Girozentrale

 

$

15,000,000.00

 

ABN Amro

 

$

10,000,000.00

 

J.P. Morgan Chase

 

$

5,000,000.00

 

Toronto Dominion (New York), Inc.

 

$

3,000,000.00

 

 

--------------------------------------------------------------------------------


 

APPENDIX II to the

Third Amended and Restated

Credit and Reimbursement Agreement

 

TERM LOAN FACILITY

 

As per the Register maintained by the Agent pursuant to Section 10.06(f) of the
Third Amended and Restated Credit and Reimbursement Agreement.

 

1

--------------------------------------------------------------------------------


 

Appendix III to the Third Amended and Restated Credit and Reimbursement
Agreement

 

Beneficiary

 

Letter of Credit
Number

 

Fronting
Expiry

 

Type of Letter
of Credit

 

Name of Issuing Bank

 

Amount

 

Eastern (DSR) $36,326,900

 

Y032406

 

07/26/04

 

Financial

 

UBS AG

 

36,326,900.00

 

Kelanitissa

 

3039084

 

03/24/04

 

Financial

 

B of A, Los Angeles

 

900,000.00

 

WAPDA

 

30034738

 

02/28/05

 

Performance

 

Citibank NY

 

12,034,365.13

 

Constellation Power Source Inc.

 

306S234686

 

01/01/05

 

Performance

 

UBOC , LA

 

23,200,000.00

 

PSEG Energy Resources & Trade LLC

 

306S234688

 

01/18/05

 

Performance

 

UBOC , LA

 

3,500,000.00

 

PPL Energy Plus LLC

 

306S234687

 

04/30/04

 

Performance

 

UBOC , LA

 

100,000.00

 

Coral Energy Holding L.P.

 

306S234734

 

01/31/05

 

Performance

 

UBOC , LA

 

3,000,000.00

 

Morgan Stanley Capital Group

 

306S235411

 

12/31/05

 

Performance

 

UBOC , LA

 

3,725,000.00

 

The Potomac Edison Company

 

30035330

 

06/15/04

 

Performance

 

Citibank NY

 

577,500.00

 

Elexon

 

5134047511

 

03/15/05

 

Performance

 

Citibank NY

 

2,686,364.94

 

Total Face Amount of Revolving Letters of Credit Outstanding

 

 

 

 

 

 

 

 

 

86,050,130.07

 

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

PLEDGOR: AES CORP.

 

Legal Name

 

Jurisdiction of
Incorporation

 

Types of
Shares

 

Authorized
Shares

 

Outstanding
Shares

 

Percentage
Owned by AES

 

Certificate
No.

 

% Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES Alamitos Development, Inc.

 

Delaware

 

Common

 

10

 

10

 

100

 

1

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES Argentina, Inc.

 

Delaware

 

Common

 

10

 

10

 

100

 

3

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES Atlantis, Inc.

 

Delaware

 

Common

 

10

 

10

 

100

 

2

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES Barka Services, Inc.

 

Delaware

 

Common

 

200

 

10

 

100

 

2

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES CAESS Distribution, Inc.

 

Delaware

 

Common

 

10

 

10

 

100

 

1

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES California Management Co., Inc.

 

Delaware

 

Common

 

10

 

10

 

100

 

3

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES Canal Power Services, Inc.

 

Delaware

 

Common

 

10

 

10

 

100

 

1

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES Cemig Holdings, Inc.

 

Delaware

 

Common

 

10

 

10

 

100

 

2

 

100

 

 

1

--------------------------------------------------------------------------------


 

Legal Name

 

Jurisdiction of
Incorporation

 

Types of
Shares

 

Authorized
Shares

 

Outstanding
Shares

 

Percentage
Owned by AES

 

Certificate
No.

 

% Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES Central American Management Services, Inc.

 

Delaware

 

Common

 

10

 

10

 

100

 

1

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES Central Valley, L.L.C.

 

Delaware

 

Units

 

1,000

 

10

 

100

 

1

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES Chaparron I, Ltd.

 

Cayman

 

Ordinary

 

50,000

 

1,000

 

100

 

2, 3

 

65

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES Columbia Power, L.L.C.

 

Delaware

 

Units

 

1,000

 

10

 

100

 

1

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES Connecticut Management, L.L.C.

 

Delaware

 

Units

 

1,000

 

10

 

100

 

1

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES Ecotek Holdings, L.L.C.

 

Delaware

 

Units

 

1,000

 

10

 

100

 

1

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES EDC Funding II, L.L.C.

 

Delaware

 

Units

 

1,000

 

10

 

100

 

2

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES EEO Distribution, Inc.

 

Delaware

 

Common

 

10

 

10

 

100

 

1

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES El Faro Generation, Inc.

 

Delaware

 

Common

 

110

 

110

 

100

 

2

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES Engineering, Ltd.

 

Cayman

 

Ordinary

 

50,000

 

1,000

 

100

 

4,5

 

65

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES Georgia Gas, L.L.C.

 

Delaware

 

Units

 

1,000

 

10

 

100

 

1

 

65

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES GEH Holdings, L.L.C.

 

Delaware

 

Units

 

N/A

 

10

 

100

 

1

 

65

 

 

2

--------------------------------------------------------------------------------


 

Legal Name

 

Jurisdiction of
Incorporation

 

Types of
Shares

 

Authorized
Shares

 

Outstanding
Shares

 

Percentage
Owned by AES

 

Certificate
No.

 

% Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES GEH, L.L.C.

 

Delaware

 

Units

 

N/A

 

10

 

100

 

1

 

65

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES Granbury, L.L.C.

 

Delaware

 

Units

 

N/A

 

10

 

100

 

2

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES Hawaii Management Company, Inc.

 

Delaware

 

Common

 

10

 

10

 

100

 

4

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES International Holdings, Ltd.

 

British Virgin Islands

 

Common

 

50,000

 

50,000

 

100

 

2, 3

 

65

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES Ironwood, Inc.

 

Delaware

 

Common

 

10

 

10

 

100

 

3

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES Kalaeloa Venture, L.L.C.

 

Delaware

 

Units

 

1,000

 

10

 

100

 

1

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES Keystone, L.L.C.

 

Delaware

 

Units

 

N/A

 

100

 

100

 

1

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES King Harbor, Inc.

 

Delaware

 

Common

 

10

 

10

 

100

 

1

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES Londonderry Holdings, L.L.C.

 

Delaware

 

Units

 

N/A

 

10

 

100

 

1

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES New York Funding, L.L.C.

 

Delaware

 

Units

 

N/A

 

10

 

100

 

1

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES Odyssey, L.L.C.

 

Delaware

 

Units

 

1,000

 

10

 

100

 

1

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES Oklahoma Holdings, L.L.C.

 

Delaware

 

Units

 

1,000

 

10

 

100

 

1

 

100

 

 

3

--------------------------------------------------------------------------------


 

Legal Name

 

Jurisdiction of
Incorporation

 

Types of
Shares

 

Authorized
Shares

 

Outstanding
Shares

 

Percentage
Owned by AES

 

Certificate
No.

 

% Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES Red Oak, Inc.

 

Delaware

 

Common

 

10

 

10

 

100

 

1

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES Rio Diamante, Inc.

 

Delaware

 

Common

 

10

 

10

 

100

 

1

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES Riverside Holdings, L.L.C.

 

Delaware

 

Common

 

1,000

 

100

 

100

 

4

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES Sosa, L.L.C.

 

Delaware

 

Units

 

10

 

10

 

100

 

1

 

65

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES Southland Funding, L.L.C.

 

Delaware

 

Units

 

N/A

 

10

 

100

 

1

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES Stonehaven Holding, Inc.

 

Delaware

 

Common

 

10

 

10

 

100

 

3

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES Teal Holding, Inc.

 

Delaware

 

Common

 

10

 

10

 

100

 

1

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES Texas Funding III, L.L.C.

 

Delaware

 

Units

 

1,000

 

10

 

100

 

3

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES Warrior Run Funding, L.L.C.

 

Delaware

 

Units

 

N/A

 

10

 

100

 

1

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cavanal Minerals, Inc.

 

Delaware

 

Common

 

10

 

10

 

100

 

2

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IPALCO Enterprises, Inc.

 

Indiana

 

Common

 

290,000,000

 

89,685,177

 

100

 

AES-1

 

100

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mountainview Holding Company, L.L.C.

 

Delaware

 

Units

 

1,000

 

10

 

100

 

1

 

100

 

 

4

--------------------------------------------------------------------------------


 

Legal Name

 

Jurisdiction of
Incorporation

 

Types of
Shares

 

Authorized
Shares

 

Outstanding
Shares

 

Percentage
Owned by AES

 

Certificate
No.

 

% Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mountainview Power Development Company L.L.C

 

Delaware

 

Units

 

1,000

 

10

 

100

 

5

 

100

 

 

5

--------------------------------------------------------------------------------


 

PLEDGOR: AES INTERNATIONAL HOLDINGS II, LTD.

 

Legal Name

 

Jurisdiction of
Incorporation

 

Types of
Shares

 

Authorized
Shares

 

Outstanding
Shares

 

Percentage
Owned by AES

 

Certificate
No.

 

% Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES El Salvador, Ltd.

 

Cayman

 

Ordinary

 

50,000

 

1,000

 

100

 

3, 4

 

65

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AES South American Holdings, Ltd.

 

Cayman

 

Nominal

 

50,000

 

5,030

 

100

 

3, 4

 

65

 

 

6

--------------------------------------------------------------------------------


 

Schedule II to the
Amended and Restated Credit,
Reimbursement and Exchange Agreement

 

 

ASSIGNED AGREEMENTS

 

 

Grantor

 

Assigned Agreement

 

 

 

The AES Corporation

 

Tax Sharing Agreement dated as of June 23, 1987 (as amended, supplemented or
modified through the date hereof) among The AES Corporation (formerly known as
Applied Energy Services, Inc.), AES Oklahoma Management Co., Inc., AES Shady
Point, Inc., Combustion Engineering, Inc., and Union Bank of California N.A.
(formerly known as Union Bank), as successor in interest to Security Pacific
National Bank, as agent.

 

 

 

The AES Corporation

 

Tax Sharing Agreement dated as of March 20, 1990 (as amended, supplemented or
modified through the date hereof) among The AES Corporation (formerly known as
Applied Energy Services, Inc.), AES Hawaii Management Company, Inc., AES Hawaii,
Inc. (formerly known as AES Barbers Point, Inc.), and Union Bank of California
N.A. (formerly known as Union Bank), as successor in interest to Security
Pacific National Bank, as agent.

 

 

 

The AES Corporation

 

Tax Sharing Agreement dated as of March 28, 2001 among The AES Corporation,
IPALCO Enterprises, Inc., and each corporation or other entity listed therein.

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

 

AES CORP.

 

Non-Pledged Subsidiary

 

Jurisdiction of
Incorporation

 

Reason for Exclusion

AES (India) Private Limited

 

India

 

Pledge prohibited

AES Americas, Inc.

 

Delaware

 

< $3 million

AES Andes Energy, Inc.

 

Delaware

 

< $3 million

AES Andes, Inc.

 

Delaware

 

< $3 million

AES Angel Falls, L.L.C.

 

Delaware

 

< $3 million

AES Appalachia, L.L.C.

 

Delaware

 

< $3 million

AES Aquila, Inc.

 

Delaware

 

< $3 million

AES Atlantic, Inc.

 

Delaware

 

< $3 million

AES Aurora, Inc.

 

Delaware

 

< $3 million

AES Baja Norte I, Inc.

 

Delaware

 

< $3 million

AES Baja Norte II, Inc.

 

Delaware

 

< $3 million

AES Big Sky, L.L.C.

 

Delaware

 

< $3 million

AES Bolivar, L.L.C.

 

Delaware

 

< $3 million

AES Brasil Energia, Inc.

 

Delaware

 

< $3 million

AES Brazil, Inc.

 

Delaware

 

< $3 million

AES BVI Holdings I, Inc.

 

Delaware

 

< $3 million

AES BVI Holdings II, Inc.

 

Delaware

 

< $3 million

AES Calgary, Inc.

 

Delaware

 

< $3 million

AES Canada, Inc.

 

Delaware

 

< $3 million

AES Caribbean Services, Inc.

 

Delaware

 

< $3 million

AES Cartagena Holdings BV

 

Netherlands

 

Pledge prohibited (New holding company for Cartagena)

 

1

--------------------------------------------------------------------------------


 

Non-Pledged Subsidiary

 

Jurisdiction of
Incorporation

 

Reason for Exclusion

AES Central America Power Ventures, Ltd.

 

Cayman

 

< $3 million

AES Chesapeake, Inc.

 

Delaware

 

< $3 million

AES Colombia I, Inc.

 

Delaware

 

Mamonal bankrupt and Termocandelaria sold

AES Communications Latin America, Inc.

 

Delaware

 

< $3 million

AES Coral, Inc.

 

Delaware

 

< $3 million

AES Desert Power, L.L.C.

 

Delaware

 

< $3 million

AES Development de Argentina S.A.

 

Argentina

 

< $3 million

AES Direct, Inc.

 

Delaware

 

< $3 million

AES Dominican Holdings, Inc.

 

Delaware

 

< $3 million

AES Drax Financing II, Inc.

 

Delaware

 

< $3 million

AES Drax Financing, Inc.

 

Delaware

 

< $3 million

AES Drax IBC Limited

 

Guernsey

 

< $3 million

AES Edelap Funding Corporation, L.L.C.

 

Delaware

 

< $3 million

AES El Dorado, Inc.

 

Delaware

 

< $3 million

AES Endeavor, Inc.

 

Delaware

 

< $3 million

AES Energy Mexico, Inc.

 

Delaware

 

< $3 million

AES Enterprise, Inc.

 

Delaware

 

< $3 million

AES Finance and Development, Inc.

 

Delaware

 

< $3 million

AES Generation Holdings, LLC

 

Delaware

 

< $3 million

AES Georgia Gas GP, L.L.C.

 

Delaware

 

< $3 million

AES Global Insurance Company

 

Vermont

 

Pledge Prohibited

AES Global Power Finance, Inc.

 

Delaware

 

< $3 million

AES GPH Holdings, Inc.

 

Delaware

 

< $3 million

AES Great Plains, Inc.

 

Delaware

 

< $3 million

AES Greystone Holdings, L.L.C.

 

Delaware

 

< $3 million

AES Hoytdale, L.L.C.

 

Delaware

 

< $3 million

AES Huntington Beach Development, Inc.

 

Delaware

 

< $3 million

 

2

--------------------------------------------------------------------------------


 

Non-Pledged Subsidiary

 

Jurisdiction of
Incorporation

 

Reason for Exclusion

AES India, L.L.C.

 

Delaware

 

< $3 million

AES Indiana Holdings, L.L.C.

 

Delaware

 

< $3 million

AES International Holdings II, Ltd.

 

British Virgin Islands

 

Pledge prohibited

AES Intrepid, L.L.C.

 

Delaware

 

< $3 million

AES Intricity, Inc.

 

New Jersey

 

< $3 million

AES Japan, Inc.

 

Delaware

 

< $3 million

AES Korea, Inc.

 

Delaware

 

< $3 million

AES Lake Worth Holdings, L.L.C.

 

Delaware

 

< $3 million

AES Long Island Holdings, L.L.C.

 

Delaware

 

< $3 million

AES Mexico Development, S. de R.L. de C.V.

 

Mexico

 

< $3 million

AES Mohave Holdings, L.L.C.

 

Delaware

 

< $3 million

AES Mongol Services, Inc.

 

Delaware

 

< $3 million

AES Native Hollow, L.L.C.

 

Delaware

 

< $3 million

AES New Hampshire Biomass, Inc.

 

New Hampshire

 

Pledge prohibited

AES Oasis Energy, Inc.

 

Delaware

 

< $3 million

AES Oasis Finco, Inc.

 

Delaware

 

Pledge prohibited

AES Oasis Holdco, Inc.

 

Delaware

 

Pledge prohibited

AES Oasis Private Ltd.

 

Singapore

 

< $3 million

AES Oman Holdings, Ltd

 

Cayman

 

Pledge prohibited (New holding company for Barka)

AES Orient, Inc.

 

Delaware

 

< $3 million

AES Orissa Distribution Private Limited

 

India

 

< $3 million

AES Pacific, Inc.

 

Delaware

 

< $3 million

AES Pakistan (Pvt) Ltd.

 

Pakistan

 

< $3 million

AES Pakistan Operations, Ltd.

 

Delaware

 

< $3 million

AES Parana Generation Holdings, Ltd.

 

Cayman

 

< $3 million

AES Parana II Limited Partnership

 

Cayman

 

< $3 million

AES Pecan Grove II, L.L.C.

 

Delaware

 

< $3 million

 

3

--------------------------------------------------------------------------------


 

Non-Pledged Subsidiary

 

Jurisdiction of
Incorporation

 

Reason for Exclusion

AES Pecan Grove, L.L.C.

 

Delaware

 

< $3 million

AES Petty’s Island, L.L.C.

 

Delaware

 

< $3 million

AES Phoenix Ltd.

 

Hungary

 

< $3 million

AES PJM, Inc.

 

Delaware

 

< $3 million

AES Power, Inc.

 

Delaware

 

< $3 million

AES Puerto Rico Services, Inc.

 

Delaware

 

< $3 million

AES Pumped Storage Arkansas, L.L.C.

 

Delaware

 

< $3 million

AES Redfish, Inc.

 

Delaware

 

< $3 million

AES Sao Paulo, Inc.

 

Delaware

 

< $3 million

AES Services, Inc.

 

Delaware

 

< $3 million

AES Silk Road Cayman Ltd.

 

Cayman

 

Pledge prohibited (New holding company for Telasi)

AES Silk Road, Inc.

 

Delaware

 

< $3 million

AES Songas Holdings, Ltd.

 

Cayman

 

Pledge prohibited (New holding company for Songas)

AES South City, L.L.C.

 

Delaware

 

< $3 million

AES Telecom Americas, Inc.

 

Delaware

 

< $3 million

AES Taiwan, Inc.

 

Delaware

 

< $3 million

AES Telecom Development, L.L.C.

 

Delaware

 

< $3 million

AES Tiete Holdings, Ltd.

 

Cayman

 

Pledge prohibited

AES Transgas, LLC

 

Delaware

 

< $3 million

AES Transpower Australia Pty Ltd.

 

Australia

 

< $3 million

AES Transpower Private Ltd.

 

Singapore

 

< $3 million

AES Transpower, Inc.

 

Delaware

 

Pledge prohibited

AES UK Power Holdings Limited

 

United Kingdom

 

< $3 million

AES UK Power, L.L.C.

 

Delaware

 

< $3 million

AES-Zemplen Ltd.

 

Hungary

 

< $3 million

GeoUtilities, Inc.

 

Delaware

 

< $3 million

 

4

--------------------------------------------------------------------------------


 

Non-Pledged Subsidiary

 

Jurisdiction of
Incorporation

 

Reason for Exclusion

La Plata II, Inc.

 

Delaware

 

Already pledged; no secondary pledges permitted

La Plata III, Inc.

 

Delaware

 

Already pledged; no secondary pledges permitted

LW Generation Corporation

 

Delaware

 

< $3 million

Star Natural Gas Company

 

Delaware

 

< $3 million

AES Ecotek International Holdings, Inc.

 

Cayman

 

< $3 million

Thermo Fuels Company, Inc.

 

California

 

< $3 million

ThinkAES, Inc.

 

Delaware

 

< $3 million

Totem Gas Storage Company, LLC

 

Colorado

 

Pledge prohibited

Totem Power, LLC

 

Colorado

 

< $3 million

Transmission Management Services, L.L.C.

 

Delaware

 

< $3 million

West County Generation, LLC

 

Delaware

 

< $3 million

 

5

--------------------------------------------------------------------------------

 

AES INTERNATIONAL HOLDINGS II, LTD.

 

Non-Pledged Subsidiary

 

Jurisdiction of
Incorporation

 

Reason for Exclusion

 

 

 

 

 

 

 

AES Argentina Operations, Ltd.

 

Cayman

 

Already pledged; no secondary pledge permitted

 

 

 

 

 

 

 

AES Bandeirante, Ltd.

 

Cayman

 

< $3 million

 

 

 

 

 

 

 

AES Caracoles I

 

Cayman

 

< $3 million

 

 

 

 

 

 

 

AES Caracoles II

 

Cayman

 

< $3 million

 

 

 

 

 

 

 

AES Cayman Guaiba, Ltd.

 

Cayman

 

Pledge prohibited

 

 

 

 

 

 

 

AES Cayman Pampas, Ltd.

 

Cayman

 

< $3 million

 

 

 

 

 

 

 

AES Communications, Ltd.

 

Cayman

 

< $3 million

 

 

 

 

 

 

 

AES Costa Rica Hydroelectrica, Ltd.

 

Cayman

 

< $3 million

 

 

 

 

 

 

 

AES Infoenergy Ltda

 

Brazil

 

< $3 million

 

 

 

 

 

 

 

AES Intercon II, Ltd.

 

Cayman

 

< $3 million

 

 

 

 

 

 

 

AES Intercon, Ltd.

 

Cayman

 

< $3 million

 

 

 

 

 

 

 

AES Interenergy, Ltd.

 

Cayman

 

< $3 million

 

 

 

 

 

 

 

AES Merida Management Services S. de R.L. de C.V.

 

Mexico

 

< $3 million

 

 

 

 

 

 

 

AES Mid East Holdings 3, Ltd.

 

Cayman

 

< $3 million

 

 

 

 

 

 

 

AES Network

 

Cayman

 

< $3 million

 

 

 

 

 

 

 

AES Pak Gen Holdings, Inc.

 

Mauritius

 

Pledge prohibited

 

 

 

 

 

 

 

AES Pak Holdings, Ltd.

 

British Virgin Islands

 

< $3 million

 

 

 

 

 

 

 

AES Pakistan Holdings

 

Mauritius

 

Pledge prohibited

 

 

 

 

 

 

 

AES Parana IHC, Ltd.

 

Cayman

 

< $3 million

 

 

 

 

 

 

 

AES Peru S.R.L.

 

Peru

 

< $3 million

 

 

 

 

 

 

 

AES Santa Ana, Ltd.

 

Cayman

 

< $3 million

 

 

 

 

 

 

 

AES Santa Branca, Ltd.

 

Cayman

 

< $3 million

 

 

 

 

 

 

 

AES Servicios Electricos Limitada de Capital Variable

 

El Salvador

 

< $3 million

 

 

 

 

 

 

 

AES South Point, Ltd.

 

Cayman

 

< $3 million

 

 

6

--------------------------------------------------------------------------------


 

Non-Pledged Subsidiary

 

Jurisdiction of
Incorporation

 

Reason for Exclusion

 

 

 

 

 

 

 

AES Telecomunicaciones Salvadorenas Ltda de CV

 

El Salvador

 

< $3 million

 

 

 

 

 

 

 

AES Transpower, Inc.

 

Mauritius

 

Pledge prohibited

 

 

 

 

 

 

 

AES Yucatan S.R.L. de C.V.

 

Mexico

 

< $3 million

 

 

 

 

 

 

 

CCS Telecarrier

 

Cayman

 

< $3 million

 

 

 

 

 

 

 

Delta Capex Investments

 

Cayman

 

< $3 million

 

 

 

 

 

 

 

Wildwood Funding, Ltd.

 

Cayman

 

< $3 million

 

 

7

--------------------------------------------------------------------------------


 

SCHEDULE IV: EXCLUDED AES ENTITIES

 

BRAZIL

AES South American Holdings, Ltd.

AES Americas Participacoes, Ltda.

AES Bandierante Ltd.

AES Bandierante Empreendimentos, Ltda.

AES Brazilian Holdings, Ltd.

AES Bridge I, Ltd.

AES Bridge II, Ltd.

AES Cayman Guaiba, Ltd.

AES Cayman I

AES Cayman II

AES Cayman Pampas, Ltd.

AES Cemig Empreendimentos II, Ltd.

AES Cemig Empreendimentos, Inc.

AES Communications Rio de Janeiro S.A.

AES Communications Latin America, Inc.

AES Com Sul Ltda.

AES Coral Reef, LLC

AES Edeersa, Ltd.

AES Eletrolight, Ltd.

AES Elpa S.A.

AES Energia, Ltda.

AES Energia I, Ltd.

AES Energia II, Ltd.

AES Florestal Ltda.

AES Forca Ltd.

AES Forca II, Ltd.

AES Forca Empreendimentos Ltda.

AES Guaiba II Empreendimentos Ltda.

AES Holdings Brasil, Ltda.

AES IHB Cayman, Ltd.

AES Infoenergy Ltda.

AES Intercon, Ltd.

AES Intercon II, Ltd.

AES Interenergy, Ltd.

AES International Holdings III, Ltd.

AES Minas PCH Ltda.

AES Network

AES Santa Branca I, Ltd.

AES Santa Branca II, Ltd.

AES Sul, SA

AES Tiete Holdings Ltd.

 

1

--------------------------------------------------------------------------------


 

AES Tiete Holdings II, Ltd.

AES Tiete Empreendimentos S.A.

AES Tiete Participacoes S.A.

AES Trade I, Ltd.

AES Trade II, Ltd.

AES Trading Ltda.

AES Transgas Empreendimentos S.A.

AES Transgas I, Ltd.

AES Transgas II, Ltd.

AES Treasure Cove, Ltd.

AES Uruguaiana Empreedimentos S.A.

AES Uruguaiana, Inc.

Asteroid I, Ltd.

Brasiliana Energia S.A.

Cayman Energy Traders

Companhia de Gas de Minas Gerais, S.A.

Companhia Energetica de Minas Gerais, S.A.

Compania de Geracao de Energia Eletrica Tiete, S.A.

AES Tiete S.A.

Eletroger Ltda.

Eletronet S.A.

Eletropaulo Comercial Exportadora, Ltda.

Eletropaulo Metropolitana Eletricidade de Sao Paulo S.A.

Eletropaulo Telecomunicacoes, Ltda.

Empresa de Infovias, S.A.

Energia Paulista Participacoes, S.A.

ENET Telecomunicacoes Ltda.

Logestic.com S.A.

Metropolitana Overseas II, Ltd.

Pleasantville Participacoes Ltda.

Southern Electric Brazil Participacoes, Ltda.

 

ARGENTINA

AES Alicura Holdings S.C.A.

AES Andes Energy, Inc.

AES Argentina Investments, Ltd.

AES Argentina Investments II, Ltd.

AES Argentina Operations, Ltd.

AES Argentina, Inc.

AES Asociados S.A.

AES Caracoles I

AES Caracoles II

AES Caracoles III, L.P.

AES Caracoles S.R.L.

 

2

--------------------------------------------------------------------------------


 

AES Chaparron I, Ltd.

AES Chaparron II, Ltd.

AES Development de Argentina S.A.

AES Energy, Ltd.

AES Ocean Springs, Ltd.

AES Operadora S.A.

AES Parana Gas S.A.

AES Parana Holdings, Ltd.

AES Parana I Limited Partnership

AES Parana II Limited Partnership

AES Parana IHC, Ltd.

AES Parana Generation Holdings, Ltd.

AES Parana Operations S.R.L.

AES Parana Propiedades S.A.

AES Parana S.C.A.

AES Rio Diamate, Inc.

AES San Nicolas Holding Espana, S.L.

AES San Nicolas, Inc.

AES South Point, Ltd.

AESEBA S.A.

Asociados de Electricidad, S.A.

B.A. Services.com S.R.L.

Camille, Ltd.

Central Dique, S.A.

Central Termica San Nicolas S.A.

CMS Generation San Nicolas Company

Compania de Inversiones en Eletricidad, S.A.

Empresa Distribuidora de Energia Norte S.A.

Empresa Distribuidora de Energia Sur S.A.

Empresa Distribuidora La Plata, S.A.

Gasoducto GasAndes Argentina S.A.

Gener Argentina S.A.

AES Alicura, S.A.

Hidroelectrica Rio Juramento, S.A.

InterAndes, S.A.

Inversora AES Ameritas Holding Espana Espana, S.L.

Inverorsa de San Nicolas S.A.

Inversora AES Americas, S.A.

La Plata II, Inc.

La Plata III, Inc.

La Plata Partners L.P.

Luz del Plata S.A.

AES Pampa Energy, S.A.

 

3

--------------------------------------------------------------------------------


 

Shazia S.R.L.

TermoAndes S.A.

Wildwood Funding, Ltd.

Wildwood I, Ltd.

Wildwood II, Ltd.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 5.15: EXISTING AGREEMENTS WITH AFFILIATES

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE V:  QUALIFIED HOLDING COMPANIES

 

AES Alicura Holdings S.C.A.

AES Aramtermelo Holdings BV

AES Baltic Holdings BV

AES Barka Services 1 (Cayman) Ltd.

AES Barka Services 2 (Cayman) Ltd.

AES Bridge I Ltd.

AES Bridge II Ltd.

AES Cemig Empreendimentos, Inc.

AES Central American Mgmt Services, Inc.

AES Chaparron I, Ltd.

AES Chaparron II, Ltd.

AES Chigen Holdings Ltd.

AES Denmark GP Holding I ApS

AES Denmark GP Holding II ApS

AES Development de Argentina, S.A.

AES Electric Ltd.

AES Gas Holdco (Cayman) Ltd.

AES Global Power Holdings BV

AES International Holdings Ltd.

AES Isthmus Energy, S.A.

AES LNG Holding II, Ltd.

AES Medway Electric Ltd.

AES Nigeria Holdings Ltd.

AES Oasis Holdco (Cayman) Ltd.

AES Oman Holdings Ltd.

AES Panama Holding Ltd.

AES Qatar Holdings Ltd.

AES San Nichols Holding Espana S.L.

AES Silk Road Cayman Ltd.

AES Sirocco Holdings BV

AES Songas Holdings Ltd.

AES Summit Generation Ltd.

AES Tisza Holdings BV

AES UK Power Holdings Ltd.

Global Energy Holdings CV

Inversora AES Americas, S.A.

Inversora de San Nicolas S.A.

Inversora AES Americas Holding Espana, S.L.

Mercury Cayman Holdco, Ltd.

 

--------------------------------------------------------------------------------


 

Schedule VI - Existing Debt

 

 

 

Amount

 

Sr. Secured First Priority Notes due 2005

 

155,718,000

 

Sr. Secured Second Priority Notes due 2013

 

1,200,000,000

 

Sr. Secured Second Priority Notes due 2015

 

600,000,000

 

Senior Notes due June 2008

 

223,262,000

 

Senior Notes due June 2009

 

310,097,040

 

Senior Notes due June 2009

 

159,746,960

 

Senior Notes due September 2010

 

422,665,000

 

Senior Notes due January 2011

 

313,186,000

 

Senior Notes due February 2011 (£)*

 

160,809,856

 

Senior Notes due March 2014

 

500,000,000

 

Senior Subordinated Notes due August 2007

 

169,619,000

 

Senior Subordinated Notes due November 2007

 

218,949,000

 

Senior Subordinated Notes due November 2029

 

115,258,000

 

Junior Convertible Debentures due August 2005

 

142,134,000

 

Guarantees of Debt

 

155,503,000

 

Letters of Credit outside Revolving Credit Facility

 

18,750,000

 

Surety Bonds

 

3,682,870

 

Total Debt

 

4,869,380,726

 

 

--------------------------------------------------------------------------------

* Exchange Rate of  1.7995 on March 9, 2003

 

--------------------------------------------------------------------------------


 

SCHEDULE VII to the

Third Amended and Restated

Credit and Reimbursement Agreement

 

REVOLVING FRONTING BANKS

 

Citicorp USA, Inc.

 

Bank of America, N.A.

 

Deutsche Bank Trust Company Americas

 

Lehman Commercial Paper, Inc.

 

UBS AG, Stamford Branch

 

Union Bank of California, N.A.

 

Credit Lyonnais New York Branch

 

Société Générale – New York Branch

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1 to the

Third Amended and Restated Credit

and Reimbursement Agreement

 

FORM OF REVOLVING CREDIT LOAN NOTE

 

New York, New York

 

, 2004

 

For value received, The AES Corporation, a Delaware corporation (the
“Borrower”), promises to pay to                  (the “Bank”) or its registered
assigns, for the account of its Applicable Lending Office (as defined in the
Credit and Reimbursement Agreement referred to below), the unpaid principal
amount of each Revolving Credit Loan (as defined in the Credit and Reimbursement
Agreement referred to below) made by the Bank to the Borrower pursuant to the
Credit and Reimbursement Agreement referred to below on the dates and in the
amounts specified in the Credit and Reimbursement Agreement.  The Borrower
promises to pay interest on the unpaid principal amount of each such Loan on the
dates and at the rate or rates provided for in the Credit and Reimbursement
Agreement.  All such payments of principal and interest shall be made in lawful
money of the United States in Federal or other same day funds at the place of
payment specified in the Credit and Reimbursement Agreement.

 

All Revolving Credit Loans made by the Bank, the respective types thereof and
all repayments of the principal thereof shall be recorded by the Bank and, if
the Bank so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding may be endorsed by the Bank on the schedule attached
hereto, or on a continuation of such schedule attached to and made a part
hereof; provided that the failure of the Bank to make (or any error in making)
any such recordation or endorsement shall not affect the obligations of the
Borrower hereunder or under the Credit and Reimbursement Agreement.

 

This Revolving Credit Loan Note is one of the Notes referred to in the Third
Amended and Restated Credit and Reimbursement Agreement dated as of March 17,
2004 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit and Reimbursement Agreement”) among the Borrower, the
Subsidiary Guarantors party thereto, the Bank and certain other banks party
thereto, Citicorp USA, Inc., as the Agent for the Bank Parties and Citibank,
N.A. as the Collateral Agent for the Bank Parties.  Terms defined in the Credit
and Reimbursement Agreement are used herein with the same meanings.  Reference
is made to the Credit and Reimbursement Agreement for provisions for the
guarantee hereof in certain circumstances, the prepayment hereof and the
acceleration of the maturity hereof.

 

--------------------------------------------------------------------------------


 

This Revolving Credit Loan Note is assignable to one or more Persons as provided
in the Credit and Reimbursement Agreement and the Borrower agrees to issue from
time to time replacement Notes in the form hereof to facilitate such
assignments.

 

The Obligations of the Borrower under this Revolving Credit Loan Note and the
other Financing Documents, and the Obligations of the other Loan Parties under
the Financing Documents, are secured by the Creditor Group Collateral as
provided in the Financing Documents.  The Obligations of the Borrower under this
Revolving Credit Loan Note are also guaranteed by the Subsidiary Guarantors, as
provided in the Subsidiary Guaranty in Article IX of the Credit and
Reimbursement Agreement.

 

This Revolving Credit Loan Note shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

 

THE AES CORPORATION

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of
Loan

 

Type of Loan

 

Amount of
Principal
Repaid

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2 to the

Third Amended and Restated Credit

and Reimbursement Agreement

 

FORM OF TERM LOAN NOTE

 

New York, New York

 

, 2004

 

For value received, The AES Corporation, a Delaware corporation (the
“Borrower”), promises to pay to                                          (the
“Bank”) or its registered assigns, for the account of its Applicable Lending
Office (as defined in the Credit and Reimbursement Agreement referred to below),
the unpaid principal amount of the Term Loan (as defined in the Credit and
Reimbursement Agreement referred to below) made by the Bank to the Borrower
pursuant to the Credit and Reimbursement Agreement referred to below on the
dates and in the amounts specified in the Credit and Reimbursement Agreement. 
The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan on the dates and at the rate or rates provided for in the Credit and
Reimbursement Agreement.  All such payments of principal and interest shall be
made in lawful money of the United States in Federal or other same day funds at
the place of payment specified in the Credit and Reimbursement Agreement.

 

This Term Loan Note is one of the Notes referred to in the Third Amended and
Restated Credit and Reimbursement Agreement dated as of March 17, 2004 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit and Reimbursement Agreement”) among the Borrower, the
Subsidiary Guarantors party thereto, the Bank and certain other banks party
thereto, Citicorp USA, Inc., as the Agent for the Bank Parties and Citibank,
N.A., as the Collateral Agent for the Bank Parties.  Terms defined in the Credit
and Reimbursement Agreement are used herein with the same meanings.  Reference
is made to the Credit and Reimbursement Agreement for provisions for the
guarantee hereof in certain circumstances, the prepayment hereof and the
acceleration of the maturity hereof.

 

This Term Loan Note is assignable to one or more Persons as provided in the
Credit and Reimbursement Agreement and the Borrower agrees to issue from time to
time replacement Notes in the form hereof to facilitate such assignments.

 

The Obligations of the Borrower under this Term Loan Note and the other
Financing Documents, and the Obligations of the other Loan Parties under the
Financing Documents, are secured by the Creditor Group Collateral as provided in
the Financing Documents.  The Obligations of the Borrower under this Term Loan
Note are guaranteed by the Subsidiary Guarantors, as provided in the Subsidiary
Guaranty in Article IX of the Credit and Reimbursement Agreement.

 

--------------------------------------------------------------------------------


 

This Term Loan Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

 

 

THE AES CORPORATION

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of
Loan

 

Type of Loan

 

Amount of
Principal
Repaid

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

March 17, 2004

 

To the Banks

Listed on Schedule 1 hereto

 

Ladies and Gentlemen:

 

I am the Assistant General Counsel of The AES Corporation (the “Company”), a
corporation organized and existing under the laws of the State of Delaware, and
have acted as counsel for the Company, each of the Subsidiary Guarantors (as
defined in the Credit Agreement referred to below) and AES International
Holdings II, Ltd. in connection with (i) the Third Amended and Restated Credit
and Reimbursement Agreement (the “Credit Agreement”) dated as of March 17, 2004
among AES, the Subsidiary Guarantors party thereto (the “Subsidiary
Guarantors”), the banks party thereto (the “Bank Parties”), Citicorp USA, Inc.,
as Administrative Agent, and Citibank, N.A. as Collateral Agent for the Bank
Parties and (ii) Amendment No. 2 to the Collateral Trust Agreement (as defined
in the Credit Agreement, and together with the Credit Agreement, the
“Documents”).  The Company and the Subsidiary Guarantors are sometimes
hereinafter referred to as the “Delaware Loan Parties” and each as a “Delaware
Loan Party.”  Terms in the Credit Agreement are used herein as therein defined. 
This opinion is being furnished to you pursuant to Section 3.01(c)(i) of the
Credit Agreement.

 

In rendering this opinion, I have examined, and relied on, subject to the
assumptions and qualifications herein, executed counterparts of each of the
Documents and such agreements, instruments and documents and have conducted such
investigations of law as I have deemed necessary or appropriate as a basis for
the opinions hereafter expressed.  As to questions of fact material to this
opinion, I have, when relevant facts were not independently established, relied
upon certificates of appropriate public officials and officers and
representatives of the Company and other appropriate persons, and upon the
factual representations or statements made by these persons or in the
Documents.  In all such examinations, I have assumed, without independent
verification the authenticity and completeness of documents purporting to be
originals (whether examined in original, facsimile or copy form), the conformity
to originals of documents purporting to be photostatic or facsimile copies of
originals, and the genuineness of all signatures.

 

I make no observations and give no opinion in relation to any contract,
instrument or document other than the Documents (whether or not referred to in
the Documents) nor have I made any enquiries concerning any party to the
Documents, or other person or entity, other than the Company.

 

This opinion is strictly limited to the matters stated in it and is not to be
read as extending by implication to any other matter or any other contract,

 

1

--------------------------------------------------------------------------------


 

instrument or document executed in connection with the Documents or the
transactions contemplated by them or otherwise.

 

On the basis of the foregoing, and having regard for such legal considerations
as I deem relevant, I am of the opinion that:

 

(i)         Each Delaware Loan Party is a corporation (or limited liability
company, as applicable) duly incorporated (or formed, as applicable), validly
existing and in good standing under the laws of Delaware and has all corporate
or other organizational powers and, to my knowledge, all material governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted;

 

(ii)        The execution, delivery and performance by each Delaware Loan Party
of the Documents and the Notes to which it is a party are within such Delaware
Loan Party’s corporate or other organizational powers, have been duly authorized
by all necessary corporate or other organizational action, require no action by
or in respect of, or filing with, any governmental body, agency or official and
do not (i) contravene, or constitute a default under, any provision of (1) the
certificate of incorporation (or certificate of formation, as applicable) or
by-laws (or other organizational documents, as applicable) of such Delaware Loan
Party or (2) to my knowledge, (A) any law or regulation applicable to any
Delaware Loan Party or (B) any judgment, injunction, order or decree binding
upon any Delaware Loan Party or (C) any agreement or instrument evidencing or
governing any Debt of any Delaware Loan Party in the amount of $25,000,000 or
more (“Specified Debt”) or (ii) result in or require the creation or imposition
of any lien or any asset of any Delaware Loan Party under any agreement or
instrument evidencing or governing any Specified Debt; and

 

(iii)       Except for Disclosed Matters, there is no action, suit,
investigation of which the Company has notice, litigation or proceeding pending
against, or to my knowledge threatened against, the Company or any of its
Subsidiaries before any court or arbitrator or any governmental body, agency or
official in which there is a reasonable possibility of an adverse decision which
could have a Material Adverse Effect, or which in any manner draws into question
the legality, validity or enforceability of any Document.

 

I am a member of the Bar of the District of Columbia, however, this opinion
relates solely to the General Corporation Law of the State of Delaware and the
federal laws of the United States as at the date and time of its issue.  I have
made no investigation of, and neither express nor imply any opinion with respect
to the laws of any state or jurisdiction other than the General Corporation Law
of the State of Delaware and the federal laws of the United States.

 

This opinion may be relied upon solely by each of the addressees hereto, and may
not be relied upon by any other person, nor used, circulated, quoted or
otherwise referred to for any other purpose, without my prior written consent,

 

2

--------------------------------------------------------------------------------


 

except that any Person that becomes a Bank Party in accordance with Section
10.06 of the Credit Agreement may rely upon this opinion as if it were
specifically addressed and delivered to such Person on the date hereof.

 

 

Very truly yours,

 

 

 

 

 

Vincent W. Mathis

 

Assistant General Counsel

 

3

--------------------------------------------------------------------------------


 

Schedule 1

 

The Banks, Citicorp USA, Inc., as Administrative Agent and

Citibank, N.A., as Collateral Agent

c/o Citicorp USA, Inc., as Administrative Agent

388 Greenwich Street, 21st Floor

New York, NY 10013

Attention: Stuart Glen

 

Wilmington Trust Company, as Corporate Trustee

Rodney Square North

1100 North Market Street

Wilmington, DE 19890

Attention: Corporate Trust Division

 

Bruce L. Bisson, as Individual Trustee

Rodney Square North

1100 North Market Street

Wilmington, DE 19890

Attention: Corporate Trust Division

 

--------------------------------------------------------------------------------


 

March 17, 2004

 

To the Bank Parties

and the Administrative Agent

and the Collateral Agent referred to Below

c/o Citicorp USA, Inc. as Administrative Agent

388 Greenwich Street, 21st Floor

New York, NY 10013

 

Wilmington Trust Company

as Corporate Trustee

Rodney Square North

1100 North Market Street

Wilmington, DE 19890

attn: Corporate Trust Division

 

Bruce L. Bisson

as Individual Trustee

Rodney Square North

1100 North Market Street

Wilmington, DE 19890

 

Ladies and Gentlemen:

 

We have participated in the preparation of the Third Amended and Restated Credit
and Reimbursement Agreement dated as of March 17, 2004 (the “Credit Agreement”)
among The AES Corporation, a Delaware corporation (“AES”), the Subsidiary
Guarantors party thereto (the “Subsidiary Guarantors”), the banks party thereto
(the “Bank Parties”) and Citicorp USA, Inc., as Administrative Agent (in such
capacity, the “Administrative Agent”), and Citibank, N.A. as Collateral Agent
for the Bank Parties (in such capacity, the “Collateral Agent”).  We have acted
as special New York counsel for AES and

 

--------------------------------------------------------------------------------


 

its subsidiaries for the purpose of rendering this opinion pursuant to Section
3.01(c)(ii) of the Credit Agreement.  Terms used (but not defined) herein have
the meanings assigned to them in the Credit Agreement.

 

We have reviewed executed copies of:

 

(a)        the Credit Agreement;

 

(b)        the Notes issued on the date hereof (the “Notes”); and

 

(c)        Amendment No. 2 dated as of March [  ], 2004 to the Collateral Trust
Agreement dated as of December 12, 2002 (as amended, the “Collateral Trust
Agreement”) among AES, AES International Holdings II, Ltd. (“AES BVI II”),
Wilmington Trust Company, as corporate trustee (the “Corporate Trustee”) and
Bruce L. Bisson, as individual trustee (together with the Corporate Trustee, the
“Collateral Trustees”).

 

The documents listed in items (a) through (c) above are sometimes hereinafter
referred to as the “Credit Documents”.  AES, the Subsidiary Guarantors and AES
BVI II are sometimes hereinafter referred to collectively as the “Loan Parties”
and each individually as a “Loan Party”.

 

We have also examined originals or copies, certified or otherwise identified to
our satisfaction, of such documents, corporate records and certificates of
public officials and officers of AES and have conducted such other
investigations of fact and law as we have deemed necessary or advisable for
purposes of this opinion.

 

Based on the foregoing, and subject to the assumptions and qualifications set
forth below, we are of the opinion that:

 

1.             The execution, delivery and performance by each Loan Party of
each Credit Document to which it is a party require no action by or in respect
of, or filing with, any governmental body, agency or official under United
States federal or New York State law (other than filings and recordings to
perfect security interests granted) and do not contravene, or constitute a
default under, any provision of applicable United States federal or New York
State law or regulation, in each case that in our experience is normally
applicable to general business corporations in relation to transactions of the
type contemplated by the Credit Documents.

 

2

--------------------------------------------------------------------------------


 

2.             Each Credit Document (other than the Notes) constitutes a valid
and binding agreement of each Loan Party thereto and each Note, when duly
executed and delivered in accordance with the terms of the Credit Agreement,
will constitute a valid and binding obligation of AES, in each case enforceable
against such Loan Party or AES in accordance with its terms.

 

3.             The Security Agreement dated as of December 12, 2002 (as amended,
the “Security Agreement”) made by AES to the Collateral Trustees is effective to
create, in favor of the Collateral Trustees for the benefit of the Secured
Holders, as security for the Secured Obligations, a valid security interest (the
“AES Security Interest”) in the right, title and interest of AES in that portion
of the Collateral, as defined in the Security Agreement, described therein in
which a security interest may be created pursuant to Article 9 of the Uniform
Commercial Code as in effect in the State of New York on the date hereof (the
“UCC”).

 

4.             Assuming that the certificates evidencing the Pledged Equity and
instruments constituting the Pledged Debt, in each case indorsed by an
appropriate person in blank or accompanied by instruments of transfer or
assignment in blank duly executed by an appropriate person, have been delivered
on or prior to the date hereof to the Collateral Trustees, and have been
continuously held by the Collateral Trustees since such delivery, in each case
in the State of New York, (i) the AES Security Interest in the Pledged Equity
and the Pledged Debt is perfected, and (ii) the Collateral Trustees have, for
the benefit of the Secured Holders, control (within the meaning of Section 8-106
of the UCC) of such Pledged Equity and such Pledged Debt.

 

5.             None of the Loan Parties is required to register as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

The foregoing opinions are subject to the following qualifications:

 

(i)         Our opinions in paragraphs 2 through 4 above are subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally and equitable principles of general applicability.

 

(ii)        We express no opinion as to the effect of fraudulent conveyance,
fraudulent transfer or similar provisions of applicable law on the conclusions
expressed above.

 

3

--------------------------------------------------------------------------------


 

(iii)       We express no opinion as to the effect (if any) of any law of any
jurisdiction (except the State of New York) in which any Bank Party is located
which may limit the rate of interest that such Bank Party may charge or collect.

 

(iv)       We express no opinion as to provisions in the Credit Documents that
purport to (1) indemnify any Person for its own gross negligence or willful
misconduct or (2) confer upon any Person the right to require specific
performance or to receive liquidated damages.

 

(v)        We express no opinion as to provisions in the Credit Documents that
purport to create rights of set-off in favor of participants or that provide for
set-off to be made otherwise than in accordance with applicable laws.

 

(vi)       We express no opinion as to provisions in the Credit Documents that
purport to waive objections to venue, claims that a particular jurisdiction is
an inconvenient forum or the like.

 

(vii)      We express no opinion as to whether a United States federal court
would have subject-matter or personal jurisdiction over a controversy arising
under the Credit Documents.

 

(viii)     We express no opinion as to the right, title or interest of any Loan
Party in or to any collateral or the value given therefor.

 

(ix)       Except as expressly set forth in paragraphs 3 and 4 above, we express
no opinion as to the creation, attachment, perfection or priority of any
security interest.

 

(x)        We note the possible unenforceability in whole or in part of certain
remedial provisions of the Security Agreement and the Collateral Trust Agreement
(the “Collateral Documents”), although the inclusion of such provisions does not
render the Collateral Documents invalid and, subject, to the extent applicable,
to Section 9-408(c) of the UCC, each of the Collateral Documents contains, in
our judgment, adequate remedial provisions for the practical realization of the
rights and benefits afforded thereby.  In addition, we note that any foreclosure
or other exercise of remedies by the Collateral Trustees or the Collateral Agent
will require additional approvals and consents that have not been obtained from
foreign and domestic regulators and from lenders to, and suppliers, customers or
other contractual parties of one or more Subsidiaries of AES and failure to
obtain such approval or consent could result in a default, or a breach of
agreement or other legal obligations of such Subsidiaries.

 

4

--------------------------------------------------------------------------------


 

(xi)       Any security interest in proceeds is subject to the limitations set
forth in Section 9-315 of the UCC.

 

(xii)      We express no opinion as to provisions in the Credit Documents which
subject the Loan Parties to any claim for deficiency resulting from a judgment
being rendered in a currency other than the currency called for in the Credit
Documents, and we express no opinion as to (i) whether a New York State or
United States federal court would render or enforce a judgment in a currency
other than U.S. Dollars or (2) the exchange rate that such a court would use in
rendering a judgment in U.S. Dollars in respect of an obligation in any other
currency.

 

(xiii)     We express no opinion as to any regulatory scheme applicable to, or
any license or permit required in connection with, the businesses conducted by
AES or its subsidiaries and our opinions expressed in paragraph (A) above relate
only to laws, actions and filings, which, in our experience, are normally
applicable to general business corporations in relation to transactions of the
type contemplated by the Credit Documents and, in particular, we express no
opinion as to the Federal Power Act or any other energy or electricity law or
any rule or regulation thereunder or any law, rule or regulation applicable to,
or any approval given or required to be given by, the Federal Energy Regulatory
Commission.

 

The foregoing opinion is limited to the laws of the State of New York and the
federal laws of the United States of America.  We have assumed that (i) each of
the Loan Parties is validly existing and, to the extent applicable, in good
standing under the laws of its jurisdiction of organization, and (ii) the
execution, delivery and performance by each Loan Party of each Credit Document
to which it is a party are within its corporate powers, have been duly
authorized by all necessary corporate action on the part of such Loan Party and
do not contravene the articles or certificate of incorporation or bylaws or
other constitutive documents of such Loan Party.  We have further assumed that
each Loan Party has duly executed and delivered each Credit Document to which it
is a party.

 

This opinion is delivered to you in connection with the above matter. This
opinion may not be relied upon by you for any other purpose or relied upon by
any other person without our prior written consent, except that any person that
becomes a Bank Party in accordance with the provisions of Section 10.06(c) of
the Credit Agreement may rely upon this opinion as if it were specifically
addressed and delivered to such person on the date hereof.

 

 

Very truly yours,

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B-3 to the

Third Amended and Restated

Credit and Reimbursement Agreement

 

FORM OF OPINION OF
[LAW FIRM NAME]
COUNSEL FOR [SUBSIDIARY NAME]

 

March 17, 2004

 

To the Banks and the Agent referred to below

c/o Citicorp USA, Inc., as Administrative Agent

388 Greenwich Street, 21st Floor

New York, New York 10013

 

Wilmington Trust Company

as Corporate Trustee

Rodney Square North

1100 North Market Street

Wilmington, DE 19890

Attn: Corporate Trust Division

 

Bruce L. Bisson

as Individual Trustee

Rodney Square North

1100 North Market Street

Wilmington, DE 19890

 

Dear Sirs:

 

We have acted as counsel to [Subsidiary Name] (the “Company”) and its
Subsidiaries, in connection with the Third Amended and Restated Credit and
Reimbursement Agreement (the “Credit Agreement”), dated as of March 17, 2004
among The AES Corporation, a Delaware corporation (“AES”), the Subsidiary
Guarantors party thereto, the Banks party thereto (the “Bank Parties”) and
Citicorp USA, Inc. as Administrative Agent and as Collateral Agent for the Bank
Parties (the “Agent”).  Terms used (but not defined) herein have the meanings
assigned to them in the Credit Agreement.  This opinion is being delivered to
you pursuant to Section 3.01(c)(iii) of the Credit Agreement.

 

We have reviewed copies of:

 

--------------------------------------------------------------------------------


 

(a)                                  the Credit Agreement [(including, without
limitation, the Subsidiary Guaranty in Article IX thereof (the “Guaranty”)] (1);

 

(b)                                 the Security Agreement dated as of December
12, 2002, as amended by Amendment No. 1 to the Security Agreement, dated as of
July 29, 2003 (the “Security Agreement”) made by AES to the Collateral Trustees;
and

 

(c)                                  the Collateral Trust Agreement dated as of
December 12, 2002, as amended by Amendment No. 1 to the Collateral Trust
Agreement, dated as of July 29, 2003 and Amendment No. 2 to the Collateral Trust
Agreement, dated as of March 17, 2004 (the “Collateral Trust Agreement”) among
AES, AES BVI II and the Collateral Trustees).

 

The documents listed in items (a) through (c) above are sometimes hereinafter
referred to as the “Credit Documents”.

 

We have examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records and certificates of public
officials and officers of the Company and have conducted such other
investigations of fact and law as we have deemed necessary or advisable for
purposes of this opinion.

 

Based on the foregoing, and subject to the assumptions and qualifications set
forth below, we are of the opinion that:

 

1.          [The Company is a [limited liability company / corporation] validly
existing and in good standing under the laws of [             ].] (1)

 

2.          [The execution and delivery by the Company of the Guaranty and the
performance of its obligations thereunder, are within its [corporate] powers and
have been duly authorized by all necessary [corporate] action. The Company has
duly executed and delivered the Guaranty.] (1)

 

3.          (a)  [The execution and delivery by the Company of the Guaranty and
the performance of its obligations thereunder and (b)] (1) the granting of a
security interest in all right, title and interest of AES in that portion of the
Collateral, as defined in the Security Agreement, which represents [the capital
stock of] [membership interests in] the [Tier 1 Company] and notes and other
amounts receivable from the Company and its Subsidiaries (the “Company
Collateral”), and the exercise of remedies by the Collateral Trustees with
respect to the Company Collateral pursuant to the Security Agreement or the
Collateral

 

--------------------------------------------------------------------------------

(1) To be included in opinions for Subsidiary Guarantors.

 

2

--------------------------------------------------------------------------------


 

Trust Agreement, require no action by or in respect of, or filing with, any
governmental body, agency or official under [                   ](2) and do not
(i) contravene, or constitute a default under, any provision of (A) applicable
law or regulation, that in our experience is normally applicable in relation to
transactions of the type contemplated by the Credit Documents, (B) the
certificate of incorporation or by-laws or other constitutive documents of the
Company or any of its Subsidiaries or (C) any agreement or instrument listed in
Schedule I hereto which agreements have been represented to us by the Company to
be the material agreements of the Company and its Subsidiaries or (ii) result in
or require the creation or imposition of any Lien on any asset of the Company or
any of its Subsidiaries under any agreement or instrument listed in such
Schedule [except that any change in the ownership of the Company resulting from
the exercise of remedies by the Collateral Trustees that would result in AES
owning, directly or indirectly, less than                % of the [capital
stock] of the Company would constitute a default under [the loan documents –
specify] [other agreements or regulations – specify] unless consented to by the
[lenders, offtaker regulators – specify].

 

This opinion is delivered to you in connection with the above matter. This
opinion may not be relied upon by you for any other purpose or relied upon by
any other person without our prior written consent, except that any person that
becomes a Bank Party in accordance with the provisions of Section 10.06 of the
Credit Agreement and any other person that becomes a “Secured Holder” under the
Collateral Trust Agreement may rely upon this opinion as if it were specifically
addressed and delivered to such person on the date hereof.

 

We are members of the Bar of [        ] (2) and the foregoing opinion is limited
to the laws of [                      ] (2).

 

 

Very truly yours,

 

--------------------------------------------------------------------------------

(2) Insert applicable jurisdiction.

 

3

--------------------------------------------------------------------------------

DRAFT – 3/15/04

SUBJECT TO REVIEW OF DOCUMENTS

 

 

March 17, 2004

 

The addressees listed on Schedule I attached hereto

 

Re:                               The AES Corporation

 

Ladies and Gentlemen:

 

We have acted as special Delaware counsel to The AES Corporation, a Delaware
corporation (“Borrower”), in connection with certain matters of Delaware law set
forth below relating to that certain Third Amended and Restated Credit and
Reimbursement Agreement dated March 17, 2004 (the “Credit Agreement”) among the
Borrower, the Subsidiary Guarantors (as defined therein) party thereto, the
banks party thereto (the “Banks”), Citicorp USA, Inc, as administrative agent
for the Banks (in such capacity, the “Administrative Agent”) and Citibank, N.A.,
as collateral agent for the Banks (in such capacity, the “Collateral Agent”). 
Non-capitalized terms used in connection with the opinions given herein with
respect to matters within the scope of Article 9 of the Uniform Commercial Code
are used as defined in the Uniform Commercial Code as enacted and presently in
effect in the State of Delaware (the “Delaware UCC”), to the extent that they
are defined in the Delaware UCC.

 

In rendering this opinion, we have examined and relied upon copies of the
following documents in the forms provided to us:  the Security Agreement dated
December 12, 2002 (the “Original Security Agreement”) by and among the Borrower,
the other persons listed on the signature pages thereof and the Additional
Grantors (as defined therein), Wilmington Trust Company, as corporate trustee
(the “Corporate Trustee”) and Bruce L. Bisson, as individual trustee (the
“Individual Trustee” and together with the Corporate Trustee, the “Collateral
Trustees”); Amendment No. 1 dated July 29, 2003 to the Original Security
Agreement (the “Security Agreement Amendment” and together with the Original
Security Agreement amended thereby, the “Security Agreement”); the Collateral
Trust Agreement dated as of December 12, 2002 (the “Original Collateral Trust
Agreement”) by and among the

 

--------------------------------------------------------------------------------


 

Borrower, the other persons listed on the signature pages thereto, the
Additional Grantors (as defined in the Security Agreement) and the Collateral
Trustees; Amendment No. 1 dated July 29, 2003 to the Original Collateral Trust
Agreement (the “Collateral Trust First Amendment” and together with the Original
Collateral Trust Agreement amended thereby, the “First Amended Collateral Trust
Agreement”); Amendment No. 2 dated March 17, 2004 to the First Amended
Collateral Trust Agreement (the “Collateral Trust Second Amendment” and together
with the First Amended Collateral Trust Agreement amended thereby, the
“Collateral Trust Agreement”); the UCC-1 Financing Statement No. 23125147 naming
Borrower as “debtor” and the Collateral Trustees as “secured party” (the
“Original Borrower Security Agreement Financing Statement”) as filed in the
Office of the Secretary of State of the State of Delaware (the “State Office”)
on December 13, 2002; the UCC Financing Statement Amendment No. 31952897 naming
Borrower as “debtor” and the Collateral Trustees as “secured party” (the
“Borrower Security Agreement Financing Statement Amendment”) as filed in the
State Office on July 29, 2003; the UCC-1 Financing Statement No. 23125089 naming
Borrower as “debtor” and the Collateral Trustees as “secured party” (the
“Original Borrower Collateral Trust Agreement Financing Statement” and together
with the Original Borrower Security Agreement Financing Statement, the “Original
Financing Statements” and each individually, an “Original Financing Statement”)
as filed in the State Office on December 13, 2002; the UCC Financing Statement
Amendment No. 31952756 naming Borrower as “debtor” and the Collateral Trustees
as “secured party” (the “Borrower Collateral Trust Agreement Financing Statement
Amendment”) as filed in the State Office on July 29, 2003; and a certification
of good standing of the Borrower obtained as of a recent date from the State
Office.  In such examinations, we have assumed the genuineness of all
signatures, the authenticity of all documents submitted to us as originals, the
conformity to original documents of all documents submitted to us as copies or
drafts of documents to be executed and the legal competence and capacity of
natural persons to complete the execution of documents.  We have further assumed
for purposes of this opinion:  (i) the due formation or organization, valid
existence and good standing of each entity that is a signatory to any of the
above-referenced documents under the laws of the jurisdiction of its formation
or organization; (ii) the due authorization, authentication, adoption, approval,
certification, acknowledgement, execution, filing, indexing and delivery, as
applicable, of each of the above-referenced documents by each of the parties
thereto; (iii) that the Original Borrower Security Agreement Financing Statement
provides the mailing address of Borrower and the names and mailing addresses of
the Collateral Trustees and sufficiently indicates the “Collateral” (as defined
in the Original Security Agreement) in accordance with Section 9-502 of the
Delaware UCC; (iv) that the Original Borrower Collateral Trust Agreement
Financing Statement provides the mailing address of Borrower and the names and
mailing addresses of the Collateral Trustees and sufficiently indicates the
“Additional Collateral Trust Agreement Collateral” (as defined in the Original
Collateral Trust Agreement) in accordance with Section 9-502 of the Delaware
UCC; (v) that the Borrower Security Agreement Financing Statement Amendment
accurately provides the names of the Collateral Trustees as “secured party” of
record authorizing the amendment and sufficiently indicates the Borrower
Collateral (as defined below) in accordance with Section 9-502 of the Delaware
UCC; (vi) that the Borrower Collateral Trust Agreement Financing Statement
Amendment accurately provides the names of the Collateral Trustees as “secured
party” of record authorizing the amendment and sufficiently indicates the
Borrower Additional Collateral Trust Agreement Collateral (as defined below) in
accordance with Section 9-502 of

 

2

--------------------------------------------------------------------------------


 

the Delaware UCC; (vii) that the Borrower was not originally or is not organized
or existing under the laws of any jurisdiction other than the State of Delaware;
(viii)  that each of the above-referenced documents constitutes a legal, valid
and binding agreement of each of the parties thereto and is enforceable against
each of the parties thereto in accordance with its terms; and (ix) that the
documents examined by us are in full force and effect, express the entire
understanding of the parties thereto with respect to the subject matter thereof
and have not been amended, supplemented or otherwise modified, except as
referenced herein.  No opinion is expressed herein with respect to the
requirements of, or compliance with, federal or state securities or blue sky
laws.  As to any facts material to our opinion, other than those assumed, we
have relied without independent investigation on the above-referenced documents
and on the accuracy as of the date hereof of the matters therein contained.  We
have not reviewed any documents other than those referenced above in connection
with rendering this opinion, and we have assumed there are no documents that are
contrary to or inconsistent with the opinions herein expressed.

 

Based on and subject to the foregoing and to the further assumptions and
qualifications set forth below, and limited in all respects to matters of
Delaware law, it is our opinion that:

 

1.             The Original Borrower Security Agreement Financing Statement and
the Borrower Security Agreement Financing Statement Amendment having been filed,
solely to the extent that the Delaware UCC is applicable to the perfection of
the security interest of the Collateral Trustees in the “Collateral” (as defined
in the Security Agreement) owned or acquired by Borrower (the “Borrower
Collateral”), the security interest of the Collateral Trustees in that portion
of the Borrower Collateral as to which a security interest can be perfected by
filing a financing statement in the State Office under the Delaware UCC (the
“Borrower Filing Collateral”) is perfected.

 

2.             The Original Borrower Collateral Trust Agreement Financing
Statement and the Borrower Collateral Trust Agreement Financing Statement
Amendment having been filed, solely to the extent that the Delaware UCC is
applicable to the perfection of the security interest of the Collateral Trustees
in the “Additional Collateral Trust Agreement Collateral” (as defined in the
Collateral Trust Agreement) owned or acquired by Borrower (the “Borrower
Additional Collateral Trust Agreement Collateral”), the security interest of the
Collateral Trustees in that portion of the Borrower Additional Collateral Trust
Agreement Collateral as to which a security interest can be perfected by filing
a financing statement in the State Office under the Delaware UCC (the “Borrower
Additional Collateral Trust Agreement Filing Collateral”) is perfected.

 

In connection with the opinions set forth above, we have assumed that (i) the
Security Agreement creates or, with respect to after acquired property, will
create in favor of the Collateral Trustees a valid security interest in and to
the Borrower Filing Collateral, which security interest has attached or, with
respect to after acquired property, will attach under the Uniform Commercial
Code as in effect in the State of New York (the “New York UCC”), (ii) the
Collateral Trust Agreement creates or, with respect to after acquired property,
will create in favor of the Collateral Trustees a valid security interest in and
to the Borrower Additional Collateral

 

3

--------------------------------------------------------------------------------


 

Trust Agreement Filing Collateral (collectively with the Borrower Filing
Collateral, the “Filing Collateral”), which security interest has attached or,
with respect to after acquired property, will attach under the New York UCC, and
(iii) the substantive laws of the Delaware UCC (and not the Delaware UCC
choice-of-law rules) govern the perfection of a security interest in the Filing
Collateral.

 

In addition, in connection with the opinions set forth above, we express no
opinion as to (i) the effect of perfection or nonperfection or the priority of
any security interest of the Collateral Trustees in any portion of the Filing
Collateral, (ii) the existence, legality, validity, binding effect or
enforceability of any security interest under the Security Agreement, the
Collateral Trust Agreement or otherwise, (iii) the rights or interests of any of
the parties to the Security Agreement, the Collateral Trust Agreement or any
other person or entity in, or title of any such parties, persons or entities to,
any of the Filing Collateral, or as to the value of any such Filing Collateral,
(iv) any Borrower Collateral or Borrower Additional Collateral Trust Agreement
Collateral until such Borrower Collateral or Borrower Additional Collateral
Trust Agreement Collateral is acquired by Borrower; (v) in the case of any
Filing Collateral that is secured by other property, the rights or interests of
any of the parties to the Security Agreement, the Collateral Trust Agreement or
any other person or entity in, or title of any such parties, persons or entities
to, any of such underlying property, (vi) any collateral other than the Filing
Collateral, (vii) any Filing Collateral due from any government or any agency or
instrumentality thereof, (viii) any Filing Collateral that constitutes fixtures,
as-extracted collateral or timber to be cut, (ix) any Filing Collateral that
constitutes commercial tort claims, (x) any Filing Collateral that constitutes
consumer goods, (xi) any Filing Collateral that constitutes goods subject to a
negotiable document of title and (xii) transactions excluded from the
application of Article 9 of the Delaware UCC pursuant to the provisions of
Section 9-109 thereof.  Further, to the extent the opinions set forth above
relate to proceeds, such opinions are subject to the qualification that the
perfection of an interest in proceeds is subject to the limitations and
requirements of Section 9-315 of the Delaware UCC.

 

Further, in connection with the opinions set forth above, we note that the
security interest of the Collateral Trustees in certain Filing Collateral may be
subject to the rights of account debtors in respect of such Filing Collateral,
claims and defenses of such account debtors and terms of agreements with such
account debtors.

 

In addition, we express no opinion as to any actions that may be required to be
taken periodically under the Delaware UCC or other applicable law in order for
the effectiveness of the Original Borrower Security Agreement Financing
Statement as amended by the Borrower Security Agreement Financing Statement
Amendment (the “Borrower Security Agreement Financing Statement”) or the
Original Borrower Collateral Trust Agreement Financing Statement as amended by
the Borrower Collateral Trust Agreement Financing Statement Amendment (the
“Borrower Collateral Trust Agreement Financing Statement” and together with the
Borrower Security Agreement Financing Statement, the “Financing Statements” and
each individually, a “Financing Statement”), or the perfection of the security
interest of the Collateral Trustees in the Filing Collateral, to be maintained. 
We note, however, that the perfection of the security interest of the Collateral
Trustees in the Filing Collateral and the effectiveness of each Financing

 

4

--------------------------------------------------------------------------------


 

Statement will either terminate or be materially limited (i) unless an
appropriate continuation statement is properly filed (a) within the period of
six months prior to the expiration of the five-year period from the date of the
original filing of each Original Financing Statement and (b) if a prior
continuation statement has been filed, within the period of six months prior to
the expiration of the Original Financing Statement continued by such prior
continuation statement, (ii) if Borrower changes its name so as to make the
relevant Financing Statement seriously misleading, unless an amendment to such
Financing Statement that renders such Financing Statement not seriously
misleading is properly filed within four months after such a change in name,
(iii) if Borrower changes its jurisdiction of formation or organization to
another jurisdiction, four months after Borrower changes its jurisdiction of
formation or organization to another jurisdiction, unless such security interest
is perfected in such new jurisdiction within such time, (iv) if Borrower
transfers the relevant Filing Collateral to a person or entity that thereby
becomes a debtor and is located in another jurisdiction, one year after Borrower
transfers such Filing Collateral to a person or entity that thereby becomes a
debtor and is located in another jurisdiction, unless such security interest is
perfected in such new jurisdiction within such time, and (v) if Borrower becomes
organized under the laws of another jurisdiction in addition to the State of
Delaware.

 

Further, the opinions set forth above are subject to the effect of
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other laws of general application relating to or affecting the enforcement of
creditors’ rights and remedies, as from time to time in effect, (ii) application
of equitable principles (regardless of whether such enforceability is considered
in a proceeding in equity or at law), (iii) principles of course of dealing or
course of performance and standards of good faith, fair dealing, materiality and
reasonableness that may be applied by a court to the exercise of rights and
remedies by, and other acts of, a creditor, and (iv) considerations of public
policy with respect to the enforceability of exculpation, indemnification and
limitation on damages provisions.

 

This opinion speaks only as of the date hereof, and is based on our
understandings and assumptions as to present facts and a review of the above
referenced documents and the application of Delaware law as the same exist on
the date hereof, and we undertake no duty to update or supplement this opinion
for the benefit of any person or entity with respect to any facts or
circumstances that may hereafter come to our attention or any changes in facts,
circumstances or law that may hereafter occur or take effect.  The opinions
herein expressed are intended solely for the benefit of the addressees hereof
and may not be relied upon by any other person or entity or for any other
purpose without our prior written consent.

 

 

Very truly yours,

 

 

 

MORRIS, NICHOLS, ARSHT & TUNNELL

 

 

 

 

 

Louis G. Hering

 

5

--------------------------------------------------------------------------------


 

SCHEDULE I

 

The Banks, Citicorp USA, Inc., as Administrative Agent and

Citibank, N.A., as Collateral Agent

c/o Citicorp USA, Inc., as Administrative Agent

388 Greenwich Street, 21st Floor

New York, NY 10013

Attention: Stuart Glen

 

Wilmington Trust Company, as Corporate Trustee

Rodney Square North

1100 North Market Street

Wilmington, DE 19890

Attention: Corporate Trust Division

 

Bruce L. Bisson, as Individual Trustee

Rodney Square North

1100 North Market Street

Wilmington, DE 19890

Attention: Corporate Trust Division

 

--------------------------------------------------------------------------------


 

MAPLES AND CALDER

CAYMAN EUROPE ASIA

 

Draft: 9/3/04

 

March 17, 2004

 

To:          the addressees listed in the Schedule

 

Dear Sirs

 

AES International Holdings II, Ltd. (the “Company”)

 

We have acted as counsel as to Cayman Islands law to the Company in connection
with the entry by the Company into the Third Amended and Restated Credit and
Reimbursement Agreement (the “Credit Agreement”), dated as of March 17, 2004
among The AES Corporation, the Subsidiary Guarantors party thereto (the
“Subsidiary Guarantors”), the Banks party thereto, Citicorp USA, Inc., as
Administrative Agent and Citibank, N.A. as Collateral Agent.

 

1              DOCUMENTS REVIEWED

 

We have reviewed originals, copies, drafts or conformed copies of the following
documents:

 

1.1                                 the Certificate of Incorporation and
Memorandum and Articles of Association of each of AES El Salvador, Ltd. and AES
South American Holdings, Ltd. (the “Cayman Companies”);

 

1.2                                 the Register of Members of each of the
Cayman Companies as provided to as by Citco Trust (Cayman Islands) Ltd.;

 

1.3                                 a certificate from a Director of each of the
Cayman Companies, copies of which are annexed hereto (the “Director’s
Certificate”); and

 

1.4                                 the Charge and Assignment of Shares (“Charge
of Shares”), dated as of 12 December, 2002 between the Company, as chargor, the
Wilmington Trust Company, as corporate trustee, and Bruce L. Bisson, as the
individual trustee.

 

 

PO Box 309GT, Ugland House, South Church Street, George Town, Grand Cayman,
Cayman Islands
Telephone: (345) 949 8066  Facsimile: (345) 949 8080  Email:
info@maplesandcalder.com

 

--------------------------------------------------------------------------------


 

2              ASSUMPTIONS

 

The following opinion is given only as to, and based on, circumstances and
matters of fact existing and known to us on the date of this opinion. This
opinion only relates to the laws of the Cayman Islands which are in force on the
date of this opinion.  In giving this opinion we have relied (without further
verification) upon the completeness and accuracy of the Director’s Certificates.
We have also relied upon the following assumptions, which we have not
independently verified:

 

2.1                                 the Charge of Shares has been authorised and
duly executed and delivered by or on behalf of all relevant parties in
accordance with all relevant laws (other than the laws of the Cayman Islands);

 

2.2                                 the Charge of Shares is legal, valid,
binding and enforceable against all relevant parties in accordance with its
terms under British Virgin Islands law and all other relevant laws (other than
the laws of the Cayman Islands);

 

2.3                                 the choice of Cayman Islands law as the
governing law of the Charge of Shares has been made in good faith;

 

2.4                                 copy documents, conformed copies or drafts
of documents provided to us are true and complete copies of, or in the final
forms of, the originals;

 

2.5                                 all signatures, initials and seals are
genuine;

 

2.6                                 the power, authority and legal right of all
parties under all relevant laws and regulations to enter into, execute, deliver
and perform their respective obligations under the Charge of Shares;

 

2.7                                 there is nothing under any law (other than
the law of the Cayman Islands) which would or might affect the opinions
hereinafter appearing.  Specifically, we have made no independent investigation
of the laws of the British Virgin Islands;

 

2.8                                 that no encumbrances or equities exist in
respect of the shares of the Cayman Companies which are the subject of the
Charge of Shares (the “Secured Shares”) (other than arising by virtue of the
laws of the Cayman Islands) and that there is no contractual or other
prohibition (other than one arising by virtue of the laws of the Cayman Islands)
binding upon the Company preventing the Company from creating the charge over
the Secured Shares pursuant to the Charge of Shares;

 

2.9                                 the share certificates representing the
Secured Shares have been deposited with the Chargee together with a signed but
undated share transfer form, and a security power of attorney.

 

2

--------------------------------------------------------------------------------


 

3              OPINIONS

 

Based upon, and subject to, the foregoing assumptions and the qualifications set
out below, and having regard to such legal considerations as we deem relevant,
we are of the opinion that:

 

3.1                                 The Charge of Shares when duly authorised,
executed and delivered by or on behalf of the Company, will constitute legal,
valid and binding obligations of the Company enforceable against the Company in
accordance with its terms except and insofar as such enforcement may be limited
as hereinafter set forth.

 

3.2                                 No authorisations, consents or approvals are
required from, and no notice to or filing or registration with, any governmental
authorities or agencies or other official bodies in the Cayman Islands in
connection with the execution or delivery of the Charge of Shares.

 

3.3                                 Subject as set out in paragraph 4.2 below,
no stamp duties or other taxes are payable under the laws of the Cayman Islands
in respect of the execution or delivery of the Charge of Shares or the
enforcement thereof.

 

3.4                                 It is not necessary to ensure the legality,
validity, enforceability or admissibility in evidence of the Charge of Shares
that any document be filed, recorded or enrolled with any governmental
department or other authority in the Cayman Islands.

 

3.5                                 The courts of the Cayman Islands will
observe and give effect to the choice of Cayman Islands law as the governing law
of the Charge of Shares.

 

3.6                                 It is not necessary under the laws of the
Cayman Islands (i) in order to enable any party to enforce its rights under the
Charge of Shares or (ii) by reason of the execution, delivery or performance of
the Charge of Shares that any party should be licensed, qualified or otherwise
entitled to do business in the Cayman Islands or any political sub-division
thereof.

 

3.7                                 No party to the Charge of Shares is or will
be deemed to be resident, domiciled or carrying on business in the Cayman
Islands by reason only of the execution, delivery or performance and/or
enforcement of the Charge of Shares in the Cayman Islands or elsewhere.

 

3.8           The Charge of Shares:

 

3.8.1        creates a valid charge over the Secured Shares; and

 

3.8.2                        no further steps are required as a matter of Cayman
Islands law to perfect such charge, or to regulate its ranking in point of
priority; and

 

3.8.3                        subject to the assumptions and qualifications
herein, the charge created by the Charge of Shares will have priority over any
claims by third parties (other than those preferred by law) including any
liquidator or a creditor of the Company, subject in the case of a winding up of
the Company in a jurisdiction other than the

 

3

--------------------------------------------------------------------------------


 

Cayman Islands to any provisions of the laws of that jurisdiction as to priority
of claims in a winding up.

 

4              QUALIFICATIONS

 

The opinions expressed above are subject to the following qualifications:

 

4.1                                 The term “enforceable” as used above means
that the obligations assumed by the Company under the Charge of Shares are of a
type which the courts of the Cayman Islands will enforce.  It does not mean that
those obligations will necessarily be enforced in all circumstances in
accordance with their terms.  In particular:

 

4.1.1                        enforcement may be limited by bankruptcy,
insolvency, liquidation, reorganisation, readjustment of debts or moratorium or
other laws of general application relating to or affecting the rights of
creditors;

 

4.1.2                        enforcement may be limited by general principles of
equity.  For example, equitable remedies such as specific performance may not be
available, inter alia, where damages are considered to be an adequate remedy;

 

4.1.3                        some claims may become barred under the statutes of
limitation or may be or become subject to defenses of set-off, counterclaim,
estoppel and similar defenses;

 

4.1.4                        where obligations are to be performed in a
jurisdiction outside the Cayman Islands, they may not be enforceable in the
Cayman Islands to the extent that performance would be illegal under the laws of
that jurisdiction;

 

4.1.5                        the Cayman Islands court has jurisdiction to give
judgment in the currency of the relevant obligation and statutory rates of
interest payable upon judgments will vary according to the currency of the
judgment.  If the Company becomes insolvent and is made subject to a liquidation
proceeding, the Cayman Islands court will require all debts to be proved in a
common currency, which is likely to be the “functional currency” of the Company
determined in accordance with applicable accounting principles. Currency
indemnity provisions have not been tested, so far as we are aware, in the courts
of the Cayman Islands; and

 

4.1.6                        obligations to make payments that may be regarded
as penalties will not be enforceable.

 

4.2                                 Cayman Islands stamp duty may be payable if
the original Charge of Shares is brought to or executed in the Cayman Islands.

 

4.3                                 A certificate, determination, calculation or
designation of any party to the Charge of Shares as to any matter provided
therein might be held by a Cayman Islands court not to be conclusive final and
binding if, for example, it could be shown to have an unreasonable or arbitrary
basis, or in the event of manifest error.

 

4

--------------------------------------------------------------------------------


 

4.4                                 In principle a Cayman Islands court will
award costs and disbursements in litigation in accordance with the relevant
contractual provisions but there remains some uncertainty as to the way in which
the rules of the Grand Court will be applied in practice.  Whilst it is clear
that costs incurred prior to judgment can be recovered in accordance with the
contract, it is likely that post-judgment costs (to the extent recoverable at
all) will be subject to taxation in accordance with Grand Court Rules Order 62.

 

4.5                                 We reserve our opinion as to the extent to
which a Cayman Islands court would, in the event of any relevant illegality,
sever the offending provisions and enforce the remainder of the transaction of
which such provisions form a part, notwithstanding any express provisions in
this regard.

 

4.6                                 We make no comment with regard to the
references to foreign statutes in the Charge of Shares.

 

4.7                                 The interest of the Chargee created pursuant
to the Charge of Shares will rank after (i) any prior legal or perfected
equitable interest in the Secured Shares and (ii) any later legal interest in
the Secured Shares created in favour of a bona fide purchaser or mortgagee for
value without notice of the charge created pursuant to the Charge of Shares.

 

4.8                                 Following the English decision in MacMillan
Inc. V Bishopsgate Trust (No. 3) [1995] 1 W.L.R. 978, which would be persuasive
although not technically binding in the courts of the Cayman Islands, it is not
necessarily the case that, as a matter of Cayman Islands conflict of law rules,
priorities of competing interests in shares in a Cayman Islands company will be
determined according to the jurisdiction of incorporation of company, for
example, when the register of members is maintained in another jurisdiction.

 

4.9                                 The articles of association of the Cayman
Companies contain restrictions on the transferability of its shares which may
affect the ability of the Chargee to realise its security by, for example,
selling the Secured Shares.  For example, Article 9 of the Articles of
Association of AES El Salvador, Ltd and Article 9 of the Articles of Association
of AES South America Holdings, Ltd. confer on the Board of Directors of the
relevant Cayman Company the right to refuse to register transfers of shares in
its sole discretion.  Unless and until the Board of Directors resolves to
register a transfer of Secured Shares in accordance with the Articles and such
transfer is duly registered in the relevant Cayman Company’s Register of
Members, the Company shall, as a matter of Cayman Islands law, remain the legal
and registered holder of the Secured Shares

 

5

--------------------------------------------------------------------------------


 

We express no view as to the commercial terms of the Charge of Shares or whether
such terms represent the intentions of the parties and make no comment with
regard to the representations which may be made by the Company.

 

This opinion may be relied upon by the addressees only. It may not be relied
upon by any other person except with our prior written consent.

 

 

Yours faithfully,

 

 

MAPLES and CALDER

 

6

--------------------------------------------------------------------------------


 

SCHEDULE

 

The Banks, Citicorp USA, Inc. as Administrative Agent

and Citibank, N.A. as Collateral Agent

c/o Citicorp USA, Inc., as Administrative Agent

and Collateral Agent

388 Greenwich Street, 21st Floor

New York, New York 10013

Attn: Stuart Glen

 

Wilmington Trust Company

as Corporate Trustee

Rodney Square North

1100 North Market Street

Wilmington, DE 19890

Attn: Corporate Trust Division

 

Bruce L. Bisson

as Individual Trustee

Rodney Square North

1100 North Market Street

Wilmington, DE 19890

Attn: Corporate Trust Division

 

7

--------------------------------------------------------------------------------


 

AES South American Holdings, Ltd.
P O Box 31106 SMB, West Bay Road,
Grand Cayman, Cayman Islands

 

11 March, 2004

 

To:                              Maples and Calder
PO Box 309GT
Ugland House
South Church
Grand Cayman
Cayman Islands

 

Dear Sirs,

 

AES South American Holdings, Ltd. (the “Company”)

 

I,                          , being a director of the Company, am aware that you
are being asked to provide a legal opinion (the “Opinion”) in relation to
certain aspects of Cayman Islands law.  Capitalised terms used in this
certificate have the meaning given to them in the Opinion.  I hereby certify
that:

 

1                                         The Memorandum and Articles of
Association of the Company as registered on 22 April, 2002 remain in full force
and effect and are unamended.

 

2                                         The authorised share capital of the
Company is US$50,000 divided into 50,000 shares of US$1.00 par value each.  The
issued share capital of the Company is 5,030 shares of US$1.00 each, which have
been issued and are fully paid up.

 

I confirm that you may continue to rely on this Certificate as being true and
correct on the day that you issue the Opinion unless I shall have previously
notified you personally to the contrary.

 

 

 

Signature:

 

 

 

 

Director

 

--------------------------------------------------------------------------------


 

AES El Salvador, Ltd.
P O Box 31106 SMB, West Bay Road,
Grand Cayman, Cayman Islands

 

11 March, 2004

 

To:                              Maples and Calder
PO Box 309GT
Ugland House
South Church
Grand Cayman
Cayman Islands

 

Dear Sirs,

 

AES El Salvador, Ltd. (the “Company”)

 

I,                          , being a director of the Company, am aware that you
are being asked to provide a legal opinion (the “Opinion”) in relation to
certain aspects of Cayman Islands law.  Capitalised terms used in this
certificate have the meaning given to them in the Opinion.  I hereby certify
that:

 

3                                         The Memorandum and Articles of
Association of the Company as registered on 14 October, 1997 remain in full
force and effect and are unamended.

 

4                                         The authorised share capital of the
Company is US$50,000 divided into 50,000 shares of US$1.00 par value each.  The
issued share capital of the Company is 1,000 shares of US$1.00 each, which have
been issued and are fully paid up.

 

I confirm that you may continue to rely on this Certificate as being true and
correct on the day that you issue the Opinion unless I shall have previously
notified you personally to the contrary.

 

 

 

Signature:

 

 

 

 

Director

 

--------------------------------------------------------------------------------


 

DRAFT (1)

Conyers Dill & Pearman/AGE/ssx/951465/45341

March 10, 2004

 

March 17, 2004

 

To the addressees listed on Schedule I

 

DIRECT LINE:

 

 

 

 

E-MAIL:

 

ageldridge@cdp.bm

 

 

OUR REF:

 

AGE/ssx/951465/

 

 

YOUR REF:

 

 

 

Dear Sirs:

 

Re:          AES International Holdings II, Ltd. (the “Company”)

 

We have acted as special legal counsel in the British Virgin Islands to The AES
Corporation (“AES”) in connection with the Third Amended and Restated Credit and
Reimbursement Agreement (the “Credit Agreement”) dated as of March 17, 2004
among AES, the Subsidiary Guarantors listed therein, the Banks listed on the
signatures pages thereof, Citigroup Global Markets Inc., as Lead Arranger and
Book Runner, Banc Of America Securities LLC, as Lead Arranger and Book Runner
and as Co-Syndication Agent (for the Term Loan Facility (as defined in the
Credit Agreement)), Deutsche Bank Securities Inc. as Lead Arranger and Book
Runner (for the Term Loan Facility), Union Bank Of California, N.A., as
Co-Syndication Agent € for the Term Loan Facility) and as Lead Arranger and Book
Runner and as Syndication Agent (for the Revolving Credit Facility (as defined
in the Credit Agreement)), Lehman Commercial Paper Inc., as Co-Documentation
Agent (Term Loan Facility), UBS Securities LLC, as Co-Documentation Agent (Term
Loan Facility), Société Générale, as Co-Documentation Agent (Revolving Credit
Facility), Credit Lyonnais New York Branch, as Co-Documentation Agent (Revolving
Credit Facility), Citicorp USA, Inc., as Administrative Agent for the Bank
Parties and Citibank, N.A., as Collateral Agent for the Bank Parties.  This
opinion is being rendered to you at the request of the Obligors (as defined in
the Credit Agreement) pursuant to Section 3.01(c) of the Credit Agreement.

 

For the purposes of giving this opinion, we have examined facsimile or
electronic copies of the following documents:

 

(i)                                     the Charge and Assignment of Shares
(“Charge Over Shares”) dated December 12, 2002, between the Company, the
Wilmington Trust Company, as corporate trustee and Bruce L. Bisson, as the
individual trustee;

 

(ii)                                  the Collateral Trust Agreement
(“Collateral Trust Agreement “) dated December 12, 2002, by and among AES, the
Grantors (as therein defined) (including the Company), the Wilmington Trust
Company, as corporate trustee and Bruce L. Bisson, as the individual trustee;

 

--------------------------------------------------------------------------------


 

[g47711ka7image002.gif]

 

(iii)                               an amending agreement dated July 29, 2003 by
and among AES, the Grantors (as defined in the Collateral Trust Agreement)
(including the Company), the Wilmington Trust Company, as corporate trustee and
Bruce L. Bisson, as the individual trustee, amending the terms of the Collateral
Trust Agreement; and

 

(iv)                              an amending agreement dated March 17, 2004 by
and among AES, the Grantors (as defined in the Collateral Trust Agreement)
(including the Company), the Wilmington Trust Company, as corporate trustee and
Bruce L. Bisson, as the individual trustee, amending the terms of the Collateral
Trust Agreement.

 

The documents listed in items (i) through (iii) above are herein sometimes
collectively referred to as the “Documents”.

 

We have also reviewed the memorandum of association and the articles of
association of the Company, as obtained from the Registrar of Companies on March
10, 2004, minutes of a meeting of its directors held on December 10, 2002,
minutes of a meeting of its directors held on July 28, 2003, minutes of a
meeting of its directors held on March 12, 2004 (collectively, the “Minutes”),
and such other documents and made such enquiries as to questions of law as we
have deemed necessary in order to render the opinion set forth below.

 

We have assumed:

 

(a)                                  the genuineness and authenticity of all
signatures and the conformity to the originals of all copies (whether or not
certified) examined by us and the authenticity and completeness of the originals
from which such copies were taken;

 

(b)                                 that where a document has been examined by
us in draft form, it will be or has been executed in substantively the form of
that draft, and where a number of drafts of a document have been examined by us
all changes thereto have been marked or otherwise drawn to our attention;

 

(c)                                  the capacity, power and authority of each
of the parties to the Documents, other than the Company, to enter into and
perform its respective obligations under the Documents;

 

(d)                                 the due execution of the Documents by each
of the parties thereto, other than the Company, and the delivery thereof by each
of the parties thereto;

 

(e)                                  the accuracy and completeness of all
factual representations made in the Documents and other documents reviewed by
us;

 

(f)                                    that the resolutions contained in the
Minutes remain in full force and effect and have not been rescinded or amended;

 

(g)                                 that there is no provision of the law of any
jurisdiction, other than the British Virgin Islands, which would have any
implication in relation to the opinions expressed herein;

 

2

--------------------------------------------------------------------------------


 

(h)                                 the validity and binding effect under the
laws of the Cayman Islands and the State of Delaware (the “Foreign Laws”) of the
Documents which are expressed to be governed by such Foreign Laws in accordance
with their respective terms; and

 

(i)                                     the validity and binding effect under
the Foreign Laws of the submission by the Company pursuant to the Documents to
the non-exclusive jurisdiction of the courts of the Cayman Islands and the State
of Delaware (the “Foreign Courts”).

 

The obligations of the Company under the Documents:

 

(a)                                  will be subject to the laws from time to
time in effect relating to bankruptcy, insolvency, liquidation, possessory
liens, rights of set off, reorganisation, merger, consolidation, amalgamation,
moratorium or any other laws or legal procedures, whether of a similar nature or
otherwise, generally affecting the rights of creditors;

 

(b)                                 will be subject to statutory limitation of
the time within which proceedings may be brought;

 

(c)                                  will be subject to general principles of
equity and, as such, specific performance and injunctive relief, being equitable
remedies, may not be available; and

 

(d)                                 may not be given effect to by a British
Virgin Islands court, whether or not it was applying the Foreign Laws, if and to
the extent they constitute the payment of an amount which is in the nature of a
penalty and not in the nature of liquidated damages.

 

Notwithstanding any contractual submission to the jurisdiction of specific
courts, a British Virgin Islands court has inherent discretion to stay or allow
proceedings in the British Virgin Islands courts.

 

We express no opinion as to the enforceability of any provision of the Documents
which provides for the payment of a specified rate of interest on the amount of
a judgment after the date of judgment or which purports to fetter the statutory
powers of the Company.

 

We have made no investigation of and express no opinion in relation to the laws
of any jurisdiction other than the British Virgin Islands.  This opinion is to
be governed by and construed in accordance with the laws of the British Virgin
Islands and is limited to and is given on the basis of the current law and
practice in the British Virgin Islands.  This opinion is issued solely for your
benefit and is not to be relied upon by any other person, firm or entity or in
respect of any other matter.

 

On the basis of and subject to the foregoing, we are of the opinion that:

 

1.                                       The Company is duly incorporated and
existing under the laws of the British Virgin Islands in good standing (meaning
solely that it has not failed to make any filing with any British Virgin Islands
governmental authority or to pay any British Virgin Islands

 

3

--------------------------------------------------------------------------------

 

government fee or tax which would make it liable to be struck off the Register
of Companies and thereby cease to exist under the laws of the British Virgin
Islands).

 

2.                                       The Company has the necessary corporate
power and authority to enter into and perform its obligations under the
Documents.  The execution and delivery of the Documents by the Company and the
performance by the Company of its obligations thereunder will not violate the
memorandum of association or articles of association of the Company nor any
applicable law, regulation, order or decree in the British Virgin Islands.

 

3.                                       The Company has taken all corporate
action required to authorise its execution, delivery and performance of the
Documents.  The Documents have been duly executed and delivered by or on behalf
of the Company, and constitute the valid and binding obligations of the Company
in accordance with the terms thereof.

 

4.                                       No order, consent, approval, licence,
authorisation or validation of or exemption by any government or public body or
authority of the British Virgin Islands or any sub-division thereof is required
to authorise or is required in connection with the execution, delivery,
performance and enforcement of the Documents.

 

5.                                       It is not necessary or desirable to
ensure the enforceability in the British Virgin Islands of the Documents that
they be registered in any register kept by, or filed with, any governmental
authority or regulatory body in the British Virgin Islands.  However, to the
extent that any of the Documents creates a charge over assets of the Company, it
may be desirable to ensure the priority in the British Virgin Islands of the
charge that it be registered in the Register of Mortgages, Charges and other
Encumbrances of the Company at its registered office in accordance with Section
70A of the International Business Companies Act (Cap. 291) (the “Act”) and that
a copy of such register be filed at the office of the Registrar of Companies
pursuant to Section 111A of the Act.  On registration, to the extent that
British Virgin Islands law governs the priority of a charge, such charge will
have priority in the British Virgin Islands over any unregistered charges, and
over any subsequently registered charges, in respect of the assets which are the
subject of the charge.  A registration fee of $50.00 will be payable in respect
of the registration.

 

While there is no exhaustive definition of a charge under British Virgin Islands
law, a charge normally has the following characteristics:

 

(i)                                             it is a proprietary interest
granted by way of security which entitles the chargee to resort to the charged
property only for the purposes of satisfying some liability due to the chargee
(whether from the chargor or a third party); and

 

(ii)                                          the chargor retains an equity of
redemption to have the property restored to him when the liability has been
discharged.

 

4

--------------------------------------------------------------------------------


 

However, as the Documents are governed by the Foreign Laws, the question of
whether they would possess these particular characteristics would be determined
under the Foreign Laws.  Assuming that each of the Documents possesses such
characteristics, each of the Documents creates a valid and binding security
interest in accordance with the terms thereof.

 

6.                                       The Documents will not be subject to ad
valorem stamp duty in the British Virgin Islands.

 

7.                                       The choice of the Foreign Laws as the
governing law of the Documents is a valid choice of law and would be recognised
and given effect to in any action brought before a court of competent
jurisdiction in the British Virgin Islands, except for those laws (i) which such
court considers to be procedural in nature, (ii) which are revenue or penal laws
or (iii) the application of which would be inconsistent with public policy, as
such term is interpreted under the laws of the British Virgin Islands.  The
submission in the Documents to the non-exclusive jurisdiction of the Foreign
Courts is valid and binding upon the Company.

 

8.                                       The courts of the British Virgin
Islands would recognise as a valid judgment, a final and conclusive judgment in
personam obtained in the Foreign Courts against the Company based upon the
Documents under which a sum of money is payable (other than a sum of money
payable in respect of multiple damages, taxes or other charges of a like nature
or in respect of a fine or other penalty) and would give a judgment based
thereon provided that (a) such courts had proper jurisdiction over the parties
subject to such judgment, (b) such courts did not contravene the rules of
natural justice of the British Virgin Islands, (c) such judgment was not
obtained by fraud, (d) the enforcement of the judgment would not be contrary to
the public policy of the British Virgin Islands, (e) no new admissible evidence
relevant to the action is submitted prior to the rendering of the judgment by
the courts of the British Virgin Islands and (f) there is due compliance with
the correct procedures under the laws of the British Virgin Islands.

 

Yours faithfully,

 

 

CONYERS DILL & PEARMAN

 

5

--------------------------------------------------------------------------------


 

SCHEDULE I

 

The Banks, Citicorp USA, Inc., as Administrative Agent and

Citibank, N.A., as Collateral Agent

c/o Citicorp USA, Inc., as Administrative Agent

388 Greenwich Street, 21st Floor

New York, NY 10013

Attention: Stuart Glen

 

Wilmington Trust Company, as Corporate Trustee

Rodney Square North

1100 North Market Street

Wilmington, DE 19890

Attention: Corporate Trust Division

 

Bruce L. Bisson, as Individual Trustee

Rodney Square North

1100 North Market Street

Wilmington, DE 19890

Attention: Corporate Trust Division

 

--------------------------------------------------------------------------------


 

EXHIBIT B-7 to the

Third Amended and Restated

Credit and Reimbursement Agreement

 

FORM OF OPINION OF SHEARMAN & STERLING

 

March 17, 2004

 

To the Banks, BankBoston, N.A., Nassau Branch,

the Agent referred to below and the Collateral Agent,

referred to below

 

c/o Citicorp USA, Inc.

388 Greenwich Street, 21st Floor

New York, NY  10013

 

The AES Corporation

 

Ladies and Gentlemen:

 

We have acted as special New York counsel to Citicorp USA, Inc., individually
and as Administrative Agent for the Bank Parties, and to Citibank, N.A.,
individually and as Collateral Agent for the Bank Parties, in connection with
the preparation, negotiation, execution and delivery of the Third Amended and
Restated Credit and Reimbursement Agreement (including without limitation, the
Subsidiary Guaranty in Article IX thereto) dated as of March 17, 2004 (the
“Credit and Reimbursement Agreement”) among The AES Corporation, a Delaware
corporation (the “Borrower”), the Subsidiary Guarantors party thereto, the Banks
party thereto (the “Banks”), Citicorp USA, Inc., as Administrative Agent (the
“Agent”) for the Bank Parties and Citibank, N.A., as Collateral Agent (the
“Collateral Agent”) for the Bank Parties.  Unless otherwise defined herein,
terms defined in the Credit and Reimbursement Agreement are used herein as
therein defined.  This opinion is being delivered to you pursuant to Section
3.01(d) of the Credit and Reimbursement Agreement.

 

In that connection, we have examined (a) the Existing Bank Credit Agreement,
(b) a counterpart of the Credit and Reimbursement Agreement executed by each of
the Loan Parties, (c) the Notes executed by the Borrower and delivered on the
date hereof (the “Closing Date Notes”), (d) the Security Agreement and (e) to
the extent relevant to our opinions expressed below, the other documents
delivered by the Loan Parties pursuant to Section 3.01 of the Credit and
Reimbursement Agreement, including (A) the opinion of Vincent Mathis, Assistant
General Counsel of the Borrower, (B) the opinion of Davis, Polk & Wardwell,
special New York counsel for the Borrower (the “New York Opinion”), (C) the
opinions of local counsel for the Borrower as to certain Subsidiaries of the
Borrower, (D) the opinion of Conyers Dill & Pearman, special British Virgin
Islands counsel for the Borrower, (E) the opinion of Maples & Calder, special
Cayman Islands counsel for the Borrower, (F) the opinion of Morris, Nichols,
Arsht & Tunnell, special Delaware counsel for the Borrower (the “Delaware
Opinion”) and (G) all certificates,

 

--------------------------------------------------------------------------------


 

resolutions and other similar corporate documents furnished by the Loan
Parties.  The documents listed in items (b) through (d) are referred to herein
as the “Transaction Documents”.

 

In our examination of the Transaction Documents and the other Financing
Documents, we have assumed, without independent investigation (a) the due
execution and delivery of the Transaction Documents (other than the Closing Date
Notes) and the other Financing Documents by all parties thereto and of the
Closing Date Notes by the Borrower, (b) the genuineness of all signatures, (c)
the authenticity of the originals of the documents submitted to us and (d) the
conformity to originals of any documents submitted to us as copies.

 

In addition, we have assumed, without independent investigation, that (i) each
of the Loan Parties is duly organized and validly existing under the laws of the
jurisdiction of its organization and has full power and authority (corporate and
otherwise) to execute, deliver and perform each of the Transaction Documents to
which it is a party and (ii) the execution, delivery and performance by each of
the Loan Parties of each of the Transaction Documents to which it is a party has
been duly authorized by all necessary corporate or other organizational action
and does not (A) contravene the certificate of incorporation (or certificate of
formation, as applicable), charter, bylaws, memorandum and articles of
association (or other organizational documents, as applicable) or other
constituent documents of such party, (B) conflict with, constitute a default
under or result in the breach of any agreement, judgment, injunction, order,
decree, document or instrument binding on such Loan Party or (C) violate or
require any governmental or regulatory authorization or other action under any
provision of law, rule or regulation applicable to the Loan Parties other than
New York law or United States Federal law applicable to borrowers or pledgors
generally.  We have also assumed that the Credit and Reimbursement Agreement is
the legal, valid and binding obligation of each Bank Party, enforceable against
such Bank Party, as the case may be, in accordance with its terms.

 

Based upon the foregoing examination and assumptions and upon such other
investigation as we have deemed necessary and subject to the qualifications set
forth below, we are of the following opinions:

 

1.  Each of the Credit and Reimbursement Agreement and the Closing Date Notes is
the legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms.

 

2.  The Security Agreement is the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, and, to
the extent that the Borrower has rights in the “Collateral” referred to in the
Security Agreement (as to which we express no opinion), continues to create a
valid security interest enforceable against the Borrower with respect to such
Security Agreement Collateral as security for the payment of the Secured
Obligations (as defined in the Collateral Trust Agreement).  We express no
opinion as to matters of perfection or priority of such security interest, and
refer you to the New York Opinion and the Delaware Opinion with regard to such
matters to the extent covered therein.

 

Our opinions above are subject to the following qualifications:

 

2

--------------------------------------------------------------------------------


 

(i)  Our opinions above are subject to the effect of any applicable bankruptcy,
insolvency (including, without limitation, all laws relating to fraudulent
transfers), reorganization, moratorium or similar law affecting creditors’
rights generally.

 

(ii)  Our opinions above are also subject to the effect of general principles of
equity, including, without limitation, concepts of materiality, reasonableness,
good faith and fair dealing (regardless of whether considered in a proceeding in
equity or at law).  Further, pursuant to such equitable principles, any
provisions of the Transaction Documents which provide that the grant of a
security interest shall not be affected by changes in or amendments to the
Transaction Documents might be enforceable only to the extent that such changes
or amendments were not so material as to constitute a new contract among the
parties.

 

(iii)  We express no opinion as to the creation of any security interest in
Collateral that is excluded from Article 9 of the New York Uniform Commercial
Code under § 9-109(c) and (d) thereof.

 

(iv)  We express no opinion as to enforceability of indemnification provisions
in the Transaction Documents to the extent that enforcement thereof is contrary
to public policy regarding the exculpation of criminal violations, intentional
harm and acts of gross negligence or recklessness.

 

(v)  Our opinion in paragraph 2 above is also subject to the effect of
applicable law that may limit the enforceability or render ineffective certain
of the provisions of the Security Agreement, although the inclusion of such
provisions does not affect the validity of the Security Agreement as a whole,
and there exist legally adequate remedies for a realization of the principle
benefits afforded thereby.

 

(vi)  Our opinions expressed above are limited to the law of the State of New
York and the Federal law of the United States, and we do not express any opinion
herein concerning any other law.  Without limiting the generality of the
foregoing, we express no opinion as to the effect of the law of any jurisdiction
other than the State of New York wherein any Bank Party may be located or
wherein enforcement of the Credit and Reimbursement Agreement or any other
Transaction Document may be sought that limits the rates of interest legally
chargeable or collectible.

 

A copy of this opinion letter may be delivered by any of you to any Person that
becomes a Bank Party in accordance with the provisions of the Credit and
Reimbursement Agreement. Any such Bank Party may rely on the opinions expressed
above as if this opinion letter were addressed and delivered to such Bank Party
on the date hereof.

 

This opinion letter speaks only as of the date hereof.  We expressly disclaim
any responsibility to advise you or any other Bank Party who is permitted to
rely on any opinion expressed herein as specified in the next preceding
paragraph of any development or circumstance of any kind including any change of
law or fact that may occur after the date of this opinion letter even though
such development may affect the legal analysis, a legal conclusion or

 

3

--------------------------------------------------------------------------------


 

any other matter set forth in or relating to this opinion letter.  Accordingly,
any Bank Party relying on this opinion letter at any time should seek advice of
its counsel as to the proper application of this opinion letter at such time.

 

 

Very truly yours,

 

MEO:gi:mar

 

4

--------------------------------------------------------------------------------


 

EXHIBIT C-1 to the

Third Amended and Restated Credit

and Reimbursement Agreement

 

FORM OF REVOLVING CREDIT LOAN FACILITY ASSIGNMENT AND ASSUMPTION AGREEMENT

 

AGREEMENT dated as of                      , 200   among [ASSIGNOR] (the
“Assignor”), [ASSIGNEE] (the “Assignee”), each Revolving Fronting Bank and, as
required pursuant to the terms of the Credit Agreement (as defined below), THE
AES CORPORATION (the “Borrower”), and CITICORP USA, Inc., as Administrative
Agent (the “Agent”).

 

W I T N E S S E T H

 

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Third Amended and Restated Credit and Reimbursement Agreement (the “Credit
and Reimbursement Agreement”) dated as of March 17, 2004 among the Borrower, the
Subsidiary Guarantors party thereto, the Banks party thereto, the Agent and
Citibank, N.A., as Collateral Agent; and

 

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit and Reimbursement Agreement in respect of a
portion of its Revolving Credit Loan Commitment thereunder in an amount equal to
$                       (the “Assigned Amount”), together with a corresponding
portion of its outstanding Revolving Credit Loans and participating interests in
outstanding Revolving Letter of Credit Liabilities, and the Assignee proposes to
accept assignment of such rights and assume the corresponding obligations from
the Assignor on such terms;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

1.   Definitions.  All capitalized terms not otherwise defined herein shall have
the respective meanings set forth in the Credit and Reimbursement Agreement.

 

2.   Assignment.  The Assignor hereby assigns and sells to the Assignee all or a
proportionate part of all of the rights of the Assignor under the Credit and
Reimbursement Agreement and the other Financing Documents to the extent of the
Assigned Amount, in each case in an amount not less than $1,000,000 (or such
lesser amount as may be agreed to by the Borrower and the Agent) (except in the
case of an assignment which will result in a group of Banks which are managed by
the Assignor holding a Revolving Credit Loan Commitment of not less than
$1,000,000), and the Assignee hereby accepts such assignment from the Assignor
and assumes all of the obligations of the Assignor under the Credit and
Reimbursement Agreement and the other Financing Documents to the extent of the
Assigned Amount, including the purchase from the Assignor of the corresponding
portion of the principal amount of the Revolving Credit

 

--------------------------------------------------------------------------------


 

Loans made by the Assignor outstanding at the date hereof and the corresponding
portion of participating interests purchased by the Assignor in Revolving Letter
of Credit Liabilities outstanding on the date hereof.  Upon the execution and
delivery hereof by the Assignor, the Assignee, each Revolving Fronting Bank and,
as required pursuant to the terms of the Credit and Reimbursement Agreement, the
Borrower and the Agent, and the payment of the amounts specified in Section 3
hereof required to be paid on the date hereof, (i) the Assignee shall, as of the
date hereof, succeed to the rights and be obligated to perform the obligations
of a Bank Party under the Credit and Reimbursement Agreement with a Revolving
Credit Loan Commitment in an amount equal to the Assigned Amount and (ii) the
Revolving Credit Loan Commitment of the Assignor shall, as of the date hereof,
be reduced by a like amount and the Assignor shall be released from its
obligations under the Credit and Reimbursement Agreement to the extent such
obligations have been assumed by the Assignee.

 

3.   Payments.  As consideration for the assignment and sale contemplated in
Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof in
lawful money of the United States of America the amount heretofore agreed
between them.(1)  It is understood that commitment fees and/or letter of credit
commissions accrued to the date hereof are for the account of the Assignor, and
each of the Assignor and the Assignee hereby agrees that if it receives any
amount under the Credit and Reimbursement Agreement which is for the account of
the other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.

 

4.   Consent of the Revolving Fronting Banks, the Borrower and the Agent.  This
Agreement is conditioned upon the consent of each Revolving Fronting Bank and,
as required pursuant to the terms of the Credit and Reimbursement Agreement, the
Borrower and the Agent.  The execution of this Agreement by each Revolving
Fronting Bank and, as required pursuant to the terms of the Credit and
Reimbursement Agreement, the Borrower and the Agent is evidence of this consent.

 

5.   Non-Reliance on Assignor.  The Assignor makes no representation or warranty
in connection with, and shall have no responsibility with respect to, the
solvency, financial condition, or statements of any Obligor, or the validity and
enforceability of the Obligations of any Obligor in respect of the Credit and
Reimbursement Agreement or any other Financing Document.  The Assignee
acknowledges that it has, independently and without reliance on the Assignor,
any other Bank Party, any Revolving Credit Loan Bank or the Agent, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and will continue to be
responsible for making its own independent appraisal of the business, affairs
and financial condition of the Borrower.

 

--------------------------------------------------------------------------------

(1)                                  Amount should combine principal together
with accrued interest and breakage compensation, if any, to be paid by the
Assignee, net of any portion of any upfront fee to be paid by the Assignor to
the Assignee.  It may be preferable in an appropriate case to specify these
amounts generically or by formula rather than as a fixed sum.

 

--------------------------------------------------------------------------------


 

6.   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

7.   Counterparts.  This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Assignment and Assumption
Agreement to be executed and delivered by their duly authorized officers as of
the date first above written.

 

 

[ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

[ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

[EACH REVOLVING FRONTING BANK]

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

[CITICORP USA, Inc., as Agent

 

 

 

 

 

By:

 

 

 

 

Title:](2)

 

 

 

 

 

[THE AES CORPORATION, as Borrower

 

 

 

By:

 

 

 

 

Title:](2)

 

--------------------------------------------------------------------------------

(2)  As required pursuant to the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT C-2 to the

Third Amended and Restated Credit

and Reimbursement Agreement

 

FORM OF TERM LOAN FACILITY ASSIGNMENT AND ASSUMPTION AGREEMENT

 

AGREEMENT dated as of                       , 200   among [ASSIGNOR] (the
“Assignor”), [ASSIGNEE] (the “Assignee”) and CITICORP USA, Inc., as
Administrative Agent (the “Agent”).

 

W I T N E S S E T H

 

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Third Amended and Restated Credit and Reimbursement Agreement (the “Credit
and Reimbursement Agreement”) dated as of March 17, 2004 among The AES
Corporation (the “Borrower”), the Subsidiary Guarantors party thereto, the Banks
party thereto, the Agent and Citibank, N.A., as Collateral Agent; and

 

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under Credit and Reimbursement Agreement in respect of all or a
portion of its outstanding Term Loan in an amount equal to
$                        (the “Assigned Amount”) and the Assignee proposes to
accept assignment of such rights and assume the corresponding obligations from
the Assignor on such terms;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

1.   Definitions.  All capitalized terms not otherwise defined herein shall have
the respective meanings set forth in the Credit and Reimbursement Agreement.

 

2.   Assignment.  The Assignor hereby assigns and sells to the Assignee all or a
proportionate part of all of the rights of the Assignor under the Credit and
Reimbursement Agreement and the other Financing Documents to the extent of the
Assigned Amount, in each case in an amount not less than $1,000,000 (or such
lesser amount as may be agreed to by the Borrower and the Agent) (except in the
case of an assignment which will result in a group of Banks which are managed by
the Assignor holding a Term Loan Commitment of not less than $1,000,000), and
the Assignee hereby accepts such assignment from the Assignor and assumes all of
the obligations of the Assignor under the Credit and Reimbursement Agreement and
the other Financing Documents to the extent of the Assigned Amount, including
the purchase from the Assignor of the corresponding portion of the Term Loan. 
Upon the execution and delivery hereof by the Assignor, the Assignee and the
Agent, and the payment of the amounts specified in Section 3 hereof required to
be paid on the date hereof, (i) the Assignee shall, as of the date

 

--------------------------------------------------------------------------------


 

hereof, succeed to the rights and be obligated to perform the obligations of a
Bank Party under the Credit and Reimbursement Agreement with a Term Loan in an
amount equal to the Assigned Amount, and (ii) the Assignor shall be released
from its obligations under the Credit and Reimbursement Agreement to the extent
such obligations have been assumed by the Assignee.

 

3.   Payments.  As consideration for the assignment and sale contemplated in
Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof in
lawful money of the United States of America the amount heretofore agreed
between them. (1) It is understood that commitment fees and/or letter of credit
commissions accrued to the date hereof are for the account of the Assignor, and
each of the Assignor and the Assignee hereby agrees that if it receives any
amount under the Credit and Reimbursement Agreement which is for the account of
the other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.

 

4.   Consent of the Agent.  This Agreement is conditioned upon the consent of
the Agent.  The execution of this Agreement by the Agent is evidence of this
consent.

 

5.   Non-Reliance on Assignor.  The Assignor makes no representation or warranty
in connection with, and shall have no responsibility with respect to, the
solvency, financial condition, or statements of any Obligor, or the validity and
enforceability of the Obligations of any Obligor in respect of the Credit and
Reimbursement Agreement or any other Financing Document.  The Assignee
acknowledges that it has, independently and without reliance on the Assignor,
any other Bank Party and the Agent, and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and will continue to be responsible for making its own
independent appraisal of the business, affairs and financial condition of the
Borrower.

 

6.   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

7.   Counterparts.  This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

[SIGNATURE PAGES IMMEDIATELY FOLLOW]

 

 

--------------------------------------------------------------------------------

(1)                                  Amount should combine principal together
with accrued interest and breakage compensation, if any, to be paid by the
Assignee, net of any portion of any upfront fee to be paid by the Assignor to
the Assignee.  It may be preferable in an appropriate case to specify these
amounts generically or by formula rather than as a fixed sum.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Assignment and Assumption
Agreement to be executed and delivered by their duly authorized officers as of
the date first above written.

 

 

[ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

[ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

CITICORP USA, Inc., as Agent

 

 

 

 

 

By:

 

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C-3 to the

Third Amended and Restated Credit

and Reimbursement Agreement

 

FORM OF THIRD PARTY FRONTING BANK ASSIGNMENT
AND ASSUMPTION AGREEMENT

 

AGREEMENT dated as of                      , 200   among [ASSIGNOR] (the
“Assignor”), [ASSIGNEE] (the “Assignee”), THE AES CORPORATION (the “Borrower”)
and CITICORP USA, Inc., as Administrative Agent (the “Agent”).

 

W I T N E S S E T H

 

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Third Amended and Restated Credit and Reimbursement Agreement (the “Credit
and Reimbursement Agreement”) dated as of March 17, 2004 among the Borrower, the
Subsidiary Guarantors party thereto, the Banks party thereto, and the Agent; and

 

WHEREAS, the Assignor proposes to assign to the Assignee all (and not less than
all) of the rights and obligations of the Assignor under the Credit and
Reimbursement Agreement (the “Assigned Amount”) and the Assignee proposes to
accept assignment of such rights and assume the corresponding obligations from
the Assignor on such terms;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

1.   Definitions.  All capitalized terms not otherwise defined herein shall have
the respective meanings set forth in the Credit and Reimbursement Agreement.

 

2.   Assignment.  The Assignor hereby assigns and sells to the Assignee all but
not less than all of the rights of the Assignor under the Credit and
Reimbursement Agreement and the other Financing Documents to the extent of the
Assigned Amount, and the Assignee hereby accepts such assignment from the
Assignor and assumes all of the obligations of the Assignor under the Credit and
Reimbursement Agreement and the other Financing Documents to the extent of the
Assigned Amount.  Upon the execution and delivery hereof by the Assignor, the
Assignee, the Borrower and the Agent, and the payment of the amounts specified
in Section 3 hereof required to be paid on the date hereof, (i) the Assignee
shall, as of the date hereof, succeed to the rights and be obligated to perform
the obligations of a Revolving Fronting Bank under the Credit and Reimbursement
Agreement with Revolving Letter of Credit Liabilities in an amount equal to the
Assigned Amount and (ii) Revolving Letter of Credit Liabilities of the Assignor
shall, as of the date hereof, be reduced by a like amount and the Assignor shall
be released from

 

--------------------------------------------------------------------------------


 

its obligations under the Credit and Reimbursement Agreement to the extent such
obligations have been assumed by the Assignee.

 

3.             Payments.  As consideration for the assignment and sale
contemplated in Section 2 hereof, the Assignee shall pay to the Assignor on the
date hereof in lawful money of the United States of America the amount
heretofore agreed between them.  (1)  It is understood that commitment fees
and/or letter of credit commissions accrued to the date hereof are for the
account of the Assignor, and each of the Assignor and the Assignee hereby agrees
that if it receives any amount under the Credit and Reimbursement Agreement
which is for the account of the other party hereto, it shall receive the same
for the account of such other party to the extent of such other party’s interest
therein and shall promptly pay the same to such other party.

 

4.             Consent of the Borrower and the Agent.  This Agreement is
conditioned upon the consent of the Borrower and the Agent.  The execution of
this Agreement by the Borrower and the Agent is evidence of this consent.

 

5.             Non-Reliance on Assignor.  The Assignor makes no representation
or warranty in connection with, and shall have no responsibility with respect
to, the solvency, financial condition, or statements of any Obligor, or the
validity and enforceability of the Obligations of any Obligor in respect of the
Credit and Reimbursement Agreement or any other Financing Document.  The
Assignee acknowledges that it has, independently and without reliance on the
Assignor, any other Bank Party or the Agent, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and will continue to be responsible for
making its own independent appraisal of the business, affairs and financial
condition of the Borrower.

 

6.             Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.

 

7.             Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

[SIGNATURE PAGES IMMEDIATELY FOLLOW]

 

 

--------------------------------------------------------------------------------

(1)                                  Amount should combine principal together
with accrued interest and breakage compensation, if any, to be paid by the
Assignee, net of any portion of any upfront fee to be paid by the Assignor to
the Assignee.  It may be preferable in an appropriate case to specify these
amounts generically or by formula rather than as a fixed sum.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Assignment and Assumption
Agreement to be executed and delivered by their duly authorized officers as of
the date first above written.

 

 

[ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

[ASSIGNEE]

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

THE AES CORPORATION, as Borrower

 

 

 

By:

 

 

 

 

Title:

 

 

 

CITICORP USA, Inc., as Agent

 

 

 

 

 

By:

 

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT D to the

Third Amended and Restated

Credit and Reimbursement Agreement

 

FORM OF REVOLVING FRONTING BANK AGREEMENT

 

                    , 200  

 

Citicorp USA, Inc., as Agent
388 Greenwich Street, 21st Floor
New York, New York 10013

 

Attention:  Stuart Glen

 

Ladies and Gentlemen:

 

Reference is hereby made to the Third Amended and Restated Credit and
Reimbursement Agreement dated as of March 17, 2004 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among The AES Corporation, a Delaware corporation (the “Borrower”),
the Subsidiary Guarantors party thereto, the Banks party thereto, Citibank,
N.A., as Collateral Agent and Citicorp USA, Inc., as Agent.  The capitalized
terms defined in the Credit Agreement and not otherwise defined herein are used
herein as therein defined.

 

Section 1.  Obligations Under the Credit Agreement.  The undersigned hereby
agrees, as of the date first above written, to be bound as a Revolving Fronting
Bank by all of the terms and conditions of the Credit Agreement to the same
extent as each of the other Revolving Fronting Banks thereunder and agrees to
issue letters of credit in an aggregate Available Amount not to exceed
$[               ] at any time outstanding pursuant to and in accordance with
Section 2.03 of the Credit Agreement.  The undersigned further agrees, as of the
date first above written, that each reference in the Credit Agreement to a
“Revolving Fronting Bank” shall also mean and be a reference to the undersigned,
and each reference in any other Financing Document to a “Lender Party” shall
also mean and be a reference to the undersigned in its capacity as Revolving
Fronting Bank.

 

Section 2.  Representations and Warranties.  The undersigned hereby represents
and warrants that it (i) is a Revolving Credit Loan Bank under the Credit
Agreement or (ii) meets the definition of a “Third Party Fronting Bank”, as
defined in the Credit Agreement.

 

Section 3.  Delivery by Telecopier.  Delivery of an executed counterpart of a
signature page to this Revolving Fronting Bank Agreement by telecopier shall be
effective as delivery of an original executed counterpart of this Revolving
Fronting Bank Agreement.

 

Section 4.  Non-Reliance.  The undersigned acknowledges that it has,
independently and without reliance on any Revolving Fronting Bank, any other
Bank Party and

 

--------------------------------------------------------------------------------


 

the Agent, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and will continue to be responsible for making its own independent
appraisal of the business, affairs and financial condition of the Borrower.

 

Section 5.  Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.  This
Revolving Fronting Bank Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

 

 

Very truly yours,

 

 

 

 

 

[NAME OF REVOLVING FRONTING BANK]

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Acknowledged on the date hereof by:

 

 

 

CITICORP USA, INC., as Agent

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------